X

D

I

V

O

A

M

DCCC X X

Government by Algorithm:
Artificial Intelligence in Federal
Administrative Agencies
REPORT SUBMITTED TO THE ADMINISTRATIVE CONFERENCE OF THE UNITED STATES

David Freeman Engstrom, Stanford University
Daniel E. Ho, Stanford University
Catherine M. Sharkey, New York University
Mariano-Florentino Cuéllar, Stanford University and Supreme Court of California
February, 2020

DISCLAIMER
This report was commissioned by the Administrative Conference of the United States in furtherance of its mission to
“study the efficiency, adequacy, and fairness of . . . administrative procedure”; “collect information and statistics from . . .
agencies and publish such reports as it considers useful for evaluating and improving administrative procedure”; and to
“improve the use of science in the regulatory process.” 5 U.S.C. §§ 591, 594. The opinions, views, and recommendations
expressed are those of the authors. They do not necessarily reflect those of the Conference or its members.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

2

Table of Contents
Executive Summary..............................................................................................................6
Introduction..........................................................................................................................9
Part I. Taking Inventory: A Survey of Federal Agency Use of AI.........................................15
Part II. Case Studies of Federal Agency Deployment of AI.................................................21
Regulatory Enforcement at the Securities and Exchange Commission.................... 25
Law Enforcement at Customs and Border Protection.................................................. 30
Formal Adjudication at the Social Security Administration........................................ 37
Informal Adjudication at the United States Patent and Trademark Office............... 46
Regulatory Analysis at the Food and Drug Administration.......................................... 53
Public Engagement at the Federal Communications Commission
and Consumer Financial Protection Bureau.................................................................. 59
Autonomous Vehicles for Mail Delivery at the United States Postal Service............ 65
Part III. Implications and Recommendations....................................................................70
Building Internal Capacity.................................................................................................. 71
Transparency and Accountability..................................................................................... 75
Bias, Disparate Treatment, and Disparate Impact......................................................... 79
Hearing Rights and Algorithmic Governance................................................................. 82
Gaming and Adversarial Learning..................................................................................... 86
The External Sourcing Challenge: Contractors and Competitions............................. 88
Conclusion...........................................................................................................................91
Endnotes..............................................................................................................................93

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

3

LEAD AUTHORS
David Freeman Engstrom. David Freeman Engstrom is the Bernard D. Bergreen Faculty Scholar and an Associate Dean
at Stanford Law School. He is an elected member of the American Law Institute and a faculty affiliate at the Stanford
Institute for Human-Centered Artificial Intelligence (HAI), CodeX: The Stanford Center for Legal Informatics, and the
Regulation, Evaluation, and Governance Lab (RegLab). He received a J.D. from Stanford Law School, an M.Sc. from Oxford
University, and a Ph.D. in political science from Yale University and clerked for Chief Judge Diane P. Wood on the U.S. Court
of Appeals for the Seventh Circuit.
Daniel E. Ho. Daniel Ho is the William Benjamin Scott and Luna M. Scott Professor of Law, Professor of Political Science,
and Senior Fellow at the Stanford Institute for Economic Policy Research at Stanford University. He directs the Regulation,
Evaluation, and Governance Lab (RegLab) at Stanford, and is a Faculty Fellow at the Center for Advanced Study in the
Behavioral Sciences and Associate Director of the Stanford Institute for Human-Centered Artificial Intelligence (HAI). He
received his J.D. from Yale Law School and Ph.D. from Harvard University and clerked for Judge Stephen F. Williams on the
U.S. Court of Appeals for the District of Columbia Circuit.
Catherine M. Sharkey. Catherine Sharkey is the Crystal Eastman Professor of Law at NYU School of Law. She is an
appointed public member of the Administrative Conference of the United States, an elected member of the American
Law Institute, and an adviser to the Restatement Third, Torts: Liability for Economic Harm and Restatement Third, Torts:
Remedies projects. She was a 2011-12 Guggenheim Fellow. She received an M.Sc. from Oxford University and a J.D. from
Yale Law School. She clerked for Judge Guido Calabresi of the U.S. Court of Appeals for the Second Circuit and Justice
David H. Souter of the U.S. Supreme Court.
Mariano-Florentino Cuéllar. Mariano-Florentino Cuéllar is a Justice on the Supreme Court of California, the Herman
Phleger Visiting Professor of Law at Stanford University, and a faculty affiliate at the Stanford Center for AI Safety. A Fellow
of the Harvard Corporation, he also serves on the boards of the Hewlett Foundation, the American Law Institute, and
the Stanford Institute for Human-Centered Artificial Intelligence (HAI), and chairs the boards of the Center for Advanced
Study in the Behavioral Sciences and AI Now. He received a J.D. from Yale Law School and a Ph.D. in political science from
Stanford University and clerked for Chief Judge Mary M. Schroeder of the U.S. Court of Appeals for the Ninth Circuit.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

4

CONTRIBUTORS
Many dedicated professionals contributed to this report. To acknowledge these contributions, we list here the principal
authors and contributors for each chapter and section.
Executive Summary and Introduction

Public Engagement at the Federal Communications
Commission and Consumer Financial Protection
Bureau

Authors: Mariano-Florentino Cuéllar, David Freeman Engstrom,
Daniel E. Ho, Catherine Sharkey, Liza Starr

Authors: Nitisha Baronia, Mariano-Florentino Cuéllar,
David Freeman Engstrom, Daniel E. Ho
Contributors: Clint Akarmann, David Hoyt, Patrick Reimherr,
Florian Tramer

Taking Inventory: A Survey of Federal Agency Use of AI
Authors: David Freeman Engstrom, Daniel E. Ho, Liza Starr
Contributors: Kinbert Chou, Shushman Choudhury,
Madeline Levin, Coby Simler, Stephen Tang

Autonomous Vehicles for Mail Delivery at the United
States Postal Service

Regulatory Enforcement at the Securities and
Exchange Commission

Author: Shawn Musgrave

Author: David Freeman Engstrom
Contributors: Sandhini Agarwal, Alex Duran, Michael Fischer,
Joseph Levy, Sunny Kang

Building Internal Capacity

Authors: Nitisha Baronia, David Freeman Engstrom,
Daniel E. Ho, Shawn Musgrave, Catherine Sharkey
Contributors: Cassi Carley, Ben Morris, Nate Tisa

Law Enforcement at Customs and Border Protection

Authors: Nitisha Baronia, Cristina Ceballos, Mariano-Florentino
Cuéllar, Daniel E. Ho
Contributors: Matthew Agnew, Peter Henderson, Geet Sethi,
Stephen Tang

Transparency and Accountability
Author: David Freeman Engstrom

Bias, Disparate Treatment, and Disparate Impact

Formal Adjudication at the Social Security
Administration

Author: Daniel E. Ho

Hearing Rights and Algorithmic Governance

Authors: Daniel E. Ho, Derin McLeod
Contributors: Urvashi Khandelwal, Liza Starr, Emma Wang

Authors: David Freeman Engstrom, Amit Haim, Daniel E. Ho

Informal Adjudication at the U.S. Patent and
Trademark Office

Gaming and Adversarial Learning

Authors: David Freeman Engstrom, Daniel E. Ho, Liza Starr

Authors: Daniel E. Ho, Urvashi Khandelwal, Alex Yu

The External Sourcing Challenge: Contractors
and Competitions

Regulatory Analysis at the Food and Drug
Administration

Authors: David Freeman Engstrom, Reed Sawyers

Author: Catherine Sharkey
Contributors: Cassi Carley, Shushman Choudhury, David
Freeman Engstrom, Zach Harned, James Rathmell, Liza Starr,
Chase Weidner

Several individuals also contributed to the report as a whole, including Ryan Azad, Jami Butler, Mikayla Hardisty,
Alexandra Havrylyshyn, Luci Herman, and Liza Starr.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

5

Executive Summary
Artificial intelligence (AI) promises to transform how government agencies do their work.
Rapid developments in AI have the potential to reduce the cost of core governance functions,
improve the quality of decisions, and unleash the power of administrative data, thereby making
government performance more efficient and effective. Agencies that use AI to realize these gains
will also confront important questions about the proper design of algorithms and user interfaces,
the respective scope of human and machine decision-making, the boundaries between public
actions and private contracting, their own capacity to learn over time using AI, and whether the
use of AI is even permitted. These are important issues for public debate and academic inquiry.
Yet little is known about how agencies are currently using AI systems beyond a few headlinegrabbing examples or surface-level descriptions. Moreover, even amidst growing public and
scholarly discussion about how society might regulate government use of AI, little attention has
been devoted to how agencies acquire such tools in the first place or oversee their use.
• Adjudicating government benefits and privileges, from
disability benefits to intellectual property rights;

In an effort to fill these gaps, the Administrative Conference
of the United States (ACUS) commissioned this report from
researchers at Stanford University and New York University.
The research team included a diverse set of lawyers, law
students, computer scientists, and social scientists with the
capacity to analyze these cutting-edge issues from technical,
legal, and policy angles. The resulting report offers three cuts
at federal agency use of AI:

• Monitoring and analyzing risks to public health and safety;
• Extracting useable information from the government’s
massive data streams, from consumer complaints to
weather patterns; and
• Communicating with the public about its rights and
obligations as welfare beneficiaries, taxpayers, asylum
seekers, and business owners.

• a rigorous canvass of AI use at the 142 most significant
federal departments, agencies, and sub-agencies (Part I)

The government’s AI toolkit spans the full technical scope
of AI techniques, from conventional machine learning to
more advanced “deep learning” with natural language and
image data.

• a series of in-depth but accessible case studies of specific
AI applications at seven leading agencies covering a range
of governance tasks (Part II); and
• a set of cross-cutting analyses of the institutional, legal,
and policy challenges raised by agency use of AI (Part III).
Taken together, these analyses yield five main findings.

The government’s AI toolkit is diverse
and spans the federal administrative
state. Nearly half of the federal agencies
studied (45%) have experimented with
AI and related machine learning
(ML) tools.

First, the government’s AI toolkit is diverse and spans the
federal administrative state. Nearly half of the federal agencies
studied (45%) have experimented with AI and related machine
learning (ML) tools. Moreover, AI tools are already improving
agency operations across the full range of governance
tasks, including:
• Enforcing regulatory mandates centered on market
efficiency, workplace safety, health care, and
environmental protection;

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

6

Second, and despite wide agency embrace of AI, the
government still has a long way to go. In canvassing agency
use of AI, Stanford computer scientists evaluated the
techniques deployed in each use case and, while limited
public details precluded clear conclusions as to many, rated
only 12% as high in sophistication. This is concerning
because agencies will find it harder to realize gains in
accuracy and efficiency with less sophisticated tools. This
result also underscores AI’s potential to widen, not narrow,
the public-private technology gap.

Fourth, if we expect agencies to make responsible and smart
use of AI, technical capacity must come from within. While
many agencies rely on private contractors to build out AI
capacity, a majority of profiled use cases (53%) are the
product of in-house efforts by agency technologists. This
underscores the critical importance of internal agency
capacity building as AI continues to proliferate. In particular:
• In-house expertise promotes AI tools that are better
tailored to complex governance tasks and more likely to
be designed and implemented in lawful, policy-compliant,
and accountable ways. Sustained collaboration between
agency officials and in-house technologists facilitates
identification of appropriate questions, seizing new
innovations, and evaluating existing tools, including
contractor-provided ones.

Third, AI poses deep accountability challenges. When public
officials deny benefits or make decisions affecting the public’s
rights, the law generally requires them to explain why. Yet
many of the more advanced AI tools are not, by their structure,
fully explainable. A crucial question will be how to subject
such tools to meaningful accountability and thus ensure their
fidelity to legal norms of transparency, reason-giving, and
non-discrimination. The case studies presented in the report
highlight several vital aspects of that challenge:

• Fully leveraging agency use of AI will require significant
public investment to draw needed human capital and
update outmoded data and computing systems. Given
fiscal and labor market constraints, agencies should also
explore non-commercial sources of valuable technical
capacity, including collaborations with universities, NGOs,
and industry and agency-sponsored competitions.

• Transparency’s costs, benefits, and feasibility will vary
across policy areas, governance tasks, and AI techniques.
Open-sourcing of technical details might be appropriate
when agencies are allocating social welfare benefits but
can undermine agency use of valuable enforcement tools
because of gaming by regulatory targets.

In-house expertise yields AI tools
that are better tailored to complex
governance tasks and more likely to
be implemented in a lawful, policycompliant, and accountable fashion.

• One key area for future inquiry is how to adapt existing
principles of administrative law, which is more likely
to modulate agency use of AI than the constitutional
constraints that occupy much current debate.
• Policymakers should also consider other interventions.
A promising candidate is to require agencies to engage
in prospective “benchmarking” of AI tools by reserving a
random hold-out sample of cases for human decision,
thus providing critical information to smoke out when an
algorithm has gone astray or “automation bias” has led
decision-makers to excessively defer to an algorithm.

Fifth, AI has the potential to raise distributive concerns and
fuel political anxieties. Growing agency use of AI creates a
risk that AI systems will be gamed by better-heeled groups
with resources and know-how. An enforcement agency’s
algorithmic predictions, for example, may fall more heavily
on smaller businesses that, unlike larger firms, lack a stable
of computer scientists who can reverse-engineer the agency’s
model and keep out of its cross-hairs. If citizens come to
believe that AI systems are rigged, political support for a more
effective and tech-savvy government will evaporate quickly.

To achieve meaningful accountability, concrete and
technically-informed thinking within and across contexts—
not facile calls for prohibition, nor blind faith in innovation
—is urgently needed.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

7

To achieve meaningful accountability,
concrete and technically-informed
thinking within and across contexts—
not facile calls for prohibition, nor blind
faith in innovation—is urgently needed.
In sum, the stakes are high. Managed well, algorithmic
governance tools can modernize public administration,
promoting more efficient, accurate, and equitable forms of
state action. Managed poorly, government deployment of AI
tools can hollow out the human expertise inside agencies with
few compensating gains, widen the public-private technology
gap, increase undesirable opacity in public decision-making,
and heighten concerns about arbitrary government action
and power. Given these stakes, agency administrators, judges,
technologists, legislators, and academics should think
carefully about how to spur government innovation involving
the appropriate use of AI tools while ensuring accountability
in their acquisition and use. This report seeks to stimulate
that thinking.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

8

Introduction
Americans depend on the federal government not only to provide for the common defense
and promote general welfare, but to protect the environment, advance public health, promote
innovation, and implement labor and employment standards. As federal agencies develop new
rules and guidance and adjudicate, enforce, and otherwise implement statutory policies, they
encounter a constantly changing economic, social, and technological context. The growing
sophistication of and interest in artificial intelligence (AI) and machine learning (ML) is among the
most important contextual changes for federal agencies during the past few decades.
While many scholars and commentators have speculated
about how government should regulate AI, we know precious
little about how government agencies themselves use AI.
Getting an accurate picture of such use today is critical for
developing a national AI strategy that can help guide the
country’s approach to AI in the future, for modernizing the
public sector, and for instituting appropriate safeguards to
govern the adoption and use of AI. The recently proposed
AI in Government Act,1 for instance, aims to “improve the
use of AI across the federal government by providing access
to technical expertise and streamlining hiring within the
agencies.”2 At the same time, there is mounting resistance
against some of the most controversial uses of AI. As the
most visible example, a number of jurisdictions have recently
moved to ban use of facial recognition systems, and similar
efforts have begun to percolate in Congress.3 Without
understanding how government agencies develop and deploy
emerging AI technologies, it is difficult to craft sensible and
workable prescriptions.

still others take the view that the power of AI in the private
sector, without appropriate knowledge in the public sector,
can undermine agencies’ capacity to achieve regulatory goals.
Ultimately, our goal here is not to take any single categorical
position on the normative desirability of any specific
government use of AI or ML tools. Instead, our aim is to
understand how agencies are currently using this technology
and identify the most important legal and policy implications
it presents.

The New Algorithmic Governance
The use of AI-based tools to support government decisionmaking, implementation, and interaction—what could be
called “algorithmic governance”—already spans the work of
the modern administrative state. Table 1 previews some of the
use cases explored in this report and advances a typology of
governance tasks to which agencies are applying AI. Among
these are two core tasks of modern government: enforcing
regulatory mandates (“enforcement”) and adjudicating
benefits and privileges (“adjudication”). However, federal-level
use cases span well beyond enforcement and adjudication to
other critically important governance tasks, such as regulatory
analysis, rulemaking, internal personnel management, citizen
engagement, and service delivery.

We realize that crafting those prescriptions—and, indeed,
addressing any of the most important issues involving
government adoption of AI—can prove contentious, and
rightly so. Some observers are concerned that AI will further
enhance government power, enabling surveillance that could
threaten privacy and civil liberties. Others express concern
that AI will further disempower marginalized groups. And

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

9

TABLE 1. ALGORITHMIC GOVERNANCE TOOLS BY USE CATEGORIES
Use Type

Description

Examples
• Securities and Exchange Commission, Centers
for Medicare and Medicaid Services, and Internal
Revenue Service predictive enforcement tools

Enforcement

Tasks that identify or prioritize targets
of agency enforcement action

• Customs and Border Protection and
Transportation Security Administration facial
recognition systems
• Food Safety and Inspection Service prediction
to inform food safety site testing

Regulatory research,
analysis, and monitoring

Adjudication

Public services and
engagement

Internal management

• Consumer Financial Protection Bureau analysis
of consumer complaints

Tasks that collect or analyze
information that shapes agency
policymaking

• Bureau of Labor Statistics coding of worker
injury narratives
• Food and Drug Administration analysis of
adverse drug events

Tasks that support formal or informal
agency adjudication of benefits or
rights

Tasks that support the direct provision
of services to the public or facilitate
communication with the public for
regulatory or other purposes

Tasks that support agency
management of resources, including
employee management, procurement,
and maintenance of technology
systems

Table 1 also provides important context for current AI

• Social Security Administration system for
correcting adjudicatory errors
• U.S. Patent and Trademark Office tools for
adjudicating patent and trademark applications
• U.S. Postal Service autonomous vehicles project
and handwriting recognition tool
• Department of Housing and Urban
Development and U.S. Citizenship and
Immigration Services chatbots
• Agency analysis of submitted rulemaking
comments
• Department of Health and Human Services tool
to assist procurement decision-making
• General Services Administration tool to ensure
legal compliance of federal solicitations
• Department of Homeland Security tool to
counter cyberattacks on agency systems

government” through data-based performance management
and oversight.5 Finally, the new algorithmic governance tools
have plain antecedents in “expert systems” championed
throughout the 1960s and 1970s by Herbert Simon to
rationalize and evaluate administrative behavior.6 Such
systems relied on input by domain experts to craft logical rules
to automate decision-making.

innovation by situating the new algorithmic governance
tools in the context of past government innovation. In one
sense, the new algorithmic governance tools build on
several decades of federal government experimentation
with data mining—to identify criminal suspects, monitor
suspicious banking practices, and administer transportation
security—that created flash-points around government

Yet these new algorithmic governance tools differ from prior
technological innovation in three important ways. First,
these tools are more inscrutable in that even a system’s

privacy and cybersecurity practices in the 2000s. Other tools
4

harken back even further, to efforts in the 1990s to “reinvent

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

10

engineers may not fully understand how it arrived at a
result.7 In an expert-based system, the logical rules are
written as conditional (if-then) statements. In traditional
statistical analysis, outcomes are modeled with relatively
few explanatory variables and the resulting models remain
relatively simple. By contrast, state-of-the-art machine
learning deploys far more complex models to learn about
the relationship across hundreds or even thousands of
variables. Model complexity can make it difficult to isolate
the contribution of any particular variable to the result.

fully automated decision-making, leaving progressively less
to human discretion and judgment.16 Government officials
who use those tools may, to borrow from the AI lexicon, be
increasingly left “out of the loop.” Finally, leaps in analytic
power mean more displacement of discretion at all levels of
bureaucracy. Growing sophistication may permit algorithmic
tools to continue “steadily climb[ing] up the bureaucratic
ladder,” shaping, and in some cases displacing, the decisions
of more senior agency decision-makers.17 At the same time,
the impact of AI systems on administrative government also
goes in the opposite direction: What could be called an “ITlevel bureaucracy” is in some cases increasingly displacing the
smaller-scale and more numerous decisions of the “streetlevel bureaucrats” that perform much of the visible, citizenfacing work of government.18

Second, and relatedly, machine learning outputs are often
nonintuitive—that is, they operate according to rules that are
so complex, multi-faceted, and interrelated that they defy
practical inspection, do not comport with any practical human
belief about how the world works, or simply lie beyond
human-scale reasoning.8 Even if data scientists can spell
out the embedded rule, such rules may not tell a coherent
story about the world as humans understand it, defeating
conventional modes of explanation.9

Goals
Understanding these features of the new algorithmic
governance toolkit is critical. To aid that understanding, this
report has three principal goals.

Because machine learning can yield counter-intuitive results
with flaws that can be difficult to detect, observers may not
consider the results fully “accountable,” 10 even when they
have a detailed indication of how an algorithmic system
works.11 To be sure, some of these concerns may diminish
over time with continued advances in “explainable AI”—a
term that describes an emerging set of techniques that has
shown promise in rendering machine learning models more
interpretable by ranking, sorting, and scoring data features
according to their pivotalness in the model or by using
visualization techniques or textual justifications to lay bare
a model’s decision “pathway.”12 But technical challenges
remain, especially with more complex algorithmic models. For
the moment, surprisingly little is known, for example, about
how and why the most advanced neural networks work.13

First, this report aims to inform the trajectory of AI use in
government by understanding whether, how, and why
agencies are beginning to use these tools. Agencies often
face daunting constraints. Innovation and continuous
improvement––including through the use of AI/ML––can
help agencies achieve their challenging missions with
integrity, efficiency, and fairness. A variety of risks and
opportunities exist in domains ranging from cybersecurity to
public engagement in the regulatory process. We can better
understand those risks and opportunities, as well as the
challenges agencies will face as they adapt to an increasingly
AI-driven world, if we know how agencies are experimenting
with these technologies. Over time, more specific metrics
of agency use of AI tools can help policymakers identify
opportunities for improvement and remedy deficiencies.

Third, the new algorithmic governance tools differ from past
rounds of public sector innovation in the sense that they are
often more deeply embedded in the work of government.
As Table 1 illustrates, more powerful analytic methods have
made possible the automation of a wider range of government
tasks than before.14 Importantly, the expanding menu of
applications, particularly those that perform enforcement
and adjudication tasks, is rapidly moving the new algorithmic
governance tools to the center of the coercive and (re-)
distributive power of the state.15 In addition, the growing
sophistication and power of AI is nudging agencies toward

Second, our report aims to spell out how these new tools
raise new and challenging questions in law and policy about
fairness, transparency and accountability, due process, and
capacity building. While the new algorithmic governance
tools hold the promise of more accurate and consistent
government decisions, their opacity also creates myriad legal
puzzles because of administrative law’s core commitment
to transparency and reason-giving when government takes
actions that affect rights. In the years ahead, judges, lawyers,

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

11

agency administrators, and legislators will have to face these
legal quandaries. Not only does the law require an answer to
those questions, but the continuing development of AI/ML
systems can benefit from engagement with the various legal
and governance issues raised by the use of such technology in
administrative agencies. This report begins to map and assess
these issues.

agencies. While the project aspired to the widest possible
scope in investigating the growing role of AI in the federal
administrative state, we limit the set of agencies investigated
in two ways. First, we do not examine military and intelligence
agencies (e.g., the National Security Agency; the Department
of Defense; agencies working on cyber-defense) because it
is difficult to obtain reliable publicly available information
from such agencies. Second, to make our inquiry tractable
given a rapidly changing landscape, we limit ourselves to
the 142 largest and most prominent federal agencies, as set
forth below.

Third, our analysis sketches out promising directions for future
research. If that research is to inform a robust understanding
of how federal agencies can better achieve the many (often
contradictory) demands placed on them, it must engage
with agencies’ actual practices and legal responsibilities.
By canvassing agency practices and then offering more
detailed case studies at an important moment in the history
of government use of AI, we hope to catalyze further work in
this area and perhaps even parallel efforts on state and local
agencies as well as international entities.

By “use case,” we focus on the use of AI for core agency
functions. We do not examine agency use of traditional
regulatory methods to monitor or regulate industries and
other private sector actors who are themselves deploying AI
systems (e.g., the SEC’s regulation of high-frequency trading
algorithms or NHTSA’s regulation of autonomous vehicles
using conventional rulemaking). That said, substantial
industry reliance on AI technology will serve as a useful flag or
marker in identifying actual and prospective agency use of AI
in administrative decision-making, so the report offers some
preliminary insights on the topic.

Scope
AI technologies and the federal government are both vast.
To be clear about the scope of our work, it is worth defining
terms and delineating what this report covers and what it
does not.

Roadmap

By “artificial intelligence,” we limit our scope to the most
recent forms of machine learning, which train models to learn
from data. These include a range of methods (e.g., neural
networks, random forests) capable of recognizing patterns in
a range of types of data (e.g., numbers, text, image)—feats of
recognition that, if undertaken by humans, would be generally
understood to require intelligence. The definition includes
both “supervised learning,” where “training data” is used to
develop a model with features to predict known “labels” or
outcomes, and “unsupervised learning,” where a model is
trained to identify patterns in data without labels of interest.
Conceptually, AI includes a range of analytical techniques,
such as rule-based or “expert” symbolic systems,19 but we
limit our focus to forms of machine learning. Our scope also
excludes conventional forms of statistical inference (e.g.,
focused on causal, as opposed to predictive, inference) and
forms of process automation that do not involve machine
learning (e.g., an online case management system).20 We often
use the shorthand “AI/ML” to describe the family of tools and
techniques falling within the above definition.

The rest of this report proceeds as follows.
Part I provides the results of a systematic survey of federal
agency use of AI. We examine a wide range of public
evidence—including agency websites, news articles, press
releases, congressional testimony, and mandated data
mining reports—to develop a portrait of AI adoption at
the largest 142 federal administrative agencies (measured
by full-time equivalent employees). We examine whether
there is evidence that the agency has experimented or
adopted AI/ML, the policy area and task to which such use
cases are devoted, how such use cases were developed
(e.g., in-house vs. contractor vs. competitions or other
non-commercial sources), underlying technology (e.g.,
supervised vs. unsupervised machine learning models),
data source, and level of sophistication. We cannot claim
perfect comprehensiveness from this analysis, particularly
given our reliance on publicly available sources. Moreover,
the technology is rapidly changing, so much so that the
landscape has surely changed at numerous agencies since we
embarked on this study. However, in adhering to a common
protocol, our aim is to provide a rigorous portrait of AI use

By “federal agencies” we mean executive departments
and their sub-components as well as independent

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

12

Acknowledgments

that can help policymakers, agency officials, academics, and
other interested persons to understand where the federal
administrative state is and where it might be heading.

We are grateful for the willingness of ACUS and its leadership
to support this project. Given ACUS’s mission of fostering
improvement in federal agencies’ procedures while
engaging lawyers, scholars, and government officials, we
consider this project to fit well with the agency’s broad,
nonpartisan mission.

Part II offers a set of rich case studies of AI innovation at
specific federal agencies. One limitation of Part I’s survey is
that it is based on publicly available sources. Such sources
rarely provide sufficient technical detail on AI systems and
offer little insight on the process of generating such use cases.
Part II’s case studies overcome this limitation by relying on
extensive interviews with federal officials. The particular
case studies were chosen to illustrate the range of agencies,
use cases, and types of technology being deployed. In the
enforcement context, we study the tools developed by the
Securities and Exchange Commission (SEC) and Customs and
Border Protection (CBP). With respect to agency adjudication,
we focus on the Social Security Administration (SSA) and
the U.S. Patent and Trademark Office (PTO). For regulatory
analysis, we examine a pair of pilots at the Food and Drug
Administration (FDA). For citizen engagement, we examine the
role of emerging tools for computationally assisted processing
of complaints and comments in rulemakings, exemplified in
the context of the Federal Communications Commission (FCC)
and the Consumer Financial Protection Bureau (CFPB). And to
assess the potential for improving citizen services, we examine
a pilot in automated mail delivery by the U.S. Postal Service
(USPS).

Many others contributed time and resources to this effort.
We appreciate generous support from Stanford Law School,
Stanford’s Institute for Human-Centered Artificial Intelligence,
NYU Law School, and the Stanford Institute for Economic
Policy Research.
We are likewise grateful to the many dedicated agency
officials and staff who shared their knowledge and views
with us, during countless meetings, site visits, phone calls,
and a roundtable meeting at NYU Law School in February
2019. They are too many to name here, and some agencies
specifically requested that we not reference by name any
personnel. We nonetheless wish to direct special thanks to
the following present and former public servants for their
time, advice, and help connecting us with resources at various
stages of the project: Scott Bauguess, Jeff Butler, Kurt Glaze,
Lynne Parker, Gerald Ray, James Ridgway, Paul Verkuil, and
Matthew Wiener.
We received valuable feedback from participants at the
American Bar Association’s Administrative Law Conference,
an ACUS Plenary Session, the Ethics, Policy and Governance
Conference by Stanford’s Institute for Human-Centered
Artificial Intelligence, the Technology, Innovation, and
Regulation Conference at the C. Boyden Gray Center for the
Study of the Administrative State, a meeting of the Regulation,
Evaluation, and Governance Lab at Stanford, and the faculty
workshop at the School of Law at the University of Texas at
Austin. Numerous colleagues provided exceptionally helpful
comments, including Scott Hemphill, David Marcus, Lisa
Ouellette, Arti Rai, and Chris Walker.

Part III turns to implications and recommendations that
cut across particular tools and governance tasks. We cover
six major areas: (1) the challenges of building AI capacity
in the public sector, including data infrastructure, human
capital, and regulatory barriers; (2) the difficulties inherent in
promoting transparency and accountability; (3) the potential
for unwanted bias and disparate impact; (4) potential
risks to statutory hearing rights and due process; (5) risks
and responses associated with gaming and adversarial
learning, and (6) the use of contracting and procurement to
supplement agency technical expertise and capacity.
Because so little is known about federal agency usage of
AI/ML, the case studies contained in this report are lengthy
and richly detailed and can each be read independently.
For readers interested in the highlights, we provide a short
summary of takeaways at the beginning of each case study.
Readers short on time are advised to read the canvass in Part
I, the case study highlights in Part II, and then Part III’s crosscutting implications.

Particular thanks go to the remarkable students from
throughout Stanford University and NYU Law School who
enrolled in the policy practicum that catalyzed work on
this project in the winter of 2019. These students included
Sandhini Agarwal, Matthew Agnew, Clint Akarmann, Nitisha
Baronia, Cristina Ceballos, Shushman Choudhury, Alex Duran,
Michael Fischer, Peter Henderson, David Hoyt, Caroline Jo,
Sunny Kang, Urvashi Khandelwal, Minae Kwon, Joseph Levy,
Larry Liu, Derin McLeod, Ben Morris, Ashley Pilipiszyn, James

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

13

Rathmell, Patrick Reimherr, Geet Sethi, Stephen Tang, Nate
Tisa, Florian Tramer, Emma Wang, Chase Weidner, and Alex
Yu. Luci Herman provided sage advice for the student teams
in the practicum. The efforts of this group, along with what’s
been done by the many thoughtful public officials with whom
we’ve interacted over the past year, are a testament to the
value of integrating legal, policy, and technical knowledge and
showcase some of the possibilities for continuing to improve
the work of the public sector in the years to come. We also
appreciate superb editorial assistance and dedicated research
support from three members of Justice Cuéllar’s staff: Ryan
Azad, Alexandra Havrylyshyn, and Mikayla Hardisty. Jami
Butler helped with the graphic design of the report.
Finally, we are grateful to a core team of stellar research
assistants who played critical roles in helping us synthesize
the material for the report: Nitisha Baronia, Kinbert Chou,
Amit Haim, Zach Harned, Maddie Levin, Shawn Musgrave,
Reed Sawyers, Coby Simler, and Liza Starr.
All of these participants in the work associated with this
report, along with innumerable agency officials who engaged
with us, helped us gain understanding of how an important
technology is poised to reshape the venerable administrative
state. The possibilities to improve agency performance and
benefit the public are as striking as some of the risks. Making
the most of the former while minimizing the latter will take
resources, time, and wisdom. We hope the pages to come—
replete with rich information about what’s currently occurring
and what agencies will seek to do in the years to come—make
a lasting contribution on that score.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

14

Part I. Taking Inventory:
A Survey of Federal Agency Use of AI
Where, and for what purposes, are federal agencies developing and deploying algorithmic
governance tools? What are the principal types of AI techniques federal agencies are
developing and deploying? And what are the primary sources of AI-based governance
tools—in-house agency technologists, the procurement process, or some other channel?
To answer these questions, our research team of lawyers, social scientists, and computer
scientists identified and characterized possible AI use cases at the 142 most significant
federal departments, agencies, and subagencies—collectively referred to hereafter as
“agencies.” This Part presents our empirical results and provides a broad overview of how
federal agencies are using AI-based tools to perform the work of governance. By situating
federal government use of AI in a wider context, we provide a first-of-its-kind snapshot of
the current state of federal government development and deployment of AI.

Methodology

Federal Reserve with little direct connection to the agency’s
regulatory or other duties. Sources included industry and
nonprofit reports, congressional testimony, press releases,
agency websites, mandated data mining reports, and
academic studies.3

To generate a rigorous portrait of government use of AI, we
began by identifying the most significant federal agencies.
We started with the ACUS Sourcebook of U.S. Executive
Agencies, which lists roughly 300 agencies, bureaus, and
offices, including independent agencies.1 To focus on the
most substantial agencies, we trimmed this list to agencies
with at least 400 employees, removing 125 agencies.2 We
also excluded 21 active military and intelligence-related
organizations (e.g., the Defense Information Systems
Agency and the Missile Defense Agency), leaving us with
142 agencies overall.

After substantial piloting (including a survey sent to agency
officials via ACUS), the most reliable protocol for identifying
AI use cases was an agency-by-agency, web-based search
protocol, augmented by a range of third-party sources.4
We compiled these results with agency use cases as
distinct observations.
We note at the outset that this methodology is limited in
several respects. First, our results reflect searches conducted
during January through August of 2019. The technology is
developing rapidly, so the aggregated results should only be
considered a snapshot-in-time. Second, it was not always easy
to determine the boundary between AI use cases to perform
core agency functions and pure research. Third, use cases are
defined by what information is publicly available. It is possible
that access to non-public, pan-government information

We then relied on a wide range of sources to search for
evidence that the agency had considered deploying an AI/
ML use case. We defined a use case as an instance in which
an agency had considered using or had already deployed
AI/ML technology to carry out a core function. We did not
count instances where agencies demonstrated no intent to
operationalize a given tool—for example, a pure research
paper using AI/ML conducted by an economist at the

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

15

would yield a different picture. A final challenge we faced
was determining what constituted a use case based on often
limited technical and operational documentation. Numerous
agencies touted their use of tools to “automate” functions or
their application of “predictive analytics,” but many of these
tools would not necessarily be considered a form of modern
machine learning and were excluded.5 We attempted to
resolve boundary issues as well as we could through multiple
rounds of quality control.6

Second, many agencies have pioneered multiple AI/ML use
cases. We documented 157 use cases across 64 agencies. AI
usage is heavily concentrated in a small number of agencies,
with about 7% of canvassed agencies responsible for 70% of
all identified use cases. Table 2 lists the number of use cases
at the top 10 adopters. A large number of use cases fell under
health- and law-enforcement-focused subagencies such
as the Food and Drug Administration, the Office of Justice
Programs, and the Transportation Safety Administration and
Customs and Border Protection. As a result, the Department
of Health and Human Services, the Department of Justice,
and the Department of Homeland Security account for a
collective 51 use cases. Perhaps unsurprisingly, NASA has also
rapidly adopted AI. For instance, NASA developed a prototype
cockpit advisor system based on IBM’s Watson, which would
enable pilots to query a knowledge base for situationally
relevant information.

Contrary to popular perceptions
presuming government agencies
uniformly rely on antiquated systems
and procedures, many agencies have in
fact experimented with AI/ML.

TABLE 2. TOP TEN AGENCIES AND SUBAGENCIES
BY NUMBER OF USE CASES

Agency Name

Results
The results of this survey shed significant light on the state of
AI/ML in federal administrative agencies.
First, contrary to popular perceptions presuming government
agencies uniformly rely on antiquated systems and
procedures, many agencies have in fact experimented with AI/
ML. Nearly half (64 agencies, or 45%) of canvassed agencies
have expressly manifested interest in AI/ML by planning,
piloting, or implementing such techniques. To offer a flavor,
the National Oceanic and Atmospheric Administration is using
AI to refine high-impact weather tracking systems to improve
decision-making in real-time. The Transportation Security
Administration is exploring the use of image recognition to
screen passenger luggage for explosive devices. The Centers
for Medicare and Medicaid Services is developing AI-based
tools to predict health care fraud. And the Department of
Housing and Urban Development deployed a prototype
chatbot to enable citizens to acquire information about
rental assistance, agency programs, and civil rights
complaint procedures.

Number of
Use Cases

Office of Justice Programs

12

Securities and Exchange Commission

10

National Aeronautics and Space Administration

9

Food and Drug Administration

8

United States Geological Survey

8

United States Postal Service

8

Social Security Administration

7

United States Patent and Trademark Office

6

Bureau of Labor Statistics

5

Customs and Border Protection

4

Table 2: The above list excludes overarching department-level
agencies. For example, the Department of Health and Human
Services (19 use cases), the Department of Justice (16 use cases),
and the Department of Homeland Security (16 use cases) have
been refactored into respective sub-agencies (e.g., the Food and
Drug Administration, the Office of Justice Programs, and Customs
and Border Protection). In addition, note that three other agencies
or subagencies other than CBP have four use cases: the Board of
Governors of the Federal Reserve System, the National Oceanic and
Atmospheric Administration, and the Federal Bureau of Investigation.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

16

FIGURE 2. AI USE CASES BY GOVERNANCE TASK

35

Regulatory research,
analysis, and monitoring

30

Enforcement

25

Public services and
engagement

TASK

NUMBER OF USE CASES

FIGURE 1. AI USE CASES BY POLICY AREA

Internal management
20

Adjudication
0 10 20 30 40 50 60 70 80

15

NUMBER OF USE CASES

10

Figure 2: Each bar represents the count of the number of use cases
for each task. The ‘Regulatory research, analysis, and monitoring’
category includes tools (or research) that involve collecting
and analyzing information to inform agency policymaking. The
‘Enforcement’ category includes use cases that support or lead
to enforcement actions, including monitoring tasks for finding
and tracking violations. The ‘Public services and engagement’
category includes tools that facilitate the provision of services to or
communication with the public for regulatory or other purposes.
The ‘Internal management’ category includes tools to support all
other internal agency management functions, including employee
management and procurement. The ‘Adjudication’ category
includes tools that aid in formal or informal adjudication of benefits
or rights. Coding was keyed to the primary purpose of each use
case. Twenty-four use cases received multiple codings (e.g., both
‘Regulatory research, analysis, and monitoring’ and ‘Public services
and engagement’ for a tool that analyzes consumer complaints).

5

Education

Housing

Transportation

Agriculture

Labor and Employment

POLICY AREA

Communications

Other

Science and Energy

Commerce

Environment

Social Welfare

Financial Regulation

Health

Law Enforcement

0

Figure 1: Each bar represents the count of the number of use cases
by policy area. For simplicity, each agency was coded as falling
into one primary policy area. Science and Energy were combined
into one category. Some agencies that were coded as occupying
two primary fields were collapsed (e.g., EPA was classified as
‘Environment’; the National Institute of Food and Agriculture as
‘Agriculture’; the International Trade Commission as ‘Commerce’;
the Consumer Financial Protection Bureau as ‘Financial Regulation’;
and the Railroad Retirement Board as ‘Social Welfare’).

Fourth, agency AI/ML use serves diverse regulatory functions.
As shown in Figure 2, agencies use AI to prioritize enforcement
(e.g., prediction of potential violators of the federal securities
laws at the SEC), engage with the public (e.g., a United
States Citizenship and Immigration Services chatbot to
provide assistance answering immigration questions),
conduct regulatory research, analysis, and monitoring (e.g.,
Department of Health and Human Services tools to predict
adverse drug events and unplanned hospital admissions),
and adjudicate rights and benefits (e.g., United States Patent
and Trademark Office tools to support patent and trademark
determinations).8

Third, agency AI/ML use is spread across a wide range of
policy areas. As reflected in Figure 1, the top three policy areas
were in law enforcement,7 health, and financial regulation.
But Figure 1 also shows that use cases span virtually all other
substantive policy areas, such as environment, energy, social
welfare, and communications. This highlights the breadth of
AI use and impact.

Agency AI/ML use is spread across a wide
range of policy areas and serves diverse
regulatory functions.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

17

50

50

40
30
20
10
0

80

40
30
20
10

70
60
50
40
30
20
10

0

0

Planning
Planning Piloting
Piloting
or
or Fully Fully
Deployed
Deployed
Partially
Partially
Deployed
Deployed
IMPLEMENTATION
IMPLEMENTATION
STAGESTAGE

80

NUMBER OF USE CASES

60

FIGURE 4. AI USE CASES BY DEVELOPER TYPE

NUMBER OF USE CASES

60

NUMBER OF USE CASES

NUMBER OF USE CASES

FIGURE 3. AI USE CASES BY IMPLEMENTATION STAGE

70
60
50
40
30
20
10
0

In-House
In-House
Commercial
Commercial
Non-Commercial
Non-Commercial
Data Data
Contractor
Contractor
Collaboration
Collaboration
Unavailable
Unavailable
DEVELOPER
DEVELOPER
TYPE TYPE

Figure 3: The ‘Planning’ category includes cases where the AI tool
is not yet built, though an agency or one of its representatives has
expressed interest or committed to it being deployed. The ‘Piloting
or Partially Deployed’ category includes all use cases currently
under technical development or testing, and ‘Fully Deployed’ entails
a use case that has been adopted and integrated into the agency’s
governance pipeline.

Figure 4: Each bar represents the number of use cases procured
through the respective category of developer.

Sixth, agency AI/ML use cases vary in their development
source. Figure 4 presents the primary developer of the
application. We denote whether the use case was built inhouse by agency staff, by third-party (commercial) contractors,
by non-commercial collaboration (e.g., collaboration
with an academic lab, public-facing competitions), or a
mix. Contrary to much of the literature’s fixation on the
procurement of algorithms through private contracting,
over half of applications (84 use cases, or 53%) were built
in-house, suggesting there is substantial creative appetite
within agencies.

Fifth, agency AI/ML uses vary in their stage of development.
Figure 3 allocates use cases to three implementation stages—
planning, piloting/partially deployed, and fully deployed. On
the one hand, only one-third (53 use cases, or 33%) of the
applications are fully deployed. On the other hand, the sheer
amount of planning and piloting is a testament to how much
attention is currently being devoted to scoping out usage
of AI/ML.

Contrary to much of the literature’s fixation
on the procurement of algorithms through
private contracting, over half of applications
(84 use cases, or 53%) were built in-house,
suggesting there is substantial creative
appetite within agencies.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

18

FIGURE 5. AI USE CASES BY MACHINE
LEARNING METHOD

FIGURE 6. AI USE CASES BY DATA TYPE

80
Classification

70

NUMBER OF USE CASES

Regression

METHOD

Data
Unavailable
Structured
Prediction

Supervised

Clustering

Unsupervised

Other

Robotics
0

10

20

30

40

50

60

60
50
40
30
20
10

70

NUMBER OF USE CASES

0

Figure 5: Each bar represents the number of use cases utilizing the
respective method. For four instances of use cases with multiple
methods (e.g., clustering and classification), each applicable
method is counted and reported. Colors indicate broad typology
of supervised (red), unsupervised (gray), or other type (charcoal)
of learning.

Structured

Text

Image

Audio

DATA TYPE
Figure 6: ‘Structured’ data includes numerical information and
other factored variables. In 32 use cases, multiple data types formed
the basis for an application (e.g., one use case might include both
textual and image data). In those instances, we counted each
application-data type.

Seventh, administrative agencies are experimenting with
a range of AI/ML methods. To understand the distribution
of methods, we classified each use case as (a) supervised
versus unsupervised learning (or other), (b) type of supervised
learning (regression for continuous outcomes, classification
for categorical labels, structured prediction (e.g., chatbots)),
and (c) type of unsupervised learning (clustering or
dimensionality reduction). Figure 5 displays the breakdown
of methods. The dominant method by far is supervised
learning (red), comprising nearly 71% of all agency use cases.9
Unsupervised learning and robotics are much less prevalent in
the administrative state, at least for the time being.

Last, our team of computer scientists assessed the technical
sophistication of each use case. To illustrate the scale used,
we considered: (a) logistic regression using structured data to
be of lower sophistication; (b) a random forest with attention
to hyperparameter tuning to be of medium sophistication;
and (c) use of deep learning to develop “concept
questioning” of the patent examination manual to be of
higher sophistication. Here lies the most sobering finding:
For most government applications (61%), there is insufficient
publicly available technical documentation to determine with
precision what methods are deployed. In some cases, the
agency’s description appears more like marketing language
or concerns a tool still under development. In other cases,
agencies describe use of neural networks, natural language
processing, or facial recognition technologies but do not
provide enough technical details to discern whether a use
case is a simpler or more sophisticated version thereof. We
did not make judgments solely based on task or incantation

Eighth, agency AI/ML use leverages a range of data. Figure 6
provides a breakdown of the types of datasets being used. The
vast majority (78%) of applications rely on structured or text
data. Despite rapid advances in computer vision, for instance,
fewer agencies have begun to rely on image, sound, or other
forms of unstructured data.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

19

SOPHISTICATION

FIGURE 7. AI USE CASES BY LEVEL OF SOPHISTICATION

To sum up, this survey provides much needed grounding
of the landscape of federal government use of AI. To that
end, we provide summary information about all use cases
in the online Appendix* to this report. However, while these
descriptive statistics paint a rich portrait of government
innovation, they do not fully capture the process, technical
detail, and institutional setting of AI in government. For that,
we turn to in-depth case studies.

Higher
Medium
Lower
Insufficient
detail
0

20

40

60

80

100

NUMBER OF USE CASES
Figure 7: Use cases with an ‘Insufficient Detail’ sophistication rating
either do not divulge sufficient technical details or are still under
development.

of method. The result, as presented in Figure 7, is that only a
minority of agency use cases (12%) could clearly be rated as
higher in sophistication by our team of computer scientists.
Even among the sample of use cases for which sophistication
could be discerned, only 31% would rate as ‘Higher’ in
sophistication. While the deep learning revolution has rapidly
transformed the private sector, it appears to have only
scratched the surface in public sector application.

While the deep learning revolution
has rapidly transformed the
private sector, it appears to have
only scratched the surface in public
sector application.

These results on sophistication should be taken with
a grain of salt. Reasonable people can disagree about
comparative assessments of sophistication, particularly
given different domains and availability of documentation.
Moreover, available documentation likely skews toward older
technology. Finally, as just noted, in the most common case it
was difficult to discern the level of sophistication (“insufficient
detail”). There may be additional highly sophisticated use
cases that our team of computer scientists could not clearly
categorize as such, though these are likely relatively few in
number. Overall, the results suggest there is considerable
room for improvement and development.
*The Appendix is available at www.law.stanford.edu/ACUS-AI-Report

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

20

Part II. Case Studies of Federal Agency
Deployment of AI
This Part performs a deeper dive into the algorithmic governance tools deployed or under
development at federal agencies. We aim to describe in detail a handful of especially
impactful or promising use cases without losing generality and without discounting the
rich diversity of applications across agencies, governance tasks, and policy areas. To
that end, we showcase seven algorithmic governance tools spanning seven governance
tasks: civil enforcement, hybrid civil / criminal enforcement, formal adjudication, informal
adjudication, regulatory analysis, public engagement, and public service provision. This
approach, administrative lawyers will recognize, partially tracks categories of agency
action within contemporary American administrative law.1 Further, each chapter hews to a
common format, first spotlighting one or more use cases at a single agency and thoroughly
exploring their technical and operational details and their future trajectory. Each chapter
then closes by framing the agency-specific implications of the tool and the wider family of
applications in use at other agencies. We reserve discussion of legal and policy issues that
cut across use cases and governance tasks for Part III.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

21

Regulatory Enforcement at the Securities and
Exchange Commission
As Part I’s inventory revealed, AI has made some of its most substantial inroads in the
context of agency enforcement activities. These efforts are especially important, for
enforcement is the tip of the spear of the modern regulatory state. It is the primary way
government gives real-world effect to legal mandates, thus converting “law on the books”
into “law in action.”2 It is also one of the main ways government delivers to the polity a wide
range of policy benefits, from clean air and water and safe food, drugs, and workplaces
to capital and labor markets that are efficient and fair. And it is the principal means by
which the government protects its own interests against those who would abuse it by
underpaying taxes or defrauding the government when it buys needed goods or services
from the private sector.
KEY TAKEAWAYS
The Securities and Exchange
Commission (SEC) is using a suite
of algorithmic tools to identify
violators of the securities laws.
A challenge is training data that
accurately reflects ground truth,
avoids narrow feedback loops based
on prior decisions, and accounts for
dynamic changes in wrongdoing.
Accountability of AI-based
enforcement runs into a tradition
of enforcement discretion
protected under law and the risk of
gaming by regulatory targets.
Agency investigators demand
explainable AI-based tools, not
just risk predictions, facilitating
“internal” due process.

Not only is enforcement central to governance, it also embodies one of the
core dilemmas of modern administration: the trade-off between discretion and
accountability. On the one hand, agencies vested with enforcement authority
need discretion because agency resources are finite, and the costs agencies would
incur in identifying all violators of a law and pursuing them to a conclusion are
virtually infinite.3 Moreover, the cost of prosecuting an enforcement action may
exceed its social benefit by stifling socially productive activity, or it may simply
not be a sound use of scarce agency resources given other policy priorities and
imperatives.4 On the other hand, the exercise of prosecutorial discretion—and
an agency’s decision not to wield the state’s coercive power at all—brings risks.
Agency forbearance can yield arbitrary selection of regulatory targets that
undermines the legitimacy of the regulatory state by treating similarly situated
violators differently. In addition, an agency’s decision to forego an enforcement
action may mask infidelity to Congress’s command or, worse, patterns of political
influence and agency “capture” that threaten rule of law.5 In short, prosecutorial
discretion is both a necessary component of good regulatory governance and an
ever-present threat to the regulatory state’s legitimacy.
In what follows, we focus much of our attention on a suite of enforcement tools
in use at the Securities and Exchange Commission that navigate these pressures
by helping agency staff “shrink the haystack” of potential violators and better
allocate scarce agency resources. While we focus on the SEC, a number of other
federal agencies with significant enforcement mandates, among them the Internal
Revenue Service (IRS), the Centers for Medicare and Medicaid Services (CMS), and
the Environmental Protection Agency (EPA), are also developing or deploying
similar tools.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

22

I. THE SECURITIES AND EXCHANGE COMMISSION
The mission of the Securities and Exchange Commission
(SEC) is to “protect investors, maintain fair, orderly, and
efficient markets, and facilitate capital formation.”6 To
achieve these regulatory objectives, the SEC issues rules
governing securities exchanges, securities brokers and
dealers, investment advisors, and mutual funds.7 The SEC
not only has the authority to issue rules under various of the
federal securities laws but can also bring enforcement actions
against those who violate them. The SEC brings hundreds
such enforcement actions each year. The SEC’s wide-ranging
regulatory and enforcement duties are reflected in its
structure and organization. The Commission is headed by five
Presidentially-appointed Commissioners, one of whom serves
as chairperson.8 The Commission is further organized into five
divisions9 and several standalone offices.10

using indicators such as earnings restatements and past
enforcement actions.14 Enforcement staff scrutinize the results,
thus maintaining a human eye, and consider them alongside a
range of other metrics and materials.15 Though the algorithmic
outputs are only part of a broader analysis, SEC staff report
that CIRA’s algorithmic component improves the allocation of
scarce enforcement resources.16
B. Trading-Based Market Misconduct:
ARTEMIS and ATLAS
A further pair of tools target trading-based market
misconduct: the Advanced Relational Trading Enforcement
Metrics Investigation System (ARTEMIS) and the Abnormal
Trading and Link Analysis System (ATLAS).17
ARTEMIS identifies and assesses suspicious trading by
“analyz[ing] patterns and relationships among multiple
traders using the Division’s electronic database of over six
billion electronic equities and options trading records.”18 The
tool aims to catch all instances of insider trading in the market
and enhances the SEC’s monitoring and surveillance powers.
ARTEMIS’s focus is serial cheaters. This is said to be an easier
demographic of offenders to identify compared to first-time
insider traders, the target of the ATLAS tool.

II. AI USE CASES
The SEC is currently developing or deploying multiple
algorithmic enforcement tools across all five of its divisions
and several of its standalone offices. We here profile four such
tools. One targets fraud in accounting and financial reporting,
two target trading-based market misconduct, particularly
insider trading, and a fourth targets unlawful investment
advisors and asset managers.

The ARTEMIS process is not automated. It first requires the
agency to identify a suspected offender before targeted
data collection and a full-fledged investigation can proceed.
The first step is a preliminary analysis of publicly available
information and corporate filings. Companies often announce
important events in scheduled 10-K and 10-R filings, but
for material events that fall outside these scheduled filings,
companies are required to make an announcement using
an 8-K form, which is submitted to the SEC’s Electronic Data
Gathering, Analysis, and Retrieval (EDGAR) system, a public
database of corporate filings and voluntary shareholder
reports. SEC staff have developed in-house natural language
processing (NLP) tools to analyze submitted 8-K forms.19
A standard NLP process is used to process these forms,
stemming the words and then applying a “bag of words”
model20 to classify documents according to the significance
of an event, language changes in the disclosures, scheduled
and unscheduled earnings announcements, and events not
necessarily related to earnings, such as CEO terminations, FDA
(dis)approval announcements, court judgments, and clinical
trials, among others. The labeled data is then pushed through
a supervised learning algorithm to identify trigger events and
market changes that may warrant investigation. Once the
data has been sifted and analyzed, a human examiner reviews

A. Accounting and Financial Reporting Fraud: CIRA
To detect fraud in accounting and financial reporting, the SEC
has developed the Corporate Issuer Risk Assessment (CIRA).
CIRA is a dashboard of some 200 metrics that are used to
detect anomalous patterns in financial reporting of corporate
issuers of securities.11 Today, there are over 7,000 corporate
issuers who must submit financial statements, such as annual
10-K and quarterly 10-Q forms, to the SEC for oversight.12
These reports can be hundreds of pages long, containing
general business information, risk factors, financial data, and
so-called MD&As (Management’s Discussion and Analysis of
Financial Condition and Results of Operations).
Analyzing this immense body of reports is a resource-intensive
process, and, as with any agency, the SEC has limited
resources with which to do it. CIRA’s goal is to help the agency
more efficiently utilize its finite resources by identifying
corporate filers that warrant further investigation. One way
SEC staff have sought to manage large data flows is through
use of a machine learning tool that helps identify which filers
might be engaged in suspect earnings management.13 The
tool is trained on a historical dataset of past issuer filings and
uses a random forest model to predict possible misconduct

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

23

the results. This is a disciplined process to ensure that the
agency is not overburdening brokerage companies or others
within the broker/dealer community without a firm basis for
doing so.21

that the behavior of those who made money should not differ
significantly from those who lost money over time. Outliers
are treated as suspicious.
It is important to note that ARTEMIS and ATLAS are only two of
many tools and systems SEC staff use to build insider trading
cases. As SEC staff emphasized, the process of identifying
and investigating insider trading is an iterative process that
requires sifting through many sources of data, knowing the
context of the situation, and synthesizing evidence and
concepts into higher-order judgments.

Once an SEC examiner hypothesizes that there was insider
trading on a stock, agency staff prepare a “bluesheet”
request to the relevant parts of the broker/dealer community
to obtain a comprehensive trading record for the stock or
related options within a set time period.22 Staff decide which
securities merit review and the time period for which to obtain
trading data.23 Staff must also identify which broker/dealers
traded the security at issue by obtaining the clearing reports
submitted to FINRA.24 To ensure that the data in bluesheets
is high-quality, the SEC and FINRA bring charges against
brokerage firms for inaccurate or incomplete submissions.25

C. “Registrant” Misconduct: The Form ADV
Fraud Predictor
A fourth and final tool, the Form ADV Fraud Predictor, helps
SEC staff predict which financial services professionals may
be violating federal securities laws.32 The tool parses socalled Form ADVs—also known as the Uniform Application
for Investment Adviser Registration and Report by Exempt
Reporting Adviser—a filing that investment advisors who
manage more than $25 million in assets must submit to the
SEC annually. Form ADVs contain two parts. The first part
requires disclosure of the investment advisor’s “business,
ownership, clients, employees, business practices, affiliations,
and any disciplinary events of the adviser or its employees.”33
The second elicits information regarding services offered,
fee schedule, as well as an array of information relating
to disciplinary information, conflicts of interest, and the
educational and business background of the advisor and key
supporting management and staff.34

Data obtained via bluesheet requests are sorted and
categorized according to the event that triggered elevated
review.26 Next, the SEC uses bluesheet data alongside a
database of every previously requested bluesheet to judge
whether the trading behavior is anomalous in the context
of the trader’s identity and historical behavior.27 ARTEMIS
currently uses an unsupervised learning model for anomaly
detection. The working assumption is that suspicious activity
is an outlier and will not match the patterns of most other
data. Because of the difficulty of getting labeled data for this
task—it is hard to identify all true positives in past data and
impossible to identify the false negatives— the SEC uses an
unsupervised learning approach. While accurate ground
truth28 data is difficult to obtain, the models make predictive
inferences about fraud by viewing data points in relation to
one another.29

Because Form ADVs are composed of free text, NLP algorithms
are used to normalize the inputs in order to detect instances
of fraud. Because it is difficult to observe fraud directly,35
the SEC has developed a multi-step process to automate
the fraud detection pipeline. After a pre-processing step
that algorithmically converts PDF forms into useable blocks
of text,36 an unsupervised NLP technique (Latent Dirichlet
allocation or LDA37) generates topics that best describe the
words in each document.38 This approach identifies topics
in the documents without prior knowledge about what the
topics will be.

ATLAS complements the ARTEMIS tool by focusing on
first-time, rather than serial, insider trading. It is the newest
of the SEC’s algorithmic enforcement tools, and there is
much less publicly available information about its technical
and operational details. Like ARTEMIS, the ATLAS tool uses
bluesheet data, from which a half dozen hand-crafted data
features are extracted. Such features were defined using
domain knowledge about insider training and are described
as having an “intuitive explanation.”30 These data features
are then fed into a supervised machined learning model (a
one-class support vector machine or SVM) to determine if the
trade is suspicious.31 The potential regulatory targets fed into
the model are then split into two categories: those who lost
money on a trade, and those who made money. The SVM is
trained on the former, then fit to the latter. The assumption is

The final step deploys a supervised learning algorithm to flag
current registrants as “high,” “medium,” and “low” priority for
further investigation by SEC staff.39 The algorithm is trained on
a dataset of past registrants that were referred to the agency’s
enforcement arm. Data features include the topics in the Form
ADVs as well as information collected by SEC staff during

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

24

interviews and site visits, among other sources. This step relies
upon a random forest model to predict document priority,
with “high” priority documents referred to relevant SEC staff.
This recommendation is accompanied by an explanation
of the document’s flag, including a rough measure of
feature importance.40

previously, is neither comprehensive nor random. Instead, it
is hypothesis-driven and reflects SEC staff judgments about
the likelihood of market misconduct in each case. As a result,
the types of misconduct and entities targeted will reflect the
assumptions, heuristics, and biases of enforcement staff.
Furthermore, the ARTEMIS and ATLAS tools are trained on a
pool of trading data that includes only past bluesheet requests
and thus captures only a small fraction of total trading activity.
When either of the SEC’s tools looks for patterns suggestive
of insider trading, the system compares previously flagged
trading behavior to other flagged traders, not traders in the
market as a whole, potentially reducing the tool’s accuracy.

III. FUTURE TRAJECTORY OF AI AT SEC
The SEC’s suite of algorithmic tools provides a glimpse of
a potential revolution in regulatory enforcement. Here we
highlight some technical challenges and opportunities that
are likely to shape the trajectory of algorithmic enforcement
tools at the SEC in the near- to mid-term. Among these are
input challenges, including the need for data that accurately
reflects ground truth and takes account of the dynamic nature
of wrongdoing, and analytic challenges, which largely relate
to the need for technical capacity to develop, deploy, and
maintain useable tools and exploit continued advances in
machine learning. Together, these challenges reveal both
the limits of the new algorithmic enforcement and the rich
possibilities going forward.

The second type of input challenge is finding accurate ground
truth for training data. This concern pervades algorithmic
enforcement tools because it is difficult to identify all
true positives in past data, and one can never “know,” or
comprehensively identify, false negatives. A related challenge
comes at the intersection of automation and human-level
discretion. When a line-level investigator retains the ultimate
authority to initiate an enforcement action, uncritical reliance
on automation may displace investigatorial attention away
from false negatives and/or crowd out the application of
discretion to false positives. If prior enforcement actions
are used as training data, the system may unduly confine
enforcement actions to a distinct subset of all violations. This
phenomenon has been well-documented in the predictive
policing context: When a predictive model is used to deploy
police, and the resulting arrest data is employed to re-train
the model, a “runaway feedback loop” occurs.42 Police may
be sent to the same neighborhoods over and over again
regardless of the underlying crime rate. In short, algorithmic
detection may be dominated by superficial features from prior
enforcement decision-making, replicating the idiosyncrasies
of line-level enforcers rather than building richer and more
precise models of noncompliance.

A. Input Challenges: Data, Ground Truth, and the
Dynamic Nature of Wrongdoing
Enforcement tools can only be as good as their data inputs.
Unlocking the full potential of machine learning in any
regulatory context, but especially in the enforcement context,
requires abundant, well-labeled data that accurately reflect
“ground truth” about misconduct. Data quantity and quality
are thus a key determinant of, and a significant limit on, the
potential of the SEC’s new algorithmic governance toolkit.
Some of the SEC’s data challenges afflict any agency
developing algorithmic governance tools. Many of the
documents the SEC uses to power its algorithmic tools are
not in machine readable formats and thus require substantial
pre-processing. For this reason, there has been an internal
push at the SEC to require filings in both human and machine
readable formats.41 The SEC must also navigate a welter of
data laws limiting collection, storage, and use of data. We
discuss the effect of data laws on the future of algorithmic
governance in Part III’s discussion of internal capacity building.

A final and fundamental challenge arises from the dynamic
nature of wrongdoing. As already noted, effective algorithmic
enforcement tools require training data that accurately
reflect ground truth about misconduct. But the regulatory
landscape, and the ground under it, can shift over time. For
many agencies, enforcement is akin to a game of “whack-amole” in which regulatory subjects seek to evade regulation
by developing new artifices designed to evade, or narrowly
navigate between, announced rules. Tax shelters, to cite a
concrete example, follow this script. As a result, algorithmic
enforcement tools are rarely turnkey systems, and agencies
must continually and iteratively update them to capture new

Beyond these more generic hurdles, data challenges in
the enforcement context tend to take one of two forms,
reflecting either a lack of randomization or the difficulty of
finding accurate ground truth in training data. The first of
these is exemplified by the bluesheet process that feeds
the SEC’s ARTEMIS and ATLAS tools. That process, as noted

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

25

modes of wrongdoing.43 Returning to tax, an algorithmic tool
might be able to flag the complicated and choreographed set
of transactions needed to implement an illegal tax shelter.
But once enforcement has begun, taxpayers and the tax
compliance industry shift away and develop new artifices that
are identifiable to algorithmic enforcement tools only if they
are sufficiently similar to the prior ones.44 For agencies using
algorithmic enforcement tools, the challenge is designing
systematic methods of model optimization and updating built
upon randomized case samples (i.e., a sample that includes
both cases identified as problematic and unproblematic), as
well as careful procedures for incorporating newly discovered
types of wrongdoing.45 If data rooted in historical enforcement
patterns are unreflectively used to train models and efforts
to update those models are ad hoc, enforcement efforts risk
focusing on an arbitrary subset of violations or fighting the last
war instead of addressing new forms of misconduct.

to those achieved via algorithmic methods.51 We discuss
such an approach in Part III’s discussion of transparency
and accountability.

If data rooted in historical enforcement
patterns are unreflectively used to
train models and efforts to update
those models are ad hoc, enforcement
efforts risk focusing on an arbitrary
subset of violations or fighting the last
war instead of addressing new forms
of misconduct.

The SEC is cognizant of these challenges and is attempting
to mitigate them. Improved data systems may overcome
the shortcomings of the bluesheet process. In 2016, the
SEC approved a joint plan with FINRA and SROs to develop
a consolidated audit trail (“CAT”).46 Adopted under SEC
rules, CAT requires SROs and broker-dealers to significantly
enhance their information technology capacities to maintain
a comprehensive database of granular trading activity
in the U.S. equity and options markets, thus broadening
reporting to every trade quote and order, origination,
modification, execution, routing, and cancellation. 47 Once
fully implemented, CAT will generate an estimated 58 billion
trading records each day.48 Granting the ARTEMIS and ATLAS
systems access to this data stands to substantially improve
accuracy and reliability.

B. Analytic Challenges: Technical Demands
and Capacity Building
A second type of challenge centers on the substantial
technical demands of the new algorithmic enforcement
tools. As described throughout this report, developing and
maintaining effective algorithmic tools across the full range of
governance tasks will require significant computing and data
infrastructure as well as technical expertise. Technical capacity
will likely grow in importance as algorithmic governance tools
become more sophisticated.
The need for technical capacity may be especially strong
in the enforcement context. Many of the new algorithmic
enforcement tools will, as with the SEC’s Form ADV Predictor
Tool, rely on NLP techniques to derive semantic meaning
from unstructured texts. Enormous strides have been made
in NLP in recent years due to advances in deep learning and
computing power. But NLP advances have tended to focus on
areas with commonly-accepted benchmark tasks (e.g., GLUE,
IMDb movie review datasets).52 Advances have come more
slowly in niche contexts involving more specialized, technical,
and jargon-filled text with no large gold standard, labelled
datasets. As a result, developing workable algorithmic
governance tools may require more than off-the-shelf and
third-party implementations or open-source libraries. Words
used in the finance context may have different meanings than
in standard parlance, requiring finance-specific corpora in
order to maximize the tool’s utility.53 If a financial regulator like
the SEC were to use standard datasets rather than finance-

In addition, the SEC has begun to pilot a range of evaluation
and validation efforts. While ground truth challenges are
endemic and make objective performance metrics hard to
create, back-testing of the ATLAS tool revealed that its models
could predict all or nearly all proven instances of past insider
trading.49 Similarly, agency technologists systematically
worked with enforcement staff in one of the Commission‘s
regional enforcement offices to test the frequency with
which the Form ADV tool surfaced a problem that was then
corroborated upon examination.50 Neither of these efforts,
however, rose to the level of a rigorous “benchmarking,” in
which agency administrators would set aside a random test
sample of enforcement targets and then work up the cases
in the old school, analog fashion, comparing the results

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

26

specific ones, or if existing algorithms are not retrofitted to
promote transfer between domains, the resulting system
could be less effective.

have developed machine learning tools that analyze satellite
imagery to predict which facilities are concentrated animal
feeding operations and thus at greater risk of violating the
Clean Water Act or other environmental laws.57 Another clear
technical frontier is use of unsupervised learning techniques
to improve compliance monitoring and enforcement
capabilities in the absence of data with high-quality labels.58

Another key issue is whether agencies will meet heightened
technical demands by developing internal capacity, thus
choosing to “make” their own algorithmic tools, or instead
“buy” needed technical capacity by acquiring new tools via
the procurement process.54 This make-or-buy choice, which
we discuss in more detail in Part III, may be particularly
salient in the enforcement context. The dynamic nature
of wrongdoing and the subtlety and complexity of many
enforcement tasks mean that the design, deployment,
and maintenance of algorithmic enforcement tools may
be best achieved with substantial embedded agency
expertise—that is, technologists sited within the agency who
understand subtle and complex governance tasks—rather
than contractors working at a remove.55 Finally, the makeor-buy choice presents an especially acute challenge in the
enforcement context because of the threat of gaming and
adversarial learning by regulated parties, an issue we also take
up in more detail in Part III.

A final vista is the use of machine learning techniques that do
not enhance an agency’s own technical capacity, but rather
allow it to harness outside talents and enterprise. Algorithms
might be developed, for instance, to generate synthetic
datasets that preserve the higher-order dimensions of real
data without disclosing personally identifiable information or
other sensitive information.59 This data generation would be
an improvement from the public use files that are currently
available. By publicly releasing data of this sort and inviting
collaboration, enforcement agencies like the SEC could
harness private expertise and enterprise and thus obtain
analytical support that they cannot currently access—a
potentially happy story of technical innovation begetting
technical innovation.
IV. IMPLICATIONS: THE FUTURE OF ALGORITHMIC
ENFORCEMENT
The SEC is hardly alone in leveraging AI to perform
enforcement-related tasks. The Internal Revenue Service
(IRS) and the Centers for Medicare and Medicaid Services
(CMS) have deployed algorithmic tools designed to predict
illegal conduct and more precisely allocate scarce agency
resources toward audit or investigation. The IRS, for instance,
has responded to budget and workforce cuts by investing
over $400 million to develop and operate a fraud detection
algorithm, the Return Review Program (RRP), that generates
fraud risk scores for all national individual tax returns claiming
a refund.60 For its part, CMS has engaged contractors to
help build and implement a machine-learning-based risk
assessment tool that analyzes historical and incoming
claims to furnish provider-level leads to the agency’s fraud
investigators. And a wide range of other agencies, from
the Environmental Protection Agency and Department of
Labor to the Consumer Product Safety Commission, are
developing or deploying tools that predict non-compliance
with rules regarding the environment, workplace safety,
banking, consumer product safety, food processing, disability
insurance, and workers’ compensation, among others.
This steadily growing catalog of algorithmic enforcement
tools holds significant implications for the future of
regulatory governance.

C. New Technical Vistas
No matter how the SEC goes about improving data inputs and
acquiring needed technical capacity, doing so will allow it to
pursue a number of new and promising technical vistas.
First, it is plausible—and perhaps even likely—that continued,
non-trivial technical advances in the coming years will
move algorithmic enforcement tools steadily closer to fully
automated decision-making. This does not describe the
SEC’s current menu of algorithmic enforcement tools. Most
of these tools use a classifier, the results of which are handed
off to line-level enforcement staff who continue to work up
cases themselves. Discretion to initiate enforcement action
remains in human hands.56 But this may change. Continued
technological advances may eventually cause much of
enforcement decision-making, from monitoring to initiation of
enforcement actions to agency adjudication, to be an entirely
machine-driven process. As we explain in more detail in Part
III, full automation of consequential governance decisions
will raise significant legal issues that courts reviewing agency
action will have to resolve.
A second clear vista is agency development of ever more
sophisticated analytic techniques. One likely growth area is
computer vision, the branch of AI that trains computers to
understand the visual world. Already, academic researchers

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

27

A. Enforcement and Algorithmic Accountability
The proliferation of algorithmic enforcement tools at the
SEC and beyond highlights especially difficult trade-offs
between the efficacy of the new tools and the accountability
concerns that animate administrative law. As Part III describes
in more detail, algorithmic governance tools trigger a
profound collision between administrative law’s requirement
of transparency and reason-giving and the fact that many
algorithmic decision tools are not, by their structure,
fully explainable. An important debate asks how much
transparency, from thin system-level explanations of a tool to
full disclosure of a tool’s source code and data, is necessary
to gauge a tool’s fidelity to governing law. Some advocate
deliberate impairment of an AI tool’s predictive accuracy to
achieve explainability.

The result, though it runs contrary to much contemporary
commentary, is that displacement of agency enforcement
discretion by algorithmic tools may, on net, produce an
enforcement apparatus that is more transparent, whether to
reviewing courts or to the agency officials who must supervise
enforcement staff.
But legal demands of transparency also produce further
trade-offs in the enforcement context because of the risk
that public disclosure of a tool’s details will expose it to
gaming and “adversarial learning” by regulated parties.62 As
discussed in more detail in Part III, an SEC registrant with
knowledge of the workings of the SEC’s Form ADV Fraud
Predictor could adversarially craft its disclosures, including or
omitting key language in order to foil the system’s classifier.
A key line of inquiry in the enforcement area will be what
degree of transparency, and what set of oversight and
regulatory mechanisms, can reach a sensible accommodation
of interlocking concerns about efficacy, accountability,
and gaming.

Algorithmic governance tools
trigger a profound collision between
administrative law’s requirement
of transparency and reason-giving
and the fact that many algorithmic
decision tools are not, by their structure,
fully explainable.

B. Algorithmic Enforcement and the Structure and
Legitimacy of the Regulatory State
Algorithmic enforcement tools may also, in time, work a
fundamental change in the structure and legitimacy of
the administrative state. Algorithmic enforcement tools
are force-multipliers that allow an agency to do more with
less by permitting agencies to identify regulatory targets
more efficiently. In this sense, the advent of algorithmic
enforcement tools could halt or even reverse the decadeslong shift away from public enforcement and toward private
litigation as a regulatory mode.63

A critical question is whether continued uptake of
algorithmic tools by enforcement agencies will, on net,
render enforcement decisions more or less accountable.
On the one hand, the black box nature of machine learning
tools may exacerbate accountability concerns. On the other
hand, algorithmic enforcement tools can, by formalizing
and making explicit agency priorities, render an agency’s
enforcement decision-making more tractable compared
to the dispersed human judgments of agency enforcement
staff. Algorithmic enforcement tools might thus provide a
“focal point” for judicial review, undermining the normative
foundation of longstanding legal doctrines, embodied by
the Supreme Court’s Heckler v. Chaney decision, hiving off
agency enforcement decision-making from judicial review.61
Algorithmic enforcement tools, by encoding legal principles
and agency policies and priorities, might also qualify as
“legislative rules” under the Administrative Procedure Act
and thus require full ventilation via notice and comment.

The advent of algorithmic enforcement may also supplant
expertise within the federal bureaucracy, exacerbating a
perceived trend toward politicized federal administration
and the hollowing out of the administrative state.64 This
is especially worrying because, at least for the moment,
line-level enforcers appear to play a key role in bolstering
the accountability of new algorithmic tools. Because SEC
enforcement staff can choose whether to use algorithmic
enforcement tools, agency technologists must sell skeptical
line-level staff on their value. SEC technologists report that
line-level enforcement staff are often unmoved by a model’s
sparse classification of an investment advisor, based on
dozens of pages of disclosures, as “high risk.” They want to
know which part of the disclosures triggered the classification
and why. This is pressing agency technologists to focus on
explainability in building their models by taking account of

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

28

frontier research on how to isolate which data features in an AI
system may be driving an algorithmic output. Staff skepticism
and demand for explainable outputs raise the possibility that
governance of public sector algorithmic tools will at times
come from “internal” due process, not the judge-enforced,
external variety.65
Finally, as algorithmic tools move closer to the core of the
state’s coercive power, they may systematically shift patterns
of state action in ways that raise distributive and, ultimately,
political anxieties about a newly digitized public sector. As
already noted, gaming reduces the efficacy of algorithmic
systems and risks rendering their outputs fully arbitrary. But
gaming is also likely to have a distributive cast, particularly
in the enforcement context.66 The predictions of the SEC’s
Form ADV Fraud Predictor as to which investment brokers
are likely to be the bad apples may fall more heavily on
smaller investment firms that, unlike Goldman Sachs, lack a
stable of computer scientists who can reverse-engineer the
SEC’s system and work to keep their personnel out of the
agency’s cross-hairs.67 As we explore in more detail in Part III,
a narrow focus on technical and capacity-building challenges
misses the profound political implications of the current
algorithmic moment.
****
As the SEC’s experience illustrates, AI/ML tools have the
potential to help enforcement agencies flag potential
violations of the law and focus agency attention in a world
of scarce resources. This improved accuracy and efficiency
may come at a cost, however. As AI/ML tools get ever more
sophisticated, they also pose real threats to the transparency
and democratic accountability of enforcement agencies and
of the regulatory state as we know it.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

29

Law Enforcement at Customs and Border Protection
While civil enforcement agencies like the SEC, IRS, and EPA have begun to experiment with
machine learning, pure law enforcement agencies have been quicker to adopt such tools.
Nearly 100 state and local jurisdictions have replaced traditional surveillance cameras with
more sophisticated AI-powered gunshot detection technology.1 Others have employed
AI-driven automatic license plate readers.2 Police departments in Los Angeles,3 Chicago,4
New Orleans,5 and Missouri6 have deployed AI-powered predictive policing strategies
to identify gang-related crimes. Federal law enforcement agencies such as the Federal
Bureau of Investigations (FBI) use similar strategies, though we do not consider them here
due to the information barriers inherent in examining a pure criminal law enforcement
agency like the FBI. Instead, we turn in this chapter to an agency that straddles the civil and
criminal divide: Customs and Border Protection (CBP).
KEY TAKEAWAYS
Customs and Border Protection
(CBP) has relied extensively on
contractors to develop facial
recognition technology and risk
scoring of passengers.
Reliance on contractors carries a
cost: CBP was unable to explain
failure rates of one biometric
scanning application.
While such tools can expedite
processing at airports and borders,
they also raise questions about
interagency data sharing, privacy,
equal protection, and rulemaking
requirements.

Although CBP conducts some civilian enforcement functions such as cargo
inspection, the agency also monitors criminal activity and enforces immigration
and customs laws. In doing so, CBP deploys two of the most controversial AI/ML
tools: facial recognition and risk prediction.
Law enforcement agencies have used facial recognition technology to match still
images from crime scenes against criminal databases since at least 2009.7 As of
2016, one in four state or local police departments had access to facial recognition
databases, and sixteen states had contributed driver’s license photos to the FBI’s
federal equivalent.8 Today, local governments have access to an even wider suite
of live facial recognition surveillance tools.9 Despite its growing popularity with law
enforcement, facial recognition raises unique privacy and due process concerns.
Four cities in California and Massachusetts have banned its use,10 and a recent
Senate bill proposes to ban facial recognition technology in all public housing
receiving federal funding.11
Risk prediction, too, is a widely contested use of AI/ML. Law enforcement risk
prediction tools incorporate data about individuals—such as their age, criminal
history, and gender—to identify individuals that may be at risk of committing or
becoming the victims of crime. Police departments can use such tools to rank
individuals prone to violence based on their likelihood of becoming involved
in a future homicide.12 Courts routinely consult AI-based risk-assessment tools,
referring to automatically-generated risk scorecards in making sentencing
decisions.13 Like facial recognition, law enforcement uses of risk prediction may
raise due process14 or equal protection concerns.
In this chapter, we consider CBP’s plans to “transform the way it identifies travelers
by shifting the key to unlocking a traveler’s record from biographic identifiers”—
such as passports and visas—“to biometric ones—primarily a traveler’s face.”15

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

30

This significant shift may allow the agency to leverage a
broader dataset and improve accuracy, but it also creates new
vulnerabilities and raises important legal questions. We begin
with a brief overview of the agency and its mandate, then
examine CBP’s use of facial recognition and risk prediction. We
conclude by discussing the trajectory for AI use at CBP and
highlight implications for the future of such technologies.
I. CUSTOMS AND BORDER PROTECTION
Customs and Border Protection sits within the Department of
Homeland Security, the federal government’s largest law
enforcement agency.16 The agency was established in 2003, in
the aftermath of the September 11 attacks, to combine the
former U.S. Customs Service with various immigration,
agricultural inspection, and border patrol roles.17 Today, CBP
boasts 60,000 employees, making it “one of the world’s largest
law enforcement organizations.”18
These employees are spread throughout several sub-agencies,
including the Office of Field Operations—which controls ports
of entry—and the U.S. Border Patrol, which patrols the areas
between them.19 The Air and Marine Operations division
supports these functions,20 and the Office of Trade coordinates
with international partners and other agencies to enforce
trade restrictions and customs laws at ports of entry.21 CBP is a
pure law enforcement agency, imposing both civil and
criminal penalties in its enforcement of twenty-nine distinct
sections of the U.S. Code, in areas ranging from intellectual
property protection to environmental conservation.22 Although
CBP fulfills a wide variety of functions, the agency’s
overarching mission is “[t]o safeguard America’s borders.”23 To
achieve this mission, the agency continues to rely on
specialized officer teams, such as the CBP Aircraft Search
Team, to search for contraband and apprehend those
engaged in trafficking or smuggling on the ground.24 It also
supplements these human teams with more advanced
technological tools. For example, CBP began deploying
unmanned drones as early as 2004 to monitor smuggling,
human trafficking, and illegal crossings at the border.25 The
agency’s use of facial recognition and risk prediction tools are
consistent with this trend and are meant to support the work
of its human officers.
II. AI USE CASES
Customs and Border Protection has invested significant
resources in artificial intelligence. In 2018, the agency received
$196 million to acquire and deploy border security
technology.26 In 2017, Executive Order 13,780 enabled the

agency to “expedite the completion and implementation
of a Biometric Entry-Exit Tracking System.”27 CBP’s Facial
Recognition and Risk Prediction Programs have grown out
of the agency’s emphasis on counterterrorism: The Facial
Recognition Program is a “direct result” of “recommendations
from the 9/11 Commission,”28 and the Risk Prediction Program
bills itself as a way to “identify potential threats.”29 The latter
assesses not only human travelers, but also non-human
entities such as cargo.
A. Facial Recognition
In 2004, Congress authorized CBP to collect biometric data
from non-citizens entering the United States.30 At entry
points such as airports, officers would match passenger data
provided by airlines with a passenger’s passport. Officers
would also collect the biometric fingerprints of non-citizens to
ensure a match with the passports, and would run that data
against criminal and terrorist watchlists.31 In 2012, the agency
began placing self-service Global Entry kiosks at airports
to process biographic data for inbound U.S. citizens.32 This
enabled the agency to focus human resources on processing
non-citizens. Three years later, the agency began piloting
facial recognition and mobile fingerprint scanners at airports
to enhance this process.33
Facial recognition systems match a given image or video of a
face with an identity.34 These systems work by first detecting
a face—often in cluttered, crowded or obstructed settings—
then matching its features against a database of known
faces. A CBP port of entry kiosk, for example, may snap a
photo of incoming persons, detect and crop a particular face,
and create a vector representation that can more robustly
match an identity in the underlying database. Biometric
identification, which identifies people using physical
traits such as the face, fingerprints, or voice, has several
advantages.35 In theory, each person’s physical traits are
unique and more difficult to falsify than written documents
like passports.36 Although CBP initially experimented with
other biometric technologies such as iris and mobile
fingerprint scanning,37 it has settled upon facial recognition
both because of low iris capture rates,38 and because photos
of faces are more widely available and easily accessible
than iris data—which the agency would have to gather on
its own.39 The agency recognizes that “[w]hile DHS’ gallery
of fingerprints is large, it pales in comparison to the number
of facial recognition quality photos held in existing data
sources, such as the U.S. Passport and Visa databases.”40 Facial
recognition also served as the least disruptive option: The

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

31

agency “found that facial recognition was intuitive for people.
Everybody knows how to stand in front of a camera and have
his or her picture taken.”41

with sister agencies, CBP also encourages third-party use of
these technologies. CBP describes its database as a “device
agnostic backend backbone” that will spur “private sector
investment in front end infrastructure, such as self-service
baggage drop off kiosks, facial recognition self-boarding gates,
and other equipment.”54 As the agency states:

CBP launched its facial recognition program in 2017.42 It
typically obtains facial recognition software from private
vendors that closely guard their intellectual property, making
it difficult to determine the architecture of its program.43
Unisys, an information technology company that is the
agency’s main contractor for facial recognition, seems to use
deep learning in both the pre- and post-image processing
stages to extract features—such as estimated age—from
an image. The agency appears to have combined products
from companies that likely employ different models, such
as NEC’s NeoFace44—which identifies individuals using
proprietary feature-extraction methods and deep learning
face-matching—and Cognitec’s FaceVACs.45 The deployment
examples below illustrate the range of this technology and its
applications to CBP’s broader mission.

Customs and Border Protection will build a backend
communication portal to support TSA, airport, and
airline partners in their efforts to use facial images
as a single biometric key for identifying and
matching travelers to their identities. This portal
will provide our partners with the ability to utilize
the Customs and Border Protection Biometric
Pathway for identity verification at any point in the
travel continuum.55
Commercial carriers and airport authorities send the facial
images they capture to CBP’s Traveler Verification Service.56
The agency retains photos of U.S. citizens only until their
identities are confirmed, but can retain photos of non-U.S.
citizens for up to fifteen years.57

1. Airports
As part of its Biometric Entry/Exit Program, CBP entered into
agreements requiring airports to buy cameras to capture
facial images.46 Several airports and airlines have rolled out
the agency’s Traveler Verification Service, a central biometric
identification system that includes facial recognition.47
Private partners use the Traveler Verification Service for
paperless boarding and processing.48 In June 2018, Orlando
International Airport became the first to use facial recognition
on all travelers.49 At least seventeen airports, from Seattle
to Atlanta and Fort Lauderdale, have followed suit.50 As
passengers board an aircraft, the system captures their
photos, which an algorithm then processes to ensure that the
boarding passengers’ faces match their registered photos.
CBP claims that its facial recognition system finds passengers
attempting to enter the country illegally on a daily basis.51 CBP
initially failed to clarify whether passengers could opt out of
the system, generating confusion and criticism.52 And despite
CBP’s later clarification that passengers could opt out, the
rate at which passengers do so remains low: In one audit, only
sixteen passengers across a sample of twelve flights declined
to be photographed.53

2. Land Borders
CBP has also begun testing facial and iris recognition
technology at land borders. At the Otay Mesa Port of Entry,
for example, the agency has tested a variety of physical
deployments including kiosks and stop-and-look or on-themove detection systems.58 Kiosks pose the fewest technical
challenges, because they scan passengers who are directed
to stand in a particular pose. Stop-and-look stations are
similar, but must account for different poses. On-the-move
placements must process video, which may require detecting
faces in a series of frames without overcounting or accounting
for blur and other video artifacts. In August 2018, CBP began
testing facial recognition on drivers in Anzalduas, Texas.59 The
agency has tested this technology using dedicated lanes,
allowing people to opt in to the facial recognition system.60
B. Risk Prediction
Risk prediction modeling uses statistical methods to assess
particularized future risks, such as the probability that
an individual will develop a specific illness. To assess the
potential security risks posed by each of the hundreds
of millions of people, vehicles, and containers crossing
U.S. borders, CBP employs a bundle of programs termed

CBP is partnering with the Transportation Security
Administration to test its ability to capture and match facial
images at checkpoints. But in addition to sharing its system

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

32

the Automated Targeting System. Information about the
Automated Targeting System first became publicly available
in November 2006 through the Federal Register,61 but has
since been exempted from future disclosures.62 According to
agency documents, the system generates and assigns a rating
to every entity that crosses U.S. borders, determining the
potential threat a given entity poses and the level and priority
of screening it should receive.63 One subsystem screens
passengers—including by marking airline passengers for
additional screening—while another screens cargo.

adversarial learning while insulating the agency from legal
challenges. But the program likely integrates a wide range
of tools from contractors and parallel agency initiatives.
Contractor Metron, for instance, boasts capabilities that
include supervised and unsupervised machine learning and
graph-mining.70 And DHS has reported that CBP’s advanced
machine learning algorithms in the cargo screening context
may support “research on entities and individuals of interest”
for intelligence and law enforcement purposes.71 DHS reports
that CBP’s passenger screening program employs only “riskbased rules that are derived from discrete data elements” and
does not mention machine learning.72 Yet DHS also contracted
with Metron in 2012 to develop an “automated behaviorbased screening and anomaly detection technology.”73 And
in 2018, it awarded funds to DataRobot, Inc. to “begin testing
a prototype of a machine learning platform” for CBP’s Global
Travel Assessment System.74

By 2014, CBP had begun developing a Risk Prediction
Program, which aims to improve the Automated Targeting
System in collaboration with the Science & Technology
Directorate of the Department of Homeland Security.64 The
Risk Prediction Program will augment existing systems with
machine learning techniques to help track and assess more
complex patterns.65 Various contractors with machine learning
expertise have been involved in the project. For example,
the project integrates Metron’s machine learning “real-time
Automated Modeling & Targeting Subsystem” into the CBP
passenger screening subsystem. Metron has also developed
and integrated a “Link Discovery Tool” into passenger
screening, aiding the “discovery of links from current
passengers to past known or suspected threats.”66 In June
2018, CBP contracted with Unisys,67 which has developed its
own risk-prediction program for use by governments around
the world.68

In one internal report CBP admitted
that it was unable to explain the failure
rates of its iris scanning technology:
“Due to the proprietary technology
being used, the specific cause of the
failure could not be differentiated.”

The program also uses information from a wide variety of
government and non-government data sources. Many of
these data sources are internal to DHS, such as the Advance
Passenger Information System, Nonimmigrant Information
System, and Enforcement Integrated Database. Others, such
as the Federal Bureau of Investigation Terrorist Screening
Database and the Department of Justice National Crime
Information Center, come from peer agencies. But the
program also reaches beyond federal government sources
to collect passenger data—such as billing and email
addresses, payment information, in-flight seat locations, meal
preferences, and baggage data—directly from airline carriers.69

The Risk Prediction Program’s methodology and scope
remains somewhat unclear. CBP has denied using MLpowered risk assessment scores for passengers75 and
claims to instead compare each passenger’s personally
identifiable information “against lookouts and patterns of
suspicious activity identified through past investigations
and intelligence.”76 In 2009, a lawsuit by the Electronic
Frontier Foundation revealed several references to “riskscored” passenger information within the agency’s internal
documents.77 Whether these risk scores come from an ML
algorithm similar to those the agency is using in the cargo
context or from an expert-based system remains unclear.
As recently as 2018, Unisys stated in a press release that it
helps CBP assess “risk associated with travelers or cargo

As in the facial recognition context, CBP has not publicly
released the specific technologies its Risk Prediction Program
uses to process this data. CBP has both a security and liability
incentive to keep its technologies opaque: Doing so wards off

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

33

shipments.”78 These risk scores may be used not just by
Customs and Border Protection, but also by other DHS or law
enforcement agencies.

many of CBP’s private contractors list their research on their
resumes, enabling adversaries to make educated guesses
about the agency’s internal models. As CBP expands its use
of facial recognition and risk prediction, it must consider and
address these evolving security threats.

III. FUTURE TRAJECTORY FOR CBP
Although facial recognition may not be as accurate as
fingerprints79 and may be susceptible to evasion,80 it offers
a more seamless interface than even mobile fingerprint
scanners. By deploying facial recognition cameras, CBP can
collect biometric facial recognition data on a wider scale, and
at faster speeds, than individual fingerprints. The technology
also enables CBP to match travelers against a wider database
of photos, while reducing the agency’s “dependency on less
reliable paper travel documents like passports and visas.”81
Risk prediction programs promise similar improvements
in efficiency and accuracy. However, these tools remain in
their early stages. As CBP expands its use, it will likely have
to build greater internal agency AI/ML expertise to address
the knowledge gap created by reliance on contractors. In one
internal report, for example, CBP admitted that it was unable
to explain the failure rates of its iris scanning technology:
“[D]ue to the proprietary technology being used, the specific
cause of the failure could not be differentiated.”82 If CBP
fails to understand the flaws in its own technology, it can
expose itself to unknown vulnerabilities and fail to detect
adversarial attacks. More broadly, agencies that lack access
to a contractor’s proprietary technology may be unable to
troubleshoot and adapt their own systems.

CBP’s controversial gathering and
sharing of personal data highlights
the importance of establishing robust
consent and security procedures.
IV. IMPLICATIONS: THE CHALLENGES AHEAD FOR LAW
ENFORCEMENT AGENCIES USING AI
AI/ML tools can enhance a law enforcement agency’s breadth
and precision. CBP’s AI/ML use cases have implications
for other agencies in law enforcement and beyond. The
Department of Veterans Affairs and other service agencies,
for example, may consider using facial recognition or other
biometric identifiers to process identities, securely process
private information, and reduce wait times.88 Regulatory
enforcement agencies that monitor risk on an individual
level—such as the SEC and FTC—may learn from CBP’s Risk
Prediction Program. These insights could, for example, assist
the Centers for Medicare and Medicaid Services (CMS) with its
own Fraud Prevention Program.89 At the same time, agencies
will have to consider the challenges that CBP continues to
face in deploying its ambitious programs.

In addition to building internal technical capacity, CBP
may have to stay abreast of advances in AI, as its programs
raise security and adversarial learning concerns that law
enforcement agencies continue to grapple with. Facial
recognition systems can be vulnerable to adversarial attacks.83
An attacker could, for example, craft data inputs to trick a CBP
facial recognition system into incorrectly matching a face with
the no-fly list or vice-versa.84 The simplest attacks can often
be the most successful: Security researchers have confused
a Tesla autopilot system by strategically placing stickers
in its field of view, causing the car to unexpectedly change
lanes.85 Moreover, attackers can often break adversarial
defenses in short time frames.86 Although researchers have
sought to address adversarial attacks by training models with
theoretical guarantees on robustness,87 these guarantees
often come at the price of accuracy. Furthermore, private
contractors may exacerbate vulnerabilities. For example,

First, CBP’s controversial gathering and sharing of personal
data highlights the importance of establishing robust consent
and security procedures, even for interagency data sharing.
Federal regulation of interagency data sharing is limited
primarily to reporting requirements, and may not fully
address public concerns with more modern data sharing.
Prior technologies used straightforward opt-in and opt-out
mechanisms: Law enforcement agencies historically collected
images directly from citizens, such as during the passport, visa
application, or border crossing process.90 And while airports
have long used automated passport kiosks which verify
identity using facial biometrics, those technologies have been
relatively easier to notice and opt out of.91 By contrast, a U.S.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

34

citizen who wishes to opt out of facial recognition today may
find it increasingly difficult to do so: The agency has likely
obtained her image from one of its many data sources and
may already be using it to verify her identity. In implementing
the Facial Recognition Program, for example, CBP obtained
decades of passport photos from the Department of State’s
Consular Consolidated Database,92 without obtaining consent
from U.S. citizens.93

are working to develop algorithms that naturally account
for these biases,105 and vendors have significantly reduced
the disparity in error rates,106 systems continue to be far from
perfect. Similarly, with respect to risk prediction, risk scores
may rely on protected characteristics such race, religion, and
gender.107 The legal issues surrounding such scoring remain
controversial but unresolved in the algorithmic context.108
Agencies should consider these legal concerns when
determining whether to adopt facial recognition systems.

Second, data sharing raises privacy concerns. CBP shares
information with various federal, state, and local authorities.
It partners with the National Institute of Standards and
Technology to test and evaluate vendor technologies,94 and
feeds biographic and biometric data to the shared interagency
Arrival and Departure Information System.95 This data sharing
extends beyond the government. Under existing guidelines,
private parties, such as airlines or airports, might be allowed
to use facial images for commercial purposes. One CBP
memorandum of understanding does not “preclude any Party
from entering into future business agreements or commercial
opportunities.”96 According to one media report, this
agreement sets “no commercial limits for ‘airline partners;’ if
they wanted to sell or somehow monetize the biometric data
they collect, there was nothing stopping them.”97 Moreover,
while CBP writes data usage policies into its government
contracts,98 in compliance with DHS guidelines implementing
federal requirements from the Security Modernization Act of
2014 and the Cybersecurity Information Sharing Act of 2015,99
these precautions fail to sufficiently delineate the limits on
private use of agency data. To prevent the kind of criticism
CBP has faced for its lack of transparency,100 agencies may
want to share clear guidelines on data gathering and data
sharing at the outset.

Fourth, agency deployment of facial recognition raises Fourth
Amendment issues. While current law is permissive with
respect to search and seizure at the border,109 there are some
uncertainties around the use of these technologies, as well as
congressional calls for greater oversight.110 There is no judicial
ruling on whether using facial recognition constitutes a search
under the Fourth Amendment.111 The use of risk scoring could
implicate the Fourth Amendment if it becomes the basis
for—or even merely prolongs—a search or seizure. The border
exception is less likely to apply in other agency contexts
deploying risk scores and facial recognition.
Fifth, agencies that implement AI/ML technologies outside of
the national security context may be subject to procedural
requirements under the APA. Congress has on several
occasions ordered collection of biometrics from foreign
nationals at the border, but it has never clearly authorized
facial recognition for U.S. citizens.112 CBP did not conduct
notice-and-comment rulemaking prior to implementing its
facial recognition program,113 presumably invoking one of the
APA exceptions. In 2011, however, the D.C. Circuit held that the
Transportation Security Agency was required to go through
the rulemaking process prior to employing body scanners
at airports.114 The D.C. Circuit found the agency’s adoption of
body scanners to be a legislative rule, requiring notice and
comment. If the biometric program is analogous to the use
of body scanners, it may similarly require rulemaking. The
APA further exempts agencies from notice and comment
when impractical or unnecessary115 or for matters of military
or foreign affairs.116 The agency might claim this exemption,
invoking Executive Order 13,780, which articulates the
national security purpose and urgency driving the biometric
Entry-Exit system.117 But even then, it would likely need to
incorporate a brief statement citing its rationale for excluding
public comment into the rule itself.118

Third, agency uses of facial recognition or risk prediction can
raise equal protection concerns. As privacy advocates and
academics have highlighted,101 facial recognition systems
can entrench bias into agency decision-making. Biases in
the data may translate to inaccuracies for underrepresented
populations, implicating disparate impact and disparate
treatment concerns.102 Many systems originally misclassified
faces with darker skin tones at higher rates than faces with
lighter skin tones.103 In China, an automated policing system
detected a businesswoman’s face on a bus advertisement
and mistakenly cited her for jaywalking.104 Although scholars

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

35

Finally, CBP must contend with serious political and public
relations risks. Facial recognition and risk prediction
remain some of the most contentious applications of
AI/ML technology, in part because they implicate the
aforementioned concerns regarding citizen consent, data
privacy, equal protection, and searches and seizures. But
growing agitation about facial recognition technology and risk
prediction runs deeper than that, reflecting more existential
concerns about the rise of the surveillance state. While the
foregoing cannot possibly do justice to ongoing debate about
the proper role of technology-enabled surveillance, it is a
crucial debate to have.
****
In sum, AI/ML tools may, as in CBP’s case, significantly expand
an agency’s scope and reach and enable it to make agency
operations more efficient and accurate. At the same time,
such programs raise privacy and security risks and reveal basic
tensions between the goals of law enforcement and agency
transparency.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

36

Formal Adjudication at the Social Security
Administration
Federal agencies adjudicate more cases than all federal courts combined. Guaranteeing
due process in the face of such high volumes remains one of the core challenges of
administrative adjudication, with volumes of legal and scholarly analysis devoted to the
topic.1 When an immigrant appeals her asylum decision, when a veteran appeals the denial
of disability benefits, or when an individual challenges the denial of Medicare coverage,
how can we assure that decisions reached by adjudicators are accurate and consistent?
And what potential does AI have to solve what some have called a “looming crisis in
decisional quality”2 in agency adjudication? In this chapter we cover the emerging uses of
AI for formal adjudication.
KEY TAKEAWAYS
AI tools are being developed to
improve the accuracy and efficiency
of formal adjudication.
The most advanced tool relies on
text parsing of draft decisions to
flag potential errors.
Entrepreneurs within the agency
with both subject matter and
technical expertise were critical
in spurring early innovation to
circumvent legacy systems and
restrictions.
As adjudicatory decision tools
grow, they may raise questions
about decisional authority and
independence and the transparency
of adjudicative decisions.

AI-based adjudication tools address two types of adjudication settings. First,
the textbook APA category of formal adjudication centers on instances where
an agency’s enabling act requires adjudications to be made on the record.3
Sometimes dubbed “Type A” adjudications,4 such adjudications trigger procedural
protections under the APA,5 including the right for interested parties to submit
evidence, a right to an exclusive record for the decision, the right to a presiding
employee who is at arm’s length from agency investigators or prosecutors
(separation of functions), and the prohibition of ex parte communications.6
Typically, the presiding employee is an administrative law judge (ALJ).7 As of
2017, 27 agencies employed 1,931 ALJs. A small number of agencies employ the
vast bulk of ALJs: 86% sit in the Social Security Administration, 5% in the Office
of Medicare Hearings and Appeals, 2% in the Department of Labor, and 2% in the
National Labor Relations Board.
Second, the tools discussed in this chapter also pertain to adjudications that
require evidentiary hearings, but do not trigger the APA’s default adjudicatory
procedures. In such “Type B” adjudications, agencies employ administrative judges
(AJs), whose adjudicatory work resembles that of ALJs, but without the same
set of procedural protections as the APA.8 Strictly speaking, such adjudications
are “informal” under the APA, but the enabling act (and, potentially, procedural
due process) can still trigger an administrative approximation of a civil trial.
Asimow reports nearly 100 schemes where an office’s primary function is “Type
B” adjudication,9 but, as with Type A adjudications, a small number of agencies,
such as the Board of Veterans Appeals10 and the Executive Office of Immigration
Review,11 employ the bulk of AJs. These types of adjudications typically also have
an exclusive record requirement, the right to a neutral decision maker, separation
of functions, and a prohibition on ex parte communications. While “wildly

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

37

diverse,”12 these adjudicatory processes often also face case
processing challenges due to significant caseloads. Tools
developed at SSA to reduce error and improve processing
times of disability adjudication may well translate, for
instance, to the closely analogous BVA setting.

performing her past relevant work, based on the claimant’s
“residual functional capacity” and past relevant work.20 If
not, the agency determines at step five whether the claimant
is able to perform any other work, based on the claimant’s
residual functional capacity, age, education, and work
experience. If not, the claimant is found disabled and entitled
to benefits.21

The tools we discuss in this chapter have somewhat less
direct applicability to the vast residual category of informal
adjudications that do not require an evidentiary hearing
(“Type C” adjudications). We turn to that setting in the
following chapter.

The adjudication process is divided into four administrative
levels. First, at the initial state level, the SSA receives an
application and sends that application to the State Disability
Determination Service (“DDS”). DDS staff work with medical
or psychological consultants to initially determine whether
the applicant is disabled under the rules. Second, a claimant
dissatisfied with DDS’s initial determination can request
reconsideration. A different DDS examiner reviews all
evidence submitted as part of the initial determination, and
the claimant can submit further evidence. Third, a claimant
dissatisfied with reconsideration results can request a
hearing with an Administrative Law Judge (“ALJ”) for de novo
review of her claim, including review of additional evidence
not available at the time of prior proceedings. The Appeals
Council handles the final level of appeals within the agency.
The Appeals Council is also in charge of performing quality
review and policy interpretation.

In what follows, we devote the bulk of the discussion to AI
innovations in place at the Social Security Administration
(SSA), both because the agency plays a central role when it
comes to formal adjudication and because SSA has taken the
largest strides in developing such tools. We close the chapter
by spelling out implications for adjudication more broadly.
I. THE SOCIAL SECURITY ADMINISTRATION
A. Disability Claims System
The SSA was created in 1935 as part of the Social Security Act.
Congress subsequently modified the Social Security Act of
1935 to cover people unable to work because of disabilities
and created the Social Security and Disability Insurance
(“SSDI”) Program. The program currently covers all workers
between 18 and 65 who have contributed to the program
commensurate with their contributions.13 In 1972, Congress
created the Supplemental Security Income (“SSI”) Program,
which provides disability benefits on the basis of need
regardless of past contributions.14

B. Current Challenges
1. Caseload, Processing Time, and Differential
Grant Rates
The SSA is likely “the largest adjudication agency in the
western world.”22 Its Office of Disability Adjudication and
Review (“ODAR”) is in charge of scheduling disability hearings,
handling the Appeals Council, and reviewing decisions made
by ALJs. ODAR consists of over 160 offices and 10 regional
offices. In 2016, SSA received more than 2.5 million disability
claims, with almost 700,000 appealed to the hearings level.23
Because of the caseload, ODAR offices experience a significant
backlog of claims. Wait time for a hearing can range from a
few months to more than two years.24 Past efforts to reduce
the hearings backlog and the average processing time for
claims have had limited success.25

The Social Security Act defines “disability” as “inability
to perform any substantial gainful activity by reason of a
medically determinable impairment that is expected to
last at least twelve months or result in death.”15 The statute
and implementing regulations create a five-step process for
determining whether an applicant meets the criteria and is
entitled to benefits.16 At step one, the agency denies the claim
if the claimant is engaged in substantial gainful activity.17
At step two, the agency considers whether the claimant
has “a severe medically determinable physical or mental
impairment” (or combination of impairments) of sufficient
duration.18 At step three, the agency determines whether
the impairment(s) meets or equals a listed impairment,19
in which case the claimant is entitled to benefits. If not, the
agency determines at step four if the claimant is capable of

In addition, there are longstanding concerns about widely
differential grant rates between ALJs, with some judges
granting benefits over 90% of the time and others under 10%
of the time.26 Such disparities raise concerns about accuracy
and fairness, but prior efforts to reduce disparities through

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

38

II. AI USE CASES
We now describe three novel experiments in the use of AI/
ML at the SSA in increasing order of sophistication, aimed to
address the caseload, accuracy, and consistency challenges.

internal oversight have been held to violate principles of
decisional independence under the APA.27 These challenges
of ensuring the accuracy and consistency of decisionmaking at SSA have persisted through decades of quality
improvement efforts.28

A. Clustering for Micro-Specialization
The Appeals Council has explored the use of clustering
algorithms to improve case processing. The existing approach
randomly assigned cases to adjudicators. SSA hypothesized
that case clustering could help adjudicators accumulate
expertise about and reduce research time into policies and
regulations by examining similar claims together, potentially
reducing case processing time and errors. One potential for
case clustering would have been to develop specialty units,
wherein adjudicators exclusively focused on distinct areas of
law. Yet in response to concerns about differential workloads,
the clustering algorithm was applied so that each adjudicator
would (a) receive the same (randomly selected) set of cases
as before, but (b) receive the suggested order in which to
process them. Such “micro-specialization” might still enable
adjudicators to develop expertise in one area and apply the
relevant statutes and regulations to comparable cases.

2. Capacity Building
As part of its efforts to address these challenges, the SSA
has undertaken a series of efforts to improve its data
infrastructure and develop staff with technical competence to
improve efficiency and accuracy in processing claims in data
driven ways.
SSA has long sought to improve the quality of data available
for data analysis to improve the efficiency and quality of
adjudications. In contrast to other adjudicatory agencies, SSA
adopted an electronic case management tool early on.29 One
of its current efforts involves obtaining medical records in
electronic format and converting medical records, presently
received as image files in most cases, into text files. SSA is
currently in the process of digitizing its request-generation
process and planning to obtain medical evidence in more
accessible formats. In 2015, SSA also started to develop
software to convert images of medical records to readable
text. The SSA CARES initiative is planning to develop and
pilot a software that uses artificial intelligence and NLP to
automatically scan case files, identify duplicative medical
evidence, and suggest those pieces of evidence for removal by
SSA staff. Notwithstanding these efforts, significant challenges
to the data infrastructure remain.

The clustering tool uses meta-data available in SSA’s case
management system—including claimant’s age, impairments,
state of origin and other facts developed at the hearing
level—to provide clusters of similar claims.31 SSA reported
12% reduction in case processing time and 7.5% reduction
in returns from administrative appeal judges to attorneys.32
That said, the program is being used only on a voluntary
basis and it is unclear how these effects were calculated. If
more motivated adjudicators adopted micro-specialization
or if the program was implemented along with other quality
improvement efforts, the reported benefits may be overstated.

Agency leadership and entrepreneurship appears to have
played a particularly important role for positioning SSA to
be able to take advantage of data analytics. Gerald Ray, who
spent most of his career at SSA, becoming an Administrative
Appeals Judge and then deputy executive director of the
Office of Appellate Operations (OAO), played an important
role in creating the seedbed for prototyping AI tools.
Described by one co-worker as the “Steve Jobs of the SSA,”
Ray realized early on that the formalization of adjudicatory
policy, capturing data streams, and analytics could help
address longstanding challenges of SSA adjudication. Because
OAO was only authorized to employ attorneys, however, he
strategically identified attorneys who also happened to have
a knack for data analysis and software engineering, which
became the core team building out SSA’s early prototypes.30

B. Accelerating Appeals with Predicted
Likelihood of Success
In another effort to reduce case processing times, the SSA has
developed two mechanisms for expediting claims likely to
receive benefits.
To improve case processing at the initial application level,
SSA promulgated new rules that included provision for
automatically identifying claimants most likely to qualify
for benefits for Quick Disability Determination (QDD).33 The
program identifies claims where benefits are likely to be
awarded and where the information needed to make the

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

39

disability determination can be obtained quickly and easily.
Each DDS unit establishes a QDD unit devoted to processing
claims referred by the predictive model.34 After referral, each
QDD determination “involv[es] sign-off by both an examiner
and a medical expert.”35 The expectation was that a small
number of claims would qualify, but that more cases would
be processed in this manner over time.36 The proposed model
was meant to identify claims using scores based on “such
factors as medical history, treatment protocols, and medical
signs and findings.”37 Features were selected based on prior
DDS determinations.38 In 2010, SSA revised its regulations
to permit QDD examiners to grant claims without medical
consultation,39 while still requiring such consultation for
denials.40 Some scholars expressed enthusiasm about QDD:
“The addition of QDDs at the initial decision level for selected
types of claims—those where the information needed to
decide disability can be obtained quickly and easily—is also
a positive and practical approach to case management.
Setting apart claims for which the evidentiary record may be
compiled with little difficulty will allow SSA to direct muchneeded resources to more difficult claims.”41

the Insight program,49 these tools were principally developed
by Kurt Glaze, an SSA attorney-turned-programmer, primarily
to improve the quality of decision writing. At the hearing
level, Insight is used to identify weaknesses in draft opinions,
ensuring that adjudicators have properly gone through the
analysis required by regulations. At the Appeals Council level,
it is used to identify inconsistencies in opinions appealed
from ALJ decisions, either by claimants or on the Council’s
own motion. At the Appeals Council level, use is voluntary. At
the hearing level, use is required for fully favorable decisions
but voluntary for unfavorable decisions.50 Since August
2017, the tool has been used 200,000 times at the Appeals
Council level.51 Since October 2018, the tool has been used
approximately 70,000 times at the hearing level.52 The SSA
may be further expanding the program—Congressional
testimony in the summer of 2018 indicated an intention to
expand the use of NLP for quality review.53

Insight analyzes a draft decision
and calculates a set of over 30
“quality flags” that are suggestive
of policy noncompliance or internal
inconsistencies in the decision.

SSA has also developed tools to expedite claims at the
hearing level by predicting which claims were denied
reconsideration but have a high likelihood of receiving
benefits.42 The predicted probability of a grant is “not used
to adjudicate the cases, and the probabilities of allowance
[are] not shared with adjudicators, but cases with higher
probabilities of allowance [are] moved ahead of cases in the
queue with lower probabilities of allowance under the notion
that disabled claimants should receive their decisions as soon
as possible.”43 Specialized teams then analyze the cases based
on the estimates.44 The model also seeks to identify claims
dismissed for procedural reasons but that would otherwise
be paid to ensure such claims receive proper review.45 The
supervised learning model (Naïve Bayes) uses outcomes at
the hearing level (fully favorable, favorable, unfavorable, or
dismissal),46 age, and impairment as features. Officials at SSA
reported that the model identified 10% of cases as likely to
receive fully favorable as compared with the average fully
favorable rate of 2.5-3% for all claims at the hearings level.47

Insight consists of several distinct parts. First, using
information extraction from the case management system,
Insight provides a case summary, including claim type,
disposition, claimant information (date of birth, claimed
onset dates, body mass index), and acquiescence rulings
for the region. Second, Insight analyzes a draft decision and
calculates a set of over 30 “quality flags” that are suggestive
of policy noncompliance or internal inconsistencies in the
decision. These flags can range from the simple (e.g., the
decision cited a provision in the C.F.R. that does not exist, the
claimant’s age and vocational grid rule are inconsistent) to
the more complex (e.g., the claimant’s capacity is inconsistent
with job requirements in the Dictionary of Occupational
Titles). Critical in this analysis was the existence of SSA’s
policy decision tree that spells out the appropriate paths that
an adjudicator could take, leading to approximately 2,000

C. Natural Language Processing for Quality Assurance
SSA has a long history of initiatives for quality assurance.48 The
most ambitious technological version consists of a suite of
tools based on natural language processing (NLP). Known as

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

40

possible case types within the five-step process described
above.54 At the Appeals Council level, reviewers answer a
series of questions on the page “to verify that the hearing
decision meets the requirements for a legally sufficient
application of policy in deciding the disability claim.”55

the Executive Office for Immigration Review.58 The BVA, for
instance, has recently experimented with a case specialty
team, allowing for specialization across adjudicators, not only
in the order of processing within adjudicators. SSA is by far
the most advanced in its adoption of these tools and there is
significant interest in tools that might enable other agencies
to improve case processing. We now spell out some of the
challenges that may limit the trajectory of AI applications in
mass adjudication.

Because over 30 quality flags exist, there is no single algorithm
underpinning the Insight system. The existence of the
Findings Integrated Template, standard templates of decision
writing for case types, facilitates information extraction
from opinions and many quality flags are a hybrid of logical
rules and supervised learning. For instance, a rule-based
heuristic (regular expression) might identify specific language
indicating the claimant’s maximum capacity to perform
certain functions, but a probabilistic NLP classification
algorithm may also be developed based on (relatively) small
training datasets as a fallback. The most advanced component
uses part-of-speech tags and supervised classification to
predict internal inconsistencies. Flags are included in the
Insight system only if they have over 80% accuracy. Some of
the most challenging scenarios where flags are inaccurate
come from cascades of failures—for instance, if the optical
character recognition engine improperly reads an impairment,
multiple inaccurate flags may be thrown.

A. Improving Data Quality
The success of AI depends first and foremost on data. While
SSA has rich raw data, there are significant impediments to
being able to build out a more ambitious AI pipeline.
First, much data remains unstructured. The prior employment
field, for instance, is a freeform field that applicants enter
(sometimes in handwritten form), making it challenging
to incorporate in a machine learning pipeline. Legal and
regulatory issues are not used for clustering, as they are
embedded in the text of decisions, leading some branch chiefs
to be more hesitant about adoption. Medical records are
available only in PDF format. Significant efforts are required to
extract, standardize, and validate such information from raw
records. As a result, SSA’s current applications are limited in
the amount of information they are able to incorporate. For
its clustering algorithm, for instance, SSA relies on a limited
number of basic demographic features (e.g., age, impairment,
and state of origin). The shift toward electronic health
records (e.g., Fast Healthcare Interoperability Resources)
and intermediate tools to extract medical conditions (e.g.,
Amazon’s Comprehend Medical) may help to solve this
bottleneck in the near future. If medical records were available
in structured form, for instance, AI tools could be built out
to aid in the time-consuming process of reviewing the
claims folder.

According to internal reports, the Insight system reduces
processing time and the number of returns to staff making
initial determinations at the Appeals Council level.56 In an
audit of the Insight system, SSA’s Inspector General reported
that 80% of survey respondents found the flags to be accurate
while 20% found that the flags were not accurate. Only 30%
of respondents found that Insight improved case processing
time. Overall, the Inspector General recommended that the
agency “develop metrics to determine whether Insight is
achieving its goals.”57
III. FUTURE TRAJECTORY OF AI AT SSA
SSA’s prototype applications provide a blueprint for
technology to address longstanding challenges of agency
adjudication. The use of AI to enable adjudicators to process
cases in a more coherent order (through micro-specialization),
to triage cases in a data-driven way to fast-track those
amenable to quick resolution, and to develop quality flags
for written decisions each have potential applicability for
other adjudicatory agencies, such as the Board of Veterans
Appeals, the Office of Medicare Hearings and Appeals, and

Second, the structured data itself exhibits quality issues. One
of the more important quality flags of the Insight system,
for instance, compares maximum capacity to complete
work-related physical functions with structured data on
employment qualifications in the Dictionary of Occupational
Titles, last updated in the late 1990s. Yet this structured
data is increasingly becoming outdated and may not match
the range of occupations in the current economy.59 As put
by one commentator, “There’s widespread agreement

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

41

among the legal community and the SSA that the Dictionary
of Occupational Titles is outdated, with inaccurate job
descriptions, obsolete jobs, as well as missing jobs.”60
In addition, if this data is in fact updated, it may require
significant resources to adapt to the rule-based system that
SSA has developed.

“I developed the flags that I wanted to have available as an
adjudicator.” Consider a contrast with a search engine built
out for the U.S. Patent and Trademark Office, as detailed in the
next chapter. While technically sophisticated for its time, the
only users reporting positive interactions with the tool were
those with computer science backgrounds, leading the PTO to
abandon the tool.

Third, labeling data is expensive. This stands in contrast to
many benchmark machine learning tasks (e.g., sentiment
analysis of movie reviews, object detection in images),
where labels can be crowd-sourced by lay coders. Providing
ground truth labels for legal decisions can be an expensive
endeavor, requiring attorneys well-versed in the legal area
to label decisions. For instance, whether an opinion applied
the appropriate weight to a medical decision in the record
requires an understanding of social security law. Generating
large datasets of several hundred thousand labeled decisions
that are the grist for deep learning can be challenging.

That said, the SME-driven approach constrains the
sophistication of AI/ML deployed. The model for predicting
grants (naïve Bayes), for instance, imposes a strong
independence assumption. While SSA’s model predicts that
10% of cases will receive fully favorable decisions, significantly
fewer are granted upon review, suggesting that the model may
require some more calibration. The model (logistic regression)
used for a number of the Insight quality flags does not take
advantage of the most important developments in natural
language processing—e.g., the deep learning revolution.

These data pipeline issues are not unique to SSA. OMHA is
just now transitioning to an electronic case management
system. In recent years, the U.S. Digital Service built out a new
Caseflow for the BVA. Such systems promise to provide much
richer structured information to facilitate prototyping of AI
tools, but each of these agencies will likely face challenges
comparable to SSA’s. Here again, we see the utility of
embedded expertise in helping an agency to identify the most
appropriate data sources to build out important achievable
solutions.

We hence spell out several areas where advances in AI may
improve existing tools. First, advances in synthetic data
generation and differential privacy may enable SSA to provide
public data or query-based access to enlist the broader
machine learning community in building out solutions.61
Employing these methods may enable SSA to begin to release
certain synthetic datasets to enlist the machine learning
community to work on these important social problems.
Second, the lack of large datasets with ground truth (training
corpora) may be overcome by deploying “fine-tuning” from
(language) models pretrained on large corpora. Until recently,
deep learning as applied to NLP required large volumes of
ground truth data, making it infeasible to train such models
on SSA data. As happened in computer vision years earlier, we
have observed breakthroughs in NLP with pretrained models
that facilitate fine-tuning. Google’s BERT model, for instance,
is a model trained on Wikipedia and the Books Corpus with
110 million parameters, learning the context of language
better than prior models.62 Most importantly, it is possible to
retrain BERT to achieve substantial gains in benchmark NLP
tasks with much smaller training datasets. By fine-tuning
such language models, mass adjudicatory agencies may be
able to deploy insights gained from much larger corpora to
solve discrete adjudicatory tasks, with much less diversion of
adjudicatory resources to hand-label case decisions.

Glaze: “I developed the flags that
I wanted to have available as an
adjudicator.”
B. Improving Methods and Evaluation
One of the strengths of SSA’s AI strategy has been to rely on
adjudicators (subject matter experts or SMEs) to determine
what tools merit development. Providing acquiescence
rulings, for instance, is straightforward based on ZIP-code
matching, but requires substantive expertise as to what in
fact slows down the decision writing process. As put by Glaze,

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

42

Last, active learning methods could overcome static
deficiencies of these tools. Conventional supervised learning
trains a model based on a snapshot of data. As a result, such
methods may not be able to account for dynamic changes
over time. As mentioned in the enforcement context, past
indicators of insider trading may not be future indicators
of insider trading given strategic adaptation by regulated
parties. In the benefits adjudication context, one acute
concern is that machine learning methods may fail to
adapt to dynamic changes in the economy with the same
degree of flexibility as humans. Methods for active learning
counteract this, by using the model to adaptively select units
for labeling and updating the model-based outcomes. Such
methods could take case triage, such as QDD, to its logical
conclusion by deploying adjudicatory resources to where
errors are the likeliest and updating the underlying model
with each interaction. Adapting active learning principles
to adjudication could hence respond to a longstanding
critique of agency adjudication as failing to correct systematic
sources of error due to arbitrary selection of cases for appeal.
Instead, model-based methods could be used to deploy
adjudicatory resources to discover systemic sources of error in
a dynamic fashion.

Machine learning tools may be built
to pinpoint the relevant records and
passages in lengthy claims folders,
potentially achieving for record review
what electronic searchers have achieved
for the discovery process.
Third, one of the most promising deployments of AI may
lie in lowering the costs for claims folder processing and
legal research. Conventionally, adjudication has been laborintensive, requiring manual review of lengthy claims folders
and research into applicable laws and regulations. The
provision of acquiescence rulings illustrates how machine
learning can create a more streamlined decision-making
architecture, reducing the cost of locating circuit-specific
policy. More generally, machine learning tools may be built to
pinpoint the relevant records and passages in lengthy claims
folders, potentially achieving for record review what electronic
searchers have achieved for the discovery process. To be sure,
before such tools can be built out, agencies need to digitize
the claims folder and capture information on the relevant
records from manual processing to be able to develop such
models. And the task is challenging because any missed
record (e.g., doctor’s note) could be the grounds for reversal.
Nonetheless, these tools could potentially reduce the cost of
decision writing by a wide margin. We explore more of these
search and classification methods in the context of the PTO in
the next chapter.

We make one last comment on improving the methods
for mass adjudication. As in the enforcement context,
evaluation is lacking on two levels. First, little information
exists to be able to assess the performance of AI tools based
on conventional machine learning criteria (e.g., accuracy,
precision, and recall in a random test set). Second, little
evidence is put forth to sustain claims about the causal effect
of adopting these tools. While SSA touts how these tools
have improved case outcomes, it provides no details on the
method of evaluation. Without such evaluation, it is difficult to
verify whether investment into an AI tool is worth the benefit,
particularly because the data may not available for an external
evaluation.63 As the Inspector General concluded, we lack
measurement “to determine whether Insight is achieving its
goals.”64 The failure to implement such new systems without
an evaluation plan makes it difficult to learn and generalize
from these important interventions, stymieing crossfertilization across agencies. Here, an important lesson comes
from the SEC’s openness toward experimentation: Identifying
the right set of AI tools necessarily means evaluating them and
allowing some to fail.

Fourth, generative language models may begin to automate
parts of decision writing. SSA’s Findings Integrated Template
already provides most of the stock language for decisions, but
adjudicators are still required to write portions of the decision.
Generative language models have been used to predict words
and sentences (e.g., auto-complete). And such generative
models could be developed to use structured data about
the type of case and the relevant records to draft decision
passages. Given the high volume and often formulaic nature
of mass adjudications, such tools may ease the burden of
drafting decisions.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

43

C. Improving Capacity
The SSA case study is particularly powerful in what it reveals
about innovation within government. First, as we detail more
fully in a later chapter, SSA illustrates how conventional
boundaries (hiring for attorneys vs. hiring of information
technology staff) can impede innovation. Gerald Ray was only
authorized to hire attorneys, limiting the ability to prototype AI
tools within the Appeals Council.

laws and regulations into computer code.66 The establishment
of the Analytics Center of Excellence (ACE), which aims to
house technical and data science talent, is a positive step to
institutionalizing AI innovation, though it remains to be seen
how successful ACE proves to be in driving forward SSA’s
initiatives. Many individuals trained through ACE proceeded
to help other agencies, limiting SSA’s ability to capitalize on
this investment.

Second, the SSA experience illustrates the importance of
blending subject-matter and technical expertise. Kurt Glaze
was particularly successful in building out the Insight tool
because he spent years deciding cases as an adjudicator,
but also happened to have the requisite background and
willingness to shift toward software engineering. Such
a combination is particularly powerful, but rare. BVA’s
experience with building out the Caseflow provides a different
model: James Ridgway, who helped oversee the project,
felt strongly that members of the U.S. Digital Service needed
to remain on site to observe in real time how the case
management system would be used:

IV. IMPLICATIONS: THE FUTURE OF MASS ADJUDICATION
At its most ambitious, AI could transform what it means to
adjudicate a case. To be sure, current use cases are a far cry
from full automation of adjudication, but the trajectory raises
profound implications for the APA vision of adjudication.
While we reserve a discussion of broader implications for later
chapters, we briefly spell out several that are distinct to the
adjudicative setting here.
First, the trajectory of AI tools in adjudication raises the
normative question about the desired extent of discretion
in adjudication. SSA moved early to formalize its policy as
a decision tree, but few other adjudicatory agencies have
formalized policy to that extent. Such formalization makes
it easier to build out AI tools, yet it may be less clear as a
normative matter whether such a shift is desirable. More rulesbased adjudication may promote consistency, but may also
undercut one of the rationales for adjudication: tailoring the
application to individualized circumstances.67

If people come in for two weeks, do a bunch of
surveys, go off site, spend two years building
something, and then present it as a finished
product, it’s going to be a disaster. That happens
all the time in the federal government. If you can’t
get the IT folks living with the people who are going
to use the equipment, you should start looking for
a new job now, because you want to get out of
there before the dumpster fire is so bad that the
new IT is leading mission failure.65

Second, the development of AI tools raises questions about
notice and transparency. Formal adjudication requires that a
decision be based on the exclusive record, but AI tools involve
a transfer of decision-making authority away from line-level
adjudicators toward AI developers. Where the program
fundamentally changes the way claims are adjudicated—akin
to, say, the establishment of a vocational grid68—rulemaking
may be required. At the state level, where benefits programs
have effectively modified eligibility criteria through the use
of algorithmic decision-making, some courts have found
that the change violates notice and comment requirements
and deprives claimants of due process.69 The QDD program,
for instance, appears to involve a criterion not explicitly
envisioned in statute or regulation, screening applications
based on the onset date of the disability and ruling out
disabilities with earlier onset dates for fast-tracking. While

Third, SSA will need to give serious consideration to how
to build out from the initial proofs-of-concept. While its
techniques are the most advanced compared to any other
adjudicatory agency we are aware of, as we spell out above,
they do not yet take advantage of all the data available at
SSA nor of state-of-the-art methods developed on machine
learning. Finding, hiring, and training individuals with both
technical capacity and institutional knowledge can be
difficult and expensive. Without requisite technical capacity
to calibrate models, AI tools may introduce inaccuracies into
the adjudicatory process. Conversely, without the requisite
substantive knowledge, an AI tool may improperly encode

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

44

the use of the onset date might be protected under the APA’s
exemption for internal rules of agency organization,70 the
decision to privilege certain applications may be closer to
occupational guidelines that structure adjudication.71

****
Forecasting the trajectory of AI tools brings into relief
longstanding debates about the core values of agency
adjudication. At its best, AI may address longstanding
problems of the accuracy and consistency of decisions. By
increasingly automating core portions of the adjudicatory
process, these tools may cut down on staggering agency
caseloads without a sacrifice in the accuracy of decisionmaking. At the same time, this future of algorithmic
adjudication may cause us to go back to the basic premises of
procedural due process. Why do we hold hearings? Machine
learning may enable agencies like the SSA, BVA, and OMHA to
expedite decisions by skipping resource-intensive hearings.
And while this may meet the goals of accuracy under due
process, it may also cause us to revisit the lost constitutional
rationale of dignity. The rationale for hearings may not solely
be to promote accuracy, but also to explain the law, to engage
claimants, and to make them feel heard. This, then, is the
challenge of the push for AI solutions in mass adjudication:
Agencies seek out these solutions to accelerate case
processing, but that same pressure may cause agencies to
crowd out the dignitary values of an adjudicative hearing.

Ridgway: “If people come in for two
weeks, do a bunch of surveys, go off site,
spend two years building something,
and then present it as a finished
product, it’s going to be a disaster.”
Third, the adoption of AI tools could potentially erode the
decisional independence of and de novo review by ALJs. An
SSA ALJ has a “duty to fully and fairly develop the record and
to assure that the claimant’s interests are considered.”72 The
duty is heightened where the claimant is not represented
by counsel but exists also with represented claimants.73
Clustering, for instance, might empirically narrow the scope
of review or analysis to just one particular disability, resulting
in insufficient consideration to other disabling conditions.74
Allowing for voluntary adoption of these decision tools
counteracts the potential political pushback by ALJs to
perceived infringement on their decisional authority, but
such pushback may weaken if adoption is seen to ease the
work burden. Automation bias could mean that ALJ review
of AI-generated content becomes increasingly perfunctory.
Decision writers might increasingly rely on Insight to catch
errors, for instance, ultimately ignoring errors that don’t
have existing flags in the Insight system. This dynamic
of overreliance may be particularly acute given the high
caseloads that adjudicators face.75
Last, as we have seen in many areas of machine learning,
the adoption of such tools can heighten concerns of bias.
For instance, if SSA is able to incorporate electronic health
records for improving its model for expedited processing,
the differential take-up rate of electronic health records
across demographic groups could generate disparate impact.
Understanding this potential for bias underscores the need for
internal capacity to monitor and adjust methods.76

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

45

Informal Adjudication at the United States Patent and
Trademark Office
Informal adjudication is a large residual category under the APA1 that spans a wide range of
decision-making contexts, from government grants by the National Science Foundation to
campsite permits by the National Park Service, from gaming licenses by the National Indian
Gaming Commission to wastewater treatment plan permits under the Clean Water Act, and
from an audit of government contracts by the Department of Defense’s Defense Contract
Audit Agency to farm inspections by the Food and Drug Administration. Even enforcement
decisions covered earlier are, for APA purposes, classified as forms of informal adjudication.
KEY TAKEAWAYS
The PTO has prototyped AI/
ML tools for improved patent
and trademark classification
and search.
In patent examination, the
reduction of search costs with
deep learning models appears
particularly promising.
In trademark examination, the
computer vision model to detect
visually similar trademarks is one
of the more advanced forms of
AI/ML.
Challenges in the adoption of such
tools include employee / union
resistance, maintaining internal
due process, adversarial learning,
and potential contractor conflicts.

We specifically focus here on the kinds of adjudicatory proceedings that do not
require an evidentiary hearing either under the APA or the enabling act (“Type
C” adjudications)—which may comprise as many as 90% of all federal agency
adjudication.2 Per Michael Asimow, “The term evidentiary hearing means one
in which both parties have the opportunity to offer testimony and rebut the
testimony and arguments made by the opposition and to which the exclusive
record principle applies.”3 To illustrate the distinction between Type B and C
adjudications, consider different patent proceedings. The Patent and Trademark
Office’s Patent Trial and Appeal Board, amongst its duties, hears appeals of denials
of patent applications, with a formal hearing and an exclusive record, and is hence
classified as a Type B adjudication. On the other hand, patent examination in the
first instance has no such closed record requirement. Because patent examiners
are tasked with searching all available databases for relevant prior art, patent
examinations are classified as Type C adjudications.
We further focus on the United States Patent and Trademark Office (USPTO) as an
illustration of how AI tools have begun to transform informal adjudication. The
common challenge running through Type C adjudications is that the open record
(e.g., scientific scholarship for the USPTO) can make information management
challenging. The USPTO case study illustrates how AI/ML can potentially reduce
the cost of such information management.
I. THE PATENT AND TRADEMARK OFFICE
A. Patent and Trademark System
The USPTO is a federal agency within the Department of Commerce responsible
for granting and issuing patents and registering trademarks.4 Customers use the
agency to protect their intellectual property by filing applications for these patents
or trademarks. When a person seeks a patent from the USPTO, she submits an
application to the agency, and an examiner determines whether to grant a patent
for her application.5 Similarly, when a person seeks to register a trademark, she
submits an application to the agency, and an examining attorney assesses the
application to determine whether the trademark should be registered.6 At the end

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

46

of 2018, the USPTO employed 8,185 patent examiners and 579
trademark examining attorneys, and applicants filed 643,349
patent filings (down 1.1% from 2017), and 638,847 trademark
filings (up 7.5% from 2017).7

Examiner’s Automated Search Tools (EAST) and Web Examiner
Search Tool (WEST).17 These search tools access published
U.S. patent applications, U.S. patents, and some foreign
patent documents, and allow search through Boolean
Retrieval.18 Boolean search provides control and transparency
in searches due to exact match constraints. For trademarks,
examining attorneys similarly perform searches for conflicting
marks and review the written application to determine
eligibility.19 The two search systems (X-Search and Trademark
Electronic Search System (TESS)20) allow examining attorneys
and the broader public to conduct searches for text and
images in pending applications, abandoned applications, and
registered marks.21 TESS is very similar to the Boolean search
system used for patents. It requires examiners to use keywords
for textual marks and to manually look up design search codes
for designs.22

The examination process comprises three steps. First, the
USPTO classifies a mark into available codes selected from
more than 4,000 possible design codes,8 or classifies the
subject matter of a patent application into one or more codes
selected from over 250,000 possible classification codes.9
For trademark examination, the USPTO identifies design
search codes so that attorneys and other applicants are able
to “thoroughly and efficiently search the USPTO database”
for similar marks.10 Trademarks consist of text and/or design
elements, and each mark is assigned one or more design
search codes.11 For example, one registered trademark for the
“PUMA” sportswear brand contains the depiction of a puma
and the textual name of the brand. The mark is assigned the
design code that falls into the “Animals” category, “Cats, dogs,
wolves, foxes, bears, lions, tigers” division, and the “Tigers and
other large cats (such as leopards or jaguars)” section.12

Third, patent examiners determine whether to issue a
patent or to reject the patent based on patentability
requirements such as novelty or non-obviousness. In the
statement of rejection, examiners must include citations
to material prior art and “properly communicate the basis
for a rejection so that the issues can be identified early
and the applicant can be given fair opportunity to reply.”23
Similarly, trademark examining attorneys determine, based
on searches for conflicting marks (based on a likelihood of
confusion assessment), whether the application is eligible for
registration.24 If not, the attorney issues an action including the
grounds for refusal.25 In both cases, examination concludes
either when the application is approved or the applicant
abandons the application. The full examination process can
hence entail rounds of interactions between the examiner and
the applicant.

For patent classification, the USPTO assigns each patent
application one or more Cooperative Patent Classification
(CPC) codes indicating the relevant subject areas for the
claimed invention.13 The CPC classification scheme is “the
result of a partnership between the European Patent Office
and the USPTO in their joint effort to develop a common,
internationally compatible classification system for technical
documents.” 14 Its code structure is hierarchical. It contains
nine sections—such as “Operations and Transport”, “Textiles”,
“Physics,” etc.—at the highest level, and each of these is
further subdivided into classes, then into subclasses, then
groups, and then main groups.15 Each additional level in the
hierarchy refines the level of specialization for inventions. For
example, the section “Physics” contains the class “Measuring
Instruments”, which further contains subclasses such as
“measuring length”, “measuring distance”, and “measuring
volume.” CPC code(s) are used to route an application to the
appropriate technology centers16 and determine the art unit,
and hence scope of the prior art search.

B. Current Challenges
As in formal adjudication, the USPTO faces quantity and
quality challenges. First, the agency has a considerable
backlog. In 2018, the average amount of time between a
patent application filing and a first action by the USPTO
(e.g., a rejection or a notice of allowance) was 15.8 months,
0.4 months greater than the target.26 The USPTO “receives
hundreds of thousands of patent applications every year,
and the examiners who process the applications operate
under severe time pressure.”27 The backlog is less severe
for trademarks, with the average first action pendency of
3.4 months.28 Second, the USPTO has engaged in a range
of quality improvement initiatives to reduce, for instance,

Second, in part based on that classification, examiners or
examining attorneys conduct extensive searches of trademark
registrations or prior art (patents, non-patent literature)
that would legally disqualify the applicant from obtaining
a trademark or a patent. The USPTO currently provides at
least two search tools to support prior art search for patents:

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

47

patents that are granted but invalidated or patents that
are wrongly denied.29 Patent examiners spend 19 hours on
average per application.30 They “operate under time and other
resource constraints that make it difficult to guarantee the
adequacy of the cited prior art for analyzing patentability.”31

sophisticated search engine using term frequency inverse
document frequency (TF-IDF) scores for retrieving and ranking
documents.42 Yet USPTO never deployed Sigma because it
was found to improve efficiency only for examiners with a
computer science background.43

The USPTO’s strategic plan at the end of 2018 included
goals to improve both patent and trademark examination
timeliness and quality.32 The specific objectives to achieve
these goals include increasing international cooperation and
work sharing,33 increasing efficiencies during examination,34
and leveraging machine learning and AI techniques “to benefit
every operational level of the USPTO.”35

USPTO never deployed Sigma because
it was found to improve efficiency only
for examiners with a computer science
background.

II. AI USE CASES
We now provide an overview of the use cases the USPTO has
for patent classification, patent prior art search, trademark
classification, and prior trademark search.

The USPTO has considered other ways of incorporating
machine learning tools into the patent search process. The
agency has discussed plans to build “an AI-based search
platform” that would use content-based recommendation
engines to suggest prior art for a given application.44 In
addition, the agency announced plans to use neural word
embeddings (akin to synonyms) to expand the search
queries “to promote consistency in searching and to more
quickly surface prior art that may be located in any of several
disparate databases.”45 Such models use neural networks
to learn dense vectors for words in a large collection of
documents, such that words appearing in similar contexts
have similar vectors. Synonyms are then generated by
searching for similar words to those in the patent application,
by matching word vectors. Overall, the ultimate goal of
incorporating these machine learning models would be to
provide cost-effective and time-efficient means for providing
the examiner with relevant prior art.46

A. Patent Classification
The USPTO classifies new patent applications into CPC codes
using a third-party contractor.36 The contractor appears to
use a human-in-the-loop approach that combines a machine
learning model with human expertise. The supervised
machine learning classifier uses the specification, claims, and
drawings from the application as inputs, and trains on labels
generated by the human experts to learn a mapping from a
patent application to the set of output CPC codes, allowing
them to “streamline the classification decision process and
enhance classification quality.”37 CPC schemes and definitions,
however, can change,38 resulting in a need for the model’s
training data to be re-annotated. In this case, the human
experts continue to process and classify the applications, both
old and new, to provide new labeled data to train the model.

C. Mark Classification
The USPTO has experimented with AI/ML tools to automate
mark classification. Historical practice has been exclusively
manual. After receiving a trademark registration application,
“specially trained Federal employees in the Pre-Examination
section of the USPTO review the mark drawing and assign”
relevant design codes.47 The application includes a written
characterization of design elements in the mark “to assist
the USPTO in making accurate and comprehensive designcoding determinations.”48 After the Pre-Examination section
codes the design elements of the application, an examining
attorney “reviews the mark, the design codes, and the mark
description and may determine whether codes should be

B. Patent Prior Art Search
Prior art considered by the examiner can include art the
applicant submitted, art received in counterpart applications
in foreign jurisdictions, patent and patent-related literature
found by the examiner, prior public use, and non-patent
literature found through an online search.39 As the examiner
performs the search, she generally records her search history
and tracks her search strategies.40
Existing search methods rely heavily on matching keywords
in the query.41 In one pilot, the USPTO designed an alternate
in-house search tool called “Sigma,” which used a more
complex document annotation pipeline and a more

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

48

III. FUTURE TRAJECTORY FOR USPTO

added or deleted.”49 The applicant and the general public then
have the opportunity to suggest changes to design codes for
the application.50 At each of the steps, guidelines specify how
design codes should be selected.51

A. Improving Patent Examination
The adoption of deep learning models into classification
and prior art search holds great promise for improving the
accuracy and efficiency of patent examination. Examiners
grapple with information overflow and evolving or nonstandard terminology,57 and legacy systems have limited
capacity to cover nonpatent literature and foreign language
literature.58

The experimental AI system aims to suggest trademark
design codes. This supervised classification task uses
images of trademarks as inputs, with an output of the set of
applicable design codes for each image. The deep learning
image classifier was implemented in Google’s TensorFlow
framework,52 consisting of a convolutional neural network
that applies several transformations to an input image,
generating a dense image vector or embedding. These image
embeddings are meant to represent features most useful for
identifying appropriate design codes for the input trademark.
The USPTO has also experimented with a model pre-trained
on a large image database (ImageNet) to use transfer learning
to improve model performance.53

First, deep learning tools could potentially improve patent
classification. In a survey conducted by the U.S. Government
Accountability Office in 2016, 75% of patent examiners
claimed to have encountered misclassified applications.59
Deep learning models can be used to classify each claim
separately and then tag the application using the most
confidently identified codes.
Second, neural networks could improve efficiency and quality
of search. Neural networks are used to learn dense vectors for
words appearing in a large collection of documents, such that
vectors of words that appear in similar contexts are located
close together. Using a system that computes similarity in this
vector or embeddings space could allow examiners to search
for claims that are relevant to claims in the application being
examined, regardless of whether they share terms.60 This could
improve recall of the search process, thus ensuring that highly
relevant documents are retrieved. Neural networks could
also allow the use of a single tool to search over all text from
patents, nonpatent literature, and foreign patent literature.
This tool could enable examiners to conduct prior art searches
by simply using entire claims from the application as search
queries, something that patent examiners expressly desire.61

D. Prior Mark Search
Because search is a critically important part of the trademark
examination process, the USPTO has also prototyped deep
learning models that could make retrieval more accurate
and efficient. Robust trademark search systems that can
achieve high recall or coverage over existing marks can allow
the examiner to divert efforts from the time-consuming
task of manually searching through tens of thousands of
potentially related marks to substantively determining
whether an application should be allowed. The deep learning
prototype takes as input an image (e.g., the applied-for
mark) and outputs a list of the most visually similar images
from an existing database.54 The prototype appears to use
an unsupervised approach in which the top matches are
presented as a ranked list of similar trademarks.55 Such a
model is likely pre-trained on data consisting of millions
of images.56

Third, deep learning tools could also be trained to precisely
highlight the passages that make a retrieved document
relevant, and map them to elements of the current
application’s claims.62 Such features—which are far more
sophisticated than the current USPTO search system’s feature
of simply highlighting searched keywords—could drastically
reduce the time spent in trying to determine why a document
is relevant to a particular claim element in the application.
Deep learning tools could also allow examiners to quickly
expand queries with retrieved claims written in a different
style or using different terminology and language. These tools
could also be helpful in decoding relevance of prior art cited
by applicants who often supply excessive references that tend

The adoption of deep learning models
into classification and prior art search
holds great promise for improving
the accuracy and efficiency of patent
examination.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

49

to slow down examiners.63 Viewing highlighted claims might
also allow examiners to piece together evidence showing the
obviousness of the proposed invention more quickly.

First, AI/ML may aid in determining the specific goods and
services classification for prior uses. The scope of a trademark
depends on the specific goods and services that it is used to
sell, and prior use of similar marks used to sell similar goods
and services would also lead to a rejection.67 For searches of
prior use, the USPTO could use ML to additionally search for
similarity in the goods and services space.

Fourth, AI/ML tools may aid in searching foreign-language
literature. Neural machine translation has improved
significantly in the last decade and could be directly
incorporated within the prior art search tool.64 This could serve
as an important step in streamlining the patent examiners’
search process and alleviating time pressures which make it
harder to conduct thorough prior art searches.

Second, because trademarks can often consist of more
than one element, a mark may not be easily sorted into a
single category. Design code classification accounts for this
by assigning multiple codes to a single mark, with a code
assigned to each design element of the mark. The image
classification model could be augmented to first identify each
design element and then classify each element into a design
code class. Using object detection as a first step may also aid
in identifying text in an image. Text elements are not assigned
design codes but can still prove to be useful during both
classification and search processes. Once all the objects have
been identified, a classifier can determine which of the objects
contain text before recognizing and generating the specific
characters and words contained in the image.68 This text can
serve as useful metadata for the trademark, particularly during
the search for similar marks.

Fifth, AI/ML may improve work-sharing and office action
drafting. For a particular patent or trademark application,
algorithmic systems could leverage rejections rendered
in other jurisdictions and provide these rejections to the
examiner to determine whether the rejections would be
applicable under U.S. law. Such systems could use style
transfer tools and sequence transduction models to map
specific reasoning in office actions issued in counterpart
foreign applications to specific rejections under U.S. patent
law. In addition, ML methods could determine which
rejections from previous office actions the applicant has
properly addressed and which rejections the applicant has
not properly addressed, and then populate a draft office
action template for the examiner.

IV. IMPLICATIONS: THE CHALLENGES FOR AI IN
INFORMAL ADJUDICATION
We now highlight some legal and policy implications
presented by the USPTO case study.

Last, improvements may be seen in dynamically updating
models for improved generalizability. While the classification
and search systems may have efficiency advantages in
most cases, they may fall short in other cases. For example,
for patent applications on newer subject matters where
inventors are just developing new patentable technologies,
an examiner using the prior art search system may be unable
to find relevant prior art. Indeed, “[t]o the extent that the AIassisted search used by the Patent Office does not account for
potentially rapid change in the average skill of practitioners
itself spurred by AI, it will fall short.”65 As is the case with
the SSA, active (or online) learning methods may improve
generalizability.

First, as the USPTO increasingly incorporates AI into its
examination process, its results and decisions may be harder
to decipher, potentially putting the agency in conflict with
administrative law’s demand for explainability.69 To be sure,
the effect on applicants’ procedural rights is likely minimal.
Because a human examiner ultimately reviews the factual
record and prepares the reasoning for a decision on an
application, AI systems at the USPTO likely would not violate
legal due process rights of applicants or their rights under the
Administrative Procedure Act (APA). When the USPTO chooses
to reject a patent application or a trademark application,
under section 555(e) of the APA, the USPTO generally must
give a brief statement of the grounds for denial.70 But with
respect to classification and search, the APA does not
necessarily impose a specific requirement on the reasoning
that the USPTO must provide for the specific classification of
an application or for the specific search results.

B. Trademark Examination
Deep learning models for image classification and prior
trademark search may also significantly improve the
trademarking process. Yet performance of the tools piloted so
far has been suboptimal due to several problems, including
class imbalance, duplicate images, and text identification.66

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

50

Even so, explainability remains a normative goal.71 Internal
due process that supports the explainability of examination
ensures both quality and efficient examination. The
USPTO has set forth guidelines affirming the importance
of explainability in patent and trademark examination. For
prior art searches, the USPTO has specific guidelines for
recording search data “to provide a complete, accurate, and
uniform record of what has been searched and considered
by the examiner for each application,”72 explaining that the
record “is of importance to anyone evaluating the strength
and validity of a patent, particularly if the patent is involved
in litigation.”73 Specifically, USPTO guidelines require that an
examiner provide search results as well as notes indicative of
the nature of the search conducted.74 Similarly, for trademark
examination, the file wrapper includes search histories that
specify the key word terms used by the examining attorney in
her searches for prior trademark registration applications. The
USPTO explicitly refers to this information as being “helpful for
internal review,”75 facilitating supervision and work-sharing.

search functions migrate to AI-assisted systems, the USPTO
will need to consider how to maintain existing forms of
internal due process.
Second, piloting AI use cases may trigger resistance by
examiners and their union representatives. The Patent Office
Professional Association represents both examiners and
classifiers,76 and the National Treasury Employees Union,
Chapter 245, represents trademark examining attorneys.77
And, at least on the patent side, the union is “relatively
powerful.”78 While unions “should not, in principle, necessarily
oppose a tool that would allow more effective search within
the same number of hours,”79 unions may bristle at the
prospect of any reduction in hours for examination,80 potential
employment effects, and tools that lack an intuitive and
accessible user interface.81 Thus, the USPTO must ensure that
AI tools consider the needs of end-users and articulate a clear
vision for AI-assisted examination.
Third, applicants may seek to game AI-based methods to
improve their chances of obtaining an allowable patent
or trademark registration application. For example, with
respect to search, applicants could draft patent or trademark
applications such that the search systems do not capture
relevant prior art or relevant registered marks, respectively. In
the context of classification for patents, artificial intelligenceassisted CPC classification could encourage applicants
to draft their applications in a way to achieve a certain
classification such that the USPTO directs the application to
an art unit having more permissive allowance rates.82 Such
gaming behavior could be interpreted to implicate duties and
obligations that practicing patent practitioners and trademark
attorneys have to the USPTO. The agency imposes a duty of
disclosure, candor, and good faith on individuals associated
with filing and prosecuting a patent application, requiring
that such individuals “disclose to the Office all information
known to that individual to be material to patentability.”83
A violation of this duty can raise inequitable conduct issues
during litigation of the patent that could end up invalidating
the entire patent.84 On the trademark side, before the USPTO
begins trademark registration examination, the applicant
must submit a statement under oath that to the best of her
knowledge and belief, no other person has the right to use an
identical or similar mark in commerce that would, when used
in connection with goods of this other person, likely cause
confusion, cause mistake, or deceive.85 Such guidelines may
not yet contemplate knowledge of strategic conduct to avoid

As more of the classification and
search functions migrate to AI-assisted
systems, the USPTO will need to
consider how to maintain existing forms
of internal due process.
AI-based systems may undercut such internal process,
as search notes would become increasingly less useful. A
supervisory patent examiner would be able to extract little
information on the efficacy of a junior patent examiner from
simply looking at search notes. In addition, search notes
for an application would have less generalizable value for
both U.S. and non-U.S. examiners conducting searches on
related applications. Examiners for continuation or divisional
applications, applications with similar inventorship, or
counterpart foreign applications would not be able to easily
revise their search strategies based on the search notes. These
examiners, at best, could use the search results. Furthermore,
the applicant would not be able to easily discern the specific
types of prior art that the search system scanned to find the
output prior art results. As more of the classification and

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

51

a rejection at the USPTO. To curb such conduct, the USPTO
could promulgate rules clarifying these duties and obligations.
For example, the duties and obligations of applicants to
the USPTO could be clarified to cover strategic conduct like
adversarial learning or 35 U.S.C. § 112 could be used to reject
applications that strategically use terms to fool machine
learning-assisted search algorithms.86
Last, because the USPTO relies on contractors to build out
some tools, the USPTO must carefully manage potential
conflicts of interest. The USPTO “follows the [Federal
Acquisition Regulations] as guidance in [their] acquisition
decisions whenever it is appropriate to do so.”87 These
regulations require contracting officers to “[i]dentify and
evaluate potential organizational conflicts of interest as
early in the acquisition process as possible; and. . . [a]void,
neutralize, or mitigate significant potential conflicts before
contract award.”88 The regulations further specify that
“contracting officers should obtain the advice of counsel
and the assistance of appropriate technical specialists in
evaluating potential conflicts and in developing any necessary
solicitation provisions and contract clauses.”89 As we spell out
in more detail in the Part III of this report, it is unclear how well
such conflicts are managed.
****
As illustrated by the USPTO example, the potential benefits
of AI/ML in supporting informal adjudication are substantial.
AI-supported tools may empower agency officials to divert
their scarce time and expertise to other important parts of
the informal adjudication process. With respect to trademark
registration and patent examination at the USPTO, trademark
examining attorneys and patent examiners, not their tools,
ensure quality adjudication of trademark and patent rights.
Improved search results can provide the factual basis for
a rejection, but only trademark examining attorneys and
patent examiners have the technical and legal expertise to
determine whether applicants are entitled to intellectual
property rights. AI-assisted systems ensure that examiners
and attorneys can focus their time and efforts on the analysis
necessary to provide reasoned decisions for applicants.
Artificial intelligence systems thus can be valuable tools for
informal adjudication.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

52

Regulatory Analysis at the Food and Drug
Administration
Virtually all federal agencies issue statements of general applicability explaining how
they expect the public to behave within the agency’s regulatory domain. Agencies often
make such statements by engaging in rulemaking to establish legally binding regulations
pursuant to their Congressionally-delegated authority. Rulemaking, alongside closely
related administrative outputs such as standard-setting and “guidance” documents, are at
the heart of the regulatory work many federal agencies perform. Indeed, the Congressional
Research Service estimates that federal agencies publish between 2,500-4,000 final rules
each year.1
KEY TAKEAWAYS
FDA has piloted NLP-based engines
for postmarket surveillance of
drugs and medical devices based on
adverse event reports that contain
substantial freeform text.
Such tools have played a role
in facilitating a shift from
premarket approval to postmarket
surveillance.
AI/ML-based tools for adverse
events can help to prioritize which
reports should receive attention,
but have been less successful
when they verge on attempting to
make causal inferences based on
unrepresentative data.
Agencies should consider collecting
“structured data” in the first
instance, rather than building
out NLP-based tools to extract
structured data from unstructured
text.
FDA has invested significant
resources to develop AI capacity,
with benefits extending beyond
regulatory analysis.

While it is commonly accepted that rulemaking involves a mix of policy
considerations and prudential assessments, rulemaking also routinely involves
complicated technical judgments of a predictive or contingent nature. Federal
agencies have for many years used statistical decision-making techniques to
help make those judgments, but the deployment of AI and machine learning
technologies represents a new level of sophistication. Many agencies have begun
to incorporate AI/ML into their analytic processes, and their use of such techniques
will likely grow more important going forward.
This chapter examines the Food and Drug Administration’s (FDA) piloting of
AI/ML techniques to identify emerging safety concerns in reports made to its
Federal Adverse Event Reporting System (FAERS). Because preapproval studies
cannot identify all possible side effects or problems with a drug or therapeutic
biological product, the FDA maintains a system of postmarket surveillance and
risk assessment centered on analysis of a growing pool of data about adverse
events and medication error reports.2 The agency uses the results of these analyses
to update rulemaking and guidance, and, on rare occasions, to reevaluate an
approval decision.3 The FDA has publicly discussed the FAERS pilot projects since
at least 2017.4 This case study is informed by our review of publicly available
documents, as supplemented by interviews with key FDA officials.
We present the FAERS pilot projects as illustrative of federal agencies’ growing
interest in the use of AI/ML to analyze data relevant to rulemaking, standardsetting, and guidance. The FAERS projects likewise highlight the critical need—
shared across nearly all federal agencies—to develop internal technical capacity,
a topic explored in more detail in Part III. This technical capacity is not only
important so that agencies can leverage data in crafting and promulgating rules
and regulations, but is also necessary as agencies increasingly regulate the use
of AI-powered products and services using agencies’ conventional, non-AI-based
regulatory instruments.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

53

That said, the FAERS pilots also underscore the challenges
agencies face in leveraging growing streams of data in
performing regulatory analysis. AI can address some—but not
all—of these challenges. To be sure, the FDA is in the vanguard
among agencies in its experimentation with advanced AI/
ML techniques, including “deep learning” approaches, to
meet those challenges.5 And the agency’s FAERS work, while
plainly less sophisticated than other FDA efforts, is part of that
work and, in addition, sits at the center of a significant policy
challenge as the FDA contemplates shifting its regulatory focus
from premarket approval to postmarket surveillance efforts.
But focusing on FAERS also makes sense because it highlights
a key lesson about the possibilities and limits of algorithmic
governance tools used in regulatory analysis: While useful,
predictive analytics cannot substitute for conventional
principles of causal inference.6

which, in lieu of clinical trial evidence, presents evidence that
is sufficient to show that the generic drug is “bioequivalent” to
an already approved brand-name drug.16 For medical devices,
the FDCA mandates that the FDA classify all medical devices
by risk and administer the Premarket Approval (“PMA”) and
premarket notification (“510(k)”) processes.17 It also authorizes
the FDA to ban devices if necessary.18 To a certain degree, this
device approval process mirrors the drug approval one—with
the stringent PMA pathway mirroring the NDA pathway and
the streamlined 510(k) pathway mirroring the ANDA pathway.
The FDA also conducts extensive postmarket surveillance,
collecting and monitoring millions of adverse event reports.19
The Food and Drug Administration Amendments Act of 2007
(“FDAAA”) expanded the FDA’s postmarket (post-approval)
authority. Passed in the wake of several reports excoriating the
FDA’s lackluster postmarket surveillance efforts,20 the FDAAA
empowers the FDA to “require a drug sponsor to conduct
post-approval studies or new clinical trials at any time after
approval of a new drug application if FDA becomes aware
of new safety information, . . . to require labeling changes
to disclose new safety information, . . . and to require ‘risk
evaluation and management strategies’[.]”21 The expansion
of the FDA’s regulatory authority and resources into the
post-approval regulation and surveillance realm reflects a
significant agency shift in emphasis fueled by technological
innovation and big data.22

I. THE FOOD AND DRUG ADMINISTRATION
The FDA oversees products that represent over $2.5 trillion in
annual consumption, or about 20% of household spending
in the United States.7 This vast regulatory scope means that
even limited use of AI/ML tools by the FDA have a substantial
impact on public welfare.
The primary statutory authority governing the FDA is the 1938
Food, Drug, and Cosmetic Act (“FDCA”) and its amendments.8
Under the FDCA, the FDA is tasked with ensuring the safety
of food, drugs, medical devices, and cosmetics. While the
FDA has expansive rulemaking authority,9 it has employed
guidance documents as its primary means of policymaking for
the last several decades.10 In addition to guidance documents,
the FDA uses “warning letters” to communicate directly with
firms and to make criminal referrals.11 The FDA has several
additional enforcement mechanisms at its disposal, including
recalls, license suspensions, and product seizures.12 Together,
these varied regulatory options assist the FDA in fulfilling
its statutory mandate despite being a relatively resourceconstrained agency.13

For several years, the FDA has been investing in human
capital in the AI space. Starting in 2017, Dr. Bakul Patel,
the Associate Director for Digital Health at FDA’s Center for
Devices and Radiological Health, hired “13 engineers—
software developers, AI experts, cloud computing whizzes—to
prepare his agency to regulate a future in which healthcare
is increasingly mediated by machines.”23 The FDA also
announced the creation of an Entrepreneur-in-Residence
program in 2017 as part of its Digital Health Innovation
Action Plan.24 In the FDA’s 2019 budget proposal, former
Commissioner Scott Gottlieb requested roughly $70 million
from Congress to fund a center with significant implications
for AI.25 Gottlieb explained that “the agency would create
a Center of Excellence on Digital Health to establish more
efficient regulatory paradigms, build new capacity to
evaluate and recognize third-party certifiers, and support a
cybersecurity unit to complement the advances in softwarebased devices.”26 According to Gottlieb, AI “holds enormous
promise for the future of medicine.”27 Under his leadership,
the FDA began work in “the field of radiogenomics, where AI
algorithms can be taught to correlate features on a PET or

Beyond rulemaking and guidance, the FDA also uses a mix of
premarket approval and postmarket surveillance methods to
ensure the safety of drugs and medical devices. The core of
the premarket approval process for brand-name prescription
drugs is the New Drug Application (“NDA”) process.14 The NDA
process requires that drug manufacturers submit evidence
from clinical trials that is sufficient to demonstrate that a
drug is safe and effective for its intended use.15 For generic
prescription drugs, the drug manufacturer may submit a
streamlined Abbreviated New Drug Application (“ANDA”),

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

54

MRI scan with the genomic features of tumors.”28 Moreover,
the FDA “is exploring the use of a neutral third party [to]
collect large annotated imaging data sets for purposes of
understanding the performance of a novel AI algorithm for a
proposed indication.”29

One of the FDA’s pilot efforts experimented with NLP
techniques to convert the large amounts of unstructured data
flowing into FAERS into structured data and then to model
relationships between drugs and a single medical condition,
hepatic (i.e., liver) failure.37 FDA analysts first retrieved data of
FAERS hepatic failure reports from November 1997 to March
2018.38 Each report included structured information regarding
the patient’s age group, the report type (direct/expedited/
non-expedited), the seriousness of the condition (serious/
non-serious), and one or more reported outcomes (such
as death, disabled, and required intervention).39 Analysts
then used a range of techniques to identify important
textual cues associated with adverse drug events.40 First, the
project applied text mining41 and topic modeling42 to identify
important information contained within the materials and
to map associations between terms or topics.43 For instance,
the models found a strong association between the terms
“hepatic failure” and “death.”44 Second, analysts experimented
with text-based rules, decision trees using text clustering
inputs, and a simple neural network to predict serious drugrelated adverse outcomes. The decision tree performed best
in predicting a serious outcome in FAERS cases, with a true
positive rate of 91% (i.e., correctly predicted adverse events)
and a false positive rate of 4.9% (i.e., non-adverse events
incorrectly predicted as adverse).45

II. AI USE CASE
Beginning in 2016, the FDA has experimented with AI/ML
techniques to analyze data to assist the agency in detecting
and addressing adverse drug events brought to its attention
through its postmarket surveillance regime. In particular, the
agency has sought to develop innovative, AI-based methods
to parse the millions of text-based reports of adverse events
that flow into the agency’s FAERS database.
A. The FAERS Database
The FAERS database is one of several databases the FDA
maintains to assist in its postmarket surveillance activities.30
FAERS contains “adverse event reports, medication error
reports and product quality complaints resulting in adverse
events that were submitted to FDA.”31 Information in the
FAERS database comes from two sources: Patients, caregivers,
and healthcare professionals voluntarily submit information
to “FDA MedWatch” (5% of all reports), and manufacturers
are required to submit information to the FDA (95% of all
reports).32
FAERS is useful for the FDA’s postmarket surveillance regime
given the breadth of the information it captures. Submission
does not require demonstrating causation (i.e., there is no
need for the submitter to show that the adverse event was,
in fact, caused by the drug), so the database casts a wide
net.33 Likewise, FAERS reports include information that is
unlikely to be captured via clinical trials (e.g., off-label uses,
co-morbidities, or long-durational use).34 The database
contains a considerable quantity of information: According
to the FDA, over 1.81 million reports were submitted in 2017
alone.35 FAERS is not, however, without its disadvantages.
The database’s utility is somewhat limited by duplicative
reports, reports of variable quality and completeness, and
unverified data.36 Given the sheer volume of data contained
in FAERS, and the varied types of data—both structured and
unstructured—the FDA has sought more efficient ways to
extract and use this information.

A second pilot effort mounted by FDA scientists and
researchers from Stanford University used similar techniques
but adopted a subtly different analytic tack.46 The team
employed three FDA safety evaluators to label a sample of
reports on modified World Health Organization–Uppsala
Monitoring Centre (WHO-UMC) criteria for drug causality
assessment. They then used structured features and expertderived terms from unstructured text (e.g. “drug interaction”)
to predict these ground truth labels. They trained (regularized)
logistic regression, random forest, and support vector
machine models and then constructed a rank-ordering
of reports based on their probability of containing policyrelevant information about safety concerns. They showed that
such a ranking could help prioritize review by FDA evaluators,
although there was still considerable predictive uncertainty.47
Much like the SEC’s enforcement tools or the SSA’s caseclustering tool profiled above, the tool can be thought of as
performing a kind of triage to better target scarce agency
resource rather than displacing human assessments.

B. NLP for Adverse Event Detection
Details of two pilot FDA efforts demonstrate the potential of
using a combination of text mining and NLP to parse adverse
event reports and identify emerging safety concerns.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

55

III. FUTURE TRAJECTORY OF AI AT THE FDA
The FDA’s FAERS efforts have been successful, to an extent.
The liver-focused project uncovered some previously
undetected relationships between hepatic failure and drugs,
particularly drug combinations.48 It also showed some
promise in distinguishing between predictors of the degree
of hepatic failure from serious and less serious events.49 The
second of the two efforts profiled above also demonstrated
potential. The approach identified six data features that can
actionably guide the FDA’s analysis of reports going forward.50
The tool, as the FDA and Stanford data scientists noted, can
serve as “the foundation” of a system that better economizes
on scarce agency resources in identifying emerging
postmarket safety concerns.

in using NLP to understand the FDA’s large volume of existing
structured and unstructured data. Some advocate exporting
NLP applications to other domains, including the vaccine
adverse event reporting system (VAERS), which contains
“information on unverified reports of adverse events (illnesses,
health problems and/or symptoms) following immunization
with U.S.-licensed vaccines.”56
A different path would instead have the FDA focus on requiring
regulated entities to submit fit-for-purpose, structured data
to the FDA in the first instance, thus obviating the need for
NLP techniques to mine unstructured data.57 NLP and other
machine learning tools could then be used down the road to
analyze patterns and generate usable predictions. Given that
the FDA collects enormous amounts of data annually, it may
make sense to require industry to alter its data submissions
since highly functional NLP capable of analyzing largely
unstructured data may not be developed for some time. The
FDA will need to consider how best to harness the data the
agency receives, as that could substantially further its ability
to employ AI/ML both now and in the future.

But the pilots also reveal numerous challenges. The main one
was the difficulty of uncovering causal relationships between
drugs and hepatic failure using predictive analytics given the
available data. By definition, most or all of the FAERS data
consists of adverse events, meaning the models are selecting
on a negative outcome. Without knowing baseline drug usage
within the population, it remains challenging to infer which
drugs cause hepatic failure.

In the FDA’s case, uptake of AI/ML
tools may herald a broader shift away
from premarket approval and toward
postmarket surveillance efforts.

These causal inference challenges are exacerbated by the use
of NLP methods on unstructured data. NLP algorithms are
continually improving. However, as NLP technology currently
stands, without some expert input, it may not be well-suited
to critical tasks in which inaccurate predictions could have
severe life-or-death consequences. NLP’s shortcomings are
almost certain to be magnified in an environment where the
text is both unstructured and highly technical and where
precision and expertise are at an absolute premium.51 While
the pilot project served as a useful “proof of concept,”52 FDA
officials conceded that it was not fully successful as it did not
generate outputs accurate enough for deployment.53 The
second pilot might hence be a more promising deployment of
ML with FAERS data to prioritize how reports are processed.54

IV. IMPLICATIONS: THE FUTURE OF AI-DRIVEN
REGULATORY ANALYSIS
The FDA’s FAERS pilot projects provide valuable lessons for
other administrative agencies, especially regarding (i) the
potential power of new algorithmic tools to shift regulatory
paradigms (in the FDA’s case, potentially facilitating a shift
from premarket approval to postmarket surveillance); and
(ii) the multiple ways in which internal technical capacity can
advance the missions of safety-focused agencies like the FDA,
particularly by augmenting their ability to regulate AI-based
products and services using conventional regulatory tools. We
discuss each of these in turn.

The future trajectory of these projects remains uncertain, and
FDA officials continue to discuss the current and future role
for NLP and alternatives at the agency.55 The FDA may be at a
crossroads with respect to whether it continues to use NLP to
handle unstructured data, or whether it instead restructures its
data collection. FDA officials at the Center for Drug Evaluation
and Research (CDER) maintain that there is substantial value

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

56

A. AI and Shifting Regulatory Paradigms: From
Premarket Approval to Postmarket Surveillance
The FAERS NLP pilot projects illustrate how increased use of
AI/ML tools may precipitate or accelerate shifts in agencies’
regulatory paradigms. In the FDA’s case, uptake of AI/ML tools
may herald a broader shift away from premarket approval and
toward postmarket surveillance efforts.

Developing internal AI-based
technical capacity will serve multiple
agency missions.
First, internal technical capacity will be increasingly important
as the agency applies its conventional regulatory tools—for
instance, approval decisions, as well as issuance of rules
and guidance—to the growing set of AI-based products and
services offered by regulated parties. Concrete examples
abound. The FDA recently gave marketing clearance to
several medical devices that incorporate AI: Viz.AI64 detects
strokes, OsteoDetect65 recognizes bone fractures, and IDx-DR66
identifies diabetic retinopathy. These devices went through
the FDA’s de novo review process, an alternative pathway
for “novel devices of low to moderate risk” to gain approval
to “be marketed and used as predicates for future 510(k)
submissions.”67 In its market authorization of Viz.AI, the FDA
specified that it is “creating a regulatory framework for [clinical
decision support] products that encourages developers
to create, adapt and expand the functionalities of their
software to aid providers in diagnosing and treating diseases
and conditions.”68 The FDA cleared each of these devices
for marketing on the basis of similar criteria: performing
better than the existing baseline, often a human medical
professional.69

Although the FDA historically de-prioritized its postmarket
surveillance activities, the FDA’s leadership—following
congressional mandate—has made it a higher priority over
the past decade.58 This shift toward postmarket surveillance
is critical given that clinical trials (which are the basis for exante premarket approval of drugs) can mask, or fail to reveal,
serious issues attendant to a drug. Clinical trials are limited
by a relatively small n, relatively brief durations, and selection
bias among the patients selected for study.59 Thus, the FDA
must monitor drugs (and devices) after they have been
approved to ensure safety and efficacy for all patients.60
According to the FDA, its increased attention focused on
postmarket surveillance is beginning to bear fruit.61 The AI
revolution could facilitate and dramatically improve such
postmarket surveillance. AI/ML tools will make it easier for the
agency to capture and mine large quantities of postmarket
data. Proliferating use of AI may also render postmarket
surveillance practically necessary—for instance, where
certain new devices incorporate AI/ML tools that change over
time.62 The use of AI/ML tools can potentially be beneficial
beyond ensuring the safety and efficacy of a particular drug or
device. As former Commissioner Gottlieb noted: “Traditional
postmarket studies typically require years to design and
complete and cost millions of dollars.” By encouraging
collection and analysis of “real world data” and “real world
evidence” and developing the analytic tools and techniques
necessary to use it, the FDA “may be able to provide patients
and providers with important answers much sooner by
potentially identifying a broader range of safety signals more
quickly.”63

The FDA’s market authorization of these AI-devices and its
recent release of a discussion paper on its plans to regulate AI/
ML-based software as a medical device70 suggest that the FDA
aims to move quickly on the AI/ML front. The FDA also recently
provided additional guidance as part of its Digital Health
Innovation Action Plan to give “more clarity on [its] risk-based
approach to digital health products.”71 However, the AI-devices
that the FDA has cleared for marketing with de novo review
represent a small swath of the future of potential AI-devices.
To date, the reviewed devices have been “locked,” in that they
“don’t continually adapt and are dependent on updates from
the manufacturer, which can include training the algorithms
with new data to improve their performance.”72 But, as former
FDA Commissioner Scott Gottlieb noted, “[T]here’s a great
deal of promise beyond locked algorithms that’s ripe for
application in the health care space.”73 Regulating AI-devices
will grow increasingly complicated as medical devices
incorporate AI that dynamically updates in the future.

B. Building Multi-Purpose Technical Capacity
The FDA’s FAERS pilot projects also demonstrate how
developing internal AI-based technical capacity will serve
multiple agency missions, particularly at safety-related
agencies. At the FDA, internal technical capacity appears
to be paying dividends beyond the use of AI/ML for
regulatory analysis.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

57

Second, internal technical capacity empowers agencies like
the FDA to make smart investments in data infrastructure
as building blocks to make effective use of AI/ML tools
going forward. The FDA’s Information Exchange and Data
Transformation (INFORMED) illustrates how internal technical
capacity can shape data infrastructure.74 INFORMED is an
oncology data science initiative, motivated in large part by
the perception that the FDA was not capitalizing on the data it
collects.75 Although ostensibly oncology-focused, INFORMED’s
goals appear to be broader. INFORMED acts as “a sandbox,”
wherein the FDA pairs “new talent such as entrepreneursin-residence, engineers, and data scientists with subject
matter experts such as oncologists at the FDA,”76 in order to
expand the organization’s capacity for big data analytics.77
INFORMED emphasizes “data sharing and the creation of new
data assets,”78 as well as “opportunities for machine learning
and artificial intelligence to improve existing practices.”79 The
group is currently working on several projects, including some
with other public and private entities.80
In addition, internal technical capacity appears to be helping
the FDA collect real-world data. For example, the National
Evaluation System for health Technology (“NEST”) was
designed to “help improve the quality of real-world evidence
that FDA can use to detect emerging safety signals quickly and
take appropriate actions.”81 The MyStudies App82 was built
to “foster the collection of real world evidence via patients’
mobile devices” in a way that is both useful to manufacturers
and “compliant with the FDA’s regulations and guidance for
data authenticity, integrity and confidentiality.”83
In sum, while the specific FAERS NLP applications may for
the moment have limited utility, FDA’s AI investments have
generated a range of innovative efforts within the agency.
****
While many challenges lie ahead, NLP-based regulatory
analysis promises to transform the work of the FDA and other
agencies in the years ahead. For NLP tools to be successful,
it is imperative that the FDA and other agencies cultivate
internal technical capacity—both to leverage a dizzying array
of data and to better regulate new AI products and services.
Moreover, as agencies like the FDA become more reliant on
AI, they will likely have more time and tools to devote to tasks
that were once cumbersome and costly, shifting agencies’
regulatory paradigms in the long run.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

58

Public Engagement at the Federal
Communications Commission and Consumer
Financial Protection Bureau
Administrative agencies increasingly use AI/ML tools to engage with and provide services
directly to citizens. These engagements include “customer service” interactions, such as
applying for a passport, a license, or benefits.1 They also include interactions facilitated by
“civic tech” applications,2 such as open data portals and chatbots.3 Where successful, such
tools can streamline and improve the quality of diverse interactions between the public
and government. This chapter explores the use of AI/ML to streamline two related forms of
citizen engagement: notice and comment rulemaking and complaint review.
KEY TAKEAWAYS
With the availability of online
portals, many agencies have
grappled with the sharp rise in
volume of complaints or comments
submitted in notice-and-comment
rulemaking.
Sentiment analysis, topic modeling,
and information retrieval can
be useful tools for agencies to
process comments and complaints
submitted by citizens.
As with Regulations.gov, such tools
may be useful across a wide range
of agencies, raising the question
of how to coordinate interagency
efforts.

We begin with a brief overview of the growth of notice and comment in the digital
age. We then examine how AI/ML was used to analyze comments during the
Federal Communications Commission’s (FCC) Net Neutrality rulemaking, as well
as how the Consumer Financial Protection Bureau (CFPB) has used NLP to process
consumer complaints. We conclude by discussing the broader legal implications of
deploying AI/ML in these contexts.
I. THE GROWTH OF COMMENTS IN RULEMAKING
Federal agencies publish between 2,500-4,000 final rules each year.4 Most use
the interagency website Regulations.gov to coordinate the notice and comment
process. The back-end system undergirding Regulations.gov allows agencies to
track, review, and publicly re-post comments to Regulations.gov so that other
interested parties are able to view what has been submitted.5 Although the system
can sort and group comments based on some basic criteria, it does not deploy ML.
Online platforms have lowered the cost of participation and agencies across the
federal government are experiencing an overall increase in public comments
to proposed rules.6 Under the APA, agencies must give “interested persons”
an opportunity to comment “through submission of written data, views, or
arguments.”7 Most comment periods typically range from thirty to sixty days.8
Executive Order 12,866 requires that interested persons have at least sixty days
to comment on “significant rules,”9 after which agencies must disclose any
information they have relied on in drafting a final rule.10 These requirements—a
“safeguard against arbitrary decision-making”— are critical to insulating rules from
legal challenge.11 Failure to comply with APA requirements can spark litigation,
especially in the case of major or controversial rules.12
The internet has also led to mega-participation, in which regulators have begun
to receive an unprecedented quantity of comments from a wider array of
stakeholders.13 Where a proposed rule garners widespread attention because of
media coverage or organized efforts to mobilize the public, agencies often receive

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

59

comments that––however relevant in principle––may be
poorly suited for analysis by the coterie of agency staff who
normally tend to the notice and comment process. Even
when the majority of comments come from lawyers and
sophisticated technical experts, the detailed information they
contain can challenge and sometimes overwhelm agency
capacity. AI/ML tools might help federal agencies respond to
this high volume of information.14 For instance, AI/ML tools
can help to identify duplicates and form letters, summarize
overall comment sentiment, and identify relevant comments
that could save significant resources and enhance the quality
of the rulemaking process.

website.18 In May 2017, in response to another round
of net neutrality rulemaking, Oliver yet again urged his
viewers to comment on the FCC’s proposed rollback of
the prior regulation. He directed his viewers to a link titled
“GoFCCYourself” that in turn redirected to the official FCC
rulemaking webpage.19 The agency’s site was again deluged
with comments that overwhelmed the agency’s servers.20 Over
twenty million comments were ultimately submitted on the
proposed rollback.21 A significant number of these comments
(1) included false or misleading personal information, (2) were
part of an organized grassroots or “astroturfing” campaign, or
(3) were submitted at exactly the same time.22 An independent
study found that as many as two million of the comments
were “fake.”23

Recent years have seen tremendous
advances in NLP tools that could
streamline agency processing and
analysis of public comments.

Broadband for America engaged the consulting firm Emprata
to analyze these comments using a range of basic NLP tools.24
As we do not have access to a government-commissioned
report, the Emprata report provides one illustration of how
NLP might be used to analyze a large volume of comments. A
key component of Emprata’s work was a sentiment analysis
of submitted comments in order to extract their most salient
features. Sentiment analysis is an especially challenging
problem for NLP. Human language constructs often rely on
contrasting sentences (e.g., “I hate this agency but this rule
is not bad!”) or sarcasm (e.g., “Rescinding net neutrality is
a great idea. Let’s return to the Stone Age, too”).25 Heuristic
approaches (e.g., assigning a sentiment score to each word
in a sentence) and simple NLP models (e.g., so-called “bagof-words” approaches that disregard word ordering and
grammar26) tend to be less effective at such extraction,27
although neural networks are more promising.28

II. AI USE CASES
At a high level, the core technical task agencies face in the
notice-and-comment process is large-scale textual analysis.
Recent years have seen tremendous advances in NLP tools
that could streamline agency processing and analysis of
public comments. Agencies and private-sector actors have
become more interested in using technical tools to assist
in the notice and comment process, but many potential
solutions remain at the prototype stage.15 While some
agencies are working with third-party organizations to
develop scalable tools, these tools have yet to be integrated
into internal agency processes.16 This chapter considers AI/
ML comment analysis by reference to one of the first—and
most public—use cases: the Net Neutrality rulemaking at the
FCC. We then consider analogous use cases by the Consumer
Financial Protection Bureau for complaint processing.

When it analyzed the comments the FCC received, Emprata
found that only 8% of the more than 21 million comments
were unique, and “[t]he top 10 and 100 most prevalent
comments accounted for 66% and 89% of the total comments,
respectively.”29 To measure overall comment sentiment,
Emprata “employed a hybrid text mining approach consisting
of (1) manual sentiment assignment, (2) keyword/phrase
matching, and (3) natural language processing (NLP).”30 This
tiered approach enabled Emprata to first manually assign the
500 most prevalent comments into groups based on whether
they supported or opposed the proposed rule.31 The firm then
used simple keyword and phrase matching rules to assign the
majority of the remaining comments to a group, validating
the results by manually verifying a random sample.32 Emprata

A. FCC’s Net Neutrality Proceeding
In June 2014, late-night comedian John Oliver released a
viral monologue critiquing the FCC’s proposed net neutrality
regulation and encouraging viewers comment on the
proposed rule.17 In response, nearly 3.7 million comments
flooded the Federal Communications Commission (FCC)

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

60

applied machine learning only to the final 1% of comments,
using NLP classification.33 “After multiple iterations, the NLP
model reached an overall accuracy of 95.2%,”34 although it
was more successful at classifying comments against repeal
rather than for repeal.35

a rudimentary data scrubbing, marking indecipherable
comments (such as those that contained random characters)
and comments submitted with incomplete or indecipherable
demographic information. Emprata also validated the
addresses of 65% of the comments using a geocoding
service.47Although the FCC had received “significantly more
unique/non-form letter comments” against repealing net
neutrality,48 a large percentage of those comments came from
“email domains associated with FakeMailGenerator.com” or
other unverifiable email sources.49 Comments against repeal
also included “[e]ssentially all international comments,” 50 and
“[t]he majority of duplicative comments” submitted using the
same address or email.51 Controlling for these discrepancies
would have thus led Emprata to the opposite conclusion in
its sentiment analysis. For these reasons, Emprata found that
its pure sentiment analysis was perhaps telling the wrong
story by overcounting duplicate, inauthentic, or bot-generated
comments.

Pure sentiment analysis may prove insufficient, however,
when dealing with the kinds of mass-generated comments
that begin with a common template and replace sentences
with semantically identical but reworded content. This might
occur when an advocacy organization sends a form letter to
its members and requests that they edit it before submission.
Bots can use this strategy at scale to generate large amounts
of technically unique yet semantically similar comments.36
Previously-uncovered bot comments, such as comments on
the FCC’s net neutrality rule, appear to stem from a simple
generative process that starts from a template comment and
randomly replaces words with synonyms or entire sentences
with semantically identical phrasings.37 This process, when
applied at scale, is detectable using comment de-duplication
and clustering techniques.38 But as bot-generated comments
become increasingly similar to human-written comments,39
agencies must exercise caution. Even humans often use
similar generative processes as part of common masscommenting efforts coordinated by advocacy organizations.40
The Electronic Frontier Foundation, for example, published
a “DearFCC” automated comment-generator for use by
concerned citizens.41 Such tools may generate outputs that
resemble bot-generated comments.

B. CFPB’s Reliance on NLP
We can develop a further sense of the potential use of NLP
in citizen engagement by considering how the CFPB has
deployed such tools in processing consumer complaints.

To balance the unprecedented scale
of consumer complaints relative to
the CFPB’s resources and personnel
capacity, the agency deploys NLP to
automatically analyze text to categorize
narratives, identify trends, and predict
consumer harm.

The FCC uses an online comment submission system similar
to Regulations.gov, which allows users to enter demographic
data that the agency does not verify at any stage in the
process.42 In its overall sentiment analysis, Emprata “did not
eliminate or discount comments that seemed artificially
generated, duplicated, or submitted by actors who may have
intended to influence the final sentiment tally.”43 Nor did
it remove multiple comments from the same submitter.44
Because it could not verify any comments, Emprata found
it “very difficult to draw any definitive conclusions” without
assuming some subset of the data was “real.”45 It did, however,
find that controlling for the data discrepancies it discovered
would have supported the opposite conclusion: The majority
of unique, American comments favored repealing net
neutrality protections.46

As a consumer financial protection agency, the CFPB has
received more than 1.5 million consumer complaints since
it was established in July 2011.52 Processing, prioritizing,
and responding to the thousands of consumer complaints
submitted weekly is the CFPB’s main regulatory and
administrative challenge. To balance the unprecedented scale
of consumer complaints relative to the CFPB’s resources and
personnel capacity, the agency deploys NLP to automatically
analyze text to categorize narratives, identify trends, and

To analyze comment authenticity, Emprata first conducted

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

61

III. FUTURE TRAJECTORY OF AI TOOLS FOR COMMENT
AND COMPLAINT ANALYSIS
Given the resource-intensive nature of the comment and
complaint analysis process, agencies have a strong incentive
to build AI/ML comment analysis tools. Some agencies, such
as the Department of Health and Human Services, have
database management systems that can run rudimentary
comment de-duplication or grouping, while others outsource
this work to contractors.61 The Wage and Hour division of the
Department of Labor, for example, has relied on a private
contractor to help sort through comments and identify
those that may warrant further attention from the agency.62
Still other agencies, however, rely on manual labor to sort,
process, and respond to comments.63 Given these expensive
investments in comment analysis, the long-term savings of
an AI/ML notice-and-comment tool are likely to outweigh
development and adoption costs, particularly for agencies
such as the EPA and FCC, which have continued to see a
rise in comments.64

predict consumer harm.53 The CFPB’s NLP tool augments its
platform for processing complaints (the “Consumer Response
System”), and the agency’s strategic plan and budget report in
March 2014 reveals that the CFPB is investing annually ($10.7M
in 2014, $8.1M in 2015) to develop this system.54
The Bureau makes publicly available all complaints in its
Consumer Complaint Database, which removes personally
identifiable information (PII) then shares the allegations to
encourage consumer awareness of potential and repeat
violators.55 This public database discloses the company
name, financial product and sub-product, details of the issue,
and whether there was a timely response by the company.56
Consumer narratives are coded by the nature of the issue
and corresponding financial product, such as “incorrect
information on [a] credit report,” which is regulated in part
by the CFPB through the Fair Credit Reporting Act. The CFPB
maintains the Consumer Complaint Database with the caveat
that the agency does not verify all the facts alleged in the
complaints. However, the tool provides an opportunity for
the companies to publicly respond to complaints and publish
their resolution, which minimizes the enforcement tasks
of CFPB.

Despite the fact that agencies face common challenges with
complaint submissions and notice and comment, developing
an efficient, widely applicable interagency AI/ML tools
requires overcoming a collective action problem. The history
of Regulations.gov illustrates this concern. Regulations.gov
was launched in 2003 by the EPA and later shared with other
agencies.65 While these latter agencies benefitted from the
site’s user interface and comment storage functions, agencies
had little incentive to contribute when the EPA, which still
maintains Regulations.gov, hired consultants to upgrade the
site’s capabilities.66 Meanwhile, some agencies, such as the
FCC and FEC, maintain their own independent notice-andcomment sites.67 Hence, while it may be most efficient for
agencies to pool their technical and financial resources to
develop an effective set of tools built upon a broad dataset, it
is more likely that an agency facing an especially burdensome
notice and comment process will have to take on the burden
and then share the tool over time, as the EPA did with
Regulations.gov.

Although the CFPB does not publish full technical details,
it appears to use NLP for two primary purposes. First, the
Bureau uses software to scrub PII from the Consumer
Complaint Database. The first step of the scrubbing process
is done by automated software. Two further steps include
separate reviews by a trained human reviewer and a quality
assurance specialist to further ensure that the data has been
effectively de-identified.57 Given that this is a three-stage
process—with two of the steps being controlled by human
readers—the scrubbing process appears to be very thorough.
The computer-generated scrubbing makes use of open-source
part-of-speech tagging software to determine which parts of
the speech are pronouns, verbs, etc.58 Such de-identification
may be a way to ensure authentication of submissions while
protecting the privacy of submitters in notice-and-comment.
Second, the CFPB is deploying contextual NLP tools to
categorize complaints via topic modeling. The agency uses
an off-the-shelf Structured Topic Model59 (STM) that builds
on Latent Dirichlet Allocation (LDA).60 Such topic modeling
may enable agencies to quickly build typologies of the types
of comments submitted. Coupled with anomaly detection,
such NLP techniques could facilitate the retrieval of relevant
comments more efficiently.

IV. IMPLICATIONS
AI/ML comment analysis sits at the center of growing debate
about the legitimacy of the rulemaking process. For the
moment, Regulations.gov—the platform used for most
federal notice and comment processes—merely requires that
users complete an optional web form with basic identifying
information. Even users who indicate they are submitting a

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

62

comment on behalf of a third party can, but are not required
to, disclose the name of the third-party. Given these minimal
requirements, some proposed rules are flooded with botgenerated comments as well as comments that use fake
names or that impersonate prominent public figures (possibly
written by humans or bots).68 The problem of bot-generated
and inauthentic comments may well worsen with time.

Second, in addition to ensuring that relevant and valuable
comments do not slip through the cracks, agencies must
be especially attuned to any systematic reasons why a tool
might be overlooking particular comments or information.
To be effective, any such tool must first be trained using
representative data. This might be especially hard in the
context of comments because materiality may vary across
language patterns. An NLP tool might fare much worse on
comments that use colloquial language or sarcasm, or that
contain certain grammatical or spelling mistakes. This may
disparately impact certain members of the general public,
whose substantive comments could be ignored because they
use language the tool mischaracterizes or fails to recognize.
An agency which fails to consider a material comment
because an AI/ML tool mistakenly categorizes it as immaterial
would likely run afoul of the APA’s requirement to “consider
. . . relevant matter”71 and address such comments in the
statement of basis and purpose. An agency that systematically
fails to consider comments from specific groups might further
raise equal protection concerns. Such a concern is especially
important in the case of discrimination on the basis of race
or gender where government actions must meet a higher
standard of scrutiny.72 Systematically ignoring comments
based on race, gender, or even education level also risks
undermining public confidence in AI/ML tools.73

Automated comment analysis can help mitigate these
problems, but its use also raises a host of further concerns.
First, bots can generate mass comments intended to persuade
an agency of a particular approach to a proposed rule, but
they can also be deployed to intentionally overwhelm an
agency’s capacity to respond to genuine, human-submitted
comments. Where bots aim only to overwhelm an agency,
use of automated comment analysis to identify and filter
out perceived bot comments should be uncontroversial.
Identifying and filtering out bot comments ensures that
human voices are not drowned out. However, where bots
are used in an effort to shape an agency’s decision-making,
the rationale for using automated comment analysis is more
complicated. One reason is that bots can blur the distinction
between grassroots campaigns (i.e., political mobilizations
reflecting authentic mass concern and consensus on an issue)
and astroturfing (i.e., elite-funded campaigns designed to
create an appearance of mass concern where there is none).
Bot-generated comments of the latter sort can over-represent
the level of genuine concern because they can be deployed
by a single actor. That said, the line between grassroots
mobilizations is a blurry one.69 Moreover, it is at least possible
that bots can provide useful information to regulators (e.g.,
using a knowledge base to automate the submission of
relevant information). If the purpose of rulemaking is to
sharpen an agency’s analysis, one might argue that even
bot-generated comments should be welcomed.70 Finally,
even where there is consensus on the need to filter out botgenerated comments, calibration can be challenging. An
overinclusive filtering tool might reduce the risk of removing
human-generated comments but increase the risk of allowing
undetected bot-generated comments to color the debate. An
underinclusive tool, on the other hand, might reduce the risk
of allowing too many bots to drown out human-generated
comments at the risk of erroneously marking some human
commenters as bots.

Third, contractor relationships may pose unique conflicts of
interest in the notice and comment space. Agencies often hire
third-party entities, which also advise private-sector clients
on commenting campaigns, to build better comment analysis
tools. Potential cross-pollination between the private lobbying
and government consulting arms of these organizations raises
concerns about the integrity of the process. For example,
in 2017, consulting firm CQ Roll Call worked directly with
the FCC to upload its clients’ bulk comments into the FCC
comment processing system.74 More generally, FiscalNote
works with government agencies while simultaneously
providing “Issues Management” tools to make it easier for
private organizations to track regulatory changes and submit
comments on proposed rules.75 Consultants might be able to
monetize their access to the inner workings of agency notice
and comment systems by advising clients on how to carefully
draft comments in order to achieve the desired agency
classification and avoid being filtered out by an algorithm.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

63

They may also charge a premium for this “insider” expertise,
disadvantaging stakeholders who do not hire their services.
****
While still in their early stages, AI/ML tools may assist
agencies with notice and comment analysis and complaint
processing—a key function of democratic decisionmaking—even in the age of mega-participation. Doing so
while maintaining fidelity to legal requirements may require
thinking through difficult normative questions. Agencies
willing to do so may be able to transparently design an
effective yet inclusive tool that enhances public participation
in the rulemaking process.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

64

Autonomous Vehicles for Mail Delivery at the
United States Postal Service
The prior chapter examined how AI can change individuals’ interactions with government
agencies. The two examples in that chapter — comment and complaint submissions —
both concerned the relatively straightforward application of AI to massive text databases
to improve efficiency of processing, responsiveness, and analysis. In this chapter, we
examine a less intuitive AI application that will also alter interactions with the government:
autonomous vehicles currently being developed by the U.S. Postal Service for mail and
parcel delivery.
KEY TAKEAWAYS
The Postal Service has prototyped
autonomous vehicles for rural
delivery routes, enabling drivers
to sort mail while the vehicle is
driving along the route, and longhaul trucking.
The Postal Service anticipates
autonomous vehicles will improve
productivity and save money on
overtime, fuel, and costs associated
with collisions.
Government agencies considering
adopting autonomous vehicles will
face an uncertain regulatory future
on such issues as tort liability and
data privacy.

In many ways, autonomous vehicle navigation is unique among AI applications
examined in this report. Like many agencies, the Postal Service proposes to use AI
to improve and streamline its services. And like individuals who submit complaints
to the CFPB or comments to the FCC, individual Postal Service customers will
engage with AI technology to varying degrees in the course of their interactions
with the agency. But anyone who shares the road with autonomous delivery
vehicles or walks alongside will also interact with the technology and be affected
by its data collection and analysis. As a physical, mobile manifestation of AI,
autonomous vehicle technology thus holds distinct legal implications for the
Postal Service and other agencies that adopt it in their vehicle fleets.
I. UNITED STATES POSTAL SERVICE
The Postal Service handles close to half of the world’s total mail volume: In 2018 it
delivered 146 billion pieces of mail to 159 million delivery addresses.1 For much of
the rural United States, the Postal Service is the only postal delivery option. And,
unlike many federal agencies, the Postal Service enjoys favorable public opinion,
with three out of four Gallup poll respondents indicating the agency does an
excellent or good job.2
By statute, the Postal Service has a broad role and mandate, often called the
“universal service obligation” (USO):
The Postal Service shall have as its basic function the obligation
to provide postal services to bind the Nation together through the
personal, educational, literary, and business correspondence of the
people. It shall provide prompt, reliable, and efficient services to
patrons in all areas and shall render postal services to all communities.3
The agency must also provide “a maximum degree of effective and regular postal
services” to urban and rural communities alike.4 Since the Postal Service is selffinanced, Congress granted it monopolies over both letter delivery and mailbox
delivery as a means of fulfilling its broad mandate.5

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

65

Despite its popularity, the Postal Service has struggled with
declining revenues and climbing operating costs. It has been
in a budget shortfall for more than a decade, recording net
losses of $3.9 billion in FY20186 and more than $69 billion in
cumulative losses since FY2007.7 Relevant contributing factors
include the shift to digital correspondence; related shifts in
consumer demand from less labor-intensive services like
mail delivery to more labor-intensive services like package
shipping; statutory restrictions on pricing for many services
and products; and competition from private entities like UPS
and FedEx.8

In general, autonomous vehicles navigate via an onboard
computer, which uses AI to interpret data from mounted
sensors—typically a combination of cameras, radar, and
lidar.20 The computer’s AI is trained on driving techniques
using data captured from human drivers responding to
audiovisual cues on the road. The vehicle’s computer
combines sensor data with detailed digital maps that indicate
road layouts, speed limits, the location of traffic signs, and
other information relevant to navigation. Some complex
autonomous vehicle systems exchange data with nearby
cars to coordinate driving patterns. Depending on their level
of sophistication, autonomous vehicles may request or
require a human driver to remain on standby to intervene in
circumstances.21

As revenues have declined, the Postal Service’s labor and
operating costs have continued to rise. Personnel costs,
which account for about 76% of Postal Service expenses,9 are
projected to increase along with demand for labor-intensive
package deliveries.10 A growing shortage of long-haul truck
drivers, in particular, has driven up labor costs.11 Much of the
agency’s aging delivery vehicle fleet was acquired as far back
as 1987, such that the Postal Service incurs high maintenance
costs—about $4,500 per vehicle each year12 across a fleet of
more than 232,000 vehicles.13 The Postal Service also has to
budget around rising (and often unstable) fuel costs14 and the
cost of traffic accidents. Postal vehicles were involved in nearly
30,000 accidents in FY2018,15 and 11 postal workers were killed
in roadway accidents in 2017.16 The Postal Service paid about
$67 million in FY2016 in repair and tort costs related to motor
vehicle accidents.17

The Postal Service has been testing AI applications for
transporting mail and parcels since 2014.22 It currently has
two pilot-phase projects: autonomous delivery vehicles and
autonomous long-haul trucks. The Postal Service also recently
issued a Request for Proposal for a third potential application,
unmanned aerial vehicles (UAVs),23 but this chapter focuses
on road vehicles since these pilot projects are closer to
operational deployment.24
The first Postal Service application of autonomous vehicles
is for “last mile” delivery—i.e., delivery of mail and parcel
to endpoint addresses. In 2017, the agency issued a grant
to a robotics laboratory at the University of Michigan to
develop a prototype autonomous vehicle for rural delivery
routes, the Autonomous Rural Delivery Vehicle (ARDV).25 The
Postal Service determined rural routes were appropriate
for testing autonomous technology because they are less
congested and have fewer sensor inputs than urban or
suburban roads. Under its agreement with the University
of Michigan, researchers engineered the ARDV to carry
a human postal carrier, rather than conduct the entire
delivery process autonomously: The ARDV drives along the
route, and the carrier sorts mail between stops and delivers
through the window. As designed, the carrier also drives
the ARDV manually from the post office to the beginning of
the route and manually crosses intersections. The study,
which completed in 2018, simulated real world delivery
environments on a facility test track but did not test the ARDV
in the field.26

In light of its uncertain financial status, the Postal Service has
been designated a “high-risk” agency by the GAO since 2009.18
A presidential Task Force recently recommended several
dramatic changes, including ending collective bargaining for
Postal Service workers and lifting certain price caps.19
II. AI USE CASE
To combat some of these challenges, the Postal Service has
begun developing autonomous delivery and hauling of mail
and parcels.

The Postal Service has been testing AI
applications for transporting mail and
parcels since 2014.

In February 2019, the Postal Service issued a Request
for Information along similar lines to the ARDV for an

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

66

“autonomous delivery vehicle that will allow delivery of mail
and parcels to curbside mailboxes from the right side of the
vehicle” and that “enable[s] the operator to sort and organize
mail while the vehicle autonomously drives between delivery
points/mailboxes.”27 As of this writing, the Postal Service is
reviewing both the University of Michigan project test results
and the RFI responses and indicates it will identify next steps
based on the results and responses received.28

to rank which of four organizations — the Postal Service,
Amazon, FedEx, and UPS — they trusted most to successfully
deploy autonomous vehicle technology, respondents ranked
the Postal Service last.37 The OIG cautioned that the Postal
Service must monitor public opinion as part of its deployment
strategy, and not just “the usual feasibility assessments.”38
The Postal Service will need to coordinate with the
relevant postal worker labor unions as it develops and
deploys autonomous delivery vehicles. The status of such
coordination is unclear. In late 2018, the president of
the National Association of Letter Carriers (NALC), which
represents city delivery letter carriers, said the union needed
to keep careful watch on autonomous delivery vehicles and
other technologies.39 As of 2018, the Postal Service planned to
bring in union representatives to review the ARDV prototype
“to discuss some of the human/machine interaction issues
and craft employee training guidelines,” 40 but the agency did
not say whether this consultation took place.41 The National
Rural Letter Carriers’ Association (NRLCA), which represents
rural letter carriers, indicated the Postal Service did not
reach out to the NRLCA about the ARDV project.42 The Postal
Service did, however, notify the NALC of its February 2019
RFI.43 Following the TuSimple long-haul pilot, the American
Postal Workers Union called on members to submit concerns
to the Federal Motor Carrier Safety Administration and called
for testing ”at least as stringent as the requirements for a
professional driver operating commercial vehicles on the
streets with our families and the public at risk.”44

The Postal Service’s second AI application is autonomous
long-haul trucking. In May 2019, the agency partnered with
TuSimple, a self-driving truck company, for a pilot program
that hauled USPS trailers between facilities in Phoenix,
Arizona and Dallas, Texas,29 a trip of more than 1,000 miles
each way.30 The pilot study involved five roundtrips, each of
which took approximately 22 hours, less than half the typical
time of 48 hours required for human drivers, including stops
for rest.31 As with the ARDV, human drivers remained on
board for the duration of the pilot. According to TuSimple,
all deliveries during the two-week pilot were made ahead
of schedule and without any traffic incidents.32 As with the
delivery vehicle projects, the Postal Service indicated it is
reviewing the long-haul pilot results and will identify next
steps in the near future.33
As the Postal Service pursued the above applications, it
also conducted opinion research to understand the public’s
perception of self-driving postal vehicles.34 In an April 2017
nationwide online survey, the agency’s OIG sought to “gauge
public perception of driverless technology” for both of the
above applications, including “the overall appeal of the
technology, the believability of claims about its potential
benefits, the public’s expected timeframe for implementation,
and many of their potential concerns.” At a high level, the
survey results indicated that the public, while highly aware of
self-driving cars generally, has only a “shallow awareness” of
their potential application for postal delivery.35 Once informed
of the concept, a large majority indicated they believed
autonomous delivery vehicles would be deployed in the
near future, but many expressed skepticism about both the
potential benefits and safety of autonomous delivery vehicles.
Young and urban respondents were more amenable than
older and rural respondents, as were those who were already
aware of the concept of self-driving postal vehicles.36

III. FUTURE TRAJECTORY OF AUTONOMOUS VEHICLES
IN THE ADMINISTRATIVE STATE
Manufacturers are racing to bring automated vehicle
navigation to public roadways for a variety of purposes,
from personal transportation to shipping and delivery. And,
based on its investment to date in the technology, the Postal
Service seems highly committed to integrating autonomous
technology into its delivery model.45 It remains to be seen,
however, what form such technologies will take and on what
timeline they will be rolled out.
Various levels of automated navigation are already on the
road. Certain personal vehicles have an “autopilot” or similar
feature.46 Current systems require human drivers to remain
ready to intervene, but manufacturers are actively pursuing
full self-driving functionality.47 Shipping vehicle manufacturers
and delivery companies themselves are also aggressively

Less favorably, the survey indicated the public may not trust
the Postal Service to lead on autonomous delivery. Asked

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

67

pursuing automated navigation. Amazon and FedEx have both
invested in autonomous vehicle navigation startups.48 UPS has
partnered with TuSimple, the Postal Service’s partner in the
autonomous hauling study, on daily tests of automated longhaul trucks on Arizona highways.49 TuSimple aims to eliminate
the need for “fail-safe” human drivers by 2021.50

The most immediate legal implication relates to the Postal
Service’s tort liability for vehicle accidents. Although
automated vehicles are predicted to reduce accident
frequency, they will not eliminate collisions. There is debate
about how liability should be determined for collisions
involving automated vehicles, particularly in the early stages
of deployment.57 Although the discussion draft of the current
federal bill does not address liability,58 its predecessor bills
both contained explicit provisions that left common law
liability undisturbed.59 Some commentators advocate shifting
liability from the individual operator to manufacturers or
suppliers as an extension of products liability law. Relatedly,
some have advocated tying tort liability to compliance with
federal regulatory standards instead of state law.60 The Postal
Service, which operates one of the largest vehicle fleets in
the country and delivers nationwide, must engage with this
debate over reshaping tort liability regimes, including perhaps
to advocate for adoption of federal standards.

The precise trajectory of autonomous vehicle navigation will
depend on how the fragmented regulatory regime evolves.
At the federal level, the National Highway Traffic Safety
Administration has endorsed the technology’s potential to
decrease traffic-related injuries and deaths.51 But many states
have not yet enacted laws about automated vehicles, and
those that have vary widely.52
IV. IMPLICATIONS: LEGAL AND POLICY LESSONS FOR
AUTONOMOUS DRIVING TECHNOLOGY
Even in this early stage, the Postal Service’s exploration
of autonomous driving technology contains lessons for
successful development of government AI applications.
Many of these implications flow from the distinctive
nature of autonomous vehicles as a physical, public-facing
manifestation of AI.

The second potential legal implication concerns data
ownership and privacy.61 Autonomous vehicles collect and
analyze enormous amounts of data about the surrounding
environment, including about nearby vehicles and even
pedestrians. As with liability, the Postal Service’s legal
obligations with respect to data collected by its autonomous
vehicles will vary depending on how regulations take shape.
The current discussion draft of the federal bill does not
address data privacy,62 but its predecessor bills would have
ordered studies into how data collected by autonomous
vehicles should be processed and safeguarded63 and would
have required manufacturers to disclose both the types of
information their systems collect and how that information
is used.64 Some have called on Congress to include a
provision granting exclusive ownership over any data
collected by an autonomous vehicle to the vehicle’s owner.65
At least one state legislature has considered a similar data
ownership provision.66

There is not yet a comprehensive federal regulatory
framework for autonomous vehicles, so the full legal
implications of the technology remain unclear. Two bills
stalled in the Senate last session,53 but legislators are
currently working on a new bill — the Senate Commerce and
House Energy and Commerce committees circulated a joint
discussion draft in October 2019.54 The Senate Commerce
Committee held a hearing on autonomous vehicle regulation
in November 2019.55 State legislatures have also been active
on the topic.56 So far, the primary focus of Congress and state
legislatures has been how to regulate the manufacture of
autonomous vehicles, rather than their use.

The Postal Service, which operates
one of the largest vehicle fleets in the
country and delivers nationwide, must
engage with this debate over reshaping
tort liability regimes.

In addition to any obligations deriving from autonomous
vehicle regulations, the Postal Service may have obligations
under the Privacy Act of 197467 for data collected by its
autonomous vehicles.68 Since the Privacy Act applies broadly
to “information about any individual” that is maintained
collected, used, or disseminated by a government agency,69
its application depends on the extent to which Postal
Service autonomous vehicles collect data that is individually

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

68

identifiable, particularly individualized location information.
This, in turn, depends on the deployed technology: Systems
that use lidar, for example, or other sensors that capture
the relative proximity of a vehicle, pedestrian, etc., but do
not capture any identifying information (such as faces or
license plates) are less likely to trigger the Privacy Act.70 By
contrast, systems that use cameras or other sensors to collect
information about individual vehicles or people are more
likely to qualify as collecting “individual” information subject
to Privacy Act obligations.71 Autonomous vehicle systems that
communicate directly with adjacent vehicles may also trigger
Privacy Act obligations.72

even at an early stage, and customers may not like the
possibility of fully autonomous postal services. As the OIG
report summarized, “a machine does not easily replace the
institutional knowledge, judgement, and human contact that
carriers can provide.” The negative labor impact on contracted
truck drivers is likely to be more immediate.
****
In sum, autonomous vehicles will remake not only American
roads, but also the day-to-day work of the administrative
state. Done well, the advent of autonomous vehicles will
make the work of agencies like the U.S. Postal Service both
safer and more efficient. But, if rolled out poorly, this new
technology threatens to displace the labor force, exacerbate
ongoing data privacy concerns, and collide with existing legal
regimes. Careful attention to these risks is necessary as federal
agencies and the private sector plow ahead on developing
and deploying autonomous vehicle technology.

In addition to legal implications, there are a number of policy
and practical implications to deploying autonomous vehicles.
The agency has explicitly addressed the potential benefits
and costs of deploying autonomous vehicle technology
in a comprehensive OIG report.73 On the benefits side, the
report highlights improved safety and lower accident rates
projected to accompany autonomous technology generally,74
which, in turn, would save the Postal Service money on both
tort liability and vehicle repairs. The agency anticipates cost
savings on fuel as well, given projections that autonomous
vehicles will generally decrease traffic congestion (and thus
improve fuel economy).75 The Postal Service also anticipates
autonomous driving applications will increase delivery
carriers’ labor productivity by freeing up carriers to sort
mail and do other tasks while the vehicle drives between
addresses, and thus decrease expensive overtime.76 Similarly,
using autonomous vehicles for long-haul trucking would
likely ease contract expenses that come with the truck driver
shortage, since autonomous shipping would decrease (or
potentially eliminate) the need for such drivers.77 Finally, the
OIG report suggests autonomous vehicles would be good
for the agency’s brand and likelihood of being “viewed as an
innovative company.”78
The potential benefits of autonomous vehicles are closely
tied to their potential downsides. First, as the Postal Service
recognized in the OIG report, are the long-term labor
implications. Although the agency’s current plan is to use AI
to assist human mail carriers, it is not difficult to imagine the
next step of eliminating mail carriers entirely, particularly if
technology becomes sophisticated enough to eliminate the
need for human drivers. This possibility poses both political
and practical difficulties for deployment. Employees and
their labor unions may be hesitant to accept the technology

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

69

Part III. Implications and Recommendations
Part I offered an overview of how 142 of the most significant federal agencies are currently
using AI/ML. Part II dove deeper into a select set of use cases, highlighting the many
complexities that attend AI adoption by the administrative state. This Part steps back
and, cutting across the full set of use cases, focuses on the policy and legal issues raised
by agency use of AI tools. More specifically, we describe the challenges that lie ahead for
agencies seeking to develop and deploy AI/ML tools, and where possible, recommend
how to mitigate them. We focus on six major implications: (1) the challenges of building AI
capacity in the public sector, including data infrastructure, human capital, and regulatory
barriers; (2) the difficulties inherent in promoting transparency and accountability; (3) the
potential for unwanted bias and disparate impact; (4) potential risks to hearing rights and
due process; (5) risks and responses associated with gaming and adversarial learning; and
(6) the role of contracting for supplementing agency technical expertise and capacity.1

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

70

Building Internal Capacity
No agency can effectively deliver on its mission without access to the people, infrastructure,
and organizational resources necessary to understand and respond to its environment. As
policymakers and civil servants increasingly seek to rely on AI and algorithmic governance,
a core challenge for agencies is how to generate the necessary technical capacity—the
ability to identify, develop, responsibly use, and maintain complex technical solutions.
Our report suggests that building internal capacity, rather than simply embracing a default
practice of contracting out for technical capacity, will be crucial to realizing algorithmic
governance’s promise and avoiding its perils.
The literature on government capacity building generally boils
down to the “make-or-buy” decision.2 An agency can make
the goods and services needed to perform governance tasks
by hiring personnel and building its own infrastructure, or it
can buy them through the procurement process.3 In theory,
the private sector has greater expertise and can produce at
lower cost.4 In practice, however, procurement has downsides.
For “hard” or “commodity” goods and services, where
quality is easily measured and tasks involve little discretion,
government can fully capture private sector expertise and
efficiencies. By contrast, “soft” or “custom” ones—where
monitoring quality is more difficult and tasks involve more
discretion—invite corner-cutting by contractors that degrade
quality.5 Contracting out makes more sense for police cars
than for police officers.

a given algorithm tool is aimed to address or the legal,
regulatory, and organizational environment within which the
tool will operate. Realizing the full potential of algorithmic
governance tools will thus often require internal capacity.
We describe the potential pitfalls of relying on external
contractors, and explicitly compare the pros and cons of
internal and external sourcing of AI tools, in a separate section
below on “External Sourcing.”
Focusing on internal capacity building, we here address four
main considerations. First, agencies will need to invest in
their technical and data infrastructure. In most cases this will
require not only hardware and software upgrades but also
collecting, standardizing, and securing the data required
to deploy AI tools. Second, agencies will need to cultivate
in-house human capital to produce AI tools that are not
only usable at the technical level but also compliant at the
legal and policy levels. Third, agencies will need to invest in
comprehensive and flexible AI strategies that allow agencies
to learn strategically from failures and evolve. For agencies
developing their own AI tools, this means creating iterative
development and evaluation processes with clear success
metrics. For agencies that regulate private sector AI, these
strategies may include regulatory “sandboxes” to develop and
enforce standards not just for present applications but also
for future ones. Finally, in-house design and deployment can
enhance public accountability and transparency.

Realizing the full potential of
algorithmic governance tools will thus
often require internal capacity.
These generalizations are coarse but useful. Certain
components of algorithmic governance tools appear
suitable for procurement. Upgrading computer systems
and consolidating databases, for instance, are more likely
to be standard services.6 In other ways, however, AI poses
heightened capacity-building challenges for agencies. For
example, a private sector contractor’s software engineers
often will not have a nuanced understanding of the problems

I. BUILDING TECHNICAL INFRASTRUCTURE AND DATA
CAPACITY
Because AI tools require complex software packages and
computing power to process large datasets, agencies may
have to upgrade legacy systems or integrate new systems

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

71

with old ones.7 This is a challenge for agencies that excel, as
one agency official facetiously put it, at “having the latest
technology of the last decade.”8 By one estimate, SSA has over
14 petabytes of data, but data is stored in roughly 200 separate
databases. Linking, cleaning, and merging such data remains
an ongoing process. Most of SSA’s supporting applications
remain written in outdated (COBOL) programming language,
stemming from initial development some 30 years ago. SSA
is in a process of updating these applications into more
modern languages, but such modernization is resource
intensive, requiring, for instance, personnel trained in different
generations of languages.9

Data collection poses related logistical challenges for agencies
that rely on third-party data. Third-party data may be hard
to obtain, incomplete, or unrepresentative due to selective
or inaccurate reporting.18 For example, pharmaceutical
companies may not want to share the most comprehensive
clinical trial data on which the FDA could train its AI/ML.19 At
present, agencies like NHTSA and the FDA are encouraging
third parties to voluntarily provide data.
B. Data standardization
To be of any use, data must be in an appropriate format.
Different types of AI tools require different levels of data
standardization, but standardization can pose significant
barriers to virtually any AI deployment. As detailed in Part II,
an alternative path at the FDA is to defer the agency’s NLP
projects until it can obtain standardized, fit-for-purpose data.
Some standardization issues arise from the data storage
or submission medium. The IRS, for example, continues to
process paper-filed tax returns that often contain missing
information.20 Even digital data may not be standardized. The
SSA, as another example, processes unstructured digital text,
such as paragraphs describing disability circumstances and
non-uniform medical records maintained in PDF files. The
SEC, too, struggles to compare companies in its centralized
CIRA system because companies can use varying semantic
tags or use incorrect tags.21 Many agencies face a trade-off
between data depth and uniformity.22 In addressing data
standardization challenges, agencies must consider which
data they are willing to standardize and at what stage: at
the collection phase—by “outsourcing” standardization to
regulated entities—or at the processing phase by developing
advanced tools that can standardize unstructured data.

Since all AI tools—whether supervised or unsupervised—are
data-hungry, agencies must also invest in the necessary
input data. Investing in data capacity requires addressing
the interrelated challenges of data collection, data
standardization, and data security.
A. Data collection
Deploying AI tools requires collecting the right data and
enough of it. But before collecting data at scale, agencies
may need to clarify their statutory and regulatory authority. A
far-flung statutory fabric, including constitutional provisions,
federal, state, and local laws, defines government duties and
obligations around data and includes transparency statutes
such as the federal Freedom of Information Act and state
law equivalents. At the federal level, the Privacy Act and
amendments provide the closest to a comprehensive scheme
for information practices.10 Among other things, agencies
must, where possible, obtain data from individuals and may
not use data for secondary purposes without consent.11 The
law also significantly constrains the government’s ability to
knit together datasets across agencies.12 Other pillars of the
federal regime include the Paperwork Reduction Act, which
constrains an agency’s ability to collect new data from the
public,13 and the Information Quality Act, which constrains
agencies’ ability to open-source data holdings to achieve
transparency.14

C. Data security
Data often comes with security requirements. The Federal
Information Security Management Act, for example, requires
agencies to develop data security programs, breach
notification policies, and disposal routines,23 and then
subjects them to civil suits for failures.24 Building data capacity
requires agencies to address these requirements, typically by
developing strict internal guidelines for the use and sharing
of data that contains personal information. Agencies should
also leverage technology to reconcile data sharing needs
with data privacy concerns. Researchers at the Department
of Veterans Affairs, for example, used cryptographic hashes to
obscure lab results and other sensitive data in its partnership
with Alphabet’s DeepMind unit.25 An official at the IRS similarly

Agencies may also face data collection limitations due to lack
of specific authority. For example, NHTSA’s enforcement and
vehicle safety research divisions seek to use AI/ML to model
historical crash data for simulated testing of automated
vehicles. But NHTSA may currently lack authority to compel
manufacturers to produce crash data.15 The agency’s voluntary
data collection mechanism16 captures only a fraction of the
vast data that manufacturers generate.17

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

72

proposed employing Generative Adversarial Networks
(GANs),26 and the CFTC proposed anonymizing data to enable
collaboration with market participants.27

wide “direct hire” appointing authority for a variety of STEM
positions and for all IT positions for agencies that can
demonstrate “the existence of a severe shortage of candidates
or critical hiring need.”33

II. BUILDING INTERNAL STAFF CAPACITY
An agency’s AI tools must be both usable and compliant. As to
usability, optimal design and deployment will often depend
on a deep understanding of the problem an algorithmic tool
seeks to solve, an ability to convince skeptical agency staff to
utilize the tool, and a user-friendly interface that eases that
pitch. And as to compliance, algorithmic tools themselves
encode legal and policy choices, some of which will be subject
to judicial review.28 Software engineers, especially those
outside the agency, may lack the insights or training necessary
to faithfully translate law into code. While in-house production
may strain project budgets and introduce recruitment
challenges, building internal staff capacity may yield tools that
are better tailored to the relevant task and legal requirements.

III. INVESTING IN AI STRATEGY AND “SANDBOXES”
Deploying AI technology requires agencies to invest in
comprehensive strategies to test, evaluate, update, and
retire AI tools. An important part of this strategic process is
articulating metrics for measuring the success of innovations
that align with the agency’s risk-profile and level of
comfort with failure. Agencies should also develop testing
“sandboxes” that allow for failure and iterative evaluation
of new governance tools and, for agencies that regulate
private-sector AI, a testing infrastructure that can help guide
regulated entities.
A. Evaluation metrics
In advance of deployment, agencies should develop metrics
for measuring the success of AI tools. These evaluation
metrics should be tied to the agency’s broader mission, rather
than focused purely on efficiency or return on investment.34
Correspondingly, agencies should establish a process for
“returning to the drawing board” when tools fail to satisfy
these metrics. Given the dynamic nature of AI/ML models,
these metrics should also guide subsequent evaluations and
decisions about when to refine or retire a given tool.35 Frontline enforcers may provide ongoing feedback on models.36

Several agencies have already demonstrated the value of
embedded expertise. As detailed in Part II, the SSA developed
NLP tools to identify potential errors in draft disability
determinations as a result of a multi-year strategy to hire and
then repurpose lawyers with technical skillsets. 29 This strategy
helped facilitate an iterative design process in which system
architects could readily work back and forth between code
choices and legal, policy, and organizational considerations.
The Internal Revenue Service’s (IRS) development of
algorithmic enforcement tools similarly illustrate the value of
in-house, embedded expertise in automating tasks that are
inherently dynamic. As Part II’s case study of the SEC noted,
enforcement agencies must engage in continuous, iterative
updating of their AI tools as enforcers unearth new modes of
wrongdoing.30

B. “Sandbox” testing and regulatory infrastructures
To build technical capacity, agencies will likely have to
develop a comfort level with technological failure—and
this may be easier for some agencies than for others.37
Agencies like the FDA must maintain a relatively low risk
tolerance: Failing to detect adverse postmarket effects of a
pharmaceutical can have critical public health consequences.
By contrast, the IRS has continued to experiment with
technology despite low accuracy rates.38

Federal agencies seeking to build internal technical capacity
must grapple with budgetary and other human resource
constraints. In addition to overall budget caps, civil service
laws capping allowable salaries can price government
agencies out of the technical labor markets. Agencies can
offer job stability and work-life balance, whereas technology
companies incentivize talent by offering competitive salaries
or stock options. The Competitive Service hiring process also
constrains recruitment,31 although the Office of Personnel
Management (OPM) has taken steps to ease hiring burdens for
technical positions, including by establishing a “data scientist”
classification.32 OPM also recently established a government-

Risk-taking is crucial to developing successful tools, and
agencies seeking to employ AI must be willing to fail.39 As
many agencies found, initial efforts and failures create a
“supersized sandbox”—a playground for developing future
AI applications and learning important lessons. Agencies
should structure projects to allow some margin of error and
treat failures not as losses but as opportunities to share
lessons across the agency.40 Although it began over twenty

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

73

“internal law of administration” distinct from—and often more
effective than—externally imposed accountability.50 However,
some agencies are more likely than others to incorporate
accountability and transparency by design—with agencies
such as the FDA and NHTSA being more incentivized, given
that both are subject to a high potential of judicial review and
public scrutiny.

Building internal expertise and
technical capacity may also be essential
to accountability and building trust.
years ago, the IRS’s Compliance Data Warehouse established
a foundation that is enabling the agency to consider more
complex AI applications moving forward.41
Similarly, agencies that regulate AI deployments in the
private sector should also build regulatory “sandboxes.”
For example, at the FDA, “INFORMED has created a unique
sandbox for networking, ideation and sharing of technical and
organizational resources, empowering project teams with the
tools needed to succeed in developing novel data science
solutions.”42 These sandboxes, moreover, can signal minimum
standards for AI and help regulated entities “de-risk” their
development decisions. The proliferation of guidance and
reports can also serve this goal. In the context of cybersecurity,
the FDA has provided some guidance on what the agency
expects to see in premarket submissions, including certain
specific design features and cybersecurity design controls.43
Recent approval of several AI-included devices along with
the release of a discussion paper on its plans to regulate AI/
ML-based software as a medical device,44 serve to provide
additional guidance to manufacturers. Further, the FDA, in
conjunction with MITRE, released a report entitled Medical
Device Cybersecurity: Regional Incident Preparedness and
Response Playbook.45 The FDA explained that the report
can serve ”as a customizable tool for health care delivery
organizations to aid in their preparedness and response
activities for medical device cyber incidents.”46
IV. LINKING CAPACITY TO ACCOUNTABILITY
Building internal expertise and technical capacity may also be
essential to accountability and building trust.47 The scholarly
literature may be moving away from individual, privately
enforced rights as the best way to achieve accountability
in favor of “accountability by design.”48 Kroll et al. offer
a catalog of tools that engineers can incorporate into
algorithmic systems to facilitate evaluation and testing.49 This
“accountability by design” trend links to longstanding calls
among administrative law scholars for agencies to develop an

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

74

Transparency and Accountability
Administrative law—the mix of constitutional and statutory law that governs how
agencies do their work—is premised on transparency, accountability, and reason-giving.51
When government takes action that affects rights, it must explain why. Yet many of the
algorithmic tools that federal agencies use to make and support public decisions are not,
by their structure, fully explainable.52 The challenge is how to craft concrete legal and
regulatory mechanisms for algorithmic tools that meaningfully fulfill transparency values
and ensure fidelity to the agency’s legislative mandate and other legal commitments (e.g.,
non-arbitrariness, non-discrimination, privacy).
I. BRIDGING TRANSPARENCY AND ACCOUNTABILITY
Subjecting algorithmic decision systems to meaningful
accountability poses two main challenges: achieving
transparency into a tool’s workings, and then selecting the
best regulatory mechanism for translating that information
into desired compliance.

features used or outright bans on particular tools (e.g., facial
recognition) or particular models, such as powerful “deep
learning” techniques that generate more accurate predictions
but are often less interpretable.60
Even where AI systems can be made transparent, there
remains the challenge of choosing regulatory mechanisms
that can translate that transparency into meaningful
accountability. Here regulatory architects have numerous
options. They can choose mechanisms that promote legal
accountability (e.g., judicial review of agency action) or
political accountability (e.g., public ventilation through notice
and comment or mandatory agency-conducted “impact
assessments”61). They can also opt for “hard” rules (e.g.,
prohibitions on certain models, a licensing or certification
requirement prior to use akin to FDA drug approvals, or
liability rules that allow injured parties to recover damages),
“soft” rules (e.g., impact assessments designed to ventilate
concerns about algorithmic tools but confer no substantive
rights),62 or something in between (e.g., notice, consent,
correction, and erasure rights like those given data subjects in
the European Union’s General Data Protection Regulation63 or
the U.S. Fair Credit Reporting Act64). If hard rules are chosen,
regulatory designers can choose to delegate enforcement
authority to public enforcers, including, as some advocate, an
“FDA for AI,”65 or to private enforcers deputized to sue in court
or incentivized via whistleblower bounty schemes.66 Finally,
regulatory architects can opt for ex ante regulation before a
model runs—think once again of an FDA-style pre-certification
scheme or prohibitions on uses or model types—or ex post
regulation of results, as with lawsuits seeking damages.67

The gold standard of transparency in any decision-making
context is a full account of a decision’s “provenance,”
including its inputs, outputs, and the main factors that drove
it.53 The problem, as Part II noted, is that machine learning
models are often inscrutable. Even a system’s engineers may
not understand how it arrived at a particular result or be able
to isolate the data features that drove the model’s prediction.
Algorithmic outputs are also often nonintuitive in that the data
relationships they surface may not map to any common-sense
understanding of how the world works. Even full disclosure
of a system’s source code and data and an opportunity to
observe its operation “in the wild” will not necessarily facilitate
either insight or accountability.54
Two approaches to transparency have begun to emerge in
response to these concerns. One camp focuses on how to mix
modes of explanation to achieve desired transparency. For
instance, an incomplete accounting of a particular decision
can be supplemented by a “system-level” accounting of the
tool that made it,55 including data descriptions,56 modeling
choices,57 and general descriptions of factors that drive the
model’s predictions.58 A second camp advocates simplification
of models to make them more parseable.59 These measures
might take the form of a ceiling on the number of data

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

75

II. DESIGN PRINCIPLES
For the moment, no single best solution from this menu of
options has emerged. However, Part II’s in-depth case studies,
by showcasing a wide range of AI-based governance tools,
help establish some working premises that can frame the
possibilities and limits of competing approaches.

grounds—means that much, or even most, of the hard
work of regulating algorithmic governance tools will come
not in the constitutional clouds but rather in the streets of
administrative law.72
So-called “reviewability” doctrines in administrative law
offer a compelling example. Current administrative law,
as exemplified by the Supreme Court’s Heckler v. Chaney
decision, insulates agency enforcement decisions from
judicial review except where Congress has clearly specified a
standard for the agency’s exercise of discretion or where an
agency has wholly “abdicated” its enforcement duties.73 The
reasons are many, but the main anxiety is about judges’ ability
to reconstruct or evaluate specific enforcement decisions,
which often rest on subtle judgments about how best to
allocate scarce agency resources.

First, consideration of actual use cases reveals hard
trade-offs between accountability and efficacy. Imposing
constraints on model choices—by, for example, limiting the
number of data features or prohibiting more sophisticated
modeling approaches—trades off interpretability against a
tool’s analytic power and, thus, its usefulness.68 As just one
example, requiring the SEC to deploy a less sophisticated but
more interpretable algorithmic tool in making enforcement
decisions may make it easier for regulated parties or agency
overseers to evaluate the tool’s workings but may also bring
substantial costs, subjecting regulated parties to undue
prosecutions and wasting scarce agency resources in the
process. Here and elsewhere, interpretability may come only
at the cost of efficacy.69

Interestingly, algorithmic enforcement tools may make these
reviewability concerns worse or better. On one hand, the black
box nature of machine learning tools may further obscure
agency enforcement decisions, strengthening the rationale
for hiving off those decisions from judicial review. Something
very near the opposite, however, may also result. By allowing
agencies to formalize and make explicit organizational
priorities, algorithmic tools have the potential to render
enforcement decision-making somewhat more tractable than
the dispersed human judgments of enforcement staff. For
instance, if appropriately balanced with the need for a degree
of confidentiality of agency enforcement goals, code may
help provide the missing “focal point” for judicial evaluation
of agency enforcement decisions and rebut the current
doctrine’s presumption against reviewability. Moreover,
because algorithms encode legal principles and agency
priorities, they perform regulatory work and so may qualify as
“rules” under administrative law, thus requiring mandatory
ventilation via the notice-and-comment process or exposing
them to pre-enforcement judicial review. The counterintuitive result is that continued proliferation of algorithmic
enforcement tools may, on net, yield an enforcement
apparatus that is more transparent and less opaque than the
current system.74

Second, the pros and cons of transparency will often vary by
governance task and the rights and interests at issue. In the
enforcement context, public disclosure of the “internals” of
an algorithmic enforcement tool can impair or defeat the
tool’s utility by facilitating evasion and gaming by regulated
parties—an issue we explore in more detail later in Part III’s
section on “Adversarial Learning.” In certain mass adjudicatory
contexts, by contrast, full open-sourcing of algorithmic
tools might make sense as an accountability measure. One
might conclude, for instance, that disability or veterans’
benefits determinations are too important to risk erroneous
determinations and, in any event, present a lower risk of
gaming by beneficiaries.
Third, efforts to build effective accountability systems will
have to reckon with the existing structure of administrative
law. To date, much academic debate has focused, at a high
level of abstraction, on procedural due process under the
Fifth and Fourteenth Amendments to the United States
Constitution.70 Far less work explores the more fine-grained
statutory requirements of administrative law and, even then,
offers mostly a surface-level tour of potentially applicable
doctrines.71 This is problematic because the doctrine of
constitutional avoidance—which holds that courts should
avoid ruling on constitutional issues in favor of other

Reviewability only scratches the surface of ways that the
administrative law will modulate federal agency use of
AI tools. Administrative law may also need to adapt in
determining whether agency decisions made or supported by
an algorithmic tool are “arbitrary and capricious.” Courts will

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

76

thus grapple once more with whether such review is a matter
of light-touch review75 or deeper “hard look” review.76 And,
as we explore in more detail elsewhere in Part III, agency use
of AI-based tools to support adjudication raises distinct legal
questions relating to hearing rights and due process.

existing accountability frameworks or mint new ones.
A minimalist option would retrofit or, to the extent feasible,
reinterpret the APA to enable prudent ex ante review of
algorithmic tools through the notice-and-comment process
and/or judicious ex post review by courts. On the latter, ex post
side, Congress or courts may wish to relax the presumption
against reviewability of enforcement decisions under
Heckler v. Chaney.81 On the ex ante side, an amended APA
could set new triggers for when an algorithmic tool is subject
to notice and comment. One could peg notice and comment
to whether staff use of the tool is mandatory or voluntary
as a crude proxy for how much the tool displaces human
discretion. A more technical approach would key notice and
comment to the numerical threshold the tool establishes. For
example, an enforcement tool that flags potential violators as
“high risk” necessarily sets a probability threshold from 0 to
1. The higher the threshold, the greater the risk that human
discretion is displaced.82 The chosen threshold also fixes
the relative number of false negatives and false positives to
be expected. As a result, the choice of threshold cannot be
made without weighing the social costs of each type of error—
precisely where public participation via notice and comment
may be most useful.

Fourth, looking across concrete use cases underscores
administrative law’s potential limits in achieving algorithmic
accountability. Meaningful accountability must be built upon
actionable transparency. It does little good to give judges
transparency into an algorithmic system’s “internals” if they
lack the technical understanding necessary to make sense of
it. The same is true of ordinary citizens who are the objects
of algorithmic decisions. If engineers cannot understand a
system’s outputs, then there is little reason to believe that less
technically trained actors can do any better.
Actionable transparency can also falter when data and
algorithms change dynamically. For instance, the SEC’s
supervised learning model for Form ADV disclosures is trained
on past referrals to the SEC’s enforcement arm, but the pool
of referrals grows over time, with different human input for
each referral. This means that each model may be distinct. A
model reviewed at one stage (during the notice-and-comment
process) may already be substantively different upon
deployment. Conversely, problematic predictions at one point
(a specific enforcement decision) might vanish as the model
is updated. By their nature, the notice-and-comment process
and APA-type judicial proceedings are static and may not
generate the information required to understand an algorithm
in action.

Given the limitations of ex ante and ex post review under the
APA, a more comprehensive institutional solution would be
to create an AI oversight board, either within each agency
or as a freestanding agency with oversight over all other
agencies. Staffed with technologists, lawyers, and agency
representatives, an oversight board could be tasked with
monitoring, investigating, and recommending adjustments to
agency adoption and use of AI.83

Finally, administrative law works in tandem with an array
of data and disclosure laws that, at least in their current
form, can sharply limit transparency. In the SSA context,
individual data is protected under the Privacy Act of 1974.77
Similarly, the raw disclosures that serve as inputs for the
SEC’s enforcement tools are publicly available, but data from
prior investigations—that is, the filings that triggered elevated
review—are likely protected under the Freedom of Information
Act’s exemption for law enforcement purposes.78 Finally, a
contractor-provided algorithmic tool’s technical guts may
be protected by patent, copyright, or trade secrecy laws,79
and government use of the tool provides no further right of
disclosure.80

A third possibility would be to require agencies to engage
in prospective “benchmarking”84—that is, to create random
hold-out sets to compare AI-assisted outcomes and human
(status quo) decision-making. In the SSA context, for instance,
the Insight system could be deactivated for a random hold-out
set and each case adjudicated in analog fashion. In the SEC
context, investigators could be required to investigate a subset
of cases without the aid of risk scores. Benchmarking would
provide a practical test of a tool’s facial validity, smoking out
bias and arbitrariness and enabling agencies, courts, and
the public to meaningfully assess the impact of AI use cases.
Benchmarking would also generate new training data and
provide a check on procurement-provided tools.

III. CONCRETE REFORM IDEAS
Given these challenges, judges, agency administrators, and
legislators will face difficult questions about whether to retrofit

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

77

IV. LINKING ACCOUNTABILITY TO CAPACITY
While these are promising reforms, it is worth noting that
formal accountability frameworks are not the only way to
ensure responsible agency use of algorithmic governance
tools. Internal agency supervision and embedded expertise
can also be a powerful source of accountability. As noted
in the previous section on capacity building, embedded
expertise facilitates “accountability by design” in which agency
technologists proactively design and maintain systems that
are more transparent and auditable and less arbitrary and
biased not as a response to legal or other external threats,
but as a matter of good government, good engineering, and
professional ethics.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

78

Bias, Disparate Treatment, and Disparate Impact
The administrative state’s growing adoption of AI tools risks compounding biases against
vulnerable groups. If biases go unchecked, agency tools will only deepen existing inequities
and also likely run afoul of antidiscrimination law. Yet, many proposed solutions to combat
bias would themselves violate other core legal principles, such as equal protection. In
short, agencies can find themselves in a bind. Given these challenges, it is critical that
agency administrators, legislators, judges, and academics devote more attention to
developing agency-level mechanisms to detect, monitor, and correct for bias, as well as
appropriate legal regimes to govern them.
I. EMERGING EVIDENCE OF BIAS
It is well-documented that AI tools have the potential to
exacerbate bias against vulnerable groups. Three lessons have
emerged from a rapidly developing literature on fairness and
machine learning. First, the potential for machine learning to
encode bias is significant.85 Criminal risk assessment scores,
for instance, may exhibit higher “false positive rates” (wrongly
classifying individuals as “high risk”) for African-American than
white individuals.86 An NLP-based engine for job applicants
may score applicants who graduated from women’s
colleges more poorly, because of the existing demographic
composition of the work force.87 Second, while many potential
approaches to “fair machine learning” have been proposed,
a basic challenge is that divergent notions of fairness can
be mutually incompatible.88 In the presence of underlying
differences between demographic groups, for instance, it is
not possible to simultaneously equalize false positive rates,
false negative rates, and predictive parity across groups. Third,
critical questions remain as to how AI-assisted decisions fare
compared to human decisions, given that human decisions
are themselves often the origin of bias.89

skinned individuals,90 potentially introducing bias into CBP’s
reliance on facial recognition. Second, a number of use cases
rely on linking different administrative datasets together, and
coverage may skew toward certain demographic groups.

Formal blindness can be functional
discrimination.

The Internal Revenue Service, for instance, developed a
Return Revenue Program (RRP) to detect fraudulent refunds.
This RRP program uses a wide range of sources, including
data from the Federal Bureau of Prisons and prison systems
in all states.91 Such record linkage poses a risk of disparate
impact on subgroups, although it remains hard to assess in
the abstract. To illustrate, consider a similar setting that has
been subject to more examination. The Allegheny Family
Screening Tool for child welfare relies extensively on record
linkage of administrative data from means-tested programs.
Eubanks argues that the system hence relies on data for the
poor that it does not observe for the wealthy (e.g., private
drug treatment, mental health counseling). The effect is that it
disproportionately rates the poor as “high risk” of child welfare
placements.92 Third, some systems may simply replicate
existing bias in human decisions. If agencies used a predictive
model for which comments are likely relevant, for instance,
such decisions may simply encode existing agency tendencies

II. THE POTENTIAL FOR BIAS IN USE CASES BY THE
ADMINISTRATIVE STATE
Our case studies corroborate this risk across the
administrative state. The sources of such bias can be
varied. First, training data may be unrepresentative of the
population of interest. Facial recognition technology that
has been trained disproportionately on lighter skin tones,
for instance, may be significantly less accurate for darker

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

79

that the practice of awarding 20 points on a 150-point scale
for underrepresented minorities in undergraduate admissions
violated equal protection.98 “[I]ndividualized consideration,”
the Court noted, “demands that race be used in a flexible,
nonmechanical way.”99

to rely on lengthier documents, written in non-vernacular,
submitted by legal counsel.93 In the PTO’s prior art search, a
machine learning model trained on historical labeled data
may replicate the tendency by patent examiners to neglect
non-patent literature.94

Machine learning, however, challenges this doctrinal
distinction. Is an algorithm that uses 1,000 features, including
a protected attribute, “individualized” or is it “mechanical”? Is
the mere use of the point scale problematic, or is it about the
relative weight of protected characteristics? In L.A. Water &
Power v. Manhart, the Supreme Court found that the use of
gender in calculating pension plan contributions violated
equal protection, despite the actuarial gender difference in
longevity.100 In State v. Loomis, the Wisconsin Supreme Court
did not find a due process violation when gender was used in
a criminal risk assessment score, finding that the “use of
gender promotes accuracy that ultimately inures to the
benefit of the justice system.”101 Due to the doctrinal
uncertainty, states and localities using criminal risk
assessment scores remain split in whether they rely on
gender.102 To the extent that the machine learning literature
calls for awareness of protected attributes to promote
fairness, it is on a collision course with equal protection
doctrine.

The rise of AI decision tools will
increasingly challenge conventional
principles of antidiscrimination law.
III. THE WAY FORWARD
Grappling with such forms of bias will be a significant
undertaking for federal agencies adopting AI/ML. First,
the emerging consensus within machine learning is that
“blinding” algorithms to protected characteristics is unlikely
to be effective. As the feature set (i.e., the number of variables
in the model) grows, protected characteristics, such as race
and gender, can be inferred with extremely high probability.95
Formal blindness can be functional discrimination.
Researchers have hence argued that “fairness-throughawareness,” not blinding, will be a more promising approach
to ensure fairness.96 Yet because there are no consensus
measures for fairness, government agencies will have to
increasingly engage with evolving standards and methods for
assessing the potential for bias in machine learning and such
judgments may be highly domain-specific.

Even if an algorithm passes constitutional muster, it is unclear
how administrative law will grapple with claims of disparate
impact. Litigants may claim that the adoption of an
algorithmic decision tool causes disparate impact across
demographic groups and that the failure to address and
explain such consequences is arbitrary and capricious. Yet
whether courts will entertain such claims and how courts
weigh the fairness-accuracy trade-off remains an open
question. The D.C. Circuit, for instance, has held that
disparate impact arguments may not be brought under the
APA when Title VI of the Civil Rights Act—then assumed to
provide a private right of action—provides an alternative
adequate remedy.103 Since that decision, the Supreme Court
held that there was no private right of action under Title VI,
but no court has explicitly considered whether that opens the
door to disparate impact claims under the APA. Mounting
evidence of the potential for disparate impact with AI decision
tools will put pressure on courts to grapple with this gap.104

Second, the rise of AI decision tools will increasingly challenge
conventional principles of antidiscrimination law. As noted,
protected characteristics can be inferred with high likelihood
as the feature set (of unprotected characteristics) grows. This
challenges the anticlassification principle, which posits that
the law should not classify individuals based on protected
attributes (e.g., gender and race). Similarly, the rise of AI/ML
tools will test doctrinal frameworks of narrow tailoring and
“individualized” consideration under the Equal Protection
Clause. The Supreme Court has not clarified the operation
of those principles specifically in the context of machine
learning, but its affirmative action cases illustrate the tension.
In the affirmative action context, the Supreme Court held that
the University of Michigan law school’s consideration of race
in “individualized” admissions was constitutional,97 but held

Third, no agency examined in this report has established
systematic protocols for assessing the potential for an AI tool
to encode bias. While some application areas (e.g., facial
recognition) present obvious risks, the need for such

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

80

protocols may be even greater for use cases where bias is
less obvious. Might FDA’s adverse event reporting system
be driven by reporting bias along demographic groups, say
due to differences in access to health care?105 If SSA builds
out its expedited review program using electronic health
records, does that advantage certain types of applicants who
are more likely to have access to health care providers with
interoperable electronic health record systems? Would neural
network models deployed by the PTO actually fail to capture
temporal drift and, as a result, disadvantage pathbreaking
research by smaller entrepeneurs?106 The upshot here, as
earlier, is that developing internal capacity to rigorously
evaluate, monitor, and assess the potential for disparate
impact will be critical for trustworthy deployment of AI in
federal administrative agencies.107
In sum, the rise of algorithmic decision-making raises novel
and important questions about disparate impact. Fortunately,
administrators, technologists, legislators, and judges can
draw from the rapidly emerging literature on bias in machine
learning to proactively assess the potential for bias. Efforts
will need to be focused on developing the appropriate
institutional mechanisms for detecting, monitoring, and
correcting for bias in AI decision tools.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

81

Hearing Rights and Algorithmic Governance
Much of the decision-making of modern administrative government comes after a
“hearing.” Such hearings provide affected parties the opportunity to submit evidence inperson or on paper to a decision-maker, often an administrative judge or other agency
employee. An array of laws dictates the form these hearings take, among them the default
requirements of the APA, agency enabling acts, agency regulations, and the Constitution’s
Due Process Clause. In some contexts, the procedural bundle is meager: An agency need
only rise above the floor set by due process by providing advance notice of the decision
and a brief opportunity to be heard.108 In others, constitutional and statutory mandates
require an administrative approximation of a full-dress trial, with rules dictating who can
participate, the types of evidence that can be considered, record-keeping requirements,
appeal rights, and restrictions on ex parte contacts.109 How will the rise of AI decision tools
alter the form and function of these hearings and how should administrative law adapt
in response? The role of hearing rights cuts across adjudicatory contexts, from formal
adjudication at the SSA to more informal patent decisions at the PTO and enforcement
decisions at the SEC, IRS, or CMS.
This section makes three points about the future of hearing
rights in the face of the AI revolution. First, while the most
optimistic version of AI tools may improve accuracy and
efficiency of adjudicatory decisions, such tools may also
expose trade-offs in normative values underpinning hearing
rights. Second, we articulate how procedural due process
and statutory hearing rights may need to adapt if AI tools
proliferate. A core challenge in the near-term will be crafting
legal and institutional vehicles to detect and address
systemic sources of error in light on the current structure of
individualized decision-making. Third, the rise of AI tools in
adjudication potentially raises longer-term, foundational
questions: Do due process and statutory hearing rights imply
a right to a human decision-maker? And what role is left
for hearing rights in a world in which legal and regulatory
mandates are crafted, adjudicated, and enforced with
increasingly limited human involvement?

The promise of AI is that it may cut the
Gordian knot of this accuracy/efficiency
trade-off by making possible efficiency
gains without reductions in accuracy.
I. THE PROMISE AND PERIL OF ALGORITHMIC
ADJUDICATION
Conventional wisdom holds that due process poses an
accuracy-efficiency trade-off. Adding procedures can improve
a decision’s accuracy by ensuring close consideration of
a wider range of evidence and subjecting arguments and
evidence to more robust and often adversarial testing. But
process is also costly. Importantly, procedure’s costs are both
social (e.g., the resources required to operate the system)
and individual (e.g., the costs to parties in real resources

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

82

and delay). On the latter, one need look no further than the
significant backlogs at the SSA and PTO, which can delay
desperately needed disability benefits and innovationspurring intellectual property protections.

cases solely to pass Insight quality flags, progressively ignoring
errors that evade automated detection. Machine predictions
might allow an administrative judge to readily compare her
inclination to that of others, threatening notions of decisional
independence. And algorithmic search tools may diminish
engagement with the record, functionally undermining de
novo review. All of these dynamics can stifle the emergence of
exceptions and the dynamic, iterative effort to conform legal
mandates to changing circumstances.

The promise of AI is that it may cut the Gordian knot of this
accuracy/efficiency trade-off by making possible efficiency
gains without reductions in accuracy and vice versa. Some
AI-based decision tools may even yield simultaneous
improvements in both, yielding better decisions and at lower
cost. The SSA’s tool for clustering like cases, for instance,
potentially enables adjudicators to work through cases
more quickly and more equitably, improving the consistency
of decision making. Similarly, the SSA’s “easy grant”
identification tool routes easy cases to staff-level decisionmakers for rapid resolution so that administrative judges
can focus their energies on more difficult and demanding
cases. These and other AI-based tools profiled in Part II’s case
studies might finally crack the code of mass adjudication,
improving accuracy while shrinking the inter-judge decision
disparities and backlogs that have long plagued a wider range
of agencies.

A key challenge then is to build
decision tools that complement, rather
than substitute for, human decisionmaking— i.e., human-centered AI.
Second, adjudicators may simply ignore AI tools. Such
aversion to algorithms erodes the accuracy and efficiency
gains of automation, even where human decision-making may
be demonstrably inferior.114 Under-reliance on algorithmic
tools may be particularly likely when decision-makers are
field experts, as is the case with administrative judges.115 And
because administrative judges may vary in their receptiveness
to AI tools and in their willingness to review machine
outputs or deviate from recommended results, inter-judge
decision disparities and high reversal rates may persist. A key
challenge then is to build decision tools that complement,
rather than substitute for, human decision-making—i.e.,
human-centered AI.

If AI tools are indeed able to solve the quantity-quality tradeoff, they may also make room for other adjudicatory values.
As noted in the SSA chapter, AI tools might help reclaim
a part of constitutional due process that has been in part
sidelined in modern jurisprudence: the dignity interests of the
parties. By eliminating rote and repetitive tasks, AI might free
adjudicators to focus on procedural fairness: to engage parties
more extensively, to issue tentative orders, and to explain the
complex legal provisions to affected parties. A long line of
research establishes that individuals may perceive a process
as more legitimate if afforded a voice.110 Dignitary interests
may have value independent of accuracy.111

Last, algorithmic systems may simply get things wrong,
eroding decision quality under a false veneer of efficiency
gains. Statutory interpretation and implementation are openended and difficult tasks. Algorithmic outputs might deviate
from the statutory mandate or prove non-policy-compliant.
And, as we describe next, current systems are ill-suited to
detecting such sources of systemic error.

Despite such optimistic glosses, AI-based tools also raise
significant concerns. First, AI tools displace adjudicator
discretion and independence, potentially draining the system
of its deliberative and adaptive capacities.112 Importantly,
displacement of discretion can occur even where manual
review nominally remains. One reason is automation
bias—i.e., the over-reliance of decision-makers on automated
predictions, even when such deference is unreasonable and
mistaken.113 Faced with rigid quotas, patent examiners may
be unwilling to expend additional effort to second-guess AIprioritized search results. Adjudicators at the SSA may review

II. GETTING HEARING RIGHTS RIGHT
As AI-based decision tools proliferate, how can hearing rights
adapt to harness AI’s positive potential while mitigating its
costs? Administrative hearings come in myriad policy contexts
and, as already noted, the procedures that apply in each take

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

83

many forms. The optimal mix of procedural rights may vary
significantly across contexts. For now, we make several points
that can help guide judges, administrators, and legislators in
adapting the current system.

But modern machine learning systems are “bottom-up” in
that they construct rules based on learned associations from
prior decisions. Whether the system has a binding effect hence
depends empirically on (a) the level of adherence to the rule,
and (b) the extent to which models prospectively adapt. Such
adaptation also makes it more challenging ex ante to disclose
the nature of the decision system in contrast to a decision tree
from an expert-based system.

First, the current system of hearing rights fits awkwardly
with the most pressing challenge raised by algorithmic
decision tools: identifying and remedying systemic sources
of error. Part of the challenge is inherent to the structure of
individualized hearing rights. A single judicial challenge to
agency decision-making may correct a specific error, but such
challenges are unlikely to surface and remediate entrenched
pathologies within the system.116 Specific to the algorithmic
context, Danielle Citron argues that there is an additional
doctrinal challenge: The Supreme Court’s longstanding test
for procedural due process, which requires courts to focus
on only the case at hand and weigh the private interest,
the government interest, and the likely value of additional
process, may neglect the fact that algorithmic tools are
designed to operate at scale.117 Lost in case-level balancing
is the possibility that a one-time but costly increase in
procedural scrutiny of an algorithmic tool can yield massive
social benefits across the thousands or millions of cases to
which the tool is applied.118

Third, as technology advances, parties may petition
agencies to adopt such systems. Forms of pure internal
agency management are typically seen to escape notice
and comment and judicial review, but as AI systems become
increasingly powerful, parties might challenge the failure to
adopt an AI-based system as arbitrary and capricious or as
violating due process.
Going forward, judges, administrators, and legislators will
need to think about more appropriate legal and institutional
vehicles to challenge the accuracy not only of individual
decisions, but also of algorithms. The APA’s interpretation of
a binding rule may need to be pegged to the degree to which
human discretion is displaced or, alternatively put, the degree
to which a human remains “in the loop.” Agencies will need
to experiment with the best ways to surface, investigate, and
debug potential errors when adjudicators and affected parties
suspect such errors. Such mechanisms appear to be lacking
currently. In its audit of the Insight system, for instance, the
SSA’s Office of Inspector General surveyed adjudicators
and 20% indicated that the flagged errors were inaccurate
and 35% reported that there was no method for submitting
feedback where improvement was necessary.123 The broader
scholarship suggests that appeal rights alone are unlikely to
provide a full solution, so other institutional and managerial
solutions, such as quality control programs, audits, oversight,
and external review, are well worth piloting and evaluating.

Second, AI-based decision tools may progressively
scramble the foundational distinction between rulemaking
and adjudication under the APA and Constitution. For
adjudication, procedural due process and applicable statutes
safeguard the interests of a single person or a small group of
affected people.119 For rulemaking, the Constitution requires
little and the APA requires only a general level of public
participatory engagement when a rule is addressed to a large
class of people with common circumstances.120 In Heckler v.
Campbell, the Supreme Court affirmed the statutory authority
of the SSA to decide common issues in adjudications via
rulemaking.121 Despite the fact that the Social Security Act
requires “individualized determinations based on evidence
adduced at a hearing,” the Court held that the act “does not
bar the Secretary from relying on rulemaking to resolve certain
classes of issues.”122 As AI systems become more sophisticated,
a key question will be when they function as “legislative rules”
that have “binding effects” on the agency and regulated
parties, triggering notice-and-comment rulemaking. Was SSA
required to undergo notice-and-comment for its QDD system?
And if so, should it have been required to disclose more of the
underlying feature set and model? Answers to these questions
are easier for top-down expert-based AI systems (if-then rules).

III. HEARING RIGHTS INTO THE FUTURE
The academic literature is replete with references to “robojudges”124 and even an eventual state of “legal singularity,”125
when machines can perfectly predict the outcomes of
cases before they are filed. Only slightly less futuristic are
predictions that the law will steadily transform into a “vast
catalogue of precisely tailored laws,” or “microdirectives,”126
that adjust in real-time—for instance, an individualized speed
limit for a given driver with a given amount of experience
operating in specific driving conditions—and are enforced via
automatic penalties.127

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

84

These possibilities may seem far-fetched in the current
moment, but the more limited tools profiled in this report
do gesture toward the longer technological horizon. The
SSA Insight system’s ability to spot errors in draft decisions
and arm administrative judges with raw materials, including
agency non-acquiescence decisions, point to a world in
which decision-making becomes more fully automated. While
administrative judges and other adjudicators may balk at
full automation, some interview subjects seek tools that can
build a “decisional shell” around a case by gathering factual
and legal materials to which an adjudicator can then more
efficiently apply her human discretion. Yet even decisional
shells will displace human discretion based on editorial
judgments about which legal issues, and which materials, are
and are not relevant. These tools may be different in degree,
not in kind.
While it may be far away, fully automated decision-making
raises rich, and existential, questions to the American legal
system, built around participatory rights and adversarialism.
Does the notion of due process imply the right to a human
decision-maker?128 Full automation promises “a fast and
refined prediction of the relevant legal effect”129 and thus
achieves one of the highest purposes of law, but may drain
the law’s capacity to adapt and to ventilate legal rules though
dialogue and debate in fully public interpretive exercises.130
Something may be lost when the process of enforcing
collective value judgments about right conduct plays out
in server farms rather than as part of a prolonged and often
messy deliberative and adjudicatory process, even where the
machine-driven version proves perfectly accurate.131 These
debates are well beyond the scope of this report. But the tools
profiled herein suggest it is not too early to start them.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

85

Gaming and Adversarial Learning
A challenge that cuts across growing agency reliance on algorithmic governance tools is the
risk of adversarial learning and gaming by regulated parties.
I. THE RISK OF GAMING AND ADVERSARIAL LEARNING
Whenever the government brings greater transparency to
previously discretionary decisions, those decisions become
more gameable, with parties adjusting their behavior to
maximize their chances at a favorable outcome. Algorithmic
governance is no exception. Where algorithms are known
to rely on particular variables or cutoffs, regulated parties
can manipulate those variables and the values they take
in order to secure a desirable result from the system.
“Adversarial machine learning,” or the use of machine
learning to fool algorithmic models, only exacerbates this
inherent risk. 132 With simpler forms of adversarial machine
learning, adversaries can, for instance, exploit algorithmic
tools to obtain favorable determinations, without changing
the underlying characteristic the algorithm is designed to
measure.133 At the extreme, regulatory targets can even
gain access to the tool itself and feed it new data to corrupt
its outputs.134

II. THE EFFECT ON AGENCIES AND ALGORITHMIC
SYSTEMS
Gaming and adversarial learning have profound implications
for the efficacy of algorithmic governance tools as well as
political support for their use.

Gaming poses profound distributive
concerns.
At the outset, it is worth noting that gaming can sometimes
be salutary. While gamers are often self-serving—that is,
seeking to maximize their take or minimize their loss within an
algorithmic system—they need not be.136 Gamers, depending
on one’s perspective on automation, range “from parasitic,
to benign, to downright noble.”137 Gaming opportunities
can also be deliberately built into a system to avoid unduly
regressive policies, promote redistribution, or otherwise blunt
the force of rigid regulatory regimes. Some have suggested
that lax tax enforcement of the cash economy is one such
example, where gaming in fact serves potentially desirable
redistributive ends.138

As a concrete illustration, consider how adversaries might
exploit the PTO’s tools to adjudicate applications, as
described in Part II. These tools help classify patent and
trademark applications according to the PTO’s taxonomy, as
well as search for “prior art” and visually similar trademarks.
Patent applicants have long tweaked their applications to try
to obtain a desired classification, pushing their application
to a unit with higher grant rates. Machine learning magnifies
these opportunities for gaming. For example, adversaries
could manipulate images in their patent applications to
include random noise, which has been shown to dupe leading
machine learning models into mis-classifying images.135
Adversaries could thereby divert their applications to units
more likely to rule in their favor, undermining the fairness and
accountability of the underlying algorithm.

That said, gaming often reduces the accuracy and efficacy
of algorithmic systems. Consider, for example, the SEC’s
Form ADV Fraud Predictor, which aims to identify bad apple
investment brokers and subject them to greater regulatory
scrutiny. Regulated parties with knowledge of that tool’s
inner workings can adversarially craft their disclosures; they
can include or omit key language in order to foil the system’s
classifier and keep their personnel off the SEC’s radar.
This type of gaming poses profound distributive concerns.
Better-heeled and more sophisticated regulated individuals
and entities may have the time, resources, or know-how to
navigate or even reverse-engineer algorithmic systems and

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

86

then take the evasive actions necessary to yield positive
determinations and avoid adverse ones. As noted in Part
II’s profile of the SEC’s enforcement tools, larger and betterresourced firms with a deeper bench of computer scientists
and quantitative analysts may prove better able than smaller
ones to reverse-engineer algorithmic enforcement tools and
avoid regulatory action.

the algorithm less susceptible to attack in the long run.144
But these measures, while making AI/ML tools harder to
game, also come at a cost. They risk making models less
interpretable to regulated parties (let alone the average
citizen), reducing transparency and accountability.
Another reform would have agencies impose sanctions to
encourage compliance with underlying regulatory procedures.
For example, the PTO sanctions parties who breach duties of
disclosure, candor, and good faith. To be effective, however,
this approach requires strong mechanisms to detect
regulatory violations, which can prove expensive and difficult
to implement.

These distributive concerns can be amplified by contractor
conflicts. Government contractors may seek to monetize or
exploit their relationship to algorithmic tools for financial
gain in other business relationships. Given that contractors
are responsible for roughly 30% of AI/ML use cases, these
concerns are grave. To take but one example, the company
that provides the PTO’s classification tool also sells services
to patent applicants, advertising its PTO experience as one
of its major assets.139 Yet because not all parties can afford
such services, better-resourced companies and individuals
will be better able to game the system, whether to obtain
government benefits or avoid regulatory scrutiny.

Ultimately, none of these reforms is a panacea. As
administrative agencies develop algorithmic tools, they
must balance the risk of gaming against other public
values, including transparency, efficacy, and distributive
concerns. Sometimes, agencies must tolerate gaming
and adversarialism in service of a more transparent, more
effective algorithmic system. In other cases, the right answer
may be to create no algorithm at all, especially if it would
lead to an expensive arms race of machine learning tools,
without ultimately improving efficacy or citizen confidence
in the system.

These distributive challenges may politicize the use of AI/
ML tools over time. While regulatory “haves” may welcome
government uptake of algorithmic tools if they believe they
are better-equipped to game them or that the new tools will
yield enforcement against a more diverse set of regulatory
targets,140 the “have nots,” including the poor but also more
middling segments of society, may not support a more
efficient and effective algorithm-wielding government if they
believe they will disproportionately shoulder its burdens.
Indeed, some initial research suggests that citizens tend to
rate algorithmic decision-making negatively compared to
the status quo.141 Support for government innovation can
evaporate quickly if it is perceived as unfairly wielded.
III. THE WAY FORWARD
Given these challenges, administrative agencies need to
be mindful in developing and deploying algorithmic tools.
Architects of algorithmic models must consider whether and
how to design their models to minimize opportunities for
gaming and adversarialism.
For example, programmers can increase model complexity,
reconfigure models periodically, and/or add randomness,
all of which will make models harder to game.142 They can
also build models that rely on immutable traits, which
regulated parties cannot readily change.143 And they can use
generative adversarial networks, training new tools against
hostile adversaries that seek to fool them, which will make

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

87

The External Sourcing Challenge:
Contractors and Competitions
Part I’s canvass of federal agency use of AI identified 157 use cases. While more than half
of these (53%) were developed in-house by agency technologists, nearly as many came
from external sources, with one-third (33%) coming from private commercial sources
via the procurement process and a further, non-trivial proportion (14%) resulting from
non-commercial collaborations, including agency-hosted competitions and governmentacademic partnerships. This roughly even split between internal and external sourcing
suggests that each approach has significant advantages and disadvantages that agency
personnel must weigh when developing AI-based tools. This section focuses on the
benefits and costs of external sourcing over internal sourcing and fleshes out some of the
trade-offs agencies face when choosing between them.
I. THE “MAKE” DECISION REVISITED
Sourcing decisions, as noted in the earlier section on capacitybuilding challenges, reflect the basic make-or-buy choice that
agencies often face when performing governance tasks.145 An
agency can either hire and train personnel and assemble the
raw materials needed to perform government tasks, or it can
contract through the procurement process to buy them.146

Embedded technical expertise may also be necessary to
automate tasks that are dynamic and changeable. For
example, algorithmic enforcement tools like those deployed
by the SEC use classifiers trained on past enforcement actions
to “shrink the haystack” of current violators and direct the
attention of line-level enforcement staff. But as noted in Part
II, the misconduct those tools target is rarely static. Embedded
expertise facilitates the continuous, iterative updating of
algorithmic enforcement tools necessary to incorporate new
modes of wrongdoing unearthed by agency staff and avoid an
undue focus on past forms of misconduct.

As described previously, internal agency production of AI
tools requires substantial agency technical capacity but can
also yield a range of benefits. Advantages of internal sourcing
include tools that are better-tailored, more policy compliant,
and more accountable. An apt illustration, as described in
detail previously, is the Insight tool internally developed
at the Social Security Administration by Kurt Glaze, the
attorney-turned-programmer. In designing that system, Glaze
specifically designed the error flags that can be raised in draft
decisions based upon “the flags that [he would have] wanted
to have available as an adjudicator.”147 Importantly, colocation of policymakers and technologists can matter even
where an agency opts to make its own tools. James Ridgway,
who helped oversee the Board of Veteran’s Appeals Caseflow
project, ensured that the staff of the U.S. Digital Service would
remain on site to avoid “deliver[ing] a system two years later
that no one [would] use.”148

Finally, internal agency development of AI tools limits leakage
of information about a tool’s technical and operational details
that can undermine its utility. Here again, the enforcement
tools under development and in use at the SEC, IRS, CMS,
and EPA provide a compelling illustration because of their
potential vulnerability to being reverse-engineered and
evaded through adversarial learning. Another example is
DHS’s facial recognition system, which attackers might, with
access to technical details about the system, be able to trick
into incorrectly matching an innocent face with the no-fly
list or permitting an individual on the no-fly list to escape
detection. Even relatively simple attacks, as noted previously,
can defeat the most advanced algorithmic systems.149
Leakage of a tool’s technical and operational details facilitates
those attacks.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

88

II. THE “BUY” DECISION: PROS AND CONS
While internal sourcing has many virtues, the benefits of
external production are also significant. First, external
sourcing may yield more technically sophisticated tools.
One reason is that the private sector is not burdened by
the compensation and hiring limitations that restrict the
pool of talent that government agencies can tap. Budget
constraints, civil service laws capping allowable salaries, and
political sensitivities mean that government agencies may
be priced out of labor markets for employees with advanced
technical skillsets. Further, agency leadership may not
prioritize technological innovation. Gerald Ray, a longtime
Administrative Appeals Judge at the SSA who eventually
became deputy executive director of the Office of Appellate
Operations (OAO), worked around limitations on hiring
technologists by identifying attorneys skilled in data analysis
and computer science in order to develop the agency’s AI
toolkit. While the Office of Personnel Management (OPM) has
since established a “data scientist” classification, thus easing
the hiring burdens for technical positions, compensation caps
and other limitations remain.150

less likely to ground key design and implementation decisions
in public values like transparency and non-discrimination
than civil servants as a matter of professional identity.154 In
the AI context, technically complex but standardized tasks,
such as consolidating databases and upgrading computer
infrastructure,155 may prove more amenable to external
contracting than the design and maintenance of enforcement
tools, where the need for tailoring and updating is greater and
consideration of public values are thought to be more salient.

Usability may militate in favor of
internal capacity building.
Finally, external sourcing of algorithmic governance tools
raises significant conflict-of-interest concerns. In the patent
and trademark context, the same contractor that produced
the PTO’s classification tool advertises its experience
supporting the agency in order to sell its services to patent
applicants.156 This raises the potential for conflicts of interest
and deliberate leakage of information about governance
tools. At the same time, because contractors seek to maximize
commercial gain, they also face incentives to cloak the
technical and operational details of AI tools by invoking
intellectual property and trade-secret protections. As just
one example, the DHS reported that it could not explain the
failure rates of iris scanning technology due to the “proprietary
technology being used.”157 This example underscores both the
potential accountability costs of procurement-generated AI
tools and also the importance of developing and maintaining
a baseline level of internal technical capacity even when an
agency chooses to buy AI tools.

Differences across the public and private sector can also make
externally sourced governance tools cheaper than internally
sourced ones. A long academic literature concludes that
the private sector will often produce goods and services at
lower cost because of a better-incentivized workforce and
tighter managerial control.151 Government-side employment
constraints again loom large, including limits on hiring and
firing and an inability to offer incentive-based compensation.
While external sourcing has numerous benefits, its
drawbacks are also significant. Some of these are merely
the flip-side of internal sourcing’s advantage in generating
well-tailored, policy compliant, and accountable tools.
Algorithmic enforcement tools, as just noted, may require
frequent updating to maximize efficacy in ways that generic
commercialized AI systems, and the often protracted backand-forth of the procurement process, are ill-suited to
provide.152 Because contractors typically operate at a remove
from agency operations, external sourcing can also impose
heavy monitoring and transaction costs. Where monitoring
costs are low, as with well-specified services like garbage
collection, the government can gain from the efficiency and
expertise of the private sector. Where monitoring costs are
high, however, and the governance tasks at issue involve
significant discretion, private contractors may have incentives
to engage in strategic corner-cutting, thus systematically
degrading quality.153 Profit-motivated contractors may also be

In sum, usability may militate in favor of internal capacity
building. Privately produced, procurement-generated tools
may boast the most cutting-edge analytics, but may also
be less tailored to the task at hand, be less attuned to legal
requirements and an agency’s bureaucratic realities, and do
not necessarily come with ongoing and regular engagement
between technologists and agency enforcement staff. In
contrast, in-house production may strain agency budgets,
but will yield governance tools that are, on average, better
tailored to subtle governance tasks, more law- and policycompliant, more attuned to complex organizational dynamics,
and less subject to information leakage and conflicts of
interest that can reduce a tool’s efficacy and raise significant
distributive concerns.158

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

89

III. A THIRD WAY: NON-COMMERCIAL COLLABORATIONS
While the make-or-buy choice clearly entails significant
trade-offs, a third approach may be gaining momentum: noncommercial collaborations and competitions.159 Questions
of scalability remain, but this third approach highlights the
potential for government to realize the benefits of make and
buy while avoiding some of the costs of each.

generated through the traditional procurement process,
be insufficiently attuned to the complexities of tasks or
organizational environments.
Finally, agencies can collaborate with each other, pooling
scarce resources to tackle parallel technical challenges.
Preliminary examples of such partnerships include the
FDA and DHS’ announced cybersecurity “memorandum of
agreement … for greater coordination and cooperation … for
addressing cybersecurity in medical devices.”170 The FDA’s
analysis of drug adverse event reports is remarkably
similar in objectives to NHTSA’s identification of trends
in consumer complaints, raising the prospect of crossagency technical collaboration through a central team
building shared AI infrastructure.171 Agencies like the FDA
and SSA are consolidating technical expertise and selfassessing their technical infrastructure in order to improve
technical performance, and a new proposed bill has been
introduced to promote innovation and develop AI governance
government-wide.172

Collaborations with professional associations, academe, and
NGOs allow the government to leverage mutually beneficial
relationships and gain access to external talent and expertise
while maintaining control and monitoring quality. Examples
of successful non-commercial collaborations are growing
and include: the FDA’s partnerships to address cybersecurity
risk;160 NHTSA’s use of IMB’s Watson to process and respond to
safety complaints;161 Stanford’s partnership with the EPA;162 the
VA’s partnership with Google’s DeepMind to protect personal
information and thus permit data-sharing;163 and the FDA’s
“regulatory science” with Johns Hopkins, MIT, Stanford, and
Harvard.164 The FDA is also “exploring the use of a neutral
third party [to] collect large annotated imaging data sets for
purposes of understanding the performance of a novel AI
algorithm.”165

Collaborations with professional
associations, academe, and NGOs
allow the government to leverage
mutually beneficial relationships and
gain access to external talent and
expertise while maintaining control
and monitoring quality.

Government-sponsored competitions, which leverage the
public’s ideas and talent around declared government
priorities, often with prize money attached, are a potentially
valuable source of innovation and an increasingly prevalent
part of the capacity-building landscape.166 Through the
use of prize money, public recognition, and even follow-up
contracting work, government can leverage the public’s talent
to generate and prototype ideas.167 While there is relatively
little empirical or theoretical work on the subject, the benefits
seem clear: incentivizing innovation while maximizing return
by only rewarding success.168
At the same time, of the 28 competitions documented in Part
I, half showed no public evidence of government adoption or
intended adoption of technology created in the competition,
raising doubts about their usefulness. Moreover, while
competitions have grown exponentially from $247,000 in
prize money awarded in FY2011 to over $30 million in FY2016,
this amount remains small in comparison to the trillions in
annual government outlays, raising questions about whether
competitions can sufficiently scale to meet agency needs.169
Finally, competition-generated tools are sometimes criticized
as interstitial and small-bore. They may not substitute for
a comprehensive automation strategy and, as with tools

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

90

Conclusion
Across the federal government, we are beginning to observe the dawn of a new chapter—
perhaps even a digital revolution—in how government does its work. Half of surveyed
agencies have experimented with AI/ML. AI-based governance tools already touch virtually
every aspect of government, from enforcement to adjudication and from regulatory
analysis and monitoring to citizen services. And though the sophistication of many of these
tools lags behind the private sector, the pace of AI/ML development in government seems
to be accelerating.
Few, however, have recognized, much less captured
in any substantial detail, the breadth and depth of this
transformation or the extent to which it is already underway.
Until now, the state of knowledge about algorithmic
governance has been marked above all else by its generality.
The resulting high-abstraction mappings of concepts and
core trade-offs have laid a valuable foundation. But further
progress in thinking about the optimal regulation of the
new AI governance tools is unlikely to take the form of a
unified field theory. Instead, it will require a relentlessly
interdisciplinary approach that engages with, rather than
abstracting away from, the technical and operational details
of the government’s new algorithmic toolkit. This report has
provided the first comprehensive effort to provide such an
analysis by examining in detail what agencies are actually
doing and then offering concrete recommendations for how
agency officials, judges, and legislators should respond.

Further progress in thinking about the
optimal regulation of the new AI
governance tools is unlikely to take the
form of a unified field theory. Instead,
it will require a relentlessly
interdisciplinary approach that
engages with, rather than abstracting
away from, the technical and
operational details of the government’s
new algorithmic toolkit.

In providing a synoptic accounting of government use of
AI, this report confirms both the promise and the peril of
the current algorithmic moment. The prospect that AI can
transform government has long excited some commentators
and worried others, and with good reason. As we have
detailed, the proliferation of AI throughout the federal
administrative state is already raising urgent questions
about how to resolve core trade-offs around accountability,
efficacy, capacity building, and adversarialism. How much
transparency is necessary to judge a tool’s fidelity to law, and
to what extent should we be willing to ease commitments to
accountability and reason-giving in the service of governance
tools that promise more effective and more equitable
deployments of government power? To what extent can
existing legal oversight tools, particularly administrative law,
achieve meaningful accountability, and to what extent will

accountability require newly minted interventions? How to
weigh the relative merits of internal agency production of new
governance tools and capacity building as against agency
reliance on the ranks of private contractors with AI-based
solutions at the ready?
Although the answers to these sorts of questions will in some
cases bring welcome progress in society’s efforts to make
government more efficient and responsive to public needs, no
doubt those answers will also deliver their share of surprises
and continuing disagreement. What is clear at this point is
that federal agencies are capable of significant innovation
involving AI. They have begun making systematic use of AI
for a vast range of functions, and have made, and will surely
continue to make, widely varying assumptions about the

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

91

proper use of this technology. Agencies also have differential
capacity to anticipate challenges and to make the most of the
opportunities for innovation in this area as they are actively
exploring new ways of using AI to advance their missions.
Above all else, we hope the terrain we have covered through
the descriptions and ideas in this report will help agency
officials to talk to one another and ensure that they are asking
the right questions.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

92

Endnotes
limitations on the analysis of software meaningfully limit the
interpretability of even full disclosures of software source code.”);
Joshua A. Kroll et al., Accountable Algorithms, 165 U. Pa. L. Rev. 633, 661
(2017). For a more general version of the point, see Mike Ananny & Kate
Crawford, Seeing Without Knowing: Limitations of the Transparency Ideal
and Its Application to Algorithmic Accountability, 20 New Media & Soc’y
973, 980 (2018).

Endnotes to Introduction
1

AI in Government Act of 2019, H.R. 2575, 116th Cong. (2019).

2

Press Release, Portman, Schatz Reintroduce Legislation to Improve
Federal Government’s Use of Artificial Intelligence, May 8, 2019, https://
www.portman.senate.gov/newsroom/portman-schatz-reintroducelegislation-improve-federal-governments-use-artificialhttps://www.
portman.senate.gov/newsroom/portman-schatz-reintroducelegislation-improve-federal-governments-use-artificial.

3

The Commercial Facial Recognition Act of 2019 proposes to regulate
facial recognition at the federal level. S. 847, 116th Cong. (2019).
At least one state is considering statewide regulation. Christian M.
Wade, Massachusetts Considers Bill to Limit Facial Recognition, Gov’t
Tech. (Feb. 11, 2019), https://www.govtech.com/policy/MassachusettsConsiders-Bill-to-Limit-Facial-Recognition.html. Cities in California
and Massachusetts have banned facial recognition outright. See Kate
Conger et al., San Francisco Bans Facial Recognition Technology, N.Y.
Times (May 14, 2019), https://www.nytimes.com/2019/05/14/
us/facial-recognition-ban-san-francisco.html; Nik DeCostaKlipa, Brookline becomes 2nd Massachusetts Community to Ban Facial
Recognition, Boston.com (Dec. 12, 2019), https://www.boston.com/
news/local-news/2019/12/12/brookline-facial-recognition; Sarah
Ravani, Oakland Bans Use of Facial Recognition Technology, Citing Bias
Concerns, S.F. Chron. (July 17, 2019), https://www.sfchronicle.com/
bayarea/article/Oakland-bans-use-of-facial-recognition-14101253.php.
See also Lily Hay Newman, The Window to Rein in Facial Recognition is
Closing, Wired (Jul. 10, 2019).

4

See Tal Zarsky, Governmental Data-Mining and Its Alternatives, 116 Pa.
St. L. Rev. 285 (2011); Fred H. Cate, Government Data Mining: The Need
for a Legal Framework, 43 Harv. C.R.-C.L. L. Rev. 435, 438 (2008); Daniel J.
Steinbock, Data Matching, Data Mining, and Due Process, 40 Ga. L. Rev.
1 (2005). For an overview of the last round of government automation in
the 2000s, see William D. Eggers, Government 2.0: Using Technology
to Improve Education, Cut Red Tape, Reduce Gridlock, and Enhance
Democracy (2005).

5

6

See David E. Osborne & Ted Gaebler, Reinventing Government: How
the Entrepreneurial Spirit Is Transforming the Public Sector
142 (1992). For an overview of the forces that birthed the “automated
administrative state,” including the “reinventing government”
movement, see Danielle Keats Citron, Technological Due Process, 85
Wash. L. Rev. 1249, 1259 (2008).
See, e.g., Herbert A. Simon, Administrative Behavior (4th ed. 1997).
“Expert systems” denote symbolic logic-based AI systems in which
a programmer or designer uses the knowledge of a subject-matter
expert, such as a pathologist or an organic chemist, to specify a set of
rules, generally based on logical inference, that can be used to reach a
sensible decision.

7

See, e.g., Jenna Burrell, How the Machine “Thinks”: Understanding
Opacity in Machine Learning Algorithms, 3 Big Data & Soc’y 1 (2016);
Andrew Selbst & Solon Barocas, The Intuitive Appeal of Explainable
Machines, 87 Fordham L. Rev. 1085, 1094-96 (2018).

8

Selbst & Barocas, supra note 7, at 1096-99. They cite Paul Ohm’s
example of predicting a shoe purchase on the basis of what kind of fruit
one eats for breakfast as paradigmatically nonintuitive. Paul Ohm, The
Fourth Amendment in a World Without Privacy, 81 Miss. L.J. 1309, 1318
(2012).

9

Id. at 1096-97.

10

Aaron Rieke, Miranda Bogen, & David G. Robinson, Upturn & Omidyar
Network, Public Scrutiny of Automated Decisions: Early Lessons
and Emerging Methods 19 (2018).

11

Deven R. Desai & Joshua A. Kroll, Trust But Verify: A Guide to Algorithms
and the Law, 31 Harv. J.L. & Tech. 1, 5 (2017) (“[F]undamental

12

For recent reviews of this active research area, see Ashraf Abdul et al.,
Trends and Trajectories for Explainable, Accountable, and Intelligible
Systems, An HCI Research Agenda, CHI Conf. Hum. Factors Computing
Syss. Procs. (2018); Finale Doshi-Velez & Been Kim, Towards a Rigorous
Science of Interpretable Machine Learning, Cornell Univ. (2017), https://
arxiv.org/abs/1702.08608. For visualization techniques and machinebased textual justifications, see L. A. Hendricks et al., Generating Visual
Explanations, Eur. Conf. on Computer Vision (Springer, 2016), at 3-19;
Chris Olah et al., The Building Blocks of Interpretability, Distill (Mar. 6,
2018), https://distill.pub/2018/building-blocks; Marco Tulio Ribeiro et
al., “Why Should I Trust You?” Explaining the Predictions of Any Classifier,
KDD ‘16 Procs. 22nd ACM SIGKDD Int’l Conf. Knowledge Discovery
Data Mining (2016). That said, input-output analysis need not be
technical. Some advocate interactive “tinker” interfaces that allow
data subjects to manually enter and change data and observe results,
yielding a “partial functional feel for the logic of the system.” Selbst
& Barocas, supra note 7, at 38. For a rough accounting of the relative
opacity of different machine learning approaches, see Desai & Kroll,
supra note 11, at 52. On the problem of dynamic algorithms, which
“may (desirably) change between decisions,” see id., 41-43.

13

Wojciech Samek, Thomas Wiegand & Klaus-Robert Müller, Explainable
Artificial Intelligence: Understanding, Visualizing and Interpreting Deep
Learning Models (2017), https://arxiv.org/abs/1708.08296.

14

For instance, advances in computer vision can reduce tasks that
would comprise years of manual remote sensing to several days. See
Cassandra Handan-Nader, Daniel E. Ho & Larry Y. Liu, Deep Learning
with Satellite Imagery to Enhance Environmental Enforcement, in
Data-Driven Insights and Decisions: A Sustainability Perspective
(Prasanna Balaprakash & Jennifer B. Dunn eds., forthcoming 2020);
Daniel E. Ho & Cassandra Handan-Nader, Deep Learning to Map
Concentrated Animal Feeding Operations, 2 Nature Sustainability 298
(2019).

15

See Frank Pasquale, Restoring Transparency to Automated Authority, 9 J.
Telecomm. & High Tech. L. 235, 235-36 (2011).

16

See Citron, supra note 5, at 1252, 1263-64; Cary Coglianese & David Lehr,
Transparency and Algorithmic Governance, 71 Admin. L. Rev. 1, 4 (2019).

17

Mariano-Florentino Cuéllar, Cyberdelegation and the Administrative
State, in Administrative Law from the Inside Out: Essays on Themes in
the Work of Jerry L. Mashaw 134 (Nicholas R. Parrillo ed., 2017).

18

See Ali Alkhatib & Michael Bernstein, Street-Level Algorithms: A Theory
at the Gaps between Policy and Decisions, CHI Conf. Hum. Factors
Computing Syss. Procs. (2019); Mark Bovens & Stavros Zouridis,
From Street-Level Bureaucracies to System-Level Bureaucracies:
How Information and Communication Technology Is Transforming
Administrative Discretion and Constitutional Control, 62 Pub. Admin. Rev.
174 (2002). See generally Michael M. Lipsky, Street-Level Bureaucracy:
The Dilemmas of the Individual in Public Service (1983).

19

An example is the recent effort by the U.S. Digital Service to develop
web interfaces (APIs) for nutrition program eligibility. See Ed Mullen,
Implementing Rules Without a Rules Engine, 18F (Oct. 9, 2018),
https://18f.gsa.gov/2018/10/09/implementing-rules-without-rulesengines/; Eligibility APIs Initiative: Helping States Turn Federal Eligibility
Policy into Action, Github, https://github.com/18F/eligibility-rulesservice (last visited Dec. 13, 2019).

20

These distinctions are admittedly not always clear, particularly when
given sparse descriptions.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

93

Endnotes to Part I. Taking Inventory:
A Survey of Federal Agency Use of AI
1 David Lewis & Jennifer Selin, Sourcebook of United States Executive
Agencies (2d ed. 2018).
2 Due to substantive interest, there were four agencies that we included,
despite lower employee counts in the ACUS sourcebook: DOJ’s Civil Rights
Division, the Board of Governors of the Federal Reserve, the Legal Services
Corporation, and the Office of the Director of National Intelligence.
3 See, e.g., Artificial Intelligence: With Great Power Comes Great Responsibility:
Hearing Before the H. Comm. on Science, Space, and Technology, 115th
Cong. (2018); Game Changers: Artificial Intelligence Parts I-III: Hearings
Before the Subcomm. on Information Technology of the H. Comm. on
Oversight and Government Reform, 115th Cong. (2018); Jacques Bughin
et al., McKinsey Global Institute, Artificial Intelligence: The Next
Digital Frontier? (June 2017); Alex Campolo et al., AI Now, AI Now
Report (2017); Disruptive Competition Project, Potential Uses of
Artificial Intelligence for the Federal Government (2018); McKinsey
Global Institute, The Promise and Challenge of the Age of Artificial
Intelligence (2018); Aaron Rieke, Miranda Bogen, & David G. Robinson,
Upturn & Omidyar Network, Public Scrutiny of Automated Decisions:
Early Lessons and Emerging Methods 19 (2018).
4 For each agency, we took the following steps:
1. We conducted a search combining the agency’s full name and the terms
“artificial intelligence” or “machine learning,” with results collected from a
minimum of the first three resulting pages. Due to lack of specificity, we did
not rely on agency acronyms (e.g., USPTO).
2. We conducted agency site-specific searches for the terms “artificial
intelligence” and “machine learning.”
3. To identify all agency use cases, we used the boolean “-” operator to
eliminate previously identified applications from searches.
4. For each agency, we cross-checked documented use cases on
algorithmtips.org, an existing online database of noteworthy algorithms
used by the federal government.
5 It is possible, for instance, that agencies describe as “machine learning”
analytic approaches that are in reality more conventional forms of
statistical inference because of the perceived public relations benefit.
Where available, we examined technical or other documentation to
ascertain whether machine learning was deployed. For our definition
of machine learning, see the discussion of the study’s “Scope” in the
Introduction, supra.
6 As an illustration of this challenge, available descriptions and underlying
technology can change over time, making quality control efforts over the
course of the study period difficult.
7 These policy areas are tied to agencies. “Law enforcement” indicates
an agency whose primary mission is in law enforcement, not civil
enforcement activities at an agency that may be primarily engaged in, say,
energy regulation.
8 We should note that the distinctions between these task categories are not
always straightforward. As spelled out in our data collection protocol, in
all instances, we attempted to code the task category that “best describes”
the use case.
9 This statistic excludes use cases with mixed methods.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

94

Endnotes to Part II. Case Studies:
Regulatory Enforcement at the Securities
and Exchange Commission

13 See Scott W. Bauguess, Acting Dir. & Acting Chief Economist, DERA, Address
to OpRisk North America: The Role of Big Data, Machine Learning, and AI
in Assessing Risks: A Regulatory Perspective (June 21, 2017), https://www.
sec.gov/news/speech/bauguess-big-data-ai#_ednref8 [hereinafter OpRisk
Keynote]; see also Telephone Interview with Scott Bauguess, former
Deputy Dir. & Deputy Chief Economist, Sec. & Exch. Comm’n (Feb. 15, 2019)
[hereinafter Bauguess Interview I].

1 The Administrative Procedure Act is broadly organized into formal and
informal rulemaking and adjudication. 5 U.S.C. §§ 551-559 (2018). In
addition, § 553(b)(3)(A) refers to “rules of agency organization” and has
been interpreted to encompass internal structuring choices. Id. at 70.

14 OpRisk Keynote, supra note 13; see also Telephone Interview with Scott
Bauguess, former Deputy Dir. & Deputy Chief Economist, Sec. & Exch.
Comm’n (Nov. 22, 2019) [hereinafter Bauguess Interview II]. For the seminal
paper on random forests, see Leo Breiman, Random Forests, 45 Machine
Learning 5 (2001).

2 Margaret Lemos, Democratic Enforcement? Accountability and
Independence for the Litigation State, 102 Cornell L. Rev. 929, 931 (2017);
Roscoe Pound, Law in Books and Law in Action, 44 Am. L. Rev. 12 (1910),
reprinted in American Legal Realism 39, 39-40 (William W. Fiscer III, Morton
J. Horwitz & Thomas A. Reed eds., 1993).

15 Scott W. Bauguess, Deputy Dir. & Deputy Chief Economist, Sec. & Exchange
Comm’n, Address to the Midwest Regional Meeting––American Accounting
Association: Has Big Data Made Us Lazy? (Oct. 21, 2016), https://www.sec.
gov/news/speech/bauguess-american-accounting-association-102116.
html; see also DERA, CIRA, and XBRL at the SEC: Expanding the Availability
and Use of XBRL Data, Fin. Executives Int’l (July 1, 2015), https://
daily.financialexecutives.org/dera-cira-and-xbrl-at-the-sec-expandingthe-availability-and-use-of-xbrl-data/ (listing among the CIRA inputs
commercial databases as well as XBRL (eXtensible Business Reporting
Language) data, which is a computer readable business reporting markup
language).

3 A. Mitchell Polinsky & Steven Shavell, The Economic Theory of Public
Enforcement of Law, 38 J. Econ. Lit. 45, 45 (2000).
4 Steven Shavell, The Fundamental Divergence Between the Private and the
Social Motive to Use the Legal System, 26 J. Legal Stud. 575, 582 (1997).
5 See generally Rachel E. Barkow, Insulating Agencies: Avoiding Capture
Through Institutional Design, 89 Tex. L. Rev. 15, 22-24 (2010); Preventing
Regulatory Capture: Special Interest Influence and How to Limit it
(Daniel Carpenter & David A. Moss eds., 2014).

16 See Bauguess Interview II, supra note 14. Unlike an earlier generation
of data-driven tools at the SEC, CIRA is designed to spot fraud before it
becomes public. What is now CIRA was originally called the Accounting
Quality Model (“AQM”) and was used to monitor inappropriate managerial
discretion in the usage of accounting accruals. While dubbed by the press
as “Robocop,” the tool has in fact always depended on human analysis of
its outputs. Janet Novack, How SEC’s New RoboCop Profiles Companies for
Accounting Fraud, Forbes (Aug. 9, 2013), https://www.forbes.com/sites/
janetnovack/2013/08/09/how-secs-new-robocop-profiles-companies-foraccounting-fraud/#35d3072812d1.

6 See What We Do, Sec. & Exch. Comm’n, https://www.sec.gov/Article/
whatwedo.html
(last modified June 10, 2013). SEC commissioners serve staggered five-year
terms, and no more than three of them may be from the same political
party.
7 Id. The agency derives its regulatory authority from the 1933 Securities Act
and the 1934 Securities Exchange Act, as supplemented by, among others,
the Trust Indenture Act of 1939, the Investment Company Act of 1940, the
Investment Advisers Act of 1940, the Sarbanes-Oxley Act of 2002, and the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010. Laws
that Govern the Securities Industry, Sec. & Exch. Comm’n, https://www.sec.
gov/answers/about-lawsshtml.html (last modified Oct. 1, 2013).

17 ARTEMIS was developed at the Division of Enforcement. ATLAS was
developed in the Philadelphia Regional Office by the Office of Compliance
Inspections and Examinations in collaboration with the Division of
Enforcement.

8 What We Do, supra note 6. SEC commissioners serve staggered five-year
terms, and no more than three of them may be from the same political
party.

18 Mary Jo White, Chair, Sec. & Exch. Comm’n, Remark at the International
Institute for Securities Market Growth and Development (April 8, 2016),
https://www.sec.gov/news/statement/statement-mjw-040816.html.

9 Divisions include: the Division of Enforcement, which assists the
Commission by recommending commencement of investigations and
enforcement actions; the Division of Corporation Finance, which oversees
corporate disclosures, such as earnings reports; the Division of Economic
and Risk Analysis, which integrates economic analysis and data analytics
into the SEC’s work; the Division of Trading and Markets, which oversees
key market participants, such as broker-dealers, securities exchanges,
and self-regulating organizations (SROs); and the Division of Investment
Management, which oversees registered investment advisers and
investment companies (e.g., mutual funds). Id.

19 Telephone Interview with SEC Staff Members, Complex Fin. Instruments
Unit, Enforcement Div., Sec. & Exch. Comm’n (Feb. 15, 2019) [hereinafter
SEC Staff Interview I]. On NLP methods, see CHRISTOPHER D. MANNING &
HINRICH SCHÜTZE, FOUNDATIONS OF STATISTICAL NATURAL LANGUAGE
PROCESSING (1999); DANIEL JURAFSKY & JAMES H. MARTIN, SPEECH AND
LANGUAGE PROCESSING (2d ed. 2008).
20 See Manning & Schütze, supra note 19.
21 According to SEC staff, bluesheet data is requested when the total amount
of trading exceeds a threshold. The size of individual transactions is not
a threshold for the request, though it is a factor in the analysis of the
transactions. Although a tender offer is used as a threshold for issuing a
bluesheet, the SEC is also interested in the dimensions of longitudinal
trading history to identify outliers. Telephone Interview with SEC Staff
Members, Complex Fin. Instruments Unit, Enforcement Div., Sec. & Exch.
Comm’n (Feb. 15, 2019) [hereinafter SEC Staff Interview I, supra note 19.

10 An example of a standalone office is the Office of Compliance Inspections
and Examinations, which administers nationwide examinations of various
market actors and Commission “registrants.” Id.
11 CIRA was developed within the Office of Risk Assessment at the Division of
Economic and Risk Analysis (DERA). See DERA - Office of Risk Assessment,
Sec. & Exch. Comm’n, https://www.sec.gov/page/dera_ora_page (Nov.
2, 2016). “Corporate issuers” develop and sell securities to finance their
operations.

22 Id. The SEC’s authority to make bluesheet requests from the broker/dealer
community derives from Section 17(a), Rule 17a-25, of the Securities
Exchange Act. A sample electronic bluesheet (also referred to as an “EBS”)
is publicly available through the FINRA website and can be examined to
understand the criteria of data requested by the SEC. See Fin. Indus. Reg.
Auth., 18-04, Regulatory Notice: Electronic Bluesheet Submissions,
Attachment A (Jan. 29, 2018), http://www.finra.org/sites/default/files/

12 See Fast Answers: Form 10-K, Sec. & Exch. Comm’n, https://www.sec.gov/
fast-answers/answers-form10khtm.html (last modified Nov. 2, 2016);
Fast Answers: Form 10-Q, Sec. & Exch. Comm’n, https://www.sec.gov/fastanswers/answersform10qhtm.html (last modified Sept. 2, 2011). See also
15 U.S.C. §§ 78m, 78o(d) (2018).

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

95

notice_doc_file_ref/Regulatory-Notice-18-04.pdf. The trading record, by
regulation, includes trading information (the name of the security, whether
the transaction was a buy or sell, long or short, price, and date), as well as
personal information about the trading participants (name, address, social
security number). 17 C.F.R. §§ 200, 240 (2018).

would be converted to “BoW = {“John”:1,”bought”:2,”stocks”:2,”Mary”:1}.”
LDA is described as an iterative generative statistical model because it is
run for multiple epochs to find the top K topics that best represented the
collection of documents. LDA outputs the probability that a word occurs
given a specific topic. A topic is defined as a probability distribution over
a set of words. LDA then scores each of the documents according to how
closely they fit the top K topics. These topics are clusters and then used as
inputs to a supervised learning algorithm. There is no public information
about the specifics of the system’s implementation, but clustering on these
topics could possibly be done by comparing their distance from each other
using a cosine similarity metric or the Kullback–Leibler divergence metric.
See Manning & Schütze, supra note 19, at 513, 540-41.

23 Sec. & Exch. Comm’n, Div. of Enforcement, Enforcement Manual § 3.2.2
(2017) [hereinafter Enforcement Manual]. The Securities Exchange Act only
authorizes the SEC to request data through bluesheets from the past three
years. Id. See also Bauguess Interview I, supra note 13.
24 Enforcement Manual, supra note 23.
25 For instance, in June 2016, FINRA fined Deutsche Bank Securities Inc.
USD 6 million for failing to meet regulatory reporting requirements in
bluesheets generated from 2008-2015. The firm had submitted thousands
of bluesheets that misreported or omitted critical information on over 1
million trades. Press Release, Fin. Indus. Reg. Auth., FINRA Fines Deutsche
Bank Securities Inc. $6 Million for Submitting Inaccurate and Late Blue
Sheet Data (June 29, 2016) (on file with the author). In July 2016, Citigroup
Global Markets Inc. was fined USD 7 million by the SEC for submitting
2,382 erroneous bluesheets from 1999 to 2014. Press Release, Sec. & Exch.
Comm’n, Citigroup Provided Incomplete Blue Sheet Data for 15 Years (July
12, 2016) (on file with the author). Note, however, that these enforcement
actions are likely a patchwork approach to validating bluesheet data.
Because inaccurate bluesheets are often not detected and charged for
years after their submission, the resulting delays in the validation process
may create the risk of the SEC using inaccurate training data for its AI/ML
models.

39 SEC Staff Interview II, supra note 36.
40 Id. See also Ceshine Lee, Feature Importance Measures for Tree Models —
Part I, The Artificial Imposter (Oct. 28, 2017), https://medium.com/theartificial-impostor/feature-importance-measures-for-tree-models-part-i47f187c1a2c3. The limitations of these and other efforts to render machine
learning models more explainable is treated in Part III’s discussion of
transparency and accountability challenges.
41 Interview with SEC Staff, Div. of Enforcement, Sec. & Exch. Comm’n (Feb.
20, 2019) [hereinafter SEC Staff Interview III].
42 Danielle Ensign et al., Runaway Feedback Loops in Predictive Policing,
Cornell U. (Dec. 22, 2017), https://arxiv.org/abs/1706.09847. For a more
general survey of potential problems with predictive policing, see Andrew
Guthrie Ferguson, Policing Predictive Policing, 94 Wash U.L. Rev. 1109
(2017).

26 For instance, in a takeover situation, the SEC tends to organize data
according to buy volume. For increased trading before a critical
announcement, such as an FDA drug approval, the SEC sorts the data
by sell volume to identify potential insider trading. A retail investor with
a diversified set of index funds suddenly leveraging in a biotechnology
company before an FDA approval would be flagged as an outlier.

43 Deven R. Desai & Joshua A. Kroll, Trust But Verify: A Guide to Algorithms
and the Law, 31 Harv. J.L. & Tech. 21 (2017) (noting that systems require
“ongoing monitoring and evaluation to ensure the model remains accurate
given that the real world changes”).
44 Erik Hemberg et al., Tax Non-Compliance Detection Using Co-Evolution of
Tax Evasion Risk and Audit Likelihood, ICAIL ’15 (2015).

27 SEC Staff Interview I, supra note 19.

45 As an example, the FPS tool in use at CMS appears to train models using
data from claims that were successfully prosecuted for fraud, either
through administrative action or by referral to law enforcement. Telephone
Interview with Raymond Wedgeworth, Dir., Data Analytics & Sys. Grp., Ctrs.
for Medicare & Medicaid Servs. (Mar. 1, 2019). Fraudulent claims that were
not successfully prosecuted may not be included in training data. As an
initial matter, this once again raises the possibility of encoded, humanlevel arbitrariness or bias. Unless explicitly accounted for, predictive
models may be biased towards previously prosecuted groups or areas,
running into similar issues as predictive policing. Further problems can
result from ad hoc procedures for incorporating newly discovered forms
of wrongdoing. At CMS, when investigators unearth a new form of fraud
outside the FPS, they report it, and the technical team managing the
system engages with investigators to determine whether it is worthwhile to
add the new activity to the system. Id. If not done carefully, these updating
efforts can aggravate overfitting by producing a narrow set of training data
covering only a subset of claims successfully identified as fraudulent. As
we note below, enforcement agencies can mitigate these problems by
engaging in more systematic training of their systems through randomized
claim sampling that includes both cases identified as problematic and
cases that are not.

28 “Ground truth” is a term used in statistical analysis, including machine
learning, to refer to provable information derived from direct observation
rather than inference.
29 Id.
30 The features may include how often the trader normally trades the stock in
question, how often she trades other stocks, how many shares were traded
in comparison to other trades, and the time between the announcement
and trade. Id.
31 An SVM is a classifier that uses training data to create an optimal
hyperplane that categorizes new examples. Savan Patel, Chapter 2: SVM
(Support Vector Machine) — Theory, Machine Learning 101 (May 3, 2017),
https://medium.com/machine-learning-101/chapter-2-svm-supportvector-machine-theory-f0812effc72.
32 The tool was developed within the Division of Investment Management.
33 Fast Answers: Form ADV, Sec. & Exchange Comm’n (Mar. 11, 2011), https://
www.sec.gov/fast-answers/answersformadvhtm.html.
34 Id.
35 OpRisk Keynote, supra note 13.

46 SEC Approves Plan to Create Consolidated Audit Trail, Sec. & Exch. Comm’n
(Nov. 15, 2016), https://www.sec.gov/news/pressrelease/2016-240.html.

36 Telephone Interview with SEC Staff, Office of Research & Data Servs., Div.
of Econ. & Risk Analysis and Office of Analytics & Research, Sec. & Exch.
Comm’n (Feb. 20, 2019) [hereinafter SEC Staff Interview II]. During this preprocessing step, a pair of algorithms processes the data by converting the
PDF forms into a block of text and then splits the block into sections that
answer specific questions in the form. Id.

47 Rule 613 (Consolidated Audit Trail), Sec. & Exch. Comm’n, https://www.sec.
gov/divisions/marketreg/rule613-info.htm (last modified Apr. 19, 2019).
See also, Perspectives: Consolidated Audit Trail: The Wait Is Over, Deloitte,
https://www2.deloitte.com/us/en/pages/financial-services/articles/
sec-rule-613-consolidated-audit-trail-national-market-system-nms-planbanking-securities.html (last visited Nov. 3, 2019).

37 See David M. Blei, Andrew Y. Ng & Michael I. Jordan, Latent Dirichlet
Allocation, J. Machine Learning Res. 993 (2003).

48 SEC Staff Interview III, supra note 41.

38 A standard bag of words model works by constructing a frequency matrix
summing the number of times each word is repeated in a document. As
an example, the document “John bought stocks. Mary bought stocks”

49 See Bauguess Interview II, supra note 14.
50 Id.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

96

61 See Heckler v. Chaney, 470 U.S. 821 (1985) (holding that agency decisions
not to enforce are not subject to review); Fed. Trade Comm’n v. Standard
Oil Co., 449 U.S. 232, 242 (1980) (holding that an agency’s decision to
proceed with an enforcement action is not immediately challengeable).

51 See David Freeman Engstrom & Daniel E. Ho, Algorithmic Accountability in
the Administrative State, 37 Yale J. on Reg. (forthcoming 2020).
52 Most NLP tools depend on “word embeddings”—that is, a process by which
words are mapped to vectors of real numbers that permit computation of
their similarity to other words.

62 See, e.g., Anthony D. Joseph et al., Adversarial Machine Learning (2019);
Jane R. Bambauer & Tal Zarsky, The Algorithm Game, 94 Notre Dame L. Rev.
1, 10 (2018); Joshua A. Kroll et al., Accountable Algorithms, 165 U. Pa. L. Rev.
699 (2017); Daniel Lowd & Christopher Meek, Adversarial Learning, Proc.
Eleventh ACM SIGKDD Int’l Conf. Knowledge Discovery Data Mining
641, 641 (2005).

53 Tim Loughran & Bill McDonald, When Is a Liability Not a Liability? Textual
Analysis, Dictionaries, and 10-Ks, 66 J. Fin. 35, 36 (2011).
54 Oliver E. Williamson, Public & Private Bureaucracies: A Transaction Cost
Perspective, 15 J.L. Econ. & Org. 306, 319 (1999).
55 See David Freeman Engstrom & Daniel E. Ho, Artificially Intelligent
Government: A Review and Agenda, in Big Data Law (Roland Vogl ed.,
forthcoming 2020); see also Coglianese & Lehr, supra note 16, at 24;
Robert L. Glicksman, David L. Markell & Claire Monteleoni, Technological
Innovation, Data Analytics, and Environmental Enforcement, 44 Ecology
L.Q. 41, 47 (2017).

63 Sean Farhang, The Litigation State: Public Regulation and Private
Lawsuits in the United States (2010). Indeed, one explanation for
that shift, achieved via legislatively created private rights of action and
whistleblower schemes, is a legislative desire to surface privately held
information about misconduct while alleviating strain on public budgets.
Sean Farhang, Public Regulation and Private Lawsuits in the American
Separation of Powers System, 52 Am. J. Pol. Sci. 821, 823-28 (2008)
(reviewing the debate).

56 Ensuring a human remains “in the loop” does not guarantee the
application of human judgment, given the well-documented issue
of “automation bias”—i.e., the human tendency to increasingly and
unreasonably defer to automated outputs over time. R. Parasuraman
& D.H. Manzey, Complacency and Bias in Human Use of Automation: An
Attentional Integration, 52 Hum. Factors 381, 391 (2010); Linda J. Skitka,
Kathleen L. Mosier, & Mark Burdick, Does Automation Bias DecisionMaking?, 51 Int’l. J. Hum.-Computer Stud. 991 (1991).

64 On the risks of hollowing out, see Peter H. Schuck, Why Government
Fails So Often: And How It Can Do Better (2014); Paul Verkuil, Valuing
Bureaucracy: The Case for Professional Government (2017).
65 To that extent, bureaucratic implementation of algorithmic enforcement
tools may roughly resemble a dynamic noted by others in which the
interactions of internal and sometimes “rivalrous” bureaucratic actors
shape agency behavior. See Jon. D. Michaels, Of Constitutional Custodians
and Regulatory Rivals: An Account of the Old and New Separation of Powers,
91 N.Y.U. L. Rev. 227 (2016); Neal Kumar Katyal, Internal Separation of
Powers: Checking Today’s Most Dangerous Branch from Within, 115 Yale L.J.
2314 (2006); Gillian E. Metzger, The Interdependent Relationship Between
Internal and External Separation of Powers, 59 Emory L.J. 423 (2009);
Amanda Leiter, Soft Whistleblowing, 48 Ga. L. Rev. 425, 429 (2014).

57 See Cassandra Handan-Nader, Daniel E. Ho & Larry Y. Liu, Deep Learning
with Satellite Imagery to Enhance Environmental Enforcement, in DataDriven Insights and Decisions: A Sustainability Perspective (Prasanna
Balaprakash & Jennifer B. Dunn eds., 2020); Daniel E. Ho & Cassandra
Handan-Nader, Deep Learning to Map Concentrated Animal Feeding
Operations, 2 Nature Sustainability 298 (2019).
58 Interview with Jeff Butler, Director of Research Databases, Internal
Revenue Serv. (Feb. 11, 2019) (on file with author) [hereinafter Butler
Interview]. Unsupervised models are designed to find latent patterns
in unlabeled data (i.e., data for which there is “no associated response
yi” for observations of xi). Gareth James et al., An Introduction to
Statistical Learning with Applications in R 26 (2013). Unsupervised
learning techniques have become more popular in recent years with
the rapid developments in neural networks—a set of algorithms that are
well-suited to “discovering latent structures within unlabeled, unstructured
data.” A Beginner’s Guide to Neural Networks and Deep Learning, Skymind,
https://skymind.ai/wiki/neural-network#define (last visited Apr. 8, 2019);
Geoffrey Hinton et al., The “Wake-Sleep” Algorithm for Unsupervised
Neural Networks, 268 Science 1158, 1158-61 (1995). Based loosely on the
biological structure of neurons firing in the brain, neural networks consist
of “layers” of “nodes.” Id.

66 Bambauer & Zarsky, supra note 62, at 11.
67 See David Freeman Engstrom & Daniel E. Ho, Enforcement by Algorithm
(working paper 2020) (on file with author).

59 Butler Interview, supra note 58. Butler in particular focused on Generative
Adversarial Networks (GANs). Ian J. Goodfellow et al., Generative
Adversarial Networks, Cornell U. (June 10, 2014), https://arxiv.org/
abs/1406.2661. GANs consist of a generator neural network and a
discriminator neural network that are pitted against one another in order
to anonymize data. Alec Radford et al., Unsupervised Representation
Learning with Deep Convolutional Generative Adversarial Networks,
Cornell U. (Jan. 7, 2016), https://arxiv.org/abs/1511.06434; Tim Salimans
et al., Improved Techniques for Training GANs, Cornell U. (June 10, 2016),
https://arxiv.org/abs/1606.03498. The generator is tasked with creating
data instances and the discriminator tries to determine whether the new
data instance is generated data or real data from the training dataset.
Using GANs, an agency may be able to generate and release synthetic data.
60 Gov’t Accountability Office, GAO-18-544, Tax Fraud and Noncompliance
5 (2018). The RRP system ingests a wide range of data, from taxpayer and
employer filings to federal and state prison records, and it uses a mix of
supervised and unsupervised machine learning models to generate fraud
risk scores for all national individual tax returns claiming a refund. U.S.
Dep’t of the Treasury, Annual Privacy, Data Mining, and Section 803
Report 24 (2018).

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

97

Endnotes to Part II. Case Studies:
Law Enforcement at Customs and
Border Protection

17

About CBP: History, Customs & Border Protection, https://www.cbp.
gov/about/history (last updated July 30, 2019).

18

Id.

19

See About CPB: Leadership/Organization, Customs & Border
Protection, https://www.cbp.gov/about/leadership-organization/
executive-assistant-commissioners-offices (last updated Mar. 22, 2017).

20

Id.

21

Id.

22

See Matt Stroud, Chicago’s Predictive Policing Tool Just Failed a
Major Test, The Verge (Aug. 19, 2016), https://www.theverge.
com/2016/8/19/12552384/chicago-heat-list-tool-failed-rand-test.

Summary of Laws Enforced by CBP, Customs & Border Protection,
https://www.cbp.gov/trade/rulings/summary-laws-enforced/us-code
(last updated Mar. 8, 2014).

23

Ali Winston, Palantir Has Secretly Been Using New Orleans to Test its
Predictive Policing Technology, The Verge (Feb. 27, 2018), https://www.
theverge.com/2018/2/27/17054740/palantir-predictive-policing-toolnew-orleans-nopd; see also Andrew G. Ferguson, Policing Predictive
Policing, 94 Wash. U.L. Rev. 1109, 1142 (2017).

See Mission Statement, Customs & Border Protection, https://www.
cbp.gov/about (last updated Nov. 21, 2016) (“On a typical day, Customs
and Border Protection welcomes nearly one million visitors, screens
more than 67,000 cargo containers, arrests more than 1,100 individuals,
and seizes nearly 6 tons of illicit drugs.”).

24

See, e.g., Marcy Mason, Stopping Smugglers: How CBP’s Aircraft Search
Team Uncovers Internal Conspiracies with the Airlines, CBP: Frontline,
https://www.cbp.gov/frontline/stopping-smugglers-how-cbpsaircraft-search-team-uncovers-internal-conspiracies-airlines (last
visited Nov. 3, 2019).

25

About CBP: History, supra note 17. In 2017, the agency completed 635
unmanned drone missions along America’s borders. Matt Novak, U.S.
Border Patrol Flew More Drone Missions Last Year than Ever Before,
Gizmodo (Sept. 26, 2018), https://gizmodo.com/u-s-border-patrolflew-more-drone-missions-last-year-t-1829323612.

26

See H.R. 1625, 115th Cong. § 230 (2018), https://www.congress.gov/
bill/115th-congress/house-bill/1625/text.

27

Exec. Order No. 13,780, 82 Fed. Reg. 13209 (Mar. 6, 2017), https://www.
govinfo.gov/content/pkg/FR-2017-03-09/pdf/2017-04837.pdf; see
also U.S. Dep’t of Homeland Sec. & U.S. Dep’t of Justice, Exec. Order
13,780: Protecting the Nation from Foreign Terrorist Entry into
the United States Initial Section 11 Report (Jan. 2018), https://www.
dhs.gov/sites/default/files/publications/Executive%20Order%20
13780%20Section%2011%20Report%20-%20Final.pdf.

28

See CBP to Implement a Facial Comparison Technical Demonstration
at Anzalduas International Bridge for Vehicle Travelers, Customs &
Border Protection (Aug. 29, 2018), https://www.cbp.gov/newsroom/
local-media-release/cbp-implement-facial-comparison-technicaldemonstration-anzalduas.

29

Dep’t of Homeland Sec. Science and Tech. Directorate, Risk
Prediction Program (Nov. 20, 2011), https://www.dhs.gov/sites/
default/files/publications/Risk%20Prediction-508_0.pdf.

30

Marcy Mason, Biometric Breakthrough: How CBP Is Meeting its Mandate
and Keeping America Safe, CBP: Frontline, https://www.cbp.gov/
frontline/cbp-biometric-testing (last visited Nov. 3, 2019).

31

Id.

32

Id.

33

Id.

34

For a historical summary of facial recognition methods, see Daniel
Sáez Trigueros, Li Meng & Margaret Hartnett, Face Recognition: From
Traditional to Deep Learning Methods, Cornell U. (Oct. 31, 2018),
https://arxiv.org/abs/1811.00116. For an overview of modern deep
learning approaches, see Mei Wang & Weihong Deng, Deep Face
Recognition: A Survey, Cornell U. (Feb. 12, 2019), https://arxiv.org/
abs/1804.06655.

1

See NYU Policing Project, Privacy Audit & Assessment of
Shotspotter, Inc.’s Gunshot Detection Technology, https://www.
policingproject.org/shotspotter (last visited Nov. 3, 2019).

2

Axon AI & Policing Tech. Ethics Board, Automated License Plate
Readers 6 (Oct. 2019), https://www.policingproject.org/axon.

3

See Ali Winston & Ingrid Burrington, A Pioneer in Predictive Policing Is
Starting a Troubling New Project, The Verge (Apr. 26, 2018), https://www.
theverge.com/2018/4/26/17285058/predictive-policing-predpolpentagon-ai-racial-bias.

4

5

Security, 112th Cong. (Apr. 17, 2012) (statement of Ronald Vitiello, U.S.
Customs and Border Protection Office of Border Patrol Deputy Chief),
https://www.dhs.gov/news/2012/04/17/written-testimony-uscustoms-and-border-protection-house-homeland-security.

6

See John Eligon & Timothy Williams, Police Program Aims to Pinpoint
Those Most Likely to Commit Crimes, N.Y. Times (Sept. 25, 2015), https://
www.nytimes.com/2015/09/25/us/police-program-aims-to-pinpointthose-most-likely-to-commit-crimes.html.

7

The Debate Over Facial Recognition Technology’s Role in Law
Enforcement, NPR (July 10, 2019, 5:48 PM ET), https://www.npr.
org/2019/07/10/740480966/the-debate-over-facial-recognitiontechnologys-role-in-law-enforcement (“LA County has been using
facial recognition technology since 2009.”).

8

See Clare Garvie, Alvaro Bedoya, & Jonathan Frankle, The Perpetual
Line-Up: Unregulated Police Face Recognition in America, Geo. L. Ctr. on
Privacy & Tech. (Oct. 18, 2016), https://www.perpetuallineup.org.

9

See, e.g., Nick Wingfield, Amazon Pushes Facial Recognition to Police.
Critics See Surveillance Risk, N.Y. Times (May 22, 2018), https://www.
nytimes.com/2018/05/22/technology/amazon-facial-recognition.
html; Ian Wren & Scott Simon, Body Camera Maker Weighs Adding
Facial Recognition Technology, NPR (May 12, 2018), https://www.npr.
org/2018/05/12/610632088/what-artificial-intelligence-can-do-forlocal-cops.

10

See Levi Sumagaysay, Berkeley Bans Facial Recognition, Mercury News
(Oct. 16, 2019, 4:23 PM), https://www.mercurynews.com/2019/10/16/
berkeley-bans-facial-recognition/.

11

Chris Mills Rodrigo, Booker Introduces Bill Banning Facial Recognition
Tech in Public Housing, The Hill (Nov. 1, 2019), https://thehill.com/
policy/technology/468582-booker-introduces-bill-banning-facialrecognition-tech-in-public-housing.

12

John Buntin, Social Media Transforms the Way Chicago Fights Gang
Violence, Governing (Oct. 2013), https://www.governing.com/topics/
public-justice-safety/gov-social-media-transforms-chicago-policing.
html. Risk prediction at the policing stage has been the subject of much
criticism. See, e.g., John Eligon & Timothy Williams, supra note 6.

13

See State v. Loomis, 881 N.W.2d 749 (Wis. 2016).

14

See id. (raising a due process claim against a risk prediction sentencing
tool).

15

U.S. Dep’t of Homeland Sec., Biometric Pathway: Transforming Air
Travel, Version 3.0 1 (Dec. 1, 2016), https://epic.org/foia/dhs/cbp/
biometric-entry-exit/Biometric-Pathway.pdf.

16

See Boots on the Ground or Eyes in the Sky: How Best to Utilize the
National Guard to Achieve Operational Control: Hearing Before the
H. Comm. on Homeland Security, Subcomm. On Border and Maritime

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

98

35

What are Biometrics?, Kaspersky Labs, https://usa.kaspersky.com/
resource-center/definitions/biometrics (last visited Apr. 7, 2019).

36

See Davey Alba, The U.S. Government Will Be Scanning Your Face at 20
Top Airports, Documents Show, Buzzfeed News (Mar. 11, 2019), https://
www.buzzfeednews.com/article/daveyalba/these-documents-revealthe-governments-detailed-plan-for (“I think it’s important to note what
the use of facial recognition [in airports] means for American citizens,”
Jeramie Scott, director of EPIC’s Domestic Surveillance Project, told
BuzzFeed News in an interview. “It means the government, without
consulting the public, a requirement by Congress, or consent from any
individual, is using facial recognition to create a digital ID of millions of
Americans.”).

37

38

39

Off. of Inspector Gen., U.S. Dep’t of Homeland Sec., Pub. No. OIG18-80, Progress Made, but CBP Faces Challenges Implementing a
Biometric Capability to Track Passenger Departure Nationwide
3 (Sept. 21, 2018), https://www.oig.dhs.gov/sites/default/files/
assets/2018-09/OIG-18-80-Sep18.pdf.
U.S. Customs & Border Protection, Southern Border Pedestrian
Field Test: Summary Report 8 (2016), https://epic.org/foia/dhs/cbp/
biometric-entry-exit/Southern-Border-Pedestrian-Field-Test-Report.
pdf [hereinafter Test Summary Report].
Biometric Pathway, supra note 15, at 1 (“The use of face as the primary
modality, with the large gallery of available biometrics, removes the
need to segment travelers and provides a previously unavailable
method to facilitate travel for everyone, not just the smaller population
of in-scope travelers for whom fingerprints are available. Additionally,
the use of facial recognition does not require the collection of new
information; Customs and Border Protection will leverage information
travelers have already provided to the U.S. government.”).

40

Id. at 1.

41

Mason, supra note 30.

42

EPIC v. CBP (Biometric Entry/Exit Program), Elec. Privacy Info. Ctr.,
https://epic.org/foia/dhs/cbp/biometric-entry-exit/ (last visited
Apr. 7, 2019) (“In 2017, Customs and Border Protection launched the
Traveler Verification Service (TVS). Under this program, a passenger’s
flight check-in prompts the TVS to compile a ‘gallery’ of pre-existing
photographs of the passenger. These photographs may include
photographs captured by the Department of State from U.S. passports
and U.S. visas, as well as photographs from previous encounters with
Customs and Border Protection or the Department of Homeland
Security. Before a passenger boards an aircraft, a camera takes a
‘live’ photograph of the passenger, which the TVS compares to the
passenger’s gallery to verify the passenger’s identity.”).

49

See CBP Advances Biometric Exit Mission as Orlando International Airport
Becomes First US Airport to Commit to Facial Recognition Technology,
Customs & Border Protection (June 21, 2018), https://www.cbp.gov/
newsroom/national-media-release/cbp-advances-biometric-exitmission-orlando-international-airport.

50

As of March 2019, these airports included Atlanta, Chicago, Seattle, San
Francisco, Las Vegas, Los Angeles, Washington (Dulles and Reagan),
Boston, Fort Lauderdale, Houston Hobby, Dallas/Fort Worth, JFK, Miami,
San Jose, Orlando, and Detroit. CBP plans to expand facial recognition
to additional airports. Alba, supra note 36.

51

Mason, supra note 30 (“Since June 2016 . . . passengers like the young
Mexican woman have been found daily. ‘She was typical of the people
who have entered without inspection,’ said Frazier. ‘Most days we find
a minimum of two or three undocumented people, but sometimes we
find as many as eight to 10 boarding a flight.’”).

52

See EPIC v. CBP, supra note 42 (“Without any formal procedure in place,
Customs and Border Protection has frequently changed the FAQs
provided on the agency’s website with regard to opt-out procedures.”).

53

See Dep’t. of Homeland Sec., supra note 37, at 8 (“Customs and Border
Protection allowed U.S. citizens to decline participation in the pilot. In
such cases, Customs and Border Protection officers would permit the
travelers to bypass the camera and would instead check the individuals’
passports to verify U.S. citizenship. When a U.S. citizen opted to
participate in the pilot but did not successfully match with a gallery
photo, the Customs and Border Protection officer would examine the
individual’s passport but did not collect fingerprints.”).

54

Biometric Pathway, supra note 15, at 3.

55

Id. at 4.

56

Dep’t. of Homeland Sec., Report 2018-01 of the DHS Data Privacy and
Integrity Advisory Committee (DPIAC): Privacy Recommendations
in Connection with the Use of Facial Recognition Technology
(Dec. 2018), https://www.dhs.gov/sites/default/files/publications/
Report%202018-01-Draft%20Report%20on%20Privacy%20
Recommendations%20in%20Connection%20with%20the%20
Use%20of%20Facial%20Recognition%20Technology.pdf.

57

EPIC v. CBP, supra note 42.

58

Biometric Pathway, supra note 15.

59

See Test to Collect Facial Images from Occupants in Moving Vehicles
at the Anzalduas Port of Entry (Anzalduas Biometric Test), 83 Fed.
Reg. 56862 (Nov. 14, 2018), https://www.federalregister.gov/
documents/2018/11/14/2018-24850/test-to-collect-facial-imagesfrom-occupants-in-moving-vehicles-at-the-anzalduas-port-of-entry.

60

CBP to Implement a Facial Comparison Technical Demonstration
at Anzalduas International Bridge for Vehicle Travelers, Customs &
Border Protection (Aug. 19, 2018), https://www.cbp.gov/newsroom/
local-media-release/cbp-implement-facial-comparison-technicaldemonstration-anzalduas.

61

Automated Targeting System of Records, 72 Fed. Reg. 43650 (Sep. 5,
2007), https://www.federalregister.gov/documents/2007/08/06/
E7-15197/privacy-act-of-1974-us-customs-and-border-protectionautomated-targeting-system-system-of-records.

43

In addition to Unisys, other recent vendors include Government
Acquisitions, Inc. (for Facial Recognition matching algorithms), FS
Partners LLP (for Facial Recognition Cameras), and GOVPLACE (for Facial
Recognition cameras and software). See USA Spending, https://www.
usaspending.gov (Awards No. 70B04C18F00000039, HSBP1017J00203,
and HSBP1017J00203, respectively).

44

NEC’s Video Face Recognition Technology Ranks First in NIST
Training, NEC (Mar. 16, 2017), https://www.nec.com/en/press/201703/
global_20170316_01.html.

45

Stephen Mayhew, Unisys Integrates NEC’s Facial Recognition Software
in CBP Project at JFK Airport, Biometric Update (May 8, 2016), https://
www.biometricupdate.com/201605/unisys-integrates-necs-facialrecognition-software-in-cbp-project-at-jfk-airport.

62

DHS Exempts Dossiers Used for “Targeting” From the Privacy Act,
Papers Please!: The Identity Project, https://papersplease.org/
wp/2010/02/08/dhs-exempts-dossiers-used-for-targeting-from-theprivacy-act/ (last visited Apr. 7, 2019).

46

Memorandum of Understanding, Customs & Border Protection (2017)
https://epic.org/foia/dhs/cbp/biometric-entry-exit/MOU-BiometricPilot-Project.pdf [hereinafter Memorandum of Understanding].

63

Risk Prediction Program, supra note 29.

64

Risk Prediction Program Fact Sheet, DHS Science & Tech.
Directorate (2014), https://www.dhs.gov/publication/risk-predictionprogram.

65

Risk Prediction Program, supra note 29.

47

Dep’t of Homeland Sec., Biometric Entry-Exit 4-5 (2017), https://
acconline.org//documents/3A1_Biometrics_Hardin.pdf.

48

Id. at 5.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

99

66

About Us: Christopher M. Boner, Metron: Sci. Solutions, https://web.
archive.org/web/20160319061341/http://www.metsci.com:80/AboutUs/Management/Christopher-M-Boner (last visited Apr. 7, 2019).

67

U.S. Customs and Border Protection Awards Contract to Unisys to Help
Agency Assess Potential Threats from Travelers and Cargo Crossing into
U.S., Unisys (May 9, 2018), https://www.unisys.com/offerings/securitysolutions/news%20release/us-customs-border-protection-awardsunisys-contract-to-assess-threats.

68

Linesight: Advanced Targeting Analytics Solution for Border Security,
Unisys, https://www.unisys.com/offerings/industry-solutions/publicsector-industry-solutions/justice-law-enforcement-and-bordersecurity-solutions/linesight (last visited Apr 7, 2019).

69

Shana Dines, Interim Report on the Automated Targeting System:
Documents Released through EFF’s FOIA Efforts, EFF (July 31, 2009),
https://www.eff.org/wp/interim-report-automated-targeting-systemdocuments-released-through-effs-foia-efforts; see also U.S. Dep’t of
Homeland Sec., Privacy Off., 2017 Data Mining Report to Congress (Oct.
2018), https://www.dhs.gov/sites/default/files/publications/2017dataminingreport_0.pdf; U.S. Dep’t of Homeland Sec., Privacy Impact
Assessment Update for the Automated Targeting System (Jan. 13,
2017), https://www.dhs.gov/sites/default/files/publications/privacypia-cbp006-ats-december2018.pdf, [hereinafter Privacy Impact
Assessment Update Automated Targeting].

70

See About Us, supra note 66.

71

2017 Data Mining Report to Congress, supra note 69.

72

Id.

73

Metron, Inc. Gov’t Contract: HSHQDC12C00040, USA Spending,
https://www.usaspending.gov/#/award/24238797
(last visited Apr. 7, 2019).

74

DHS Awards Virginia Company $200K to Begin Automated Machine
Learning Prototype Test, U.S. Dep’t of Homeland Sec. (Aug. 20, 2018),
https://www.dhs.gov/science-and-technology/news/2018/08/20/
news-release-dhs-awards-va-company-200k-begin-automated.

75

See Privacy Act of 1974, 5 U.S.C. § 552a (2018); U.S. Customs & Border
Protection, Automated Targeting System, System of Records, 72 Fed.
Reg. 43650, 43650 (Aug. 6, 2007) (“In the case of cargo and conveyances,
this screening results in a risk assessment score. In the case of travelers,
however, it does not result in a risk assessment score.”).

76

Privacy Impact Assessment Update Automated Targeting (Jan. 13,
2017), supra note 69.

77

Dines, supra note 69 (“While the DHS resolutely denies using numerical
‘scores’ to assign risk assessments to passengers, there is evidence in
certain documents released pursuant to our FOIA request that suggest
otherwise. [A] letter from the Executive Director of National Targeting
and Security to the Directors of Field Operations and Preclearance
Operations (agency unknown) regarding the ‘Requirements for Access
to the Automated Targeting System—Passenger’ . . [states] ‘Authorized
Customs and Border Protection employees can access risk-scored
passenger information . . . .’ In a Customs and Border Protection training
presentation, titled ‘Targeting in the Passenger Environment’ . . . a
redacted slide reveals the heading ‘ATS Passenger Examples (cont.):
Passenger Arriving Flights - Risk Scored.’”).

78

U.S. Customs and Border Protection Awards Contract to Unisys, supra
note 67.

79

See Patrick J. Grother et al., Nat’l Inst. of Standards & Tech., Report
on the Evaluation of 2D Still-Image Face Recognition Algorithms,
NIST Interagency Report 7709 2 (Aug. 24, 2011), http://ws680.nist.
gov/publication/get_pdf.cfm?pub_id=905968. But see NIST Evaluation
Shows Advance in Face Recognition Software’s Capabilities, Nat’l
Inst. of Standards & Tech. (Nov. 30, 2018), https://www.nist.gov/
news-events/news/2018/11/nist-evaluation-shows-advance-facerecognition-softwares-capabilities (explaining recent reductions in
facial recognition error rates).

80

Compare Aaron Holmes, These Clothes Use Outlandish Designs to Trick
Facial Recognition Software into Thinking You’re Not a Human, Bus.
Insider (Oct 12, 2019, 7:59 AM), https://www.businessinsider.com/
clothes-accessories-that-outsmart-facial-recognition-tech-2019-10
(listing various masks, clothing, and accessories that can evade facial
recognition) with Russell Brandom, Your Phone’s Biggest Vulnerability
Is Your Fingerprint, The Verge (May 2, 2016, 8:00 AM), https://www.
theverge.com/2016/5/2/11540962/iphone-samsung-fingerprintduplicate-hack-security (listing various ways to spoof a fingerprint
reader, including silicon fingerprint molds).

81

See Biometric Pathway, supra note 15, at 2.

82

Test Summary Report, supra note 38, at 7.

83

See, e.g., Anirban Chakraborty et al., Adversarial Attacks and Defences: A
Survey, Cornell U. (Sept. 28, 2018), https://arxiv.org/abs/1810.00069;
Ian J. Goodfellow, Jonathon Shlens & Christian Szegedy, Explaining and
Harnessing Adversarial Examples, ICLR ‘15 (Dec. 2014).

84

Alexey Kurakin, Ian Goodfellow & Samy Bengio, Adversarial Examples
in the Physical World, Cornell U. (July 8, 2016), https://arxiv.org/
abs/1607.02533.

85

Evan Ackerman, Three Small Stickers in Intersection Can Cause Tesla
Autopilot to Swerve into Wrong Lane, IEEE Spectrum (Apr. 1, 2019),
https://spectrum.ieee.org/cars-that-think/transportation/selfdriving/three-small-stickers-on-road-can-steer-tesla-autopilot-intooncoming-lane.

86

Nicholas Carlini & David Wagner, Adversarial Examples Are Not Easily
Detected: Bypassing Ten Detection Methods, Cornell U. (Nov. 1, 2017),
https://arxiv.org/abs/1705.07263.

87

See, e.g., Aditi Raghunathan et al., Certified Defenses Against Adversarial
Examples, Cornell U. (Jan. 29, 2018), https://arxiv.org/abs/1801.09344.

88

The VA can, for example, integrate facial recognition with its new
VA.gov benefits portal. Adam Mazmanian, VA.gov Relaunches as Front
Door to Benefits, Services, FCW (Nov. 12, 2018), https://fcw.com/
articles/2018/10/02/redesigned-va-site-sammie.aspx (“Mobile users
won’t be able to use their fingerprint or facial recognition logins that are
built into devices, but that is in the offing.”).

89

Ctrs. for Medicare & Medicaid Servs., Report to Congress: Fraud
Prevention System Second Implementation Year ii (2014), https://
www.cms.gov/About-CMS/Components/CPI/Widgets/Fraud_
Prevention_System_2ndYear.pdf.

90

U.S. Dep’t. of Homeland Sec., Privacy Impact Assessment for the
Traveler Verification System: DHS/CBP/PIA-056 (Nov. 14, 2018),
https://www.dhs.gov/sites/default/files/publications/PIA%20for%20
Traveler%20Verification%20Service.pdf [hereinafter Privacy Impact
Traveler].

91

See Vishra Patel, Airport Passenger Processing Technology: A
Biometric Airport Journey, Embry-Riddle Aeronautical U. Scholarly
Commons (Apr. 2018), https://commons.erau.edu/cgi/viewcontent.
cgi?article=1384&context=edt.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

100

92

93

See Global Info. Services, Privacy Impact Assessment: Consular
Consolidated Database (2018), https://www.state.gov/documents/
organization/242316.pdf (“The CCD stores information about U.S.
citizens and legal permanent residents (hereafter ‘U.S. persons’), as well
as foreign nationals (hereafter ‘non-U.S. persons’) such as nonimmigrant
and immigrant visa applicants. The PII in CCD includes, but is not limited
to: Names, Home/business addresses, Birthdates, Biometric data
(fingerprints and facial images), Arrests and convictions, Social media
indicators.”).
See Mike Levine & Justin Fishel, Security Gaps Found in Massive Visa
Database, ABC News (Mar. 31, 2016), https://abcnews.go.com/
US/exclusive-security-gaps-found-massive-visa-database/
story?id=38041051 (“State Department documents describe CCD
as an ‘unclassified but sensitive system.’ Connected to other federal
agencies like the FBI, Department of Homeland Security and Defense
Department, the database contains more than 290 million passportrelated records, 184 million visa records and 25 million records on U.S.
citizens overseas.”); see also Alba, supra note 36 (“Customs and Border
Protection took images from the State Department that were submitted
to obtain a passport and decided to use them to track travelers in and
out of the country.”).

94

Privacy Impact Traveler, supra note 90, at 16.

95

For the ADIS program alone, CBP shares data with the following nonDHS entities: the U.S. Department of State Bureau of Consular Affairs,
the Federal Bureau of Investigation, the Social Security Administration,
and the U.S. Intelligence Community. U.S. Dep’t of Homeland Sec.
& U.S. Customs & Border Protection, Pub. No. DHS/CBP/PIA024(b), Privacy Impact Assessment for the Arrival and Departure
Information System (ADIS) 5, 30-32 (2017), https://www.dhs.gov/
sites/default/files/publications/privacy-pia-cbp024b-adis-april2017.
pdf. This system does not itself run algorithms to discover a predictive
pattern or an anomaly. See Arrival & Departure Information System,
U.S. Dep’t. of Homeland Sec. (Feb. 21, 2019), https://www.dhs.gov/
publication/arrival-and-departure-information-system.

106 Raji & Boulamwini, supra note 102, at 4.
107 See Dines, supra note 69 (“The data reviewed under the ATS system
includes seven large government databases, plus the Passenger Name
Record data from the airlines (which includes data like whether you’ve
ordered a Muslim or Hindu or Jewish special meal.”); see also Jennifer
Lynch, HART: Homeland Security’s Massive New Database Will Include
Face Recognition, DNA, and Peoples’ “Non-Obvious Relationships,”
Elec. Frontier Found. (June 7, 2018), https://www.eff.org/
deeplinks/2018/06/hart-homeland-securitys-massive-new-databasewill-include-face-recognition-dna-and.
108 If they use a suspect classification, risk prediction tools may implicate
the Equal Protection Clause of the Fourteenth Amendment. The
risk prediction algorithm held to be constitutional by the Wisconsin
Supreme Court in Loomis considered gender, but the plaintiff did not
challenge this use of gender under the Equal Protection Clause. See
State v. Loomis, 881 N.W.2d 749, 766 (Wis. 2016). Scholars who have
analyzed the case remain divided on whether such a challenge would
have been successful. Compare John Lightbourne, Damned Lies and
Criminal Sentencing Using Evidence-Based Tools, 15 Duke L. & Tech. Rev.
327, 337 (2017) (arguing that the Equal Protection Clause should provide
a remedy) with Leah Wisser, Pandora’s Algorithmic Black Box: The
Challenges of Using Algorithmic Risk Assessments in Sentencing, 56 Am.
Crim. L. Rev. 1811 (2019) (“The Equal Protection Clause of the Fourteenth
Amendment does not adequately address the problematic nature of
algorithmic risk assessments.”).

Memorandum of Understanding, supra note 46, at 6.

97

Alba, supra note 36.

98

See, e.g., Document Production in Response to the Electronic Privacy
Information Center’s 2017 FOIA Request, https://epic.org/foia/dhs/cbp/
afi/14-04-08-CBP-FOIA-20150205-Production-p1.pdf (last visited Dec.
13, 2019).

99

See, e.g., Security Policies, Dep’t of Homeland Sec., https://www.
dhs.gov/publication/security-training-contract-policy (last visited
Apr. 7, 2019); Dep’t of Homeland Sec., DHS Sensitive Systems Policy
Directive 4300A 2 (2017), https://www.dhs.gov/sites/default/files/
publications/Sensitive%20Systems%20Policy%20Directive%204300A.
pdf.

101 See, e.g., Jacob Snow, Amazon’s Face Recognition Falsely Matched 28
Members of Congress with Mugshots, Am. Civil Liberties Union (July 26,
2018), https://www.aclu.org/blog/privacy-technology/surveillancetechnologies/amazons-face-recognition-falsely-matched-28; Joy
Boulamwini & Timnit Gebru, Gender Shades: Intersectional Accuracy
Disparities in Commercial Gender Classification, 81 Proc. Machine
Learning Res. 77 (2018).
102 Inioluwa Deborah Raji & Joy Buolamwini, Actionable Auditing:
Investigating the Impact of Publicly Naming Biased Performance Results
of Commercial AI Products, Conf. on Artificial Intelligence, Ethics &
Soc’y (2019), https://dam-prod.media.mit.edu/x/2019/01/24/AIES19_paper_223.pdf.

104 See Jon Fingas, Chinese Facial Recognition System Confuses Bus Ad
with a Jaywalker, Engadget (Nov. 22, 2018), https://www.engadget.
com/2018/11/22/chinese-facial-recognition-confuses-bus-ad-withjaywalker/.
105 Alexandra Chouldechova & Aaron Roth, The Frontiers of Fairness
in Machine Learning, Cornell U. (Oct. 20, 2018), https://arxiv.org/
abs/1810.08810.

96

100 Jason Kelley, Skip the Surveillance by Opting out of Face Recognition at
Airports, EFF (Apr. 24, 2019), https://www.eff.org/deeplinks/2019/04/
skip-surveillance-opting-out-face-recognition-airports (“These
questions [about whether travelers can opt out] should be simple to
answer, but we haven’t gotten simple answers.”).

103 Amazon’s facial recognition service, for example, “made no errors in
recognizing the gender of lighter-skinned men [but] it misclassified
women as men 19 percent of the time . . . and mistook darker-skinned
women for men 31 percent of the time.” Natasha Singer, Amazon Is
Pushing Facial Technology that a Study Says Could Be Biased, N.Y. Times
(Jan. 24, 2019), https://www.nytimes.com/2019/01/24/technology/
amazon-facial-technology-study.html.

109 See U.S. v. Flores-Montano, 541 U.S. 149, 152-53 (2004) (noting that the
government interest in controlling entry is so strong at the border that
searches are “reasonable simply by virtue of the fact that they occur at
the border” (quoting U.S. v. Ramsey, 431 U.S. 606, 616 (1977)).
110 Davey Alba, These Senators Want Homeland Security to “Pause” its
Airport Facial Recognition Program, Buzzfeed (Mar. 12, 2019), https://
www.buzzfeednews.com/article/daveyalba/these-senators-wanthomeland-security-to-pause-its-facial.
111 Id.
112 Harrison Rudolph et al., Not Ready for Take off: Face Scans at Airport
Departure Gates, Geo. L. Ctr. on Privacy & Tech. (Dec. 21, 2017), https://
www.airportfacescans.com/.
113 5 U.S.C. § 553 (2018).
114 See Elec. Privacy Info. Ctr. v. Dep’t of Homeland Sec., 653 F.3d 1, 8 (D.C.
Cir. 2011).
115 5 U.S.C. § 553(b)(3)(B).
116 Id. § 553(a)(1).
117 Exec. Order No. 13,780, 82 Fed. Reg. 13209 (Mar. 6, 2017) (“The
Secretary of Homeland Security shall expedite the completion and
implementation of biometric entry exit tracking system for in-scope
travelers to the United States, as recommended by the National
Commission on Terrorist Attacks Upon the United States.”).
118 5 U.S.C. § 553(b)(3)(B).

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

101

Endnotes to Part II. Case Studies:
Formal Adjudication at the Social
Security Administration
1 Jerry L. Mashaw, Bureaucratic Justice: Managing Social Security
Disability Claims (1985); David Ames, Cassandra Handan-Nader, Daniel E.
Ho & David Marcus, Due Process and Mass Adjudication: Crisis and Reform,
72 STAN. L. REV. (forthcoming 2020); Daniel E. Ho, Cassandra HandanNader, David Ames & David Marcus, Quality Review of Mass Adjudication: A
Randomized Natural Experiment at the Board of Veterans Appeals, 2003-16,
35 J.L. ECON. & ORG. 239 (2019).
2 Ames et al., supra note 1.
3 5 U.S.C. § 554 (2018) (applying formal adjudicatory provisions for
adjudications required to be “on the record after opportunity for an agency
hearing”).
4 Michael Asimow, Admin. Conference of the U.S., Evidentiary Hearings
Outside the Administrative Procedure Act (2016).
5 5 U.S.C. §§ 554, 556, 557.

19 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). The conditions are listed in
20 C.F.R. § 404(P) app. 1. The Listings describe for each major body system
impairments considered severe enough to satisfy requirements under the
Social Security Act; they are updated from time to time to reflect progress
in medical knowledge.
20 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). For discussion of
the residual functional capacity determination, made using the grid
regulations, and the issues associated with it, see, for example Heckler v.
Campbell, 461 U.S. 458 (1983); Sykes v. Apfel, 228 F.3d 259 (3d Cir. 2000).
The SSA’s Occupational Information System reflects current occupations
and their requirements.
21 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If the agency finds that the
claimant can perform other work, it must provide evidence that such other
work as it asserts the claimant can perform exists in the national economy.
20 C.F.R. § 404.1560(c)(2). The agency has determined that such a showing
is not required where the claimant is shown to be able to perform her
past relevant work, a determination upheld by the Court. See Barnhart
v. Thomas, 540 U.S. 20 (2003). The regulations also provide for several
situations in which older workers are categorically unable to adjust to
alternative work. See, e.g., 20 C.F.R. § 404.1562.
22 Barnhart, 540 U.S. at 28-29.

6 Id.
7 Historically, ALJs were appointed by the agency through a competitive
selection process run by the Office of Personnel Management (OPM). In
Lucia v. Securities and Exchange Commission, 138 S. Ct. 2044 (2018), the
Supreme Court found that ALJs in the SEC were inferior officers under the
appointments clause of the Constitution, hence requiring appointment
by the President or the SEC. Executive Order 13,843, in turn, provided that
ALJs be placed under the Excepted Service, eliminating the competitive
selection process. Exec. Order. No. 13,843: Excepting Administrative
Law Judges From the Competitive Service, 83 Fed. Reg. 32,755 (July 13,
2018). ALJs are subject to removal only for “for good cause” through a
formal hearing in front of the Merit Systems Protection Board (MSPB). 5
U.S.C. § 7521 (2018).
8 Asimow, supra note 4; Paul R. Verkuil, Reflections Upon the Federal
Administrative Judiciary, 39 UCLA L. Rev. 1341 (1991).
9 Schemes, Adjudication Res., ACUS & Stan. L.S., http://acus.law.stanford.
edu/schemes (last visited Nov. 9, 2019).
10 Roughly 92 Veterans Law Judges sit in the Board of Veterans Appeals, part
of the Department of Veterans Affairs (VA), and hear appeals of benefits
determinations by the VA. VLJs are appointed by the President, paid
according the ALJ salary scale and removable under the same MSPB
mechanism as for ALJs for cause. 31 U.S.C. §7101A.
11 Some 390 Immigration Judges work for the Executive Office of Immigration
Review in the Department of Justice and decide immigration cases. They
are appointed by the Attorney General and can be removed for poor
performance reviews. Immigration Judge, Dep’t of Justice (June 9, 2017),
https://www.justice.gov/legal-careers/job/immigration-judge; 4 Executive
Off. for Immigration Review & Nat’l Ass’n of Immigration Judges, Labor
Agreement Between the National Association of Immigration Judges
and U.S. Dep’t of Justice, Executive Off. for Immigration Review Art.
22.6.1 (2016); id. at Ar. 22.2.
12 Asimow, supra note 4, at 18.
13 The SSDI program is established in Title II of the Act. 42 U.S.C. § 401ff
(2018).
14 The SSI program is established in Title XVI of the Act. 42 U.S.C. § 1381ff
(2018).
15 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A) (2018).
16 See 20 C.F.R. §§ 404.1520, 416.920 (2019). See also Bowen v. Yuckert, 482
U.S. 137 (1987) (approving the sequential process even though it might
preclude consideration of the severity of an impairment in light of age and
work history).
17 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i).
18 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii).

23 Soc. Sec. Admin., FY 2018 Congressional Justification (2017).
24 Hearing on Examining Changes to Social Security’s Disability Appeals
Process Before the Subcomm. On Soc. Sec’y of the H. Comm. On Ways &
Means, 115th Cong. (2018) (statement of Patricia Jonas, Deputy Comm’r,
Office of Analytics, Review, and Oversight, Social Security Administration).
25 Between 2007 and 2015, concerted efforts to address the problem reduced
the average processing time from 512 to 450 days but did not reduce the
number of pending cases, which increased from 743,800 to 1 million. See
Off. of the Inspector Gen., Soc. Sec. Admin., Audit Report A-12-15-15005,
The Social Security Administration’s Efforts to Eliminate the Hearings
Backlog (Sept. 2015).
26 See, e.g., U.S. Gov’t Accountability Office, GAO-18-37, Social Security
Disability: Additional Measures and Evaluation Needed to Enhance
Accuracy and Consistency of Hearings Decisions (2017); see also Harold
J. Krent & Scott Morris, Inconsistency and Angst in District Court Resolution
of Social Security Disability Appeals, 67 Hastings L.J. 367 (2016).
27 Compare Ass’n of Admin. Law Judges, Inc. v. Heckler, 594 F. Supp. 1132
(D.D.C. 1984) (finding Bellmon Review program invalid but declining to
provide injunctive relief because the SSA had rolled back the program),
with Ass’n of Admin. Law Judges, Inc. v. Colvin, 777 F.3d 402 (7th Cir. 2015)
(holding that requirement to hear a particular number of cases without
regard to outcome did not violate the APA).
28 Jonah B. Gelbach & David Marcus, Admin. Conference of the U.S., A
Study of Social Security Disability Litigation in the Federal Courts
47-48 (2016); Ames et al., supra note 1; Jonah B. Gelbach & David Marcus,
Rethinking Judicial Review of High Volume Agency Adjudication, 96 Tex.
L. Rev. 1097 (2018); Paul Verkuil, Meeting the Mashaw Test for Consistency
in Administrative Adjudication, in Administrative Law from the Inside
Out: Essays on Themes in the Work of Jerry L. Mashaw 239 (Nicholas R.
Parrillo ed., 2017).
29 Felix F. Bajandas & Gerald K. Ray, Admin. Conference of the U.S.,
Implementation and Use of Electronic Case Management Systems in
Federal Agency Adjudication (2018).
30 After early experimentation, SSA established the Analytics Center of
Excellence (“ACE”) in 2015 to provide an institutional knowledge base for
the agency in developing technical solutions to its core challenges. ACE
seeks to “nurture and promote a culture of evidence-based policies and
decision-making across the agency” by talent management, training, and
collaboration with business owners and outside technology experts. ACE
has authority to develop a phased hiring approach, hiring both external
candidates skilled in data science and internal candidates with sufficient
institutional knowledge to help implement SSA’s technical initiatives.
ACE developed a four-week “comprehensive training package” for all
ACE analysts including training for institutional knowledge, analytical

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

102

techniques, and specific programs. SSA also developed a formal analytics
training program, the Gerald Ray Academy (“GRA”). The GRA trains
staff on techniques to conduct data analysis and provides practical
experience with applied analytical techniques. See Soc.Sec. Admin., Open
Government Plan 4.0 (2016).

49 Soc. Sec. Admin., Updated Compassionate and Responsive Service
(CARES) and Anomaly Plan (2017).
50 Office of the Inspector Gen., Soc. Sec. Admin., Audit Report A-12-1850353, The Social Security Administration’s Use of Insight Software to
Identify Potential Anomalies in Hearing Decisions (2019). [hereinafter
“Insight Audit Report”]

31 Bajandas & Ray, supra note 29, at 47. Bajandas describe a probit analysis
to “identify cases with similar characteristics without first reviewing the
records.” Id. Our interviews suggest that the clustering tool in operation is
more likely to be a form of unsupervised learning.

51 Interview with Kurt Glaze, supra note 46.
52 Id.

32 Id. at 47-48.

53 Jonas, supra note 24.

33 See Administrative Review Process for Adjudicating Initial Disability Claims,
71 Fed. Reg. 16,424 (Mar. 31, 2006) (to be codified at 20 C.F.R. §§ 404, 405,
416, 422).

54 Gerald Ray & Jeffrey S. Lubbers, A Government Success Story: How Data
Analysis by the Social Security Appeals Council (with a Push from the
Administrative Conference of the United States) Is Transforming Social
Security Disability Adjudication, 83 Geo. Wash. L. Rev. 1575, 1593 (2015).

34 Id. at 16,429.

55 Id.

35 Id.

56 Interview with Kurt Glaze, supra note 46.

36 Id. at 16,430. QDD is not available for applications submitted entirely on
paper. Program Operations Manual System (POMS):DI 23022.030, Soc.
Sec. Admin. (Apr. 6, 2018), https://secure.ssa.gov/apps10/poms.nsf/
lnx/0423022030. Because nearly all, if not all, initial applications are
submitted electronically, either by the claimant or by the office when
a claimant applies in person or by phone, few to no applications are
submitted entirely on paper at this point.

57 Insight Audit Report supra note 50.
58 We set aside here some statutory constraints that may apply to specific
agencies. The BVA, for instance, is required to proceed in docket order,
limiting the applicability of certain case triage systems.
59 Interview with Jae Song, Economist, Division of Econ. Research, Soc. Sec.
Admin. (Nov. 16, 2018) (on file with authors).

37 Id. (“The predictive model will not necessarily identify specific conditions.
Instead, as described above, it will consider a variety of factors, including
medical history, treatment protocols, and medical signs and findings.”).

60 Robin E. Kobayashi, SSA’s Proposal to Replace the Outdated Dictionary
of Occupational Titles (2009).

38 Id. Compare the Compassionate Allowances (“CAL”) program, which
identifies claimants with any of 225 conditions, including certain cancers,
and allows for a disability determination within days. The CAL selection
software “identifies cases for CAL processing based solely on the claimant’s
alleged medical condition(s) listed on the SSA-3368 (Disability Report––
Adult) or SSA-3820 (Disability Report––Child). If the claimant alleges a
medical condition (by name, synonym, or abbreviation) that is on the CAL
list, the selection software identifies the case for CAL processing.” Program
Operations Manual System (POMS):DI 23022.010, Soc. Sec. Admin. (Apr. 6,
2018), https://secure.ssa.gov/apps10/poms.nsf/lnx/0423022010.
39 See 20 CFR §§ 404.1619, 416.1019 (2018).
40 Id. As late as 2012, an OIG report recommended that SSA “implement a
program to automate the initial disability claim decision that would only
require human review for denied claims,” suggesting that even at that
date QDD had not been implemented. See Off. of the Inspector Gen.,
Soc. Sec. Admin, Evaluation Report A-14-12-11222, The Social Security
Administration’s Implementation of the Future Systems Technology
Advisory Panel’s Recommendations (2012).

61 Beaulieu-Joneset al., Privacy-Preserving Generative Deep Neural Networks
Support Clinical Data Sharing, Cardiovascular Quality & Outcomes 12.7
(2019).
62 BERT Explained: A List of Frequently Asked Questions, Let the Machines
Learn (June 12, 2019), https://yashuseth.blog/2019/06/12/bert-explainedfaqs-understand-bert-working/.
63 Ho et al., supra note 1.
64 Insight Audit Report, supra note 50, at 11.
65 James Ridgeway, Presentation at “A Roundtable Discussion on the Use of
Artificial Intelligence in the Federal Administrative Process,” NYU School of
Law (Feb. 25, 2019)
66 See Citron, supra note 5, at 1261.
67 We acknowledge that SSA’s decision tree aimed primarily to capture
existing policy. But to the extent that such rules-based decision trees are
important for deploying AI-based systems in other forms of adjudication,
the system may shift to being more rules-based.

41 Frank S. Bloch et al., The Social Security Administration’s New Disability
Adjudication Rules: A Significant and Promising Reform, 92 Cornell L. Rev.
235, 238 (2007).

68 See Heckler v. Campbell, 461 U.S. 458 (1983).

42 Bajandas & Ray, supra note 29, at 48.

70 See 5 U.S.C. § 553(a)(2) (2018).

43 Id.

71 See Heckler v. Campbell, 461 U.S. 458 (1983).

44 Interview with Gerald K. Ray, former Admin. Appeals Judge & Deputy Exec.
Dir., Office of Appellate Operations, Soc. Sec. Admin. (Oct. 23, 2018) (on file
with authors).

72 See Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996).

45 Gerald K. Ray, Presentation at “A Roundtable Discussion on the Use of
Artificial Intelligence in the Federal Administrative Process,” NYU School of
Law (Feb. 25, 2019)
46 Interview with Kurt Glaze, Program Analyst, Analytics Ctr. Of Excellence,
Soc. Sec. Admin. (Oct. 24, 2018) (on file with authors).
47 Id.
48 Ames et al., supra note 1.

69 See, e.g., K.W. v. Armstrong, 789 F.3d 962, 967-68, 971-74 (9th Cir. 2015); Ark.
Dep’t of Human Servs. v. Ledgerwood, 530 S.W.3d 336 (Ark. 2017).

73 See id.; Thompson v. Schweiker, 665 F.2d 936, 941 (9th Cir. 1982) (quoting
Gold v. Sec’y of Health Educ. & Welfare, 463 F.2d 38, 43 (2d Cir. 1972)
(referring to a duty “to scrupulously and conscientiously probe into,
inquire of, and explore for all the relevant facts”).
74 See, e.g., Tonapetyan v. Halter, 242 F.3d 1144 (9th Cir. 2001); Pratts v. Chater,
94 F.3d 34, 37 (2d Cir. 1996).
75 Ames et al., supra note 1.
76 See David Freeman Engstrom & Daniel E. Ho, Artificially Intelligent
Government: A Review and Agenda, in Big Data Law (Roland Vogl ed.,
forthcoming 2020)

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

103

Endnotes to Part II. Case Studies:
Informal Adjudication at the U.S. Patent
and Trademark Office

16 Jessica Manno, A Day in the Life of a Patent Examiner: Searching, U.S.
Patent & Trademark Off. (May 3, 2018), https://www.uspto.gov/sites/
default/files/documents/20180503_PPAC_Day_in_the_Life.pdf.

1 See 5 U.S.C. §§ 551(6), (7) (2018) (defining an adjudication as the process
for formulating an order, which is a final disposition “in a matter other than
rule making but including licensing”).
2 Due to the variety and lack of standard procedures, it is challenging to
report “case volume” for such decisions across the administrative state.
Verkuil provided a rough estimate that 90% of federal agency adjudication
is informal. Paul R. Verkuil, A Study of Informal Adjudication Procedures, 43
U. Chi. L. Rev. 739, 741 (1976). To be sure, Verkuil distinguished between
formal adjudications under the APA and included Type B adjudications
in informal adjudication. Id. This might mean that the 90% figure is an
upper bound, but there is little rigorous data to support the fraction of all
instances of adjudication that are informal. Id.

18 Privacy Impact Assessment, supra note 17, at 2; Public Search Facility,
U.S. Patent & Trademark Off. (Dec. 7, 2018), https://www.uspto.gov/
learning-and-resources/support-centers/public-search-facility/publicsearch-facility. Boolean Retrieval allows a user to “pose any query which
is in the form of a Boolean expression of terms, that is, in which terms are
combined with the operators AND, OR, and NOT.” Christopher D. Manning
et al., Introduction to Information Retrieval 4 (2008). This involves
recording term-document matrices, often through an inverted index
for efficiency, over the entire corpus. When a new query is issued, each
term in the Boolean expression is looked up in an index, and the relevant
intersection or union of documents constitute the retrieved set. Id.

3 Michael Asimow, Admin. Conference of the U.S., Evidentiary Hearings
Outside the Administrative Procedure Act 4 (2016). . We hence also
implicitly adopt Asimow’s typology: “The term ‘informal adjudication’
should be reserved for Type C adjudication in which decisions are not
required to be based on evidentiary hearings.” Id. at 3.

19 TMEP, supra note 10, § 704.01.

4 35 U.S.C. § 1 (2018) (establishing the USPTO). The trademark and patent
laws governing the USPTO are codified in Chapter 22 of Title 15 of the
United States Code (trademark) and Title 35 of the United States Code
(patent). Trademark and patent regulations promulgated by the USPTO are
codified in Title 37 of the Code of Federal Regulations, with Parts 1, 3, 4, 5,
11, 41, 42, and 90 specifically pertaining to patents, and Parts 2, 3, 6, 8, 10,
and 11 specifically pertaining to trademarks.
5 35 U.S.C. § 131 authorizes the director of the USPTO to cause examination
of patent applications, and 35 U.S.C. § 132 authorizes an examiner to reject
a patent application if the examiner identifies certain deficiencies that
would bar the application from being granted.
6 37 C.F.R. § 2.61(a) (2018) (requiring that the USPTO notify and advise
applicants of the reasons for refusals of trademark applications); Possible
Grounds for Refusal of a Mark, U.S. Patent & Trademark Off. (July 11, 2016),
https://www.uspto.gov/trademark/additional-guidance-and-resources/
possible-grounds-refusal-mark (describing example grounds for refusal of
a mark, such as likelihood of confusion with respect to existing marks). 15
U.S.C. § 1062(a) authorizes the director of the USPTO to cause examination
of trademark applications, and 15 U.S.C. § 1062(b) authorizes an examining
attorney at the USPTO to refuse a trademark application if the examining
attorney identifies certain deficiencies in the application that would bar
the applicant from registering her trademark.
7 U.S. Patent & Trademark Off., FY 2018 Performance and Accountability
Report 12, 32 (2018) [hereinafter FY 2018 Performance].
8 See Alphabetical Index to Code, U.S. Patent & Trademark Off. (Oct. 15,
2018), http://tess2.uspto.gov/tmdb/dscm/dsc_ai.htm.
9 See CPC Scheme and Definitions, Coop. Patent Classification, https://
www.cooperativepatentclassification.org/cpcSchemeAndDefinitions.html
(last visited Mar. 7, 2019).
10 See U.S. Patent & Trademark Off., Trademark Manual of Examining
Procedure § 104 (2018) [hereinafter TMEP]; Design Search Code Manual,
U.S. Patent & Trademark Off., http://tess2.uspto.gov/tmdb/dscm/index.
htm (last visited Nov. 11, 2019).

17 U.S. Patent & Trademark Off., Manual of Patent Examining Procedure
§ 902.03(e) (2018). The USPTO also provides other search tools as well,
including the Patent Linguistic Utility Service (a word frequency-based
search system). U.S. Patent & Trademark Off., PTOP-008-00, Privacy
Impact Assessment for the Patent Search System––Primary Search
& Retrieval (PSS-PS) System 2 (2018) [hereinafter Privacy Impact
Assessment for the Patent Search System].

20 Id. § 104.
21 Id.
22 See generally Trademark Electronic Search System (TESS), U.S. Patent &
Trademark Off. (Nov. 11, 2019), http://tess2.uspto.gov/.
23 U.S. Patent & Trademark Off., Manual of Patent Examining Procedure
(MPEP) § 706.02(j) (9th ed. 2018) [hereinafter MPEP].
24 TMEP, supra note 10, § 704.01; Introduction, USPTO Design Search
Code Manual (Oct. 15, 2018), http://tess2.uspto.gov/tmdb/dscm/index.
htm#intro.
25 TMEP, supra note 10, § 705.
26 FY 2018 Performance, supra note 7, at 19.
27 Arti Rai, Machine Learning at the Patent Office: Lessons for Patents and
Administrative Law, 104 Iowa L. Rev. 2617, 2619 (2019).
28 FY 2018 Performance, supra note 7, at 19.
29 See the initiatives described by the Office of Patent Quality Assurance.
About the Office of Patent Quality Assurance, uspto, https://www.uspto.gov/
patent/office-patent-quality-assurance-0#step2 (last visited Dec. 13, 2019).
30 Michael D. Frakes & Melissa F. Wasserman, Reconsidering Patent Examiner’s
Time Allocations, Law360 (Oct. 13, 2016), https://www.law360.com/
articles/850828/reconsidering-patent-examiner-s-time-allocations; see
also 35 U.S.C. § 8 (2018) (authorizing the Director of the USPTO to “revise
and maintain the classification by subject matter of United States letters
patent, and such other patents and printed publications as may be
necessary or practicable, for the purpose of determining with readiness
and accuracy the novelty of inventions for which applications for patent
are filed”).
31 Andrew Chin, Search for Tomorrow: Some Side Effects of Patent Office
Automation, 87 N.C. L. Rev. 1617, 1620 (2009).
32 FY 2018 Performance, supra note 7, at 56-67.
33 Id. at 60-61.

11 Design Search Code Manual, supra note 10.

34 Id. at 58-59.

12 See PUMA––Trademark Details, Justia, https://trademarks.justia.
com/854/79/puma-85479965.html.

35 Id. at 95.

13 Coop. Patent Classification, www.cooperativepatentclassification.org
(last visited Feb. 23, 2019).
14 Id.
15 Coop. Patent Classification, Guide to the CPC (Cooperative Patent
Classification) 4.0 § 3.1 (2017).

36 U.S. Patent & Trademark Off.ce, PTOC-016-00, Privacy Impact Assessment:
USPTO Serco Patent Processing System (PPS) 1 (2018); Serco Processes
4 Millionth Patent Application for U.S. Patent and Trademark Office, Serco
(Nov. 15, 2018), https://www.prnewswire.com/news-releases/sercoprocesses-4-millionth-patent-application-for-us-patent-and-trademarkoffice-300751330.html (“Since 2006, Serco has performed classification
and other analysis services through awarded contracts including Pre-Grant

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

104

Publication (PGPubs) Classification Services, Initial Classification and
Reclassification (ICR) Services, and Full Classification Services (FCS)
contracts.”) [hereinafter Serco Processes 4 Millionth Patent Application].

60 So long as these terms have occurred in these contexts in the training data.
Neural word embeddings are trained using a large amount of text that can
originate from patent and nonpatent literature.

37 Serco Processes 4 Millionth Patent Application, supra note 36; see Cathy
Weiss, Artificial Intelligence: Challenges Presented by Patents, Serco
(Dec. 26, 2018), https://sercopatentsearch.com/post?name=artificialintelligence-challenges-presented-by-patents.

61 See U.S. Gov’t Accountability Off., supra note 58, at 25.

38 Modifications are not uncommon. In 2018 alone, the CPC issued
129 Notices of Change that added codes, removed codes, or revised
classification rules. Weiss, supra note 37.

64 Currently, the USPTO uses the Scientific and Technical Information Center
(STIC) to collect human translations.

62 Attention maps can be used to determine such alignments.
63 See U.S. Gov’t Accountability Off., supra note 58, at 15.

65 Rai, supra note 27, at 2638 (“To the extent that the AI-assisted search used
by the Patent Office does not account for potentially rapid change in the
average skill of practitioners itself spurred by AI, it will fall short.”).

39 Id.
40 MPEP, supra note 23, §§ 719.05, 904 (describing that an examiner must
make available to the applicant notes indicating the nature of her search).

66 WIPO reported a 20% accuracy on their trademark classification test set.
Christophe Mazenc, Machine Learning Applied to Trademark Classification
and Search, World Intell. Prop. Org. 10, 20, https://www.wipo.int/edocs/
mdocs/globalinfra/en/wipo_ip_itai_ge_18/wipo_ip_itai_ge_18_p17.pdf.

41 Indeed, as inventors continue to innovate, non-standard terms may
continue to creep into the lexicon of patents and patent applications, thus
magnifying the drawbacks of Boolean search systems.

67 See generally TMEP, supra note 10, § 1400.

42 Arthi Krishna et al., Examiner Assisted Automated Patents Search, AAAI Fall
Symp. Series: Cognitive Assistance in Gov’t & Pub. Sector Applications
153, 153-54 (2016).

68 There are many deep learning models that carry out this type of optical
character recognition (OCR) in the wild.
69 The term “explainability” in the legal context and the term “explainability”
in the computer science context may be co-extensive in purpose but
otherwise are distinctive terms with different meanings. For example,
an “explainable” algorithm in the computer science context need not
necessarily be “explainable” in the context of administrative law, and vice
versa.

43 Rai, supra note 27, at 2626-37. Thomas A. Beach, Japan Patent Information
Organization Presentation: USPTO Bulk Data, U.S. Patent & Trademark Off.
22-25, http://www.japio.or.jp/english/fair/files/2016/2016e09uspto.pdf
(last visited Feb. 23, 2019).
44 U.S. Patent & Trademark Off., Patent Public Advisory Committee
Quarterly Meeting: IT Update (2018).

70 5 U.S.C. § 555(e) (2017).

45 See Emerging Technologies in USPTO Business Solutions, U.S. Patent &
Trademark Off. 18, https://www.wipo.int/edocs/mdocs/globalinfra/en/
wipo_ip_itai_ge_18/wipo_ip_itai_ge_18_p5.pdf (last visited Nov. 11,
2019); Andrei Iancu, Remarks by Director Iancu at 2018 National Lawyers
Convention U.S. Patent & Trademark Off. (Nov. 15, 2018), https://www.
uspto.gov/about-us/news-updates/remarks-director-iancu-2018-nationallawyers-convention.

71 Arti Rai, Machine Learning at the Patent Office: Lessons for Patents and
Administrative Law 1-2 (Dec. 29, 2018) (unpublished manuscript) (on file
with authors).
72 MPEP, supra note 23, § 719.05.
73 Id. In fact, issued patents are legally presumed to be valid. 35 U.S.C.
§ 282(a) (2017).

46 Rai, supra note 27, at 2622-23.

74 Id. These search notes often include the CPC classifications searched
as well as specific search terms and strategy. For example, an examiner
could note the specific individuals whom she has spoken to, e.g., other
examiners. The examiner could also record the specific queries entered
into the search system.

47 Coding of Design Marks in Registrations, 75 Fed. Reg.
81,587-81,588 (Dec. 28, 2010), https://www.regulations.gov/
document?D=PTO-T-2010-0090-0001.
48 Id.

75 TMEP, supra note 10, § 710.02. These search terms could include
characters, words, and design codes, and the search history could include
several entries as well as a duration of time that the examining attorney
spent searching.

49 Id.
50 Id.
51 General Guidelines for Coding Design Marks, U.S. Patent & Trademark
Off. (Oct. 11, 2013), http://tess2.uspto.gov/tmdb/dscm/dsc_
gl.htm#generalglines.

76 About Us, Patent Off. Prof’l Ass’n, http://www.popa.org/forms/about-us/
(last visited Mar. 29, 2019).

52 See Emerging Technologies in USPTO Business Solutions, supra note 45,
at 14.

77 The National Treasury Employees Union: Chapter 245, http://www.
nteu245.org/ (last visited Mar. 29, 2019).

53 See id. at 14.

78 Rai, supra note 71, at 16.

54 See id. at 20.

79 Id.

55 See id. at 19-20.

80 See id.

56 The training objective in this case can be an autoencoding objective, for
instance.
57 See USPTO’s Challenge to Improve Patent Search With Artificial Intelligence,
GovTribe (Sept. 13, 2018, 4:29 PM), https://govtribe.com/opportunity/
federal-contract-opportunity/uspto-s-challenge-to-improve-patent-searchwith-artificial-intelligence-rfiptoaipatentseach.
58 See U.S. Gov’t Accountability Off., GAO-16-479, Intellectual Property:
Patent Office Should Strengthen Search Capabilities and Better
Monitor Examiners’ Work 16 (2016).

81 See id. (describing that the USPTO’s previous Sigma tool appeared to be
more effective for those with computer science backgrounds).
82 Megan McLoughlin, A Better Way to File Patent Application, IPWatchdog
(Apr. 14, 2016), http://www.ipwatchdog.com/2016/04/14/better-way-filepatent-applications/id=68302/.
83 37 C.F.R. § 1.56 (2018).
84 See Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276, 1285
(Fed. Cir. 2011).

59 See id. at 52.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

105

85 15 U.S.C. § 1051(b)(3)(D) (2017); 37 C.F.R. § 2.33(b)(2); TMEP, supra note
10, § 804.02. Notably, trademark applicants only have an obligation
not to defraud the USPTO, not an affirmative duty to disclose material
information to the USPTO. See generally Susan M. Richey, The Second Kind
of Sin: Making the Case for a Duty to Disclose Facts Related to Genericism
and Functionality in the Trademark Office, 67 Wash. & Lee L. Rev. 137, 140
n.7 (2010).
86 35 U.S.C. § 112 (2018). Section 112 requires “full, clear, concise, and exact
terms” for a written description of the invention in an application as well
as claims that “distinctly claim[] the subject matter which the inventor or a
joint inventor regards as the invention.” Id.
87 Vendor Information, U.S. Patent & Trademark Off. (Feb. 29, 2019), https://
www.uspto.gov/about-us/vendor-information.
88 48 C.F.R. § 9.504(a)(1)-(2) (2018).
89 Id. § 9.504.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

106

Endnotes to Part II. Case Studies:
Regulatory Analysis at the Food and Drug
Administration
1 Maeve P. Carey, Counting Regulations: An Overview of Rulemaking, Types of
Federal Regulations, and Pages in the Federal Register, Cong. Res. Serv. 2
(2019), https://fas.org/sgp/crs/misc/R43056.pdf.
2 See Postmarketing Surveillance Programs, U.S. Food & Drug Admin.
(Nov. 17, 2016), https://www.fda.gov/drugs/surveillance/postmarketingsurveillance-programs.
3 A concrete example of the FDA’s use of FAERS analysis to refine its
regulation of infusion pumps. After receiving thousands of adverse event
reports, the FDA launched an Infusion Pump Improvement Initiative,
eventually imposing new requirements on infusion pump manufacturers
and promulgating a new guidance document. See White Paper: Infusion
Pump Improvement Initiative, U.S. Food & Drug Admin. (April 2010), https://
www.fda.gov/medical-devices/infusion-pumps/white-paper-infusionpump-improvement-initiative#causes; Infusion Pumps Total Product Life
Cycle: Guidance for Industry and FDA Staff, U.S. Food & Drug Admin. (Dec. 2,
2014), https://www.fda.gov/media/78369/download.
4 Robert Ball, Why Is FDA Interested in Natural Language Processing
(NLP) of Clinical Texts?: Applications to Pharmacovigilance and
Pharmacoepidemiology, U.S. Food & Drug Admin. 4 (June 15, 2017),
https://pharm.ucsf.edu/sites/pharm.ucsf.edu/files/cersi/media-browser/
Ball.pdf.
5 See, e.g., Leihong Wu et. al., A Deep Learning Model To Recognize Food
Contaminating Beetle Species Based on Elytra Fragments, 166 Computers
& Elec. in Agric. 105002 (2019); Randy L. Self, Michael G. McLendon,
Christopher M. Lock, Determination of Decomposition in Salmon Products
by Mass Spectrometry with Sensory-driven Multivariate Analysis, 39 J. of
Food Safety 5 (2019); Leihong Wu, Xiangwen Liu, Joshua Xu, HetEnc: A
Deep Learning Predictive Model for Multi-type Biological Dataset, 20 BMC
Genomics 638 (2019); Meng Hu et. al., Predictive Analysis of First Abbreviated
New Drug Application Submission for New Chemical Entities Based on
Machine Learning Methodology, 106 Clinical Pharmacology 1 (2019);
Xiajing Gong, Meng Hu, Liang Zhao, Big Data Toolsets to Pharmacometrics:
Application of Machine Learning for Time-to-Event Analysis, 11 Clinical
Translational Sci. 3 (2018).
6 See generally David Lazer et al., The Parable of Google Flu: Traps in Big
Data Analysis, 343 Sci. 1203 (2014); Kristen M. Altenburger & Daniel E. Ho,
When Algorithms Import Private Bias into Public Enforcement: The Promise
and Limitations of Statistical De-biasing Solutions, 175 J. Institutional &
Theoretical Econ. 98 (2018).

10 See Lars Noah, Governance by the Backdoor: Administrative Law(lessness?)
at the FDA, 93 Neb. L. Rev. 89, 90 (2014) (noting the FDA’s “shift from the
promulgation of binding rules to the issuance of nonbinding guidance
documents”); Search for FDA Guidance Documents, U.S. Food & Drug
Admin. (Nov. 8, 2019), https://www.fda.gov/regulatory-information/
search-fda-guidance-documents; see also Michael S. Greve & Ashley C.
Parrish, Administrative Law Without Congress, 22 Geo. Mason L. Rev. 501,
532 (2015); K.M. Lewis, Informal Guidance and the FDA, 66 Food & Drug
L.J. 507, 509 (2011). In the first decades after the passage of the FDCA,
there was some uncertainty over the level of formality required by the
rulemaking procedures provided by the FDCA, in particular in applying
the “formal rulemaking” provisions of the Administrative Procedure Act
(APA). See Noah, supra, at 94-95. By the mid-1990s, the agency had largely
turned away from rulemaking in favor of issuing non-binding guidance
documents, at least in part to avoid more arduous rulemaking procedures.
See id. at 90-92.
11 See About Warning and Close-Out Letters, U.S. Food & Drug Admin. (Apr.
29, 2019), https://www.fda.gov/ICECI/EnforcementActions/WarningLetters/
ucm278624.htm (last visited Nov. 21, 2018).
12 See generally Regulatory Procedures Manual, U.S. Food & Drug Admin.
(Dec. 12, 2017), https://www.fda.gov/iceci/compliancemanuals/
regulatoryproceduresmanual/default.htm.
13 See e.g., Lars Noah, The Little Agency that Could (Act with Indifference to
Constitutional and Statutory Strictures), 93 Cornell L. Rev. 901, 924 (2008)
(noting that FDA has “struggl[ed] to protect the public health with its
limited statutory powers and often inadequate resources”); Lewis, supra
note 10, at 538 (“[The] FDA operates under severe resource constraints.”);
Nicholas R. Parrillo, Admin. Conf. of the U.S., Federal Agency
Guidance: An Institutional Perspective 53 (2017) (noting an interviewee
who described FDA as “resource-constrained”).
14 See, e.g., The FDA’s Drug Review Process: Ensuring Drugs Are Safe and
Effective, U.S. Food & Drug Admin. (Nov. 24, 2017), https://www.fda.gov/
Drugs/ResourcesForYou/Consumers/ucm143534.htm.
15 See, e.g., The FDA’s Drug Review Process: Continued, U.S. Food & Drug
Admin. (Aug. 24, 2015), https://www.fda.gov/Drugs/ResourcesForYou/
Consumers/ucm289601.htm.
16 See, e.g., Generic Drugs: Questions & Answers, U.S. Food & Drug
Admin. (June 1, 2018), https://www.fda.gov/Drugs/ResourcesForYou/
Consumers/QuestionsAnswers/ucm100100.htm; Abbreviated New Drug
Application (ANDA), U.S. Food & Drug Admin., https://www.fda.gov/drugs/
developmentapprovalprocess/howdrugsaredevelopedandapproved/
approvalapplications/abbreviatednewdrugapplicationandagenerics/
default.htm (last visited Feb. 17, 2019).
17 See, e.g., A History of Medical Device Regulation & Oversight in the United
States, U.S. Food & Drug Admin. (June 24, 2019), https://www.fda.gov/
MedicalDevices/DeviceRegulationandGuidance/Overview/ucm618375.
htm.

7 Fact Sheet: FDA at a Glance, U.S. Food & Drug Admin., https://www.fda.
gov/AboutFDA/Transparency/Basics/ucm553038.htm (last visited Apr. 4,
2019).

18 Id.

8 21 U.S.C. § 301 (2018).
9 21 U.S.C. §§ 355(k)(3)(b), (k)(3)(b)(ii)-(iii) (“The Secretary shall, not later
than 2 years after the date of the enactment of the Food and Drug
Administration Amendments Act of 2007 [enacted Sept. 27, 2007], in
collaboration with public, academic, and private entities . . . develop
validated methods for the establishment of a postmarket risk identification
and analysis system to link and analyze safety data from multiple sources”
and “convene a committee of experts, including individuals who are
recognized in the field of protecting data privacy and security, to make
recommendations to the Secretary on the development of tools and
methods for the ethical and scientific uses for, and communication of,
postmarketing data . . . including recommendations on the development
of effective research methods for the study of drug safety questions.”).

19 See e.g., 21 U.S.C. § 355(k)(3)(B)(ii) (2018) (“The secretary shall . . . develop
validated methods for the establishment of a postmarket risk identification
and analysis system to link and analyze safety data from multiple sources.”
Similarly, subsections 355(k)(3)(C)(i)(II), (IV) and (VI) state, “The Secretary
shall . . . establish and maintain procedures . . . to identify certain trends
and patterns with respect to data accessed by the system . . . [and] to
enable the program to export data in a form appropriate for further
aggregation, statistical analysis, and reporting.” Subsection 355(k)(4)
(A) states, “The Secretary shall . . . establish collaborations with public,
academic, and private entities . . . to provide for advanced analysis of drug
safety data described in paragraph (3)(C).”) (emphasis added).
20 See generally U.S. Gov’t Accountability Off., Report to Requesters:
Drug Safety, Improvements Needed in FDA’s Postmarket DecisionMaking and Oversight Process (2006); see also Rebecca S. Eisenberg &
W. Nicholson Price II, Promoting Healthcare Innovation on the Demand
Side, 4 J.L. & Biosciences 3, 41-44 (2017) (providing a brief overview of the
development of FDA’s postmarket surveillance authority).

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

107

21 Eisenberg & Price, supra note 20 at 42 n.257.

38 Hatim, supra note 37, at 8.

22 But see, e.g., Alison M. Pease et al., Postapproval Studies of Drugs Initially
Approved by FDA on the Basis of Limited Evidence: Systematic Review, 357
British Med. J. 1680 (2017).

39 Id. at 9. After applying some custom filtering, the final number of labeled
records came to 304,000.
40 See id. for the full details of the approach.

23 Megan Molteni, Medicine Is Going Digital. FDA Is Racing to Catch Up, WIRED
(May 22, 2017), https://www.wired.com/2017/05/medicine-going-digitalfda-racing-catch/; see also Evan Sweeney, FDA Begins Filling Positions for
its New Digital Health Unit, FierceHealthcare (Sept. 11, 2017, 11:31 AM),
https://www.fiercehealthcare.com/regulatory/fda-begins-filling-positionsfor-its-new-digital-health-unit.

41 Text mining is an unsupervised method to obtain the frequencies of
important terms across documents within a corpus, yielding a term-bydocument matrix. The Project applied numerical analysis techniques
to express the large matrix more compactly. Id. at 8. The terms with the
highest frequencies were deemed not to add any value to the analysis
(examples of such terms are “patient” and “liver”). Id. at 9.

24 U.S. Food & Drug Admin., Digital Health Action Plan 7 (2017), https://
www.fda.gov/downloads/MedicalDevices/DigitalHealth/UCM568735.pdf.

42 Topic modeling looks at “collections of terms that describe and
characterize a main theme or idea.” Id. at 9.

25 U.S. Dep’t of Health & Human Servs., U.S. Food & Drug Admin.,
Justification of Estimates for Appropriations Committees: Fiscal Year
2019 8-9 (2018).

43 Id. at 11-13. The FDA project incorporated expert knowledge by adding in
custom topics. Id. at 9.
44 Id. at 13.

26 Id.; see also Digital Health Action Plan, supra note 24.

45 Id. at 18-20.

27 Scott Gottlieb, FDA’s Comprehensive Effort to Advance New Innovations:
Initiatives to Modernize for Innovation, U.S. Food & Drug Admin. (Aug.
29, 2018), https://www.fda.gov/NewsEvents/Newsroom/FDAVoices/
ucm619119.htm.

46 See Lichy Han et al., Development of an Automated Assessment Tool for
MedWatch Reports in the FDA Adverse Event Reporting System, 24 J. Am.
Med. Informatics Assoc. 913 (2017).

28 Id.

47 The area under the receiver operating characteristic curve was 0.66.

29 Id.

48 Hatim, supra note 37, at 27.

30 Other databases at the FDA could be used to exploit AI/ML tools. See
e.g., FDA’s Sentinel Initiative, U.S. Food & Drug Admin., https://www.fda.
gov/Safety/FDAsSentinelInitiative/default.htm (last visited Nov. 24, 2018)
(Sentinel is “the FDA’s national electronic system which has transformed
the way researchers monitor the safety of FDA-regulated medical products,
including drugs, vaccines, biologics, and medical devices.”); FDA Officials
Discuss Sentinel Challenges, FDANews (Feb. 14, 2018), https://www.
fdanews.com/articles/185596-fda-officials-discuss-sentinels-challenges
(“The biggest challenge for the FDA’s 10-year-old Sentinel . . . is dealing
with a wide range of partners and data sources, according to CDER Deputy
Director Robert Ball. Increased use of natural language processing and
machine learning will help meet this challenge, Ball said. . . .”); Validation
of Anaphylaxis Using Machine Learning, Sentinel Initiative (Oct. 11,
2018), https://www.sentinelinitiative.org/sentinel/methods/validationanaphylaxis-using-machine-learning (discussing an ongoing “pilot project”
which will use “natural language processing” and “machine learning”
to “improve health outcome of interest (HOI) [in this case, anaphylaxis]
detection algorithms that may later be used in the larger Sentinel
Distributed Database”).

49 Id.

31 Postmarket Surveillance Programs, U.S. Food & Drug
Admin. (Nov. 17, 2016), https://www.fda.gov/Drugs/
GuidanceComplianceRegulatoryInformation/Surveillance/ucm090385.
htm.
32 See 21 C.F.R. § 314.80 (2018) (describing postmarket adverse event
reporting requirements); see also Anne Tobenkin, U.S. Food & Drug
Admin., An Introduction to Drug Safety Surveillance and FDA
Adverse Event Reporting System 28 (Apr. 10, 2018), https://www.fda.gov/
media/112445/download.
33 Tobenkin, supra note 32, at 25.

50 These terms were derived from the L1 regularized logistic regression
approach.
51 As one FDA official noted, the FDA needs “regulatory grade data. It must
be pristine; [but] NLP doesn’t come anywhere close to that.” Additionally,
it, perhaps, bears repeating that classical rule-based techniques for
NLP may be more suitable for generating causal hypotheses, but they
do not have high performance on prediction tasks. On the other hand,
machine learning techniques that benefit from the large FDA datasets,
such as neural network methods, may successfully uncover patterns
and statistical relationships in the data. But these are typically less
interpretable, and causal inference is even more difficult than with more
structured rule-based systems. Together, this can create something of a
regulatory catch-22 where performance and understanding are inversely
proportional.
52 Hatim, supra note 37, at 1, 22.
53 Use of Natural Language Processing to Extract Information from Clinical
Text, U.S. Food & Drug Admin. (June 14, 2017), https://www.fda.gov/
ScienceResearch/SpecialTopics/RegulatoryScience/ucm548651.htm.
54 See Han et al., supra note 46.
55 None of the interviewed officials at the FDA suggested that human capital
was the barrier to successful NLP deployment at FDA. According to one
FDA official, “We have the best AI researchers but . . . we’re stuck [due to
various practical barriers].” Another official noted that the FDA has very
good fellows and that, although pay may be a barrier for some, there
are individuals working at FDA, including career officials and those with
statistical backgrounds, who have taken to AI/ML.
56 Hatim, supra note 37, at 22.

34 Id.
35 Id. at 23.
36 Questions and Answers on FDA’s Adverse Event Reporting System
(FAERS), U.S. Food & Drug Admin. (June 4, 2018), https://www.fda.
gov/Drugs/GuidanceComplianceRegulatoryInformation/Surveillance/
AdverseDrugEffects/default.htm.

57 The critical importance of standardized or otherwise fit-for-purpose data
is also something we heard from officials across a number of federal
agencies.

37 Qais Hatim et al., U.S. Food & Drug Admin., Modeling Text Analysis to
Empower FAERS Adverse Event Assessment 5-6 (2018); see also Qais
Hatim et al., Modeling and Text Analysis to Empower FAERS Adverse Event
Assessment, https://phusewiki.org/docs/2018_US%20Connect18/AB%20
STREAM/AB09%20FINAL.pdf (last visited Dec. 6, 2019).

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

108

58 See, e.g., Scott Gottlieb & Jeffrey E. Shuren, Statement from FDA
Commissioner Scott Gottlieb, M.D. and Jeff Shuren, M.D., Director of the
Center for Devices and Radiological Health, on FDA’s Updates to Medical
Device Safety Action Plan to Enhance Post-market Safety, U.S. Food & Drug
Admin. (Nov. 20, 2018), https://www.fda.gov/NewsEvents/Newsroom/
PressAnnouncements/ucm626286.htm. Particularly in the device space,
FDA is exploring ways to lower the premarket barrier while ratcheting
up postmarket scrutiny. See generally, U.S. Food & Drug Admin.,
Developing a Software Precertification Program: A Working Model
(2019), https://www.fda.gov/downloads/MedicalDevices/DigitalHealth/
DigitalHealthPreCertProgram/UCM629276.pdf.

66 FDA Permits Marketing of Artificial Intelligence-based Device to Detect
Certain Diabetes-related Eye Problems, U.S. Food & Drug Admin. (Apr. 11,
2018), https://www.fda.gov/newsevents/newsroom/pressannouncements/
ucm604357.htm
(IDx-DR is “a software program that uses an artificial intelligence algorithm
to analyze images of the eye taken with a retinal camera called the Topcon
NW400.”) [hereinafter IDx-DR].
67 Evaluation of Automatic Class III Designation (De Novo) Summaries, U.S.
Food & Drug Admin., http://www.fda.gov/about-fda/cdrh-transparency/
evaluation-automatic-class-iii-designation-de-novo-summaries (last
visited Nov. 26, 2019) (“The Food and Drug Administration Modernization
Act of 1997 (FDAMA) added the De Novo classification option as an
alternate pathway to classify novel medical devices that had automatically
been placed in Class III after receiving a “not substantially equivalent”
(NSE) determination in response to a premarket notification [510(k)]
submission.”).

59 Postmarket Surveillance Programs, supra note 31; Tobenkin,
supra note 32, at 14.
60 See, e.g., The Public’s Stake in Adverse Event Reporting,
U.S. Food & Drug Admin., https://www.fda.gov/Drugs/
GuidanceComplianceRegulatoryInformation/Surveillance/
AdverseDrugEffects/ucm179586.htm (last visited Feb. 17, 2019) (describing
postmarket safety monitoring as a “critical part of FDA’s responsibilities”).

68 See Viz.AI, supra note 64.

61 In 2018, the FDA announced that “81 percent of open PMRs [postmarketing requirements] (1,056/1,298) and 76 percent of open PMCs [postmarketing commitments] (248/326) [were] progressing on schedule” and
that the “FDA Center for Drug Evaluation and Research (CDER) completed
review for 1,468 of the 1,553 PMRs and PMCs in the backlog and the FDA
Center for Biologics Evaluation and Research (CBER) completed review
of 71 of 83 PMRs and PMCs in the backlog.” Scott Gottlieb, Statement by
FDA Commissioner Scott Gottlieb, M.D., on the FDA’s Efforts to Hold Industry
Accountable for Fulfilling Critical Post-marketing Studies of the Benefits,
Safety of New Drugs, U.S. Food & Drug Admin. (Nov. 16, 2018), https://www.
fda.gov/news-events/press-announcements/statement-fda-commissionerscott-gottlieb-md-fdas-efforts-hold-industry-accountable-fulfilling
(emphasis added).
62 For example, devices that incorporate a learning component might need to
be re-authorized by the FDA under the current regulatory regime each time
they change. For that (and other) reasons, the FDA is working on designing
an approval process that considers a company’s track record and focuses
heavily on postmarket surveillance, so products get to market faster.
See, e.g., U.S. Food & Drug Admin., Proposed Regulatory Framework
for Modifications to Artificial Intelligence/Machine Learning (AI/
ML)-Based Software as a Medical Device (SaMD)––Discussion Paper
and Request for Feedback 3 (2019), https://www.fda.gov/downloads/
MedicalDevices/DigitalHealth/SoftwareasaMedicalDevice/UCM635052.
pdf?utm_campaign=2019-04-02%20Discussion%20Paper%20on%20
Regulating%20Artificial%20Intelligence&utm_medium=email&utm_
source=Eloqua (“The traditional paradigm of medical device regulation
was not designed for adaptive AI/ML technologies, which have the
potential to adapt and optimize device performance in real-time to
continuously improve healthcare for patients.”) [hereinafter Proposed
Regulatory Framework for Modifications]. See also Developing a
Software Precertification Program, supra note 58.
63 See, e.g., Scott Gottlieb, Remarks Before the Bipartisan Policy Center, U.S.
Food & Drug Admin. (Jan. 28, 2019), https://www.fda.gov/NewsEvents/
Speeches/ucm629942.htm.
64 Viz.AI is “a computer-aided triage software that uses an artificial
intelligence algorithm to analyze images for indicators associated with
a stroke.” FDA Permits Marketing of Clinical Decision Support Software
for Alerting Providers of a Potential Stroke in Patients, U.S. Food & Drug
Admin. (Feb. 13, 2018), https://www.fda.gov/newsevents/newsroom/
pressannouncements/ucm596575.htm (Once the software analyzes CT
images of the brain, the application then “send[s] a text notification to
a neurovascular specialist if a suspected large vessel blockage has been
identified.”) [hereinafter Viz.AI].
65 FDA Permits Marketing of Artificial Intelligence Algorithm for Aiding Providers
in Detecting Wrist Fractures, U.S. Food & Drug Admin. (May 24, 2018),
https://www.fda.gov/newsevents/newsroom/pressannouncements/
ucm608833.htm [hereinafter OsteoDetect].

69 Id. (“The company submitted a retrospective study of 300 CT images that
assessed the independent performance of the image analysis algorithm
and notification functionality of the Viz.AI Contact application against the
performance of two trained neuro-radiologists for the detection of large
vessel blockages in the brain. Real-world evidence was used with a clinical
study to demonstrate that the application could notify a neurovascular
specialist sooner in cases where a blockage was suspected.”); IDx-DR,
supra note 66 (The FDA “evaluated data from a clinical study of retinal
images obtained from 900 patients with diabetes at 10 primary care sites[,
and concluded that] IDx-DR was able to correctly identify the presence
of more than mild diabetic retinopathy 87.4 percent of the time and was
able to correctly identify those patients who did not have more than mild
diabetic retinopathy 89.5 percent of the time.”); OsteoDetect, supra note
65 (OsteoDetect was approved based on “a retrospective study of 1,000
radiograph images that assessed the independent performance of the
image analysis algorithm for detecting wrist fractures and the accuracy
of the fracture localization of OsteoDetect against the performance of
three board certified orthopedic hand surgeons. Imagen also submitted
a retrospective study of 24 providers who reviewed 200 patient cases.
Both studies demonstrated that the readers’ performance in detecting
wrist fractures was improved using the software, including increased
sensitivity, specificity, positive and negative predictive values, when aided
by OsteoDetect, as compared with their unaided performance according to
standard clinical practice.”).
70 See, e.g., Proposed Regulatory Framework for Modifications, supra
note 62.
71 Amy Abernathy, Statement on New Steps to Advance Digital Health Policies
That Encourage Innovation and Enable Efficient and Modern Regulatory
Oversight, U.S. Food & Drug Admin. (Sept. 26, 2019), https://www.fda.
gov/news-events/press-announcements/statement-new-steps-advancedigital-health-policies-encourage-innovation-and-enable-efficient-and
(“We believe that an appropriate regulatory framework that takes into
account the realities of how technology advances plays a crucial role in
the efficient development of digital health technologies . . . . As part of this
plan, we’ve accomplished several key initiatives, including launching and
testing the digital health software precertification pilot program (‘Pre-Cert’)
and taking steps to modernize our policies.”).
72 Conor Hale, FDA Lays Out Plans for a New Review Framework for AI and
Machine Learning-based Devices, FierceBiotech (Apr. 3, 2019), https://
www.fiercebiotech.com/medtech/fda-lays-out-plans-for-a-new-reviewframework-for-ai-and-machine-learning-based-devices (“Those changes
would require manual validation and verification of the updates . . . .
The agency’s future approach may require scrutinizing manufacturers’
prespecified plans for modifications, including through algorithm
retraining and updates, as well as their ability to manage and control the
resulting risks.”).
73 Id.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

109

74 See Information Exchange and Data Transformation (INFORMED), U.S.
Food & Drug Admin. (July 12, 2018), https://www.fda.gov/aboutfda/
centersoffices/officeofmedicalproductsandtobacco/oce/ucm543768.
htm (The FDA’s website contains an outline of INFORMED’s “research
portfolio.”).
75 Sean Khozin et al., INFORMED: An Incubator at the US FDA for Driving
Innovation in Data Science and Agile Technology, 17 Nature Rev. Drug
Discovery 529, 529 (2018) [hereinafter Khozin, Incubator]; see also Dr. Sean
Khozin on FDA Initiative to Analyze Data from Real-World Pipelines, Am.
Journal Managed Care (Jan. 23, 2017), https://www.ajmc.com/interviews/
dr-sean-khozin-on-fda-initiative-to-analyze-data-from-real-world-pipelines
(INFORMED is “an oncology data science initiative, and it has [two] primary
components . . . . [T]he first component of our program is aggregating and
standardizing the clinical trial data into a common standard, and doing
meta-analyses and predictive analytics . . . . The second component of
the program is to start leveraging new pipelines of data outside of clinical
trials, and there are several new pipelines of data that we’re looking at.
One of the main ones is data from electronic health records, real-world
evidence, if you will . . . We’re also looking at other pipelines of data, we
are looking at the utility of biosensors and mobile sensor technologies
to be able to better capture the patient’s experience . . . . And other new
pipelines of data include raw genomic data, and that’s where you really
start to go into big data analytics and data science.”) [Khozin on FDA, Am.
Journal Managed Care].

82 FDA Launches New Digital Tool to Help Capture Real World Data from
Patients to Help Inform Regulatory Decision-Making, U.S. Food & Drug
Admin. (Nov. 6, 2018), https://www.fda.gov/NewsEvents/Newsroom/
FDAInBrief/ucm625228.htm [hereinafter FDA Launches New Digital Tool];
see also FDA’s MyStudies Application (App), U.S. Food & Drug Admin. (Jan.
28, 2019), https://www.fda.gov/Drugs/ScienceResearch/ucm624785.htm;
Zachary Wyner et al., FDA MyStudies App: A Patient Centered Outcomes
Research Trust Fund Enabler for Distributed Clinical Trials and Real World
Evidence Studies, U.S. Food & Drug Admin. (2018), https://www.fda.gov/
media/119835/download.
83 FDA Launches New Digital Tool, supra note 82.

76 Am. Khozin on FDA, supra note 75; see also Khozin, Incubator, supra
note 75, at 530 (“Our current objectives are twofold: first, to continue to
expand and maintain organizational and technical infrastructure for data
science and big data analytics; and second, to support systems thinking
in oncology regulatory science research, with a focus on the development
and utilization of novel solutions for improving efficiency, reliability and
productivity in related workflows.”).
77 INFORMED: An Interview with Sean Khozin, MD, MPH, Lung Cancer News
(Dec. 19, 2017), http://www.lungcancernews.org/2017/12/19/informed-aninterview-with-sean-khozin-md-mph/ [hereinafter Lung Cancer News].
78 Khozin, Incubator, supra note 75, at 530.
79 Sean Khozin, What is Regulatory Science?, SK, https://www.seankhozin.
com (last visited Dec. 6, 2019).
80 Khozin, Incubator, supra note 75, at 530 (“The success of INFORMED has
been largely the result of an entrepreneurial and collaborative model and
the active building of an interactive community of government, academic,
non-profit and industry partners.”); see also Lung Cancer News, supra
note 77. (“As an incubator, INFORMED conducts collaborative research
with innovators in professional organizations, academia, nonprofits, and
industry. For example, in the domain of real-world evidence generation,
we have research collaborations with the American Society of Clinical
Oncology’s CancerLinQ and a start-up called Flatiron Health. In the area
of data sharing, we’re collaborating with a nonprofit called Project Data
Sphere on open access data. We are also developing a framework for
decentralized sharing of data at scale with IBM Watson Health based on
blockchain, which allows users to access and add to a secure, shared
ledger or spreadsheet of data. We’re also working with data science experts
at MIT and Stanford on innovations based on artificial intelligence and
algorithmic analytics that can help the drug development and the life
sciences communities.”).
81 See National Evaluation System For Health Technology (NEST), U.S. Food &
Drug Admin. (Oct. 29, 2019), https://www.fda.gov/about-fda/cdrh-reports/
national-evaluation-system-health-technology-nest (“NEST” is designed
to “generate evidence across the total product lifecycle of medical devices
by strategically and systematically leveraging real-world evidence and
applying advanced analytics to data tailored to the unique data needs and
innovation cycles of medical devices.”); Medical Device Safety Action Plan:
Protecting Patients, Promoting Public Health, U.S. Food & Drug Admin. 6
(2018), https://www.fda.gov/media/112497/download (It is managed “by
the non-profit Medical Device Innovation Consortium (MDIC) through the
NEST Coordinating Center (NESTcc).”).

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

110

Endnotes to Part II. Case Studies:
Public Engagement at the Federal
Communications Commission and
Consumer Financial Protection Bureau

19 Michelle Castillo, John Oliver’s Plea for Net Neutrality May Have Provoked
Hackers to Knock Out FCC Website, CNBC (May 9, 2017, 11:18 AM EDT),
https://www.cnbc.com/2017/05/09/fcc-john-oliver-net-neutrality-pleamay-have-brought-down-fcc-site.html.
20 Devin Coldewey, Net Neutrality Activists, Not Hackers, Crashed the FCC’s
Comment System, TechCrunch (Aug. 7, 2018), https://techcrunch.
com/2018/08/07/net-neutrality-activists-not-hackers-crashed-the-fccscomment-system/.

1 Hila Mehr, Artificial Intelligence for Citizen Services and Government, Harv.
Kennedy Sch. Ash Ctr. for Democratic Governance & Innovation (Aug.
2017), https://ash.harvard.edu/files/ash/files/artificial_intelligence_for_
citizen_services.pdf.

21 Paul Hitlin & Skye Toor, Public Comments to the Federal Communications
Commission About Net Neutrality Contain Many Inaccuracies and Duplicates,
Pew Res. Ctr. (Nov. 29, 2017), http://www.pewinternet.org/2017/11/29/
public-comments-to-the-federal-communications-commission-about-netneutrality-contain-many-inaccuracies-and-duplicates/.

2 See Katy Harris, The Emergence of Civic Tech, Knight Found. (Dec. 4, 2013),
https://knightfoundation.org/articles/emergence-civic-tech/.

22 Id.

3 For other examples of NLP applications for citizen engagement, see Karel
Verhaeghe, Natural Language Processing at CitizenLab: How Machine
Learning Can Transform Citizen Engagement Projects, citizenlab (Apr. 29,
2019), https://www.citizenlab.co/blog/product-update/natural-languageprocessing-at-citizenlab-how-machine-learning-can-transform-citizenengagement-projects/.

23 Brian Naylor, As FCC Prepares Net-Neutrality Vote, Study Finds Millions
of Fake Comments, NPR (Dec. 14, 2017, 5:00 AM ET), https://www.npr.
org/2017/12/14/570262688/as-fcc-prepares-net-neutrality-vote-studyfinds-millions-of-fake-comments.
24 Emprata, FCC Restoring Internet Freedom Docket 17-108 Comments
Analysis (Aug. 30, 2017).

4 Maeve P. Carey, Counting Regulations: An Overview of Rulemaking, Types
of Federal Regulations, and Pages in the Federal Register, Cong. Res. Serv.
(Oct. 4, 2016), https://fas.org/sgp/crs/misc/R43056.pdf.

25 Bo Pang et al., Thumbs Up?: Sentiment Classification Using Machine
Learning Techniques, ACL Anthology 1 (July 2002), https://www.
aclweb.org/anthology/W02-1011. The vast majority of academic works
on sentiment analysis use datasets of movie reviews or tweets due to
the availability of large amounts of (often highly opinionated) data. It
is possible that some of the more ambiguous and difficult language
constructs that thwart simple NLP tools would be more prevalent in these
datasets than in AI/ML notice-and-comment comments.

5 FDMS.gov, https://www.fdms.gov/fdms/public/aboutus (last visited Dec. 8,
2019).
6 Jacob Kastrenakes, FCC Received a Total of 3.7 Million Comments on Net
Neutrality, Verge (Sept. 16, 2014, 6:06 PM EDT), https://www.theverge.
com/2014/9/16/6257887/fcc-net-neutrality-3-7-million-comments-made.
An agency official with the Department of Labor, for instance, confirmed
the general trend of increasing numbers of comments.

26 See Trevor Hastie, Robert Tibshirani & Jerome Friedman, The Elements
of Statistical Learning: Data Mining, Inference, and Prediction 672 (2d
ed. 2016).

7 5 U.S.C. § 553 (2018).
8 Carey, supra note 4. But see Portland Cement Ass’n v. Ruckelshaus 486 F.2d
375, 392 (D.C. Cir. 1973) (holding that an EPA standard was inadequate
because interested persons had not received the methodology in time to
comment on it).

27 See Pang et al., supra note 25.
28 See Yoon Kim, Convolutional Neural Networks for Sentence Classification,
Proc. 2014 Conf. Empirical Methods Nat. Language Processing (EMNLP)
1746 (2014), https://www.aclweb.org/anthology/D14-1181.pdf.

9 Executive Order 12866: Regulatory Planning and Review, 58 Fed. Reg.
51,735 (Sept. 30, 1993).

29 Emprata, supra note 24, at 6.

10 Am. Radio Relay League, Inc. v. FCC, 524 F.3d 227, 237 (D.C. Cir. 2008).

30 Id. at 23.

11 U.S. v. Nova Scotia Food Prod. Corp., 568 F.2d 240, 253 (2d Cir. 1977).

31 Id.

12 For a recent example of such a challenge, see East Bay Sanctuary Covenant
v. Trump, 354 F. Supp. 3d 1094 (N.D. Cal. 2018), appeal docketed, No. 1817436 (9th Cir. filed Dec. 26, 2018) (arguing that the Trump Administration
violated notice-and-comment procedures in changing port of entry rules).

32 Id.

13 Michael A. Livermore et al., Computationally Assisted Regulatory
Participation, 93 Notre Dame L. Rev. 977, 983-84 (2018).

35 The sample was characterized by class imbalance, containing fewer
comments supporting repeal. The comments in the training data that
supported repeal consisted mostly of form letters, as commenters who
supported repeal tended to use form letters more often. Id. at 25.

14 See, e.g., Cary Coglianese & David Lehr, Regulating by Robot: Administrative
Decision Making in the Machine-Learning Era, 105 Geo. L.J. 1147, 1198
(2017); Livermore, supra note 13 (2018); Melissa Mortazavi, Rulemaking Ex
Machina, 117 Colum. L. Rev. 202 (2017).
15 Public-private research firm MITRE, for example, is developing a comment
clustering tool for the Department of Health and Human Services which it
is using as a prototype and has not yet been fully transferred to the agency.
See Telephone Interview with L. Karl Branting and Chris Giannella, MITRE
Corporation (Feb. 19, 2019).
16 See Livermore, supra note 13, at 979.
17 Elise Hu, John Oliver Helps Rally 45,000 Net Neutrality Comments to
FCC, NPR (June 3, 2014, 11:56 AM ET), https://www.npr.org/sections/
alltechconsidered/2014/06/03/318458496/john-oliver-helps-rally-45-000net-neutrality-comments-to-fcc; The FCC (@FCC), Twitter (June 2, 2014,
1:44 PM), https://twitter.com/FCC/status/473565753463959552.
18 Hu, supra note 17.

33 Id. at 23-24.
34 Id.

36 Jeff Kao, More Than a Million Pro-Repeal Net Neutrality Comments Were
Likely Faked, Hackernoon (Nov. 23, 2017), https://hackernoon.com/morethan-a-million-pro-repeal-net-neutrality-comments-were-likely-fakede9f0e3ed36a6.
37 Id.
38 Id.
39 See Alec Radford et al., Better Language Models and Their Implications,
OpenAI (Feb. 14, 2019), https://blog.openai.com/better-language-models/.
40 See Issie Lapowsky, How Bots Broke the FCC’s Public Comment System,
WIRED (Nov. 28, 2017, 12:19 PM), https://www.wired.com/story/bots-brokefcc-public-comment-system/.
41 The foundation’s DearFCC tool used custom, automatically generated
text to allow human users to “craft a unique comment” on the FCC’s net
neutrality proposal with “just two clicks.” Rainey Reitman, Electronic

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

111

Frontier Foundation, Launching DearFCC: The Best Way to Submit
Comments to the FCC about Net Neutrality (May 8, 2017), https://www.eff.
org/deeplinks/2017/05/launching-dearfcc-best-way-submit-commentsfcc-about-net-neutrality.

66 See Eidelman Interview, supra note 63.
67 See Searchable Electronic Rulemaking System, FEC.Gov, sers.fec.gov/
fosers/ (last visited Apr. 7, 2019).
68 See Branting & Giannella Interview, supra note 15.

42 Emprata, supra note 24, at 6.

69 See Edward Walker, Grassroots for Hire: Public Affairs Consultants
in American Democracy (2014); Philip N. Howard, New Media Campaigns
and the Managed Citizen (2005).

43 Id. at 5.
44 Id. at 14.
45 Id. at 10.

70 As Livermore has noted, use of automation to filter out bot-generated
comments raises unresolved questions about the core purpose of noticeand-comment rulemaking. If the purpose of rulemaking is to sharpen an
agency’s analysis—that is, to improve the agency’s analytic rationality—
then even purely bot-generated comments, separate from any type of
political elite or grassroots mobilization effort, should be welcomed. If,
however, the aim of rulemaking is to provide a measure of the weight
of public support—that is, to serve a plebiscitory function—then botgenerated comments presumptively lack any value. See Livermore, supra
note 13, at 990-92

46 Id. at 14.
47 Id. at 9.
48 Id. at 7 (emphasis added).
49 Id. at 20.
50 Id.
51 Id.
52 See Consumer Financial Protection Bureau, https://www.
consumerfinance.gov/ (last visited Dec. 13, 2019).

71 5 U.S.C. § 553(c) (2018).
72 Bolling v. Sharpe, 347 U.S. 497, 500 (1954) (holding that the Fifth
Amendment requires that the federal government is also bound by the
equal protection clause).

53 Strategic Plan, Budget, and Performance Plan and Report, Consumer Fin.
Protection Bureau 47 (Mar. 2014), https://files.consumerfinance.gov/f/
strategic-plan-budget-and-performance-plan-and-report-FY2013-15.pdf
(“CONSUMER RESPONSE SYSTEM—NATURAL LANGUAGE PROCESSING:
Gain greater efficiency and effectiveness in complaint handling to respond
to the anticipated increase of interactions with consumers as the Bureau
adds to the number of available services and these services become better
known to the public.”).

73 See Julia Angwin et al., Machine Bias, Pro Publica (May 23, 2016)
https://www.propublica.org/article/machine-bias-risk-assessments-incriminal-sentencing; see also Tom Simonite, How Coders Are Fighting Bias
in Facial Recognition Software, WIRED (Mar. 28, 2018, 7:00 AM), https://
www.wired.com/story/how-coders-are-fighting-bias-in-facial-recognitionsoftware/.

54 Id. at 18.

74 See Dell Cameron & Jason Prechtel, How an Investigation of Fake FCC
Comments Snared a Prominent D.C. Media Firm, Gizmodo (Feb. 21, 2019,
12:15 PM), https://gizmodo.com/how-an-investigation-of-fake-fcccomments-snared-a-prom-1832788658.

55 See How We Use Complaint Data, Consumer Fin. Protection Bureau,
https://www.consumerfinance.gov/complaint/data-use/ (last visited Dec.
13, 2019).
56 See Consumer Complaint Database, Consumer Fin.
Protection Bureau, https://www.consumerfinance.gov/
data-research/consumer-complaints/search/?from=0&has_
narrative=true&searchField=all&searchText=&size=25&sort=created_date_
desc (last visited Dec. 13, 2019).

75 FiscalNote’s private clients include Amazon, Johnson & Johnson, and
Intel, among others. Global Issues Management, FiscalNote, https://www.
fiscalnote.com/solutions/global-issues-management.

57 See Off. of Consumer Response, Narrative Scrubbing Standard,
Consumer Fin. Protection Bureau (Mar. 2015), https://files.
consumerfinance.gov/a/assets/201503_cfpb_Narrative-ScrubbingStandard.pdf.
58 Interview with Lewis Kirvan, Consumer Financial Protection Bureau (Feb.
25, 2019) (on file with authors).
59 Id.
60 LDA allows people to find k number of topic clusters and cluster the
documents into these topics. STM’s differentiating feature is that it
“permits users to incorporate arbitrary metadata, defined as information
about each document, into the topic model.” Bettina Grün & Kurt Hornik,
Topicmodels: An R Package for Fitting Topic Models, 40 J. of Stat. Software
1 (2011). This enables the CFPB to define which features they value and
want to categorize topics on.
61 See Telephone Interview with Robert Waterman, Compliance Specialist,
Department of Labor, Wage and Hour Division (Apr. 4, 2019).
62 Id.
63 See Branting & Giannella Interview, supra note 15; Telephone Interview
with Vlad Eidelman, Vice Pres. of Res., FiscalNote (Feb. 5, 2019).
64 See Livermore, supra note 13, at 988 (“The State Department’s Keystone XL
oil pipeline decision received more than 2.5 million comments; the Federal
Communications Commission received over 1.25 million comments on its
net neutrality rules; and the EPA received over 4 million comments on its
proposed Clean Power Plan.”).
65 About Us, Regulations.gov, https://test.regulations.gov/aboutProgram.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

112

Endnotes to Part II. Case Studies:
Autonomous Vehicles for Mail Delivery at
the United States Postal Service

23 Sam.gov, https://www.fbo.gov/index.php?s=opportunity&mode=
form&tab=core&id=c5e74cf8db0539949cec2dc4b506558f&_cview=0 (last
visited Dec. 13, 2019).

1 The United States Postal Service Delivers the Facts, U.S. Postal Serv. (Apr.
2019), https://about.usps.com/news/delivers-facts/usps-delivers-the-facts.
pdf.

24 The agency’s UAV RFI also indicated that one of the reasons the Postal
Service is interested in UAVs is “to collect geodetic/spatial data” to
incorporate into autonomous ground vehicles.
25 See generally Autonomous Vehicles for the Postal Service,
supra note 17.

2 Lydia Saad, Postal Service Still Americans’ Favorite Federal Agency, Gallup
News (May 13, 2019), https://news.gallup.com/poll/257510/postal-serviceamericans-favorite-federal-agency.aspx.

26 E-mail from Kimberly Frum, USPS spokesperson (Nov. 6, 2019) (on file
with author); e-mail from Han Dinh, USPS Program Director for Vehicle
Engineering (Oct. 26, 2019) (on file with author).

3 39 U.S.C. § 101(a) (2018).

27 United States Postal Service Autonomous Vehicles Capability,
U.S. Postal Serv. (Feb. 22, 2019), https://beta.sam.gov/
opp/02bc426f89d161981688de9ba68008a2/view#general.

4 Id.
5 See Universal Service and the Postal Monopoly: A Brief History, U.S. Postal
Service (Oct. 2008), https://about.usps.com/universal-postal-service/
universal-service-and-postal-monopoly-history.pdf.

28 E-mail from Kimberly Frum, supra note 26.
29 Driving Test: Autonomous Truck Pilot Begins, LINK (May 21, 2019), https://
link.usps.com/2019/05/21/driving-test/.

6 FY2018 Annual Report to Congress, U.S. Postal Service 25 (2018), https://
about.usps.com/who-we-are/financials/annual-reports/fy2018.pdf.

30 TuSimple Self-Driving Truck Service to the United States Postal Service,
tu simple (May 21, 2019), https://www.tusimple.com/wp-content/
uploads/2019/05/USPS-TuSimple-Press-Release-FINAL.pdf.

7 Task Force on the United States Postal System, United States Postal
Service: A Sustainable Path Forward 2 (2018), https://home.treasury.gov/
system/files/136/USPS_A_Sustainable_Path_Forward_report_12-04-2018.
pdf.

31 Murray Slovick, TuSimple Completes Self-Driving Truck Test for the USPS,
ElectronicDesign (June 24, 2019), https://www.electronicdesign.com/
automotive/tusimple-completes-self-driving-truck-test-usps.

8 Id. at 2-4.

32 Id.

9 Id. at 24.

33 E-mail from Kimberly Frum, supra note 26.

10 Lori Rectanus, U.S. Postal Service: Key Considerations for Restoring Fiscal
Sustainability, U.S. Gov’t Accountability Off. 1 (2017), https://www.gao.
gov/assets/690/682534.pdf.
11 FY2018 Annual Report to Congress, supra note 6, at 27.
12 U.S. Postal Service: Projected Capital Spending and Processes for Addressing
Uncertainties and Risks, U.S. Gov’t Accountability Off. 11 (2018), https://
www.gao.gov/assets/700/692859.pdf.
13 FY2018 Annual Report to Congress, supra note 6, at 3.

35 86% of survey respondents were aware of self-driving cars, but just 40%
had heard of delivery applications. Id. at 5.
36 Id. at 12.
37 Id. at 13.

14 U.S. Postal Service, Off. of the Inspector Gen., Fuel Consumption and
Cost Risk Mitigation 1 (2017), https://www.uspsoig.gov/sites/default/
files/document-library-files/2017/NL-AR-17-004.pdf. The Postal Service
spent $502 million on delivery vehicle fuel in FY2018, up from $409
million in FY2017 and $359 million in FY2016. In FY2018, delivery vehicle
fuel accounted for 3.4% of operating expenses. FY2018 Annual Report to
Congress, supra note 6, at 40.

38 Id. at 1.
39 Executive Counsel Installed, Nat’l Ass’n of Letter Carriers (Dec. 24,
2018), https://www.nalc.org/news/bulletin/pdf2018/Bulletin-18-16-red.
pdf. Similarly, following Amazon’s release of an autonomous delivery robot
in January 2019, the NALC president said, “As this technology matures,
the Postal Service will likely consider adopting it. So, NALC must develop
the expertise to understand and respond to how our work is organized
by changing technology.” Amazon Rolls out New Delivery Fleet, Postal
Record (Mar. 2019), https://www.nalc.org/news/the-postal-record/2019/
march-2019/document/Amazon.pdf.

15 FY2018 Annual Report to Congress, supra note 6, at 22.
16 Bureau of Lab. Stat., Injuries, Illnesses, and Fatalities, U.S. Dep’t of Lab.
(2017), https://www.bls.gov/iif/oshwc/cfoi/cftb0314.htm.
17 U.S. Postal Service, Off. of the Inspector Gen., Autonomous Vehicles
for the Postal Service 7 (2017), https://www.uspsoig.gov/sites/default/
files/document-library-files/2017/RARC-WP-18-001.pdf [hereinafter
Autonomous Vehicles for the Postal Service].

40 Autonomous Vehicles for the Postal Service, supra note 17, at 28.
41 E-mail from Kimberly Frum, USPS spokesperson (Nov. 22, 2019) (on file
with author).

18 High-Risk Series: Substantial Efforts Needed to Achieve Greater Progress
on High-Risk Areas, U.S. Gov’t Accountability Off. 99-102 (2019), https://
www.gao.gov/assets/700/697245.pdf.

42 E-mail from Jordan Schultz, Communications and PAC Manager of NRLCA
(Nov. 22, 2019) (on file with author).

19 See generally Task Force on the United States Postal System, supra note
7.
20 See generally James M. Anderson et al., Autonomous Vehicle Technology:
A Guide for Policymakers, RAND Corp. (2016), https://www.rand.org/pubs/
research_reports/RR443-2.html.

43 Christopher Jackson, City Delivery Updates, Postal Record (June 2019),
https://www.nalc.org/news/the-postal-record/2019/june-2019/document/
Director-of-City-Delivery.pdf.
44 USPS Is Testing Self-Driving Trucks, APWU (June 24, 2019), https://apwu.
org/news/usps-testing-self-driving-trucks.

21 See generally Automated Vehicles 3.0: Preparing for the Future of
Transportation, U.S. Dep’t of Transp. (2018), https://www.transportation.
gov/sites/dot.gov/files/docs/policy-initiatives/automated-vehicles/320711/
preparing-future-transportation-automated-vehicle-30.pdf.
22 See generally Autonomous Vehicles for the Postal Service,
supra note 17.

34 See generally U.S. Postal Service, Off. of the Inspector Gen., Summary
Report: Public Perception of Self-Driving Technology for Long-Haul
Trucking and Last-Mile Delivery (2017), https://www.uspsoig.gov/sites/
default/files/document-library-files/2017/RARC-WP-17-011.pdf.

45 The OIG public opinion report, for instance, characterized the business
case as “undeniable.”
46 Patrick Olsen, Cadillac Tops Tesla in Consumer Reports’ First Ranking of
Automated Driving Systems, Consumer Reports (Oct. 24, 2018), https://
www.consumerreports.org/autonomous-driving/cadillac-tops-tesla-inautomated-systems-ranking/.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

113

47 David Z. Morris, Tesla Could Deliver ‘Full Self-Driving’ Within Weeks, Fortune
(Nov. 20, 2019), https://fortune.com/2019/11/20/tesla-full-self-driving-cartsla-stock/.

59 See S.1885, supra note 53 (“Compliance with a motor vehicle safety
standard prescribed under this chapter does not exempt a person from
liability at common law.”); H.R.3388, supra note 53 (“Compliance with a
motor vehicle safety standard prescribed under this chapter does not
exempt a person from liability at common law . . . . Nothing in this section
shall be construed to preempt common law claims.)

48 Alex Davies, Amazon Dives into Self-Driving Cars with a Bet on Aurora, Wired
(Feb. 7, 2019), https://www.wired.com/story/amazon-aurora-self-drivinginvestment-funding-series-b/; Elizabeth Woyke, FedEx Bets on Automation
as it Prepares to Fend Off Uber and Amazon, MIT Tech. Rev. (Feb. 3, 2017),
https://www.technologyreview.com/s/602896/fedex-bets-on-automationas-it-prepares-to-fend-off-uber-and-amazon/.

60 Mark Geistfeld, A Roadmap for Autonomous Vehicles: State Tort Liability,
Automobile Insurance, and Federal Safety Regulation, 105 Cal. L. Rev. 1611
(2017).

49 UPS Invests in Autonomous Trucking Company, Tests SelfDriving Tractor Trailers, UPS (Aug. 15, 2019), https://
pressroom.ups.com/pressroom/ContentDetailsViewer.
page?ConceptType=PressReleases&id=1565871221437-794; TuSimple
Announces Oversubscribed Round of Series D Investment at $215 Million,
tusimple (Sept. 17, 2019), https://www.tusimple.com/wp-content/
uploads/2019/09/TuSimple-Series-D-Extension-Press-Release.pdf.

61 For a general discussion of the privacy implications of autonomous
vehicles, see Dorothy J. Glancy, Privacy in Autonomous Vehicles, 52 Santa
Clara L. Rev. 1171 (2012).
62 Lent et al, supra note 54.
63 See, e.g., S.1885, supra note 53 (ordering the Secretary of Transportation
to establish a “Data Access Advisory Committee” composed of various
stakeholders “to discuss and make policy recommendations to Congress
with respect to the ownership of, control of, or access to, information or
data that vehicles collect, generate, record, or store in an electronic form
that is retrieved from a highly automated vehicle or automated driving
system.”).

50 Morgan Forde, TuSimple Plans Fully Driverless Deliveries in 2021,
supplychaindive (Oct. 14, 2019), https://www.supplychaindive.com/news/
tusimple-driverless-deliveries-2021/564947/.
51 NHTSA, Automated Driving Systems, U.S. Dep’t of Transp., https://www.
nhtsa.gov/vehicle-manufacturers/automated-driving-systems (last visited
Dec. 10, 2019) (“Advanced vehicle technologies hold the promise not only
to change the way we drive but to save lives. The continuing evolution
of automotive technology aims to deliver even greater safety benefits
and Automated Driving Systems (ADS) that––one day––could potentially
handle the whole task of driving when we don’t want to or can’t do it
ourselves. Fully automated cars and trucks that drive us, instead of us
driving them, are a vision that seems on the verge of becoming a reality.”).

64 See, e.g., H.R.3388, supra note 53 (requiring any vehicle manufacturer
to publish a written “privacy plan” that discloses the manufacturer’s
practices “with respect to the way that information about vehicle owners or
occupants is collected, used, shared, or stored”)
65 Norton Rose Fulbright White, The Privacy Implications of Autonomous
Vehicles, July 17, 2017, https://www.dataprotectionreport.com/2017/07/
the-privacy-implications-of-autonomous-vehicles/.

52 Autonomous Vehicles: Self-Driving Vehicles Enacted Legislation, Nat’l
Conf. of State Legis. (Oct. 9, 2019), http://www.ncsl.org/research/
transportation/autonomous-vehicles-self-driving-vehicles-enactedlegislation.aspx.

66 See H.B. 1197, 66th Legis. Ass. Sess. (ND 2019) (failed to pass), https://www.
legis.nd.gov/assembly/66-2019/bill-actions/ba1197.html (“The owner
of an autonomous vehicle owns any data or information stored by the
autonomous vehicle or gathered by the use of the autonomous vehicle.”)

53 See Andrew J. Hawkins, Congress takes another stab at passing selfdriving car legislation, The Verge, July 28, 2019, https://www.theverge.
com/2019/7/28/8931726/congress-self-driving-car-bill-redo-2019. The
House of Representatives passed H.R.3388, the Safely Ensuring Lives Future
Deployment and Research In Vehicle Evolution Act (“SELF DRIVE Act”), in
September 2017. A complementary bill, S.1885, American Vision for Safer
Transportation through Advancement of Revolutionary Technologies Act
(“AV START Act”) was introduced in November 2017.

67 5 U.S.C. § 552a (2012).

54 David Shepardson, U.S. Congress seeks to jump start stalled self-driving car
bill, Reuters, July 30, 2019, https://www.reuters.com/article/us-autosselfdriving-congress/u-s-congress-seeks-to-jump-start-stalled-self-drivingcar-bill-idUSKCN1UP2HV. For analysis of the discussion draft, see Susan
H. Lent et al, New Autonomous Vehicle Legislation Proposed—What You
Should Know, Akin Gump Strauss Hauer & Feld, Nov. 22, 2019, https://www.
akingump.com/en/news-insights/new-autonomous-vehicle-legislationproposed-what-you-should-know.html.

57 See, e.g., Bryant Walker Smith, Automated Driving and Product Liability,
2017 Mich. St. L. Rev. 1 (2017); Kenneth S. Abraham & Robert L. Rabin,
Automated Vehicles and Manufacturer Responsibility for Accidents: A New
Legal Regime for a New Era, 105 Va. L. Rev. 127 (2019).
58 Lent et al, supra note 54.

69 5 U.S.C. § 552a (2012) (emphasis added).
70 Autonomous Vehicles For The Postal Service, supra note 17, at 9 (noting
that lidar technology does not capture “faces, license plates, or other
privacy red flags).
71 There is an ongoing debate about whether data collected by
law enforcement license plate readers qualifies as “individual”
information under the Privacy Act. See, e.g., Johanna Zmud et al,
License Plate Reader Technology: Transportation Uses and Privacy
Risks (2016), https://scholarship.law.tamu.edu/cgi/viewcontent.
cgi?article=1920&context=facscholar.

55 Highly Automated Vehicles: Federal Perspectives on the Deployment of Safety
Technology: Hearing before the S. Comm. on Commerce, Sci., and Transp.,
116th Cong. (2019).
56 See National Conference of State Legislatures, Autonomous Vehicles
State Bill Tracking Database, www.ncsl.org/research/transportation/
autonomous-vehicles-legislative-database.aspx.

68 Glancy, supra note 61, at 1202 (“Moreover, to the extent that federal
agencies collect or receive information about identifiable users of
autonomous vehicles, the Privacy Act of 1974 would apply.”).

72 To alleviate privacy concerns about “vehicle-to-vehicle” communications,
the National Highway Traffic Safety Administration recently proposed
excluding “reasonably linkable” data — including license plate numbers
and driver/owner names — from such communications. See Federal
Motor Vehicle Safety Standards; V2V Communications, 82 Fed. Reg. 3854
(proposed Jan. 12, 2017) (to be codified at 49 C.F.R. 571).
73 Autonomous Vehicles for the Postal Service, supra note 17.
74 NHTSA, Automated Vehicles for Safety, U.S. Dep’t of Transp., https://www.
nhtsa.gov/technology-innovation/automated-vehicles-safety.
75 U.S. Energy Info. Admin., Autonomous Vehicles: Uncertainties and Energy
Implications, U.S. Dep’t of Energy (2018), https://www.eia.gov/outlooks/
aeo/pdf/AV.pdf.
76 Autonomous Vehicles for the Postal Service, supra note 17, at 8-9.
77 Id.
78 Id. at 9.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

114

Endnotes to Part III. Implications and
Recommendations

8

Presentation at “A Roundtable Discussion on the Use of Artificial
Intelligence in the Federal Administrative Process,” NYU School of Law
(Feb. 25, 2019). Other agencies face the same challenge in upgrading
legacy systems. Many applications used by the SSA, for example, utilize
a programming language (COBOL) which was standardized 30 years ago
and is now unfamiliar to most developers. As it transitions to modern
languages like Java, the SSA has struggled to find personnel familiar
with both languages. See Amelia Brust, SSA on Track to Modernize IT
Systems Over Next Five Years, Fed. News Network (Apr. 17, 2018), https://
federalnewsnetwork.com/it-modernization-month-2018/2018/04/socialsecurity-on-schedule-to-modernize-it-systems-by/. The IRS is home
to the federal government’s two oldest databases and has determined
that 52% of its hardware is “aged,” or operating past useful life. Taxpayer
Advoc. Serv., 1 Fiscal Year 2019 Objectives Report to Congress 49
(2019), https://taxpayeradvocate.irs.gov/reports/fy-2019-objectivesreport-to-congress/full-report; Internal Revenue Serv., Strategic Plan
FY2018-2022 5 (2018), https://www.irs.gov/about-irs/irs-strategic-plan.
The PTO faces similar challenges. See U.S. Patent & Trademark Off.,
Patent Public Advisory Committee, 2018 Annual Report 8 (2018),
https://www.uspto.gov/sites/default/files/documents/PPAC_2018_
Annual_Report_2.pdf (recognizing “recent patent system outages, slow
access times on PAIR data, and erroneous messages that are given to
public users”).[herinafter Presentation]

9

Amelia Brust, SSA on Track to Modernize IT Systems over Next Five Years,
Fed. News Network (Apr. 17, 2018), https://federalnewsnetwork.com/
it-modernization-month-2018/2018/04/social-security-on-schedule-tomodernize-it-systems-by/.

10

The federal regime also includes area-specific data constraints. For
instance, the Health Insurance Portability and Accountability Act (HIPAA),
of 1996, Pub. L. No. 104-191, 110 Stat. 1936 (codified as amended in
scattered sections of 18, 26, 29 and 42 U.S.C.), sets forth privacy and
security standards for protecting personal health information. Other
sectoral laws include the Gramm-Leach-Bliley Act (GLBA), the Family
Educational Rights and Privacy Act (FERPA), and the Fair Credit Reporting
Act (FCRA).

11

Computer Matching and Privacy Protection Act, 5 U.S.C. § 552a(b), (e)(3)
(2018).

12

See id. at §§ 552a(a)(8), 552a(o)-(r). In particular, 5 U.S.C. § 552a(p)
requires independent verification before “adverse action” can be taken
or, for information regarding the identification and amount of benefits
granted, that “there is a high degree of confidence” in the information’s
accuracy, while 5 U.S.C. § 552a(p)(3)(A) requires “notice from such agency
containing a statement of its findings and informing the individual of
the opportunity to contest such findings.” That said, the Privacy Act
might be thought weak because its exemption for “routine uses” creates
a loophole, permitting an array of data-sharing subject only to the
requirement that an agency publish an entry in the Federal Register
describing the use and, more generally, a “system of records” notice. 5
U.S.C. § 552a(e)(4)(D).

13

See Paperwork Reduction Act of 1980, 44 U.S.C. § 101.

14

44 U.S.C. § 3516 note (2000) (requiring agency action to ensure the
“quality, objectivity, utility, and integrity of information”).

15

See, e.g., Transportation Recall Enhancement, Accountability and
Documentation (TREAD) Act, Pub. L. No. 106-414, 114 Stat. 1800 (2000)
(amending various provisions of 49 U.S.C. §§ 30101-30170 to require
manufacturer disclosure of certain defect information in response to
Congressional concern over high-profile tire defects).

16

See, e.g., Transportation Recall Enhancement, Accountability and
Documentation (TREAD) Act, Pub. L. No. 106-414, 114 Stat. 1800 (2000).
For a recent effort to establish a voluntary system, see 83 Fed. Reg. 50872
(Oct. 10, 2018); see also Pilot Program for Collaborative Research on
Motor Vehicles with High or Full Driving Automation, 83 Fed. Reg. 59353
(proposed Nov. 23, 2018) (to be codified at 49 C.F.R. pts. 555, 571, 591).

Building Internal Capacity
1

Some of the sections below rely on David Freeman Engstrom & Daniel E.
Ho, Artificially Intelligent Government: A Review and Agenda, in Big Data
Law (Roland Vogl ed., forthcoming 2020).

2

See Oliver E. Williamson, Public & Private Bureaucracies: A Transaction
Cost Perspective, 15 J.L. Econ. & Org. 306, 319 (1999).

3

For general literature on contracting out, including historical perspective,
see Paul R. Verkuil, Outsourcing Sovereignty: Why Privatization of
Government Functions Threatens Democracy and What We Can Do
About It (2007); John D. Donohue, The Privatization Decision: Public
Ends, Private Means (1991); Jon D. Michaels, Constitutional Coup:
Privatization’s Threat to the American Republic (2017).

4

See Verkuil, supra note 3. For a recent review of the vast literature on
the costs and benefits, and the political and other determinants of
contracting out, see Jonathan Levin & Steven Tadelis, Contracting for
Government Services: Theory and Evidence from U.S. Cities, 58 J. Indus.
Econ. 507 (2010).

5

6

7

See John D. Donahue, Transformation of Government Work: Causes,
Consequences, and Distortions, in Government by Contract:
Outsourcing and American Democracy 41, 49 (Jody Freeman & Martha
Minow eds., 2009) (distinguishing between commodity tasks that are
“well defined, relatively easy to evaluate, and available from competitive
private suppliers” and custom tasks, which lack these features).
See Joan Puigcerver, Are Multidimensional Recurrent Layers Really
Necessary for Handwritten Text Recognition? (2017), http://www.
jpuigcerver.net/pubs/jpuigcerver_icdar2017.pdf. There has been some
work on extracting figures and charts from PDF documents, as well as
classifying those figures (for example, to distinguish bar-charts from piecharts). However, current AI techniques are not equipped to understand
what a figure is meant to represent. See Yan Liu et al., Review of Chart
Recognition in Document Images, 8654 Visualization & Data Analysis
1, 1 (2013), https://www.spiedigitallibrary.org/conference-proceedingsof-spie/8654/865410/Review-of-chart-recognition-in-documentimages/10.1117/12.2008467.full?SSO=1.
Additionally, even when building a particular tool may not require an
immediate legacy system update, expanding those tools or integrating
with other systems can require infrastructure upgrades. For example,
the IRS is considering integrating its Return Revenue Program with an
older linear scoring algorithm, the Discriminant Inventory Function
System. Interview with Jeff Butler, Director of Research Databases,
Internal Revenue Serv. (Feb. 11, 2019) (on file with author) [hereinafter
Butler Interview]. Unsupervised models are designed to find latent
patterns in unlabeled data (i.e., data for which there is “no associated
response yi” for observations of xi). The IRS conducted its first audits
using the Discriminant Inventory Function (DIF) System in 1969, which
significantly increased the agency’s audit efficiency. William J. Hunter &
Michael A. Nelson, An IRS Production Function, 49 Nat’l Tax J. 105, 108-09
(1996). The DIF was developed with the data provided from the Taxpayer
Compliance Measurement Program that began operating in 1964,
reviewed delinquent returns and accounts, and conducted detailed field
audits. Combining programs at widely differing levels of technological
maturity can require significant resources, and agencies should identify
and upgrade legacy systems early on in order to avoid future setbacks.
As an alternative, agencies may be able to build on top of existing
technology by working closely with developers to design prototypes
with existing systems in mind. Agencies such as the SEC and SSA have
in some cases sought to integrate their tools with existing agency
technology.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

115

17

See NHTSA, Review of the National Automotive Sampling System: Report
to Congress, U.S. Dep’t of Transp. 30-32 (2015), https://crashstats.nhtsa.
dot.gov/Api/Public/ViewPublication/812128. NHTSA has proposed
but not finalized a Federal Motor Vehicle Safety Standards revision to
mandate event data recorder (“EDR”) installation for all light vehicles.
See 77 Fed. Reg. 74,144 (Dec. 13, 2012) (to be codified at 40 C.F.R. pt. 571).

18

One academic study conducted for the EPA, for example, relied on
self-reported discharge monitoring reports whose accuracy could not
be independently validated. See Miyuki Hino et al., Machine Learning
for Environmental Monitoring, 2018 Nature Sustainability 583, 583
(2018). The EPA has begun to explore tools that can identify fraudulent
discharge monitoring reports.

19

Presentation, supra note 8.

20

Although the IRS Return Revenue Program processes both electronic
and paper filings, the missing data in paper filings can limit the tool’s
effectiveness. Gov’t Accountability Office, GAO-18-544, Tax Fraud and
Noncompliance 8, 22-24 (2018).

21

DERA, CIRA, and XBRL at the SEC: Expanding the Availability and
Use of XBRL Data, Fin. Executives Int’l (July 1, 2015), https://daily.
financialexecutives.org/dera-cira-and-xbrl-at-the-sec-expanding-theavailability-and-use-of-xbrl-data/.

22

The NHTSA, for example, collects consumer complaints using a largely
unstructured form. The agency could fully structure the input form,
requiring complainants to select from a series of dropdown menus.
However, this could extend or complicate the submission process
or sacrifice information that cannot fit into a structured format.
Furthermore, not all data should be standardized. The development
team behind HHS Accelerate, a central procurement system, pointed
out its decision to retain the divergent labeling schemes. Telephone
Interview with HHS Accelerate Development Team (Mar. 22, 2019).
Although this made it difficult to restructure and consolidate the
purchasing data, the team recognized that purchasing departments had
adopted labeling systems for specific organizational and legal reasons.

23

See Federal Information Security Management Act (FISMA), Public Law
107-347, 116 Stat. 2899; Memorandum from Clay Johnson III, Deputy
Dir. For Mgmt., Off. of Mgmt. & Budget, on Safeguarding Against and
Responding to the Breach of Personally Identifiable Information (May
22, 2007), https://epic.org/apa/ferpa/OMB-Directive.pdf (requiring
all agencies to “to develop and implement a breach notification
policy within 120 days”). For a state overview of data security and
data disposal laws, see Data Security Laws––State Government, Nat’l
Conf. of State Legis. (Feb. 22, 2019), http://www.ncsl.org/research/
telecommunications-and-information-technology/data-security-lawsstate-government.aspx; Data Disposal Laws, Nat’l Conf. of State Legis.
(Jan. 4, 2019), http://www.ncsl.org/research/telecommunications-andinformation-technology/data-disposal-laws.aspx.

24

The conventional view is that FISMA creates liability only for the
intentional agency disclosures of data, but some courts have found
that even negligent failures to prevent hacks are actionable. See AFGE
v. Hawley, 543 F. Supp. 2d 44 (D.D.C. 2008). Security problems are real,
and the U.S. federal government in particular has suffered high-profile
data breaches. See, e.g., Zolan Kanno-Youngs & David E. Sanger, Border
Agency’s Images of Travelers Stolen in Hack, N.Y. Times (June 10, 2019),
https://www.nytimes.com/2019/06/10/us/politics/customs-data-breach.
html. See generally Michael Froomkin, Government Data Breaches, 24
Berkeley Tech. L.J. 1019 (2009).

25

For instance, the Department of Veterans Affairs developed a strategy
in its health care partnership with Alphabet’s DeepMind that uses
cryptographic hashes to obscure veterans’ sensitive personal
information and thus permit data-sharing. See Tom Simonite, The VA
Wants to Use DeepMind’s AI to Prevent Kidney Disease, Wired (Jan. 21,
2019, 7:00 AM), https://www.wired.com/story/va-wants-deepminds-aiprevent-kidney-disease/.

26

instances and the discriminator determines whether the new data
instance represents real data from the training dataset. See Ian J.
Goodfellow et al., Generative Adversarial Networks, Cornell U. (June 10,
2014), https://arxiv.org/abs/1406.2661; Alec Radford et al., Unsupervised
Representation Learning With Deep Convolutional Generative Adversarial
Networks, Cornell U. (Nov. 19, 2015), https://arxiv.org/abs/1511.06434;
Tim Salimans et al., Improved Techniques for Training GANs, Cornell U.
(June 10, 2016), https://arxiv.org/abs/1606.03498.
27

J. Christopher Giancarlo, Keynote Address at FinTech Week, Georgetown
Univ. Law Sch. (Nov. 7, 2018) (transcript available at https://www.cftc.
gov/PressRoom/SpeechesTestimony/opagiancarlo59).

28

See Cary Coglianese & David Lehr, Transparency and Algorithmic
Governance, 71 Admin. L. Rev. 4 (2019) (“[D]evelopment of machinelearning algorithms, especially for the kinds of specialized applications
to which they would be applied by government officials, is a challenging
endeavor. . . . It also requires knowledge of how policy choices can
be embedded in mathematical choices made while designing the
algorithm.”).

29

As detailed in Part II’s SSA case study, the Insight tool flags over 30
error types, from citation to a non-existing legal provision to potential
inconsistencies in reasoning (e.g., finding a functional impairment that
would prevent a disability applicant from engaging in a posited
form of employment).

30

As detailed in Part II’s SEC case study, if historical enforcement patterns
are used as training data, the system may unnecessarily confine
enforcement actions to a subset of violations (e.g., by triggering
“runaway feedback loops”) or fight the last war at the expense of spotting
new evasions by sophisticated actors.

31

Hiring Authorities, U.S. Off. of Personnel Mgmt., https://www.opm.gov/
policy-data-oversight/hiring-information/hiring-authorities/ (last visited
Dec. 10, 2019).

32

Mark D. Reinhold, Assoc. Dir. Of Emp. Servs., Off. of Personnel Mgmt.,
Data Scientist Title Guidance (June 27, 2019), https://www.chcoc.gov/
content/data-scientist-titling-guidance.

33

Margaret M. Weichert, Acting Dir., Off. of Personnel Mgmt., Delegation of
Direct-Hire Appointing Authority for IT Positions (Apr. 5, 2019), https://
chcoc.gov/content/delegation-direct-hire-appointing-authority-itpositions. These direct hire positions are still subject to public notice
requirements and prioritized hiring requirements for displaced agency
employees. Agencies may hire employees under the direct hiring
authority for a four-year period, renewable for up to eight years.

34

In determining the right metrics, agencies should avoid focusing
disproportionately on “quantifiable” projects. For example, CMS would
benefit greatly from tools that identify types of fraud that humans have
failed to consistently identify or do not have the capacity to monitor—yet
the impact of such a tool would be difficult to quantify as compared to
a tool that simply makes existing human processes more efficient. CMS
has acknowledged that a Fraud Prevention System assessed based on
return on investment could lead to biased enforcement: the program
may more easily detect money from local providers who do not possess
sophisticated offshore networks for hiding their ill-gotten gains. Centers
for Medicare & Medicaid Servs., Report to Congress: Fraud Prevention
System Second Implementation Year, Dep’t of Health & Hum. Servs. 16
(2014), https://www.cms.gov/About-CMS/Components/CPI/Widgets/
Fraud_Prevention_System_2ndYear.pdf. A return-on-investment system
is likely to prioritize such easily recoverable fraud, which the CMS notes
is, “an undesirable result, given both types of fraud have no place.” Id. at
iii.

35

Meredith Somers, FPS 2.0 More User-Friendly, But Not for Medicare Frauds,
Fed. News Network (Oct. 17, 2016), https://federalnewsnetwork.com/
technology-main/2016/10/FPS-2-0-user-friendly-not-medicare-frauds/
(“[Agencies] need to know down to the level of a particular [predictive]
model, what the return on investment is so [the agency] can make
refinements, retire models that aren’t as worthwhile as others and
continue to develop and prioritize models based on historical trends.”).

Butler Interview, supra note 7. GANs pit a generator neural network
against a discriminator neural network. The generator creates data

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

116

36

Telephone Interview with Raymond Wedgeworth, Dir., Data Analytics
& Sys. Grp., Ctrs. for Medicare & Medicaid Servs. (Mar. 1, 2019). Yet this
process remains imperfect: although the CMS Fraud Prevention System
has demonstrated some success, the agency struggles to systematically
track the program’s success and account for variable performance.
James Swann, Are Medicare Anti-Fraud Efforts Flawed?, Bloomberg
BNA (Oct. 11, 2017), https://www.bna.com/medicare-antifraudefforts-n73014470774/. Establishing the right metrics with which to
measure successful tools can enable agencies to retire tools that fail to
meet agency standards and deploy new ones.

37

U.S. Customs & Border Protection, Southern Border Pedestrian
Field Test: Summary Report 8 (2016). Similarly, CMS has spent nearly
$200 million in contracts to develop its Fraud Prevention System, which
is already on its second iteration. U.S. Gov’t Accountability Off., Gao-17710, Medicare: CMS Fraud Prevention System Uses Claims Analysis to
Address Fraud 4 (2017).

38

The Return Revenue Program, a tax fraud detection system, experienced
a 12% increase in its error rate increase from 2016 to 2017. The system
is also highly variable: adding two additional filters to the system led to
a 495% increase in flagged tax returns in 2018. Taxpayer Advoc. Serv.,
supra note 8, at 29.

39

Presentation, supra note 8.

40

This may include creating provisions for partial deployment, setting
expectations, and establishing multiple layers of testing.

41

Proposals range from graph mining to chatbots. Butler Interview,
supra note 7

42

Sean Khozin et al., INFORMED: An Incubator at the US FDA for Driving
Innovation in Data Science and Agile Technology, 17 Nature Rev. Drug
Discovery 529, 529 (2018).

43

Content of Premarket Submissions for Management of Cybersecurity in
Medical Devices, U.S. Food & Drug Admin. 11 (Oct. 18, 2018), https://
www.fda.gov/media/119933/download. The FDA held a public workshop
at the end of January 2019 focusing on the cybersecurity guidance.

44

See, e.g., U.S. Food & Drug Admin., Proposed Regulatory Framework
for Modifications to Artificial Intelligence/Machine Learning (AI/
ML)-Based Software as a Medical Device (SaMD)––Discussion Paper
and Request for Feedback 3 (2019).

45

Medical Device Cybersecurity: Regional Incident Preparedness and
Response Playbook, MITRE Corp. (2018), https://www.mitre.org/sites/
default/files/publications/pr-18-1550-Medical-Device-CybersecurityPlaybook.pdf.

46

Suzanne B. Schwartz, The Medical Device Ecosystem and Cybersecurity––
Building Capabilities and Advancing Contributions, U.S. Food & Drug
Admin. (Nov. 1, 2019), https://www.fda.gov/NewsEvents/Newsroom/
FDAVoices/ucm624749.htm. The FDA has executed two Memorandum
of Understandings “of new medical device vulnerability information
sharing analysis organizations.” See Memorandum Of Understanding
Between the National Health Information Sharing & Analysis Center, Inc.
(NH-ISAC), Medisao and the U.S. Food and Drug Administration Center
for Devices and Radiological Health, U.S. Food & Drug Admin. (Oct. 1,
2018), https://www.fda.gov/AboutFDA/PartnershipsCollaborations/
MemorandaofUnderstandingMOUs/OtherMOUs/ucm622056.htm;
Memorandum of Understanding Between the Health Information
Sharing & Analysis Center, Inc. (H-ISAC), Sensato Critical Infrastructure
ISAO (Sensato-ISAO) and the U.S. Food and Drug Administration Center
For Devices and Radiological Health, U.S. Food & Drug Admin. (Oct. 1,
2018), https://www.fda.gov/AboutFDA/PartnershipsCollaborations/
MemorandaofUnderstandingMOUs/OtherMOUs/ucm622055.htm.

47

See Michael Veale et al., Fairness and Accountability Design Needs for
Algorithmic Support in High-Stakes Public Sector Decision-Making, CHI
Conf. Hum. Factors Computing Syss. Procs. (2018) (interviewing 27
public servants and contractors who emphasized the importance of
augmenting models with “in-house” knowledge and described that
organizational pressures lead to the production of more transparent
models).

48

For the “accountability by design” framing, see Margot E. Kaminski,
Binary Governance: Lesson’s from GDPR’s Approach to Algorithmic
Accountability, 92 S. Cal. L. Rev. 24, n.125 (forthcoming 2020). For
those who advocate a move away from individual-level conceptions
of transparency or remedial approaches, see Joshua A. Kroll et al.,
Accountable Algorithms, 165 U. Pa. L. Rev. 633, 661 (2017); Deven R.
Desai & Joshua A. Kroll, Trust But Verify: A Guide to Algorithms and the
Law, 31 Harv. J.L. & Tech. 1, 5 (2017); Lillian Edwards & Michael Veale,
Slave to the Algorithm? Why a ‘Right to an Explanation’ Is Probably Not
the Remedy You Are Looking For, 16 Duke L. Tech. Rev. 18 (2017); Tal Z.
Zarsky, Transparent Predictions, 2013 U. Ill. L. Rev. 1503 (2013); Mike
Ananny & Kate Crawford, Seeing Without Knowing: Limitations of the
Transparency Ideal and Its Application to Algorithmic Accountability,
20 New Media & Soc’y 973, 980 (2018). “Accountability by design”
is a riff on “privacy by design,” an influential movement in privacy
law circles to stimulate a “philosophy and approach of embedding
privacy in the design specifications of various technologies.” See
Ann Cavoukian, Privacy by Design 1 (2009), https://www.ipc.on.ca/
wp-content/uploads/Resources/7foundationalprinciples.pdf. Part
of the explanation for this trend in thinking is the impossibility of full
transparency over a specific decision’s provenance. Part of it arises out
of a standard set of observations about the limits of private, litigationcentered enforcement by rights-bearing individuals. See, e.g., David
Freeman Engstrom, Agencies as Litigation Gatekeepers, 123 Yale L.J. 616
(2013) (reviewing literature on pros and cons of private enforcement);
Stephen B. Burbank & Sean Farhang, Rights and Retrenchment: The
Counterrevolution Against Federal Litigation (2017) (reviewing
constriction of private enforcement as a regulatory mode through
legislation, procedural rulemaking, and judicial decisions). But the
trend also grows out of a more general recognition that one-off, ex
post challenges to decisions, even if numerous and leveled at regular
intervals, may not reach systemic sources of error and so may not be
as effective as internally driven, critically reflective system design at the
outset, before a model is running, and continued systemic monitoring,
testing, and experimentation thereafter. See Kaminski, supra, at 1558;
Kroll et al., supra, at 640. For a more general argument for why individual,
rights-based enforcement may be insufficient to correct systemic error
within mass adjudicatory systems, see Daniel E. Ho, Cassandra HandanNader, David Ames & David Marcus, Quality Review of Mass Adjudication:
A Randomized Natural Experiment at the Board of Veterans Appeals, 200316, 35 J.L. ECON. & ORG. 239 (2019). Deirdre K. Mulligan & Kenneth A.
Bamberger, Saving Governance-by-Design, 106 Cal. L. Rev. 697, 759 (2018)
(“Existing governance institutions often lack these tools, and substantive
regulatory capacity—breadth of authority, competence, and vision on
the one hand, and expertise on the other—must be built to support the
rational use of technology to govern.”).

49

Among the tools are: organizing code into testable modules; writing
and running test cases; and incorporating code that crashes a system
when it encounters an error rather than continuing in an errant state and
automatically generates audit logs. See Kroll et al., supra note 48, at 64456; see also Danielle Keats Citron, Technological Due Process, 85 Wash. L.
Rev. 1249, 1277, 1305, 1310 (2008) (offering a similar set of prescriptions,
including coding of “audit trails” and testing prior to implementation).
Testing can take static (observational) and dynamic (testing with natural
and synthetic inputs) forms. One of the more interesting arguments
for “internal” constraints on algorithmic decision-making is that, while
marquee uses of algorithmic decisions systems—e.g., the criminal justice
context—will draw certain judicial scrutiny. Indeed, they already have.
But algorithmic decision-making in less hot-button areas may evade
review, creating a slow burn of biased or arbitrary decisions that, in
aggregate, exact a significant toll but are not salient enough to attract
judicial or other challenges. Cf. Citron, supra, at 1256.

50

The classic statement is Jerry L. Mashaw, Bureaucratic Justice:
Managing Social Security (1985). More recent statements include Gillian
Metzger & Kevin M. Stack, Internal Administrative Law, 115 Mich. L. Rev.
1239 (2017); Christopher J. Walker, Administrative Law Without Courts,
65 UCLA L. Rev. 1620 (2018); Adrian Vermeule, Law’s Abnegation: From
Law’s Empire to the Administrative State (2016); Elizabeth Magill,
Foreword: Agency Self-Regulation, 77 Geo. Wash. L. Rev. 859 (2009).

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

117

Transparency and Accountability
51

protection of natural persons with regard to the processing of personal
data and on the free movement of such data, and repealing Directive
95/46/EC (General Data Protection Regulation), OJ 2016 L 119/1.

This norm pervades American administrative law, both in the
Administrative Procedure Act, see 5 U.S.C. § 557(c)(3)(A) (2018) (“All
[agency] decisions [with respect to procedures requiring a hearing] .
. . shall include a statement of . . . findings and conclusions, and the
reasons or basis therefor . . . .”), and in judicial decisions, see Judulang
v. Holder, 565 U.S. 42, 45 (2011) (“When an administrative agency sets
policy, it must provide a reasoned explanation for its action.”); FCC
v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009) (noting “the
requirement that an agency provide reasoned explanation for its
action”). Similar versions can be found in many Western legal systems.
See Henrik Palmer Olsen et al., What’s in the Box? The Legal Requirement
of Explainability in Computationally Aided Decision-Making in Public
Administration, 162 iCourts Working Paper Series 14-22 (2019).

52

See, e.g., Jenna Burrell, How the Machine “Thinks”: Understanding Opacity
in Machine Learning Algorithms, 3 Big Data & Soc’y 1 (2016).

53

A more robust accounting of a decision’s provenance would also convey
the minimum change necessary to yield a different outcome and provide
an explanation for similar cases with different outcomes and different
cases with similar outcomes. See Finale Doshi-Velez et al., Accountability
of AI Under the Law: The Role of Explanation, Cornell U. (Nov. 3, 2017),
https://arxiv.org/abs/1711.01134. For a real-world example, the Fair
Credit Reporting Act requires credit reporting firms to disclose to
consumers the four factors driving their credit score ranked in order of
significance. 15 U.S.C. § 1681g(f)(1) (2018).

54

55

In addition, and contrary to common perception, algorithmic tools are
human-machine “assemblages,” not self-executing creations. Ananny &
Crawford, supra note 48, at 983. Analysts must make myriad decisions,
including how to partition data, what model types to specify, what
datasets, target variables, and data features to use, and how much to
tune the model. David Lehr & Paul Ohm, Playing with the Data: What
Legal Scholars Should Learn About Machine Learning, 51 U.C. Davis L. Rev.
653, 683-700 (2017). It can thus be difficult to pinpoint whether arbitrary
or biased outputs result from tainted code and data, or from numerous
other human-made design choices. Andrew Selbst & Solon Barocas, The
Intuitive Appeal of Explainable Machines, 87 Fordham L. Rev. 678 (2018);
Kroll et al., supra note 48, at 679-82..
Selbst & Barocas, supra note 54, at 43, 64. For similar efforts to categorize
specific and systemic modes of explanation, see Edwards & Veale, supra
note 48, at 55-59; Sandra Wachter, Brent Mittlestadt & Luciano Floridi,
Why a Right to Explanation of Automated Decision-Making Does not Exist in
General Data Protection Regulation, 7 Int’l Data Privacy L. 76 (2017).

56

Aaron Rieke, Miranda Bogen, & David G. Robinson, Upturn & Omidyar
Network, Public Scrutiny of Automated Decisions: Early Lessons and
Emerging Methods 18 (2018).

57

Selbst & Barocas, supra note 54, at 64.

58

See Coglianese & Lehr, Transparency, supra note 16, at 4.

59

Ananny & Crawford, supra note 48, at 983; Citron, supra note 49, at
1249-54; John Danaher, The Threat of Algocracy: Reality, Resistance and
Accommodation, 29 Phil. & Tech. 245, 257 (2016); Virginia Eubanks,
Automating Inequality: How High-Tech Tools Profile, Police, and
Punish the Poor (2018); Cathy O’Neil, Weapons of Math Destruction
(2017); Tal Z. Zarsky, Automated Predictions: Perception, Law, and Policy,
15 Comms. ACM 35 (2012).

60

An example of the latter is a ceiling on the number of “terminal leaves” in
a random-forest machine learning model. Selbst & Barocas, supra note
54, at 33.

61

Dillon Reisman et al., AI Now, Algorithmic Impact Assessments: A
Practical Framework for Public Agency Accountability (2018).

62

For a similar “hard” versus “soft” formulation, see Ananny & Crawford,
supra note 48, at 976.

63

EU General Data Protection Regulation (GDPR): Regulation (EU) 2016/679
of the European Parliament and of the Council of 27 April 2016 on the

64

15 U.S.C. § 1681 (2018) (containing guidance on topics such as
permissible purposes of such credit reports (1681b), disclosure rules
(1681d/f-g/u-w), liability for noncompliance (1681n-o), administrative
enforcement (1681s), etc.).

65

Andrew Tutt, An FDA for Algorithms, 69 Admin. L. Rev. 83 (2017) (wherein
the author proposes an independent government agency designed
specifically to ensure the safety and efficacy of algorithms distributed in
the US, much like the FDA’s mandate to promote safety and efficacy in
drugs and medical devices).

66

Desai & Kroll, supra note 48, at 46.

67

The classic formulation is that society can regulate “entry” or “results.”
See Sam Issacharoff, Regulating After the Fact, 56 DePaul L. Rev. 375
(2007); Steven Shavell, Liability for Harm Versus Regulation of Safety, 3 J.
Legal Stud. 357 (1984).

68

L. Jason Anastasopoulos & Andrew B. Whitford, Machine Learning
for Public Administration Research, With Application to Organizational
Reputation, 29 J. Pub. Admin. Res. & Theory 491, 506 (2019); Selbst &
Barocas, supra note 54, at 32.

69

Id.

70

See, e.g., Citron, supra note 49; Kate Crawford & Jason Schultz, Big Data
and Due Process: Toward a Framework to Redress Predictive Privacy
Harms, 55 B.C. L. Rev. 93 (2014); Andrew Guthrie Ferguson, Big Data and
Predictive Reasonable Suspicion, 163 U. Pa. L. Rev. 327, 329-30 (2015).

71

See, e.g., Citron, supra note 49; Cary Coglianese & David Lehr, Regulating
by Robot: Administrative Decision Making in the Machine-Learning
Era, 105 Geo. L.J. 1147, 1198 (2017); Mariano-Florentino Cuéllar,
Cyberdelegation and the Administrative State, in Administrative Law
From The Inside Out: Essays On Themes In The Work Of Jerry L.
Mashaw 134 (Nicholas R. Parrilo ed., 2017).

72

See Kaminski, supra note 48, at 15.

73

See Heckler v. Chaney, 470 U.S. 821 (1985) (holding that agency decisions
not to enforce are not subject to review); Fed. Trade Comm’n v. Standard
Oil Co., 449 U.S. 232, 242 (1980) (holding that an agency’s decision to
proceed with an enforcement action is not immediately challengeable).

74

Kroll et al., supra note 48, at 699.

75

Jacob Gersen & Adrian Vermeule, Thin Rationality Review, 114 Mich. L.
Rev. 1355 (2016) (advocating for lighter touch “thin” rationality review).

76

Catherine M. Sharkey, State Farm “With Teeth”: Heightened Judicial
Review in the Absence of Executive Oversight, 89 N.Y.U. L. Rev. 1589, 1592
(2014) (advocating for heightened scrutiny to independent agencies not
subject to executive oversight, including the SEC).

77

5 U.S.C. § 552a (2018).

78

5 U.S.C. § 552(b)(4) & (7).

79

Sonia K. Katyal, The Paradox of Source Code Secrecy, 104 Cornell L.
Rev. 101, 109 (2019); Rebecca Wexler, Life, Liberty, and Trade Secrets:
Intellectual Property in the Criminal Justice System, 70 Stan. L. Rev. 1343
(2018).

80

48 C.F.R. 12.212 (2018).

81

470 U.S. 821 (1985).

82

This is based on the assumption that humans reviewers are much less
likely to pay attention to the large pool of predicted negatives.

83

The natural analogy here is Inspectors General (IG) offices or “offices of
goodness” and other “ombudsman” approaches. See Margo Schlanger,
Offices of Goodness: Influence Without Authority in Federal Agencies, 36
Cardozo L. Rev. 53 (2014). For studies of IGs, many in the civil rights
context, see Shirin Sinnar, Protecting Rights from Within? Inspectors
General and National Security Oversight, 65 Stan. L. Rev. 1027, 1035

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

118

and Limitations of Statistical Debiasing Solutions, 175 Journal of
Institutional and Theoretical Economics 98-122 (2018).

(2013); Mariano-Florentino Cuellar, Auditing Executive Discretion,
82 Notre Dame L. Rev. 227, 256 (2006); Neal Kumar Katyal, Internal
Separation of Powers: Checking Today’s Most Dangerous Branch from
Within, 115 Yale L.J. 2314 (2006).
84

See David Freeman Engstrom & Daniel E. Ho, Algorithmic Accountability in
the Administrative State, 37 Yale J. on Reg. (forthcoming 2020).

108 See, e.g., Goss v. Lopez, 419 U.S. 565 (1975) (requiring minimal due
process before suspending a student).

85

James Zou & Londa Schiebinger, AI Can Be Sexist and Racist—It’s Time to
Make It Fair, 559 Nature 324 (2018).

86

Julia Angwin, Jeff Larson, Surya Mattu & Lauren Kirchner, Machine Bias,
ProPublica, May 23, 2016.

87

Jeff Dastin, Amazon Scraps Secret AI Recruiting Tool that Showed Bias
against Women, Reuters, Oct. 9, 2018.

88

See Alexandra Chouldechova, Fair Prediction with Disparate Impact: A
Study of Bias in Recidivism Prediction Instruments, 5 Big Data 153 (2017);
Sorelle A. Friedler, Carlos Scheidegger & Suresh Venkatasubramanian,
On the (Im)possibility of Fairness, Cornell Univ. (2016), https://arxiv.org/
abs/1609.07236.

89

Sandra G. Mayson, Bias In, Bias Out, 128 Yale L.J. 1-5 (2019, forthcoming);
Sam Corbett-Davies & Sharad Goel, The Measure and Mismeasure of
Fairness: A Critical Review of Fair Machine Learning, Cornell Univ. (2018),
https://arxiv.org/abs/1808.00023.

90

Joy Boulamwini & Timnit Gebru, Gender Shades: Intersectional Accuracy
Disparities in Commercial Gender Classification, 81 Proc. Machine
Learning Res. 77 (2018).

91

U.S. Dep’t of the Treasury, Annual Privacy, Data Mining, and Section
803 Report 22 (2017).

92

Alexandra Chouldechova et al., A Case Study of Algorithm-Assisted
Decision Making in Child Maltreatment Hotline Screening Decisions, 81
Proc. Machine Learning Res. 1 (2018); Virginia Eubanks, A Child Abuse
Prediction Model Fails Poor Families, Wired, Jan. 15, 2018.

93

Michael A. Livermore, Vladimir Eidelman & Brian Grom, Computationally
Assisted Regulatory Participation, 93 Notre Dame L. Rev. 977 (2017).

94

Mark A. Lemley & Bhaven Sampat, Examiner Characteristics and Patent
Office Outcomes, 94 Rev. Econ. & Stat. 817 (2012).

95

Solon Barocas, Moritz Hardt & Arvind Narayanan, Fairness and
Machine Learning: Limitations and Opportunities 41-42 (2018).

96

Cynthia Dwork et al., “Fairness through Awareness.” Proceedings of the 3d
Innovations in Theoretical Computer Science Conference, ACM (2012); Jon
Kleinberg et al., “Algorithmic Fairness,” AEA Papers and Proceedings, vol.
108 (2018).

97

Grutter v. Bollinger, 539 U.S. 306 (2003).
Gratz v. Bollinger, 539 U.S. 244 (2003).

99

Grutter, 539 U.S. at 334.

100 L.A. Water & Power v. Manhart, 435 U.S. 702 (1978).
101 Wisconsin v. Loomis, 881 N.W.2d 749 (2016).
102 Sonja B. Starr, Evidence-Based Sentencing and the Scientific
Rationalization of Discrimination, 66 Stan. L. Rev. 803 (2014).
103 Women’s Equity Action League v. Cavazos, 906 F.2d 742, 750-51
(D.C. Cir. 1990).
104 Cristina Ceballos, David Freeman Engstrom, Daniel E. Ho, & Derin
McLeod, Disparate Limbo (Working Paper, 2020).
105 For an illustration of how reliance on reported information can
exacerbate bias, see Kristen M. Altenburger & Daniel E. Ho, When
Algorithms Import Private Bias into Public Enforcement: The Promise

107 See Engstrom & Ho, Algorithmic Accountability, supra note 84.

Hearing Rights and Algorithmic
Governance

Bias, Disparate Treatment, and
Disparate Impact

98

106 If this has a substantial effect on small start-up businesses, the tool could
come into conflict with the Regulatory Flexibility Act.

109 As noted in Part II’s case studies of the SSA and PTO, the APA creates
two types of adjudication: those subject to §§ 554-557 of the APA, and
those subject to § 555 alone. See 5 U.S.C. § 554-557 (2012). The former
cluster of APA provisions imposes three main requirements that apply
in so-called “formal” adjudications: agency notice to affected persons;
the opportunity for those persons to submit facts and arguments at a
“hearing” before the agency, whether live or on papers; and, presiding at
any live hearing an administrative law judge, or ALJ. We previously noted
that these hearings are often referred to as “Type A” hearings. “Informal”
adjudication is governed by the minimum requirements of Due Process
and § 555, which requires that an agency allow affected persons to be
represented by counsel and issue subpoenas for a party. We previously
noted that these hearings are often referred to as “Type C” hearings. A
third category of hearings, referred to previously as “Type B” hearings, are
typically defined in an agency’s organic statute and can vary significantly
in their procedural requirements, from something approaching Type
A’s trial-like proceeding to something far more “informal” in procedural
make-up.
110 Tom R. Tyler, What Is Procedural Justice?: Criteria Used by Citizens to
Assess the Fairness of Legal Procedures 22 L. & Soc. Rev. 103, 128 (1988).
See generally Tom R. Tyler, Whey People Obey the Law (2006).
111 Jerry Mashaw Administrative Due Process: The Quest for a Dignitary Value,
61 Bos. L. Rev. 885 (1981).
112 Mireille Hildebrandt, Law as Computation in the Era of Artificial Legal
Intelligence: Speaking Law to the Power of Statistics, 68 U. Toronto L.J.
12, 21-22 (2018). See also Daniel Marovits, A Modern Legal Ethics:
Adversary Advocacy in a Democratic Age (2008).
113 R. Parasuraman & D.H. Manzey, Complacency and Bias in Human Use of
Automation: An Attentional Integration, 52 Hum. Factors 381, 391 (2010);
Linda J. Skitka, Kathleen L. Mosier, & Mark Burdick, Does Automation Bias
Decision-Making?, 51 Int’l. J. Hum.-Computer Stud. 991 (1991) Citron,
supra note 49, at 1271-72. Conversely, one could discuss algorithm
appreciation, which wanes when subjects are experts and when poised
against one’s own judgment. See Jennifer M. Logg, Julia A. Minson
& Don A. Moore, Algorithm appreciation: People Prefer Algorithmic to
Human Judgment, 151 Organizational Behavior and Human Decision
Processes 90–103 (2019).
114 Berkeley J. Dietvorst, Joseph P. Simmons, & Cade Massey, Algorithm
Aversion: People Erroneously Avoid Algorithms After Seeing Them Err,
144 Journal of Experimental Psychology: 114–126 (2015); Berkeley
J. Dietvorst, Joseph P. Simmons & Cade Massey, Overcoming Algorithm
Aversion: People Will Use Imperfect Algorithms If They Can (Even Slightly)
Modify Them, 64 Management Science 1155–1170 (2018); Dilek Onkal et
al., The Relative Influence of Advice From Human Experts and Statistical
Methods on Forecast Adjustments, 22 Journal of Behavioral Decision
Making 390–409 (2009); Ben Green & Yiling Chen, The Principles and
Limits of Algorithm-in-the-Loop Decision Making, 3 Proc. ACM Hum.Comput. Interact. 1, 3 (2019); RM Dawes, D Faust & PE Meehl, Clinical
Versus Actuarial Judgment, 243 Science 1668 (1989).
115 Silvia Bonaccio & Reeshad S. Dalal, Advice Taking and Decision-Making:
An Integrative Literature Review, and Implications for the Organizational
Sciences, 101 Organizational Behavior and Human Decision Processes
129-130 (2006).

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

119

116 Jerry L. Mashaw, Bureaucratic Justice: Managing Social Security
Disability Claims (1983).

138 Cf. Edward K. Cheng, Structural Laws and the Puzzle of Regulating
Behavior, 100 Nw. U.L. Rev. 655, 671 (2006).

117 Ames, et al., supra note 48.

139 See Art Unit Analysis, Serco, https://sercopatentsearch.com/art-unitanalysis.

118 Citron, supra note 49, at 1249; Mathews v. Eldridge, 424 U.S. 319 (1976).
119 Londoner v. City and County of Denver, 210 U.S. 373 (1908).
120 Bi-Metallic Investment Co. v. State Board of Equalization,
239 U.S. 441 (1915).
121 461 U.S. 458 (1983) (upholding the adoption of medical-vocational
guidelines that classified whether jobs exist in the national economy
based on physical ability, age, education, and work experience of the
claimant).
122 Id. at 467.
123 See Office of the Inspector Gen., Soc. Sec. Admin., A-12-18-50353,
Audit Report: The Social Security Administration’s Use of Insight
Software to Identify Potential Anomalies in Hearing Decisions D1-2
(2019).
124 Eugene Volokh, Chief Justice Robots, 68 Duke L.J. 1135 (2019); Michael
A. Livermore and Daniel N. Rockmore, Introduction: From Analogue to
Digital Legal Scholarship, in Law as Data: Computation, Text, & the
Future of Legal Analysis at xiv (Livermore & Rockmore, eds., 2019).
125 See Benjamin Alarie, The Path of the Law: Toward Legal Singularity, 66 U.
Toronto L.J. 443 (2016).
126 See Anthony J. Casey & Anthony Niblett, The Death of Rules and
Standards, 92 Ind. L. Rev. 1401 (2017); Anthony J. Casey & Anthony
Niblett, Self-Driving Laws, 66 U. Toronto L.J. 429, 431 (2016).

140 It is important to note that distributive effects are not limited to the
gaming or the enforcement context. Regulatory mechanisms designed
to achieve transparency and accountability can likewise have a
distributive cast. As just one example, erasure rights—that is, the “right
to be forgotten” at the heart of the GDPR—are not costless to invoke
and may be far more likely exercised by well-heeled individuals with an
economic incentive to expunge negative information. Put another way,
some citizens may be better equipped than others to take advantage of
the epistemic benefits of AI technologies. John Danaher, The Threat of
Algocracy: Reality, Resistance and Accommodation, 29 Phil. & Tech. 235,
262 (2016).
141 See Peter Loewen, Algorithmic Government (University of Toronto
2019) (powerpoint presentation), https://static1.squarespace.
com/static/58ecfd18893fc019a1f246b4/t/5ce388f929c4e80001f25
bd3/1558415625030/Halbert_Loewen.pdf.
142 See Bambauer & Tvarsky, supra note 134, at 14-15.
143 Kroll, et al., supra note 48, at 654.
144 See Ian Goodfellow et al., Generative Advesarial Networks, Proceedings
of the Int’l Conf. on Neural Information Processing Sys. (2014),
2672–2680; 37 C.F.R. § 1.56 (2018).

127 See Brian Sheppard, Warming Up to Inscrutability: How Technology Could
Challenge Our Concept of Law, 68 U. Toronto L.J. 36, 40 (2018).

The External Sourcing Challenge:
Contractors and Competitions

128 See, e.g., Aziz Z. Huq, A Right to a Human Decision, 105 Va. L. Rev.
(forthcoming 2020).

145 Oliver E. Williamson, Public & Private Bureaucracies: A Transaction Cost
Perspective, 15 J.L. Econ. & Org. 306, 319 (1999).

129 Hildebrandt, supra note 112, at 21.

146 For general literature on contracting out, including historical perspective
on its evolution, see John Donohue, The Privatization Decision: Public
Ends, Private Means (1991); Jon Michaels, Constitutional Coup:
Privatization’s Threat to the American Republic (2017); Verkuil, supra
note 3.

130 Id. at 22.
131 Casey & Niblett, Death, supra note 127; Mireille Hildebrandt, Law as
Information in the Era of Data-Driven Agency, 79 Mod. L. Rev. 1,1 (2016)
(decrying “mindless agency” of machine learning algorithms); Joshua
P. Davis, Law Without Mind: AI, Ethics, and Jurisprudence (working paper
2018), available at https://papers.ssrn.com/sol3/papers.cfm?abstract_
id=3187513.

Gaming and Adversarial Learning
132 See, e.g., Anthony D. Joseph, Blain Nelson, Benjamin I.P. Rubinstein,
& J.D. Tygar, Adversarial Machine Learning (2019); Daniel Lowd &
Christopher Meek, Adversarial Learning, Proceedings of the 11th ACM
SIGKDD Int’l Conf. on Knowledge Discovery in Data Mining 641, 641
(2005), https://dl.acm.org/citation.cfm?id=1081950.
133 See Jane R. Bambauer & Tal Zarsky, The Algorithm Game, 94 Notre Dame
L. Rev. 10 (2018).
134 Id.; Julie E. Cohen, Configuring the Networked Self: Law, Code, and
the Play of Everyday Practice 256 (2012).
135 See Ian J. Goodfellow, Jonathon Shlens & Christian Szegedy, Explaining
and Harnessing Adversarial Examples, Cornell Univ. (2014), https://arxiv.
org/abs/1412.6572; Vikas Sehwag et al., Not All Pixels Are Born Equal:
An Analysis of Evasion Attacks under Locality Constraints, ACM SIGSAC
Conf. on Computer and Comms. Sec. 2285, 2285 (2018). See generally
Engstrom & Ho, Algorithmic Accountability, supra note 84.

147 Interview with Kurt Glaze, supra note 46.
148 James Ridgeway, Presentation at “A Roundtable Discussion on the Use of
Artificial Intelligence in the Federal Administrative Process,” NYU School
of Law (Feb. 25, 2019). Ridgeway’s comments seem an apt description
of the Patent and Trademark Office’s Sigma tool which was developed
internally, but was never fully deployed after it was found to only
improve efficiency for examiners with a computer science background.
Arti Rai, Machine Learning at the Patent Office: Lessons for Patents and
Administrative Law, 104 Iowa L. Rev. 2626-37 (2019); Thomas A. Beach,
Japan Patent Information Organization Presentation: USPTO Bulk Data,
U.S. Patent & Trademark Off. 22-25, http://www.japio.or.jp/english/fair/
files/2016/2016e09uspto.pdf (last visited Feb. 23, 2019).
149 As noted elsewhere in Part III, security researchers have proved capable
of defeating complex systems in short timeframes, as exemplified by the
strategic placement of stickers in the view of Tesla’s autopilot system
causing the vehicle to unexpectedly change lanes. See Nicholas Carlini
& David Wagner, Adversarial Examples Are Not Easily Detected: Bypassing
Ten Detection Methods, Cornell U. (Nov. 1, 2017), https://arxiv.org/
abs/1705.07263; Evan Ackerman, Three Small Stickers in Intersection
Can Cause Tesla Autopilot to Swerve into Wrong Lane, IEEE Spectrum
(Apr. 1, 2019), https://spectrum.ieee.org/cars-that-think/transportation/
self-driving/three-small-stickers-on-road-can-steer-tesla-autopilot-intooncoming-lane.

136 See Brian Christian & Tom Griffiths, Algorithms to Live By: The
Computer Science of Human Decisions 157-58 (2016).

150 Reinhold, supra note 32.

137 Bambauer & Zarsky, supra note 134, at 11.

152 Kroll et al., supra note 48, at 701.

151 See Verkuil, supra note 3, at 140-50; Levin & Tadelis, supra note 4, at 508.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

120

153 See John D. Donahue, The Transformation of Government Work:
Causes, Consequences, and Distortions, in Government by Contract:
Outsourcing and American Democracy 41, 49 (Jody Freeman & Martha
Minow eds., 2009); Jody Freeman & Martha Minow, Introduction in id., 2.
Creaming occurs when a service provider strategically privileges subjects
for interventions who generate the greatest increase within agreedupon metrics. Shirking (or, in economics, shading) is where a contractor
takes advantage of fuzzy contract terms by reducing quality in ways
that violate the spirit but not the letter of the contract. Note that this
discussion maintains generality to yield simplicity. However, the public
management literature further distinguishes between different types
of contracting and outputs—for instance, “public-private contracting”
(defined as private provision of governance services) and “direct service
provision” (defined as private provision of services to third-party
beneficiaries). See, e.g., Jody Freeman, The Contracting State, 28 Fla. St.
L. Rev. 155, 165 (2000).

163 For instance, the Department of Veterans Affairs developed a strategy
in its health care partnership with Alphabet’s DeepMind that uses
cryptographic hashes to obscure veterans’ sensitive personal
information and thus permit data-sharing. Simonite, supra note 25.
164 U.S. Food & Drug Admin., MOU 225-12-0010, Memorandum
of Understanding between the United States Food and Drug
Administration and Massachusetts Institute of Technology (2012),
http://www.fda.gov/AboutFDA/PartnershipsCollaborations/
MemorandaofUnderstandingMOUs/AcademiaMOUs/ucm318476.htm
[https://perma.cc/DUA8-9KM4].
165 Press Release, Scott Gottlieb, Comm’r, U.S. Food & Drug Admin., FDA’s
Comprehensive Effort to Advance New Innovations: Initiatives to Modernize
for Innovation (Aug. 29, 2018), https://www.fda.gov/NewsEvents/
Newsroom/FDAVoices/ucm619119.htm. In offering guidance for thirdparty organizations in the context of 510(k) certification, the FDA (1)
articulates factors it considers when determining whether a device is
eligible for Third Party Review, U.S. Food & Drug Admin., 510(k) Third
Party Review Program: Draft Guidance for Industry, Food and Drug
Administration Staff, and Third Party Review Organizations 10–12
(2018), and (2) describes the Third Party Review process. Id. at 12–16.
The Agency is working with stakeholders in “the field of radiogenomics,
where AI algorithms can be taught to correlate features on a PET or MRI
scan with the genomic features of tumors.” Id.

154 See Wendy Netter Epstein, Contract Theory and the Failures of PublicPrivate Contracting, 34 Cardozo L. Rev. 2211, 2222 (2013).
155 There has been some work on extracting figures and charts from
PDF documents, as well as classifying those figures (for example, to
distinguish bar-charts from pie-charts). However, current AI techniques
are not equipped to understand what a figure represents. See Yan Liu et
al., Review of Chart Recognition in Document Images, Visualization and
Data Analysis SPIE 1 (2013).
156 See The Serco IP Difference, Serco, https://sercopatentsearch.com/whyus (last visited Dec. 15, 2019).
157 Test Summary Report, supra note 38, at 7.
158 Levin & Tadelis, supra note 4, at 529 (finding politicians and public
manager preference for in-house production where quality matters).
159 The Intergovernmental Personnel Act Mobility Program, for example,
“provides for the temporary assignment of personnel between the
Federal Government and state and local governments, colleges and
universities, Indian tribal governments, federally funded research and
development centers, and other eligible organizations.” See Hiring
Information: Intergovernment Personnel Act, U.S. Office of Pers. Mgmt.,
https://www.opm.gov/policy-data-oversight/hiring-information/
intergovernment-personnel-act/ (last visited Dec. 15, 2019). Academic
collaborations include the FDA’s “Entrepreneur-in-Residence” program
in 2017 as part of its Digital Health Innovation Action Plan, and the EPA’s
partnership with the University of Chicago Energy and Environment Lab
to supply research fellows. See Food and Drug Admin., Digital Health
Action Plan 7 (2017), https://www.fda.gov/downloads/MedicalDevices/
DigitalHealth/UCM568735.pdf; Our People, Univ. Chi. Urb. Labs, https://
urbanlabs.uchicago.edu/people/sarah-armstrong. Examples of academic
partnerships include a collaboration between the University of Michigan
and the United States Postal Service on automated mail delivery, and
work between Stanford University, the University of Chicago, and EPA to
develop environmental enforcement tools.

166 At the federal level in the United States, competitions were recently
collected together into a single website, www.challenge.gov. For
discussion, see Kevin D. Desouza & Ines Mergel, Implementing Open
Innovation in the Public Sector: The Case of Challenge.gov, 73 Pub. Admin.
Rev. 882 (2013). For local government use of competitions, see Edward
Glaeser et al., Crowdsourcing City Government: Using Tournaments to
Improve Inspection Accuracy (Nat’l Bureau Econ. Res., Working Paper No.
22124, 2016), https://www.nber.org/papers/w22124.
167 There could also be industry, or even cross-agency, competitions and
perhaps the manufacturers that uploaded new data or solutions to new
technical problems could be rewarded with reduced agency scrutiny
or with access to an agency maintained dataset. See, e.g., 83 Fed. Reg.
50872 (Oct. 10, 2018); see also Docket ID: NHTSA-2018-0092, Regulations.
Gov, https://www.regulations.gov/docket?D=NHTSA-2018-0092 (last
visited Dec. 15, 2019).

160 See generally, Suzanne B. Schwartz, Assoc. Dir. for Sci. & Strategic
Partnerships, , Ctr. for Devices & Radiological Health, U.S. Food & Drug
Admin., The Medical Device Ecosystem and Cybersecurity––Building
Capabilities and Advancing Contributions (Nov. 1, 2019), https://www.fda.
gov/NewsEvents/Newsroom/FDAVoices/ucm624749.htm.
161 See Examining the GM Recall and NHTSA’s Defect Investigation Process:
Hearing before the Subcomm. on Consumer Prot., Prod. Safety, & Ins. of the
S. Comm on Commerce, Sci. & Transp., 113th Cong. 65 (2014) (testimony of
David J. Friedman, Acting Administrator, National Highway Traffic Safety
Administration).
162 Environmental Protection Agency, Agenda for EPA-State SNC National
Compliance Initiative, Symposium II, Jan. 16, 2020, https://www.acwa-us.
org/wp-content/uploads/2020/01/Final-Agenda-for-SNC-ConferenceII-01162020.pdf (noting “EPA-Stanford University collaboration”).

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

121

168 Mary E. Gallo, Cong. Res. Serv., Federal Prize Competitions (2018)
https://fas.org/sgp/crs/misc/R45271.pdf. NASA’s 2014 Disruption
Tolerant Networking Challenges produced technology that will serve
as a “basis for security in future space communications architectures,”
for a “remarkably low” cost. See Office of Sci. & Tech. Policy,
Implementation of Federal Prize Authority: Fiscal Year 2014 Progress
Report 12 (2015), https://www.challenge.gov/assets/document-library/
FY2014-Implementation-Federal-Prize-Authority-Report.pdf.
169 Budget, CBO, https://www.cbo.gov/topics/budget (last visited Nov. 30,
2019).
170 See Press Release, U.S. Food & Drug Admin., FDA and DHS Increase
Coordination of Responses to Medical Device Cybersecurity Threats
under New Partnership; A Part of the Two Agencies’ Broader Effort to
Protect Patient Safety (Oct. 16, 2018), https://www.fda.gov/NewsEvents/
Newsroom/PressAnnouncements/ucm623574.htm; Food & Drug
Admin., Memorandum of Agreement between the Department of
Homeland Security, National Protection and Programs Directorate
and the Department of Health and Human Services, Food and Drug
Administration, Relating to Medical Device Cybersecurity Collaboration
(2018), https://www.fda.gov/AboutFDA/PartnershipsCollaborations/
MemorandaofUnderstandingMOUs/DomesticMOUs/ucm623568.htm.
171 This team could then liaise with individual agency experts to build
custom interfaces with specific datasets and models for each distinct
use case. The pooling of agency budgets for this central team could also
potentially allow them to offer much more competitive contracts as
compared to the large software companies.
172 AI in Government Act, H.R. 2575, 116th Cong. (introduced May 8,
2019). At the FDA, the Precertification or “Pre-Cert” umbrella works on
regulating and approving AI, while its Information Exchange and Data
Transformation (“INFORMED”) focuses primarily on the FDA’s internal use
of AI.

Government by Algorithm: Artificial Intelligence in Federal Administrative Agencies

122

